Exhibit 10.1

 

DEAL CUSIP NUMBER:  36250LAM6

REVOLVER CUSIP NUMBER:  36250LAN4

U.S. TERM LOAN CUSIP NUMBER:  36250LAP9

EMEA TERM LOAN CUSIP NUMBER:  36250LAQ7

 

 

CREDIT AGREEMENT

 

dated as of
May 31, 2018

 

among

 

GTT COMMUNICATIONS, INC.,
as the U.S. Borrower,

 

GTT COMMUNICATIONS B.V.,
as the EMEA Borrower,

 

THE LENDING INSTITUTIONS NAMED HEREIN,
as Lenders,

 

and

 

KEYBANK NATIONAL ASSOCIATION,
as LC Issuer and as Administrative Agent



--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
KEYBANK NATIONAL ASSOCIATION,
SUNTRUST BANK,
GOLDMAN SACHS BANK USA and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Syndication Agents,

 

and

 

CITIZENS BANK, NATIONAL ASSOCIATION and
ING CAPITAL LLC,
as Documentation Agents

 

CREDIT SUISSE SECURITIES (USA) LLC,
KEYBANC CAPITAL MARKETS INC.,
SUNTRUST ROBINSON HUMPHREY, INC.,
GOLDMAN SACHS BANK USA,
MORGAN STANLEY SENIOR FUNDING, INC.,
CITIZENS BANK, NATIONAL ASSOCIATION and
ING CAPITAL LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I.

 

DEFINITION AND TERMS

 

Section 1.01

Certain Defined Terms

1

Section 1.02

Computation of Time Periods

58

Section 1.03

Accounting Terms

58

Section 1.04

Terms Generally

59

Section 1.05

Additional Approved Currencies

59

Section 1.06

Exchange Rates

60

Section 1.07

Swedish Terms

60

 

 

 

ARTICLE II.

 

THE TERMS OF THE CREDIT FACILITY

 

Section 2.01

Establishment of the Credit Facilities

61

Section 2.02

Revolving Facility

61

Section 2.03

Term Loans

61

Section 2.04

[Reserved.]

62

Section 2.05

Letters of Credit

62

Section 2.06

Notice of Borrowing

65

Section 2.07

Funding Obligations; Disbursement of Funds

66

Section 2.08

Evidence of Obligations

67

Section 2.09

Interest; Default Rate

67

Section 2.10

Conversion and Continuation of Loans

70

Section 2.11

Fees

71

Section 2.12

Termination and Reduction of Revolving Commitments

72

Section 2.13

Voluntary, Scheduled and Mandatory Prepayments of Loans

72

Section 2.14

Method and Place of Payment

77

Section 2.15

Defaulting Lenders

77

Section 2.16

Cash Collateral

79

Section 2.17

Increase in Commitments

80

Section 2.18

Revolving Loan Maturity Extension

82

Section 2.19

Term Loan Amend and Extend Transactions

83

Section 2.20

Refinancing Term Loans

85

Section 2.21

Replacement Revolving Commitments

86

Section 2.22

956 Savings

88

 

ARTICLE III.

 

INCREASED COSTS, ILLEGALITY AND TAXES

 

Section 3.01

Increased Costs, Illegality, etc.

88

Section 3.02

Breakage Compensation

90

Section 3.03

Net Payments

90

Section 3.04

Increased Costs to LC Issuers

94

Section 3.05

Change of Lending Office; Replacement of Lenders

94

Section 3.06

Exchange Indemnification and Increased Costs

95

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

ARTICLE IV.

 

CONDITIONS PRECEDENT

 

Section 4.01

Conditions Precedent at Closing Date

95

Section 4.02

Conditions Precedent to All Credit Events After the Closing Date

98

Section 4.03

Conditions Satisfied

99

 

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.01

Corporate Status

99

Section 5.02

Corporate Power and Authority

99

Section 5.03

No Violation

99

Section 5.04

Governmental Approvals

100

Section 5.05

Litigation

100

Section 5.06

Use of Proceeds; Margin Regulations; Sanctions

100

Section 5.07

Financial Statements

101

Section 5.08

Solvency

101

Section 5.09

No Material Adverse Change

102

Section 5.10

Tax Returns and Payments

102

Section 5.11

Title to Properties, etc.

102

Section 5.12

Lawful Operations, etc.

102

Section 5.13

Environmental Matters

102

Section 5.14

Compliance with ERISA, etc.

103

Section 5.15

Intellectual Property, etc.

104

Section 5.16

Investment Company Act, etc.

104

Section 5.17

Insurance

104

Section 5.18

Centre of Main Interests and Establishments

104

Section 5.19

Security Interests, etc.

104

Section 5.20

True and Complete Disclosure

104

Section 5.21

[Reserved]

105

Section 5.22

Capitalization

105

Section 5.23

Target Acquisition Documentation

105

Section 5.24

Anti-Terrorism and Anti-Money Laundering Law Compliance

105

Section 5.25

Communications Matters

106

Section 5.26

Licenses, Approvals and Rights-of-Way

108

Section 5.27

No Immunity

108

 

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

 

Section 6.01

Reporting Requirements

109

Section 6.02

Books, Records and Inspections

112

Section 6.03

Insurance

112

Section 6.04

Payment of Taxes and Claims

113

Section 6.05

Corporate Franchises

113

Section 6.06

Good Repair

113

Section 6.07

Compliance with Statutes; Non-U.S. Plans; Canadian Pension Plans

113

Section 6.08

Compliance with Environmental Laws

114

Section 6.09

Certain Subsidiaries to Join in Guaranty

114

Section 6.10

Additional Security; Further Assurances; Real Property Matters; Etc.

115

Section 6.11

Maintenance of Ratings

120

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 6.12

Use of Proceeds

120

Section 6.13

Unrestricted Subsidiaries

120

Section 6.14

United Kingdom People with Significant Control Regime

120

Section 6.15

Post-Closing Obligations

121

 

ARTICLE VII.

 

NEGATIVE COVENANTS

 

Section 7.01

Changes in Business

121

Section 7.02

Consolidation, Merger, Acquisitions, Asset Sales, etc.

121

Section 7.03

Liens

122

Section 7.04

Indebtedness

124

Section 7.05

Investments and Guaranty Obligations

126

Section 7.06

Restricted Payments

128

Section 7.07

Financial Covenant

129

Section 7.08

Limitation on Certain Restrictive Agreements

130

Section 7.09

Transactions with Affiliates

130

Section 7.10

Modification of Certain Agreements

131

Section 7.11

Anti-Terrorism Laws; Sanctions; Anti-Corruption Laws

131

Section 7.12

Fiscal Year

132

 

ARTICLE VIII.

 

EVENTS OF DEFAULT

 

Section 8.01

Events of Default

132

Section 8.02

Remedies

134

Section 8.03

Application of Certain Payments and Proceeds

134

 

ARTICLE IX.

 

THE ADMINISTRATIVE AGENT

 

Section 9.01

Appointment

136

Section 9.02

Delegation of Duties

139

Section 9.03

Exculpatory Provisions

139

Section 9.04

Reliance by Administrative Agent

140

Section 9.05

Notice of Default

140

Section 9.06

Non-Reliance

140

Section 9.07

No Reliance on Administrative Agent’s Customer Identification Program

140

Section 9.08

USA Patriot Act

141

Section 9.09

Indemnification

141

Section 9.10

The Administrative Agent in Individual Capacity

141

Section 9.11

Successor Administrative Agent

141

Section 9.12

Other Agents

142

Section 9.13

UK Security Documents, Irish Security Documents and Northern Irish Security
Documents

142

Section 9.14

Agency for Perfection

143

Section 9.15

Proof of Claim

143

Section 9.16

Posting of Approved Electronic Communications.

144

Section 9.17

Credit Bidding

145

Section 9.18

Intercreditor Agreements

145

Section 9.19

Certain ERISA Matters

145

Section 9.20

Parallel Obligations

147

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

ARTICLE X.

 

GUARANTY

 

Section 10.01

Guaranty by the U.S. Borrower

147

Section 10.02

Reserved

147

Section 10.03

Guaranty Unconditional

147

Section 10.04

Borrower Obligations to Remain in Effect; Restoration

148

Section 10.05

Waiver of Acceptance, etc.

148

Section 10.06

Subrogation

149

Section 10.07

Effect of Stay

149

Section 10.08

Keepwell

149

 

ARTICLE XI.

 

MISCELLANEOU.S.

 

Section 11.01

Payment of Expenses, etc.

149

Section 11.02

Indemnification

150

Section 11.03

Right of Setoff

151

Section 11.04

Equalization

151

Section 11.05

Notices

151

Section 11.06

Successors and Assigns

152

Section 11.07

No Waiver; Remedies Cumulative

155

Section 11.08

Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial; Service
of Process

156

Section 11.09

Counterparts

157

Section 11.10

Integration

157

Section 11.11

Headings Descriptive

157

Section 11.12

Amendment or Waiver; Acceleration by Required Lenders

157

Section 11.13

Survival of Indemnities

161

Section 11.14

Domicile of Loans

161

Section 11.15

Confidentiality

161

Section 11.16

Limitations on Liability of the LC Issuers

161

Section 11.17

General Limitation of Liability

162

Section 11.18

No Duty

162

Section 11.19

Lenders and Agent Not Fiduciary to Borrowers, etc.

162

Section 11.20

Survival of Representations and Warranties

162

Section 11.21

Severability

162

Section 11.22

Directed Divestment

162

Section 11.23

Interest Rate Limitation

163

Section 11.24

USA Patriot Act

163

Section 11.25

Advertising and Publicity

163

Section 11.26

Release of Guarantees and Liens

163

Section 11.27

Payments Set Aside

163

Section 11.28

Swedish Security

164

Section 11.29

Hedging Liability

164

Section 11.30

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

164

 

 

 

SCHEDULES

 

 

 

 

Schedule 1

Lenders and Commitments

 

Schedule 1.01(a)

Agreed Security Principles

 

Schedule 1.01(b)

Existing Letters of Credit

 

Schedule 1.01(c)

Mortgaged Real Property

 

 

iv

--------------------------------------------------------------------------------


 

Schedule 1.01(d)

Restricted Subsidiaries and Immaterial Subsidiaries

Schedule 1.01(e)

Subsidiary Guarantors

Schedule 1.01(f)

Landing Site

Schedule 1.01(g)

Holding Company Merger

Schedule 5.11

Real Property

Schedule 5.15

Intellectual Property

Schedule 5.22

Capitalization / Equity Interests

Schedule 5.25(a)(i)

U.S. Communications Licenses

Schedule 5.25(a)(iii)

Material Compliance Exceptions

Schedule 5.25(a)(v)

Compliance with CALEA, CPNI, USF Requirements

Schedule 5.25(b)(i)

Non-U.S. Communications Licenses

Schedule 5.25(b)(iii)

Material Compliance with Non-U.S. Communications Laws

Schedule 5.25(b)(iv)

Material Compliance with Non-U.S. Equivalents of CALEA, CPNI, USF, Etc.

Schedule 6.15

Post-Closing Obligations

Schedule 7.03

Permitted Liens / Liens in Existence

Schedule 7.03(h)

Key Customers

Schedule 7.04

Permitted Indebtedness

Schedule 7.04(q)

Reimbursement Obligations

Schedule 7.05

Permitted Investments

Schedule 7.08

Limitations on Restrictive Agreements

 

 

EXHIBITS

 

 

 

Exhibit A-1

Form of Revolving Facility Note

Exhibit A-2

Form of U.S. Term Note

Exhibit A-3

Form of EMEA Term Note

Exhibit B-1

Form of Notice of Borrowing

Exhibit B-2

Form of Notice of Continuation or Conversion

Exhibit B-3

Form of LC Request

Exhibit C

[Intentionally Omitted]

Exhibit D

Form of Solvency Certificate

Exhibit E

Form of Compliance Certificate

Exhibit F

[Intentionally Omitted]

Exhibit G

Form of Assignment Agreement

Exhibit H

[Intentionally Omitted]

Exhibit I

Form of Intercompany Subordination Agreement

Exhibit J-1

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit J-2

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit J-3

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit J-4

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

 

v

--------------------------------------------------------------------------------


 

This CREDIT AGREEMENT is entered into as of May 31, 2018 among the following: 
(i) GTT Communications, Inc., a Delaware corporation (the “U.S. Borrower”);
(ii) GTT Communications B.V., a company organized under the laws of the
Netherlands and a wholly-owned subsidiary of the U.S. Borrower (the “EMEA
Borrower” and, together with the U.S. Borrower, each, a “Borrower” and
collectively, the “Borrowers”); (iii) the lenders from time to time party hereto
(each, a “Lender” and collectively, the “Lenders”); and (iv) KeyBank National
Association, as the administrative agent (the “Administrative Agent”), and as an
LC Issuer (as hereinafter defined).

 

PRELIMINARY STATEMENTS

 

(1)                                 Pursuant to the share purchase agreement,
dated as of February 23, 2018 (the “Target Acquisition Agreement”), by and among
GTT Holdings Limited, a private limited company registered in England and Wales
as the purchaser (as successor by assignment to GTT Americas, LLC, the
“Purchaser”), the U.S. Borrower, as a guarantor, Emasan AG (“Emasan”), Turbo
Holdings Lux II Sarl (“Turbo” and, together with Emasan, the “Sellers”) and
Interoute Communications Holdings S.A., a public limited liability company
(société anonyme) organized under the laws of Luxembourg (the “Target”), the
U.S. Borrower will, simultaneously with the making of the initial Loans
hereunder, indirectly acquire all of the outstanding Equity Interests of the
Target (the “Target Acquisition”).

 

(2)                                 The U.S. Borrower has requested that the
Lenders and each LC Issuer extend credit to the U.S. Borrower to (a) finance the
Target Acquisition, (b) repay and refinance the U.S. Borrower’s obligations
under the Borrower Existing Credit Agreement and (c) provide working capital and
funds for other general corporate purposes and other purposes permitted
hereunder, including fees and expenses incurred in connection with the
Transactions, in the form of (x) Closing Date U.S. Term Loans denominated in
Dollars in the aggregate principal amount $1,770,000,000 and (y) Revolving Loans
denominated in Approved Currencies in an aggregate principal amount not to
exceed $200,000,000.

 

(3)                                 The EMEA Borrower has requested that the
Lenders extend credit to the EMEA Borrower in order to (a) finance the Target
Acquisition, (b) repay and refinance the Target’s obligations under the Target
Existing Credit Agreements and (c) provide working capital and funds for other
general corporate purposes and other purposes permitted hereunder, including
fees and expenses incurred in connection with the Transactions, in the form of
Closing Date EMEA Term Loans denominated in Euros in the aggregate principal
amount of €750,000,000.

 

(4)                                 Subject to and upon the terms and conditions
set forth herein, the Lenders and each LC Issuer are willing to extend credit
and make available to the Borrowers the credit facilities provided for herein
for the foregoing purposes.

 

AGREEMENT

 

In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:

 

ARTICLE I.

 

DEFINITION AND TERMS

 

Section 1.01                             Certain Defined Terms.  As used herein,
the following terms shall have the meanings herein specified unless the context
otherwise requires:

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“2024 Notes” means the U.S. Borrower’s 7.875% senior notes due 2024 in an
aggregate principal amount, as of the Closing Date, of $575,000,000.

 

--------------------------------------------------------------------------------


 

“2024 Notes Indenture” means the Indenture, dated as of December 22, 2016, among
the U.S. Borrower (as successor to GTT Escrow Corporation), the subsidiary
guarantors party thereto from time to time and The Wilmington Trust, National
Association, as trustee, governing the 2024 Notes.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of any Person, or any business or division of
any Person, (ii) the acquisition or ownership of in excess of 50% of the Equity
Interests of any Person, or (iii) the acquisition of another Person by a merger,
consolidation, amalgamation or any other combination with such Person.

 

“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent in consultation with the
U.S. Borrower, be in the form of an amendment and restatement of this Agreement)
providing for any Incremental Term Loans pursuant to Section 2.17, Incremental
Revolving Credit Commitments pursuant to Section 2.17, Extended Revolving
Commitments pursuant to Section 2.18, Extended Term Loans pursuant to
Section 2.19, Refinancing Term Loans pursuant to Section 2.20 and/or Replacement
Revolving Commitments pursuant to Section 2.21, which shall be consistent with
the applicable provisions of this Agreement and otherwise reasonably
satisfactory to the parties thereto; provided that no such amendment shall
effect any amendment that would require the consent of each affected Lender or
all Lenders pursuant to the proviso to Section 11.12(a) unless such consents
have been obtained.

 

“Additional Security Documents” has the meaning provided in Section 6.10(a).

 

“Adjusted Eurocurrency Rate” means with respect to each Interest Period for a
Eurocurrency Loan, the greatest of (A) (i) (x) with respect to any Eurocurrency
Loan denominated in Euros, the EURIBO Rate and (y) with respect to any
Eurocurrency Loan denominated in an Approved Currency other than Euros, the rate
per annum equal to the offered rate appearing on Bloomberg Screen US0003M Index
Page (or on the appropriate page of any successor to or substitute for such
service, or, if such rate is not available, on the appropriate page of any
generally recognized financial information service, as selected by the
Administrative Agent from time to time) that displays an average ICE Benchmark
Administration (or any successor thereto) Interest Settlement Rate at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the
commencement of such Interest Period, for deposits in the applicable Approved
Currency with a maturity comparable to such Interest Period, divided (and
rounded to the nearest 1/100th of 1%) by (ii) a percentage equal to 100% minus
the then stated maximum rate of all reserve requirements (including any
marginal, emergency, supplemental, special or other reserves and without benefit
of credits for proration, exceptions or offsets that may be available from time
to time) applicable to any member bank of the Federal Reserve System in respect
of Eurocurrency liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D); provided, however, that if the rate
referred to in clause (i) above is not available at any such time for any
reason, then the rate referred to in clause (i) shall instead be the interest
rate per annum, as determined by the Administrative Agent, to be the average
(rounded to the nearest 1/100th of 1%) of the rates per annum at which deposits
in the applicable Approved Currency in an amount equal to the amount of such
Eurocurrency Loan are offered to major banks in the London interbank market at
approximately 11:00 A.M. (London time), two (2) Business Days prior to the
commencement of such Interest Period, for contracts that would be entered into
at the commencement of such Interest Period for the same duration as such
Interest Period and (B) 0.00% per annum.

 

“Administrative Agent” has the meaning provided in the first paragraph of this
Agreement and includes any successor to the Administrative Agent appointed
pursuant to Section 9.11.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor.  A Person shall be deemed to control a second Person if such
first Person possesses, directly or indirectly, the power (i) to vote 10% or
more of the securities having ordinary voting power for the election of
directors or managers of such second Person or (ii) to direct or cause the
direction of the management and policies of such second Person, whether through
the ownership of voting securities, by contract or otherwise.  Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall in any
event be considered an Affiliate of the U.S. Borrower or any of its
Subsidiaries.

 

2

--------------------------------------------------------------------------------


 

“Aggregate Credit Facility Exposure” means, at any time, the sum of (i) the
Aggregate Revolving Facility Exposure at such time and (ii) the aggregate
principal amount of the Term Loans outstanding at such time.

 

“Aggregate Foreign Currency Exposure” means, at any time, the portion of the
Aggregate Revolving Facility Exposure comprised of Revolving Loans and LC
Outstandings denominated in an Approved Foreign Currency.

 

“Aggregate Revolving Facility Exposure” means, at any time, the sum of (i) the
aggregate principal amount of all Revolving Loans made by all Lenders and
outstanding at such time and (ii) the aggregate amount of the LC Outstandings at
such time.

 

“Agreed Customer Lien Subordination Agreement” means a lien subordination
agreement entered into by the Administrative Agent and any customer of the U.S.
Borrower or any Subsidiary from time to time which agreement shall be in form
and substance reasonably acceptable to the Administrative Agent (it being agreed
that the Hibernia Atlantic Lien Subordination Agreement, dated as of June 14,
2017, among Keybank National Association, as administrative agent, the Credit
Parties thereto and Microsoft is in form and substance satisfactory to the
Administrative Agent).

 

“Agreed Customer NDA” means a non-disturbance and attornment agreement entered
into by the Administrative Agent and any customer of the U.S. Borrower or any
Subsidiary from time to time which agreement shall be in form and substance
reasonably acceptable to the Administrative Agent (it being agreed that the
Hibernia Atlantic Cable System Non-Disturbance and Attornment Agreement, dated
as of June 14, 2017, between Keybank National Association, as administrative
agent and Microsoft is in form and substance satisfactory to the Administrative
Agent).

 

“Agreed Security Principles” means the principles set forth on Schedule 1.01(a).

 

“Agreement” means this Credit Agreement, including any exhibits or schedules, as
the same may from time to time be amended, restated, amended and restated,
supplemented or otherwise modified.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the U.S. Borrower or any Subsidiary from time to time
concerning or relating to bribery or corruption.

 

“Anti-Terrorism Law” means the USA Patriot Act or any other domestic or foreign
law pertaining to the prevention of future acts of terrorism, in each case as
such law may be amended from time to time.

 

“Applicable Borrower” means (a) with respect to EMEA Facility Obligations, the
EMEA Borrower, and (b) with respect to the Loans that are U.S. Obligations,
Letters of Credit and Revolving Commitments, the U.S. Borrower.

 

“Applicable Lending Office” means, with respect to each Lender, the office
designated by such Lender to the Administrative Agent as such Lender’s lending
office for all purposes under this Agreement.  A Lender may have a different
Applicable Lending Office for Base Rate Loans and Eurocurrency Loans.

 

“Applicable Margin” means the Applicable Term Loan Margin or the Applicable
Revolving Loan Margin.

 

“Applicable Prepayment Portion” means, with respect to

 

(i)                                any prepayment required by
Section 2.13(c)(iv) to be made by the EMEA Borrower, the aggregate amount of
Excess Cash Flow that is attributable to the Non-U.S. Prepayment Group;

 

(ii)                                any prepayment required by
Section 2.13(c)(iv) to be made by the U.S. Borrower, the aggregate amount of
Excess Cash Flow that is attributable to the U.S. Prepayment Group;

 

3

--------------------------------------------------------------------------------


 

(iii)                                 any prepayment required by
Section 2.13(c)(v) to be made by the EMEA Borrower, the aggregate amount of
Excess Asset Sale Proceeds that are attributable to the sale or disposition of
assets that were owned by the Non-U.S. Prepayment Group;

 

(iv)                               any prepayment required by
Section 2.13(c)(v) to be made by the U.S. Borrower, the aggregate amount of
Excess Asset Sale Proceeds that are attributable to the sale or disposition of
assets that were owned by the U.S. Prepayment Group;

 

(v)                               any prepayment required by
Section 2.13(c)(vii) to be made by the EMEA Borrower, the aggregate amount of
Excess Event of Loss Proceeds that are attributable to the Event of Loss with
respect to assets owned by the Non-U.S. Prepayment Group; and

 

(vi)                               any prepayment required by
Section 2.13(c)(vii) to be made by the U.S. Borrower, the aggregate amount of
Excess Event of Loss Proceeds that are attributable to the Event of Loss with
respect to assets owned by the U.S. Prepayment Group.

 

“Applicable Revolving Loan Margin” means (i) 175 basis points for Revolving
Loans that are Base Rate Loans, (ii) 275 basis points for Revolving Loans that
are Eurocurrency Loans denominated in an Approved Currency other than Euros and
(iii) 325 basis points for Revolving Loans that are Eurocurrency Loans
denominated in Euros.

 

“Applicable Term Loan Margin” means (a) with respect to Closing Date Term Loans,
(i) 175 basis points for Closing Date U.S. Term Loans that are Base Rate Loans,
(ii) 275 basis points for Closing Date U.S. Term Loans that are Eurocurrency
Loans and (iii) 325 basis points for Closing Date EMEA Term Loans, and (b) with
respect to any other Class of Term Loans, the rate or rates specified in the
applicable Additional Credit Extension Amendment.

 

“Approved Bank” has the meaning provided in subpart (ii) of the definition of
“Cash Equivalents”.

 

“Approved Currency” means each of Dollars, Euros, Sterling and any other
currency that is approved in accordance with Section 1.05.

 

“Approved Foreign Currency” means any Approved Currency other than Dollars.

 

“Approved Foreign Currency Sublimit” means an amount equal to $20,000,000.  The
Approved Foreign Currency Sublimit is a part of, and not in addition to, the
Total Revolving Commitment.

 

“Approved Fund” means a fund that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit and
that is administered or managed by a Lender or an Affiliate of a Lender or its
investment advisor.  With respect to any Lender, an Approved Fund shall also
include any swap, special purpose vehicle purchasing or acquiring security
interests in collateralized loan obligations or any other vehicle through which
such Lender may leverage its investments from time to time.

 

“Asset Sale” means, with respect to any Person, the sale, lease, transfer or
other disposition (including by means of Sale and Lease-Back Transactions, and
by means of mergers, consolidations, amalgamations and liquidations of a
corporation, partnership or limited liability company of the interests therein
of such Person) by such Person to any other Person of any of such Person’s
assets; provided that the term Asset Sale specifically excludes the actual or
constructive total loss of any property or the use thereof resulting from any
Event of Loss.

 

“Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit G hereto.

 

“Authorized Officer” means, with respect to any Person, any of the following
officers:  the President, the Chief Executive Officer, the Chief Financial
Officer, the General Counsel, any Vice President or Assistant Vice President,
any Vice President of Finance, the Treasurer, the Assistant Treasurer or the
Controller, or any Secretary or Assistant Secretary, or such other officer of
such Person as is authorized in writing to act on behalf of such

 

4

--------------------------------------------------------------------------------


 

Person.  Unless otherwise qualified, all references herein to an Authorized
Officer shall refer to an Authorized Officer of the U.S. Borrower.

 

“Available Amount” means, as of any date of determination, the sum of (i) an
amount equal to the greater of (x) $125,000,000 and (y) an amount equal to 25%
of Pro Forma EBITDA for the most recently ended Testing Period at the date of
determination, plus, (ii) the following determined on a cumulative basis,
without duplication:

 

(a)                                 an amount, not less than zero in the
aggregate, equal to the aggregate cumulative sum of Excess Cash Flow not
required to prepay the Loans pursuant to Section 2.13(c)(iv) for each fiscal
year of the U.S. Borrower commencing with the fiscal year ending December 31,
2018, including any Retained Declined Proceeds, plus

 

(b)                                 the cumulative amount of all cash
contributions to the common capital of the U.S. Borrower after the Closing Date
or the amount of Net Cash Proceeds actually received by the U.S. Borrower after
the Closing Date from the issuance of any Equity Interests other than
Disqualified Equity Interests, plus

 

(c)                                  an amount equal to any returns (including
dividends, interest, distributions, returns of principal and profits on sale)
actually received by the U.S. Borrower or any of the Restricted Subsidiaries in
cash in respect of any Investments made after the Closing Date pursuant to
Section 7.05(o), plus

 

(d)                                 the aggregate net cash proceeds received by
the U.S. Borrower in the form of cash or Cash Equivalents dividends and
distributions made by any Unrestricted Subsidiary or any joint venture and
returns of principal, cash repayments, interest and similar payments made by any
Unrestricted Subsidiary or joint venture in respect of Investments made by the
U.S. Borrower or any Restricted Subsidiary to any Unrestricted Subsidiary or
joint venture made in reliance on the Available Amount, and the net cash
proceeds in connection with the sale, transfer or other disposition of assets or
Investments consisting of Equity Interests of any Unrestricted Subsidiary or
joint venture to any Person other than U.S. Borrower or a Restricted Subsidiary
after the Closing Date to the extent such Investment was made in reliance on the
Available Amount and, in each case, not to exceed the fair market value of the
original Investment, plus

 

(e)                                  in the event that the U.S. Borrower
redesignates any Unrestricted Subsidiary as a Restricted Subsidiary after the
Closing Date (which, for purposes hereof, shall be deemed to also include
(A) the merger, consolidation, liquidation or similar amalgamation of any
Unrestricted Subsidiary into any Borrower or any Restricted Subsidiary, so long
as such Borrower or such Restricted Subsidiary is the surviving Person, and
(B) the transfer of all or substantially all of the assets of an Unrestricted
Subsidiary to any Borrower or any Restricted Subsidiary), the fair market value
(as determined in good faith by the U.S. Borrower) of the Investment in such
Unrestricted Subsidiary at the time of such redesignation, plus

 

(f)                                   the fair market value of all Equity
Interests (other than Disqualified Equity Interests) of the U.S. Borrower issued
upon conversion or exchange of Indebtedness or Disqualified Equity Interests of
the  U.S. Borrower or any of its Restricted Subsidiaries incurred or issued
after the Closing Date (other than Indebtedness owed to or Disqualified Equity
Interests held by the U.S. Borrower or any of its Restricted Subsidiaries),
minus

 

(g)                                  the sum of (i) the aggregate amount of
Investments made after the Closing Date pursuant to Section 7.05(o) and (ii) the
aggregate amount of Restricted Payments made after the Closing Date pursuant to
Section 7.06(h).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

5

--------------------------------------------------------------------------------


 

“Banking Services Obligations” means all obligations of the Credit Parties,
whether absolute or contingent, and howsoever and whensoever created, arising,
evidenced or acquired pursuant to Cash Management Agreements with any Cash
Management Bank.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

 

“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time, which rate per annum shall at all times be equal
to the greatest of: (i) the rate of interest established by the Administrative
Agent, from time to time, as its “prime rate,” whether or not publicly
announced, which interest rate may or may not be the lowest rate charged by it
for commercial loans or other extensions of credit; (ii) the Federal Funds
Effective Rate in effect from time to time, determined one (1) Business Day in
arrears, plus 1/2 of 1% per annum; and (iii) the Adjusted Eurocurrency Rate for
Loans denominated in Dollars with a one-month Interest Period on such day plus
1.00%; provided, that the Base Rate shall not be less than 1.00%.

 

“Base Rate Loan” means any Loan denominated in Dollars bearing interest at a
rate based upon the Base Rate in effect from time to time.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Borrower” has the meaning provided in the first paragraph of this Agreement.

 

“Borrower Existing Credit Agreement” means the Credit Agreement, dated as of
January 9, 2017 (as amended from time to time prior to the date hereof), among
the U.S. Borrower, as borrower, the lenders party thereto and KeyBank National
Association, as the administrative agent, and the other Loan Documents (as
defined therein) related thereto.

 

“Borrowing” means a Revolving Borrowing or a Term Borrowing.

 

“Business Day” means (i) any day other than Saturday, Sunday or any other day on
which commercial banks in Cleveland, Ohio, New York, New York or London, England
(or, with respect any action taken by or with respect to any LC Issuer, any
jurisdiction where such LC Issuer’s lending office is located) are authorized or
required by law to close, or are in fact closed, (ii) with respect to any
matters relating to Eurocurrency Loans, any day on which dealings in the
applicable Approved Currency are carried on in the London interbank market and
(iii) with respect to any Eurocurrency Loans made in Euros, any day described in
clause (i) above that is also a TARGET Day.

 

“Buyer Loan Parties” has the meaning provided in Section 6.10(e).

 

“CALEA” means the United States Communications Assistance for Law Enforcement
Act, codified at 47 U.S.C. § 1001, et seq.

 

“CALEA Requirements” means the CALEA implementation and filing requirements
imposed by the FCC on telecommunications carriers in the FCC Rules, including
Title 47, Part 1, Subpart Z of the Code of Federal Regulations.

 

“Calculation Date” means (a) the last Business Day of each calendar month and
(b) solely with respect to any Loans made or Letters of Credit issued in an
Approved Foreign Currency, the second Business Day immediately preceding the
date on which such Borrowing or LC Issuance, as applicable, is to be made.

 

6

--------------------------------------------------------------------------------


 

“Canadian Contribution Regime” means the Canadian national revenue-based
contribution regime which subsidizes the high cost of residential telephone
service in rural and remote parts of Canada and which is established and
maintained by the CRTC.

 

“Canadian Contribution Regime Requirements” means the Canadian Contribution
Regime contribution and reporting requirements imposed by the CRTC on
telecommunications service providers.

 

“Canadian Defined Benefit Pension Plan” means any Canadian Pension Plan that
contains a “defined benefit provision” as such term is defined in subsection
147.1(1) of the Income Tax Act (Canada).

 

“Canadian Pension Plan” means any “registered pension plan” as defined under
section 248(1) of the Income Tax Act (Canada) that is maintained, sponsored or
contributed to by the U.S. Borrower or any Subsidiary of the U.S. Borrower with
respect to its employees.

 

“Canadian Pension Plan Event” means (a) the voluntary full or partial wind up of
a Canadian Pension Plan; (b) the institution of proceedings by any Governmental
Authority to terminate in whole or in part a Canadian Pension Plan or have an
administrator appointed to administer such a Canadian Pension Plan; (c) any
other event or condition which might constitute grounds for the termination of,
winding up or partial termination of, winding up or the appointment of an
administrator to administer, any Canadian Pension Plan; (d) substantial
non-compliance with any Canadian Pension Plan’s terms or with the requirements
of any and all applicable laws, statutes, rules, regulations and orders; or
(e) the creation of any Lien (save for contribution amounts not yet due) with
respect to any Canadian Pension Plan.

 

“Capital Distribution” means, with respect to any Person, a payment made,
liability incurred or other consideration given for the purchase, acquisition,
repurchase, redemption or retirement of any Equity Interest of such Person or as
a dividend, return of capital or other distribution in respect of any of such
Person’s Equity Interests.

 

“Capital Expenditures” means, without duplication, (a) any expenditure or
irrevocable commitment to expend money for any purchase or other acquisition of
any asset including capitalized leasehold improvements, which would be
classified as a fixed or capital asset on a consolidated balance sheet of the
U.S. Borrower and its Subsidiaries prepared in accordance with GAAP, and
(b) Capitalized Lease Obligations and Synthetic Lease Obligations, but excluding
(i) expenditures made in connection with the replacement, substitution or
restoration of property pursuant to Section 2.13(c)(vii), (ii) the purchase
price of equipment that is purchased substantially contemporaneously with the
trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time and (iii) Permitted Acquisitions.

 

“Capital Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capital lease on the balance sheet of
that Person.

 

“Capitalized Lease Obligations” means, with respect to any Person, all
obligations under Capital Leases of such Person, without duplication, in each
case taken at the amount thereof accounted for as liabilities identified as
“capital lease obligations” (or any similar words) on a consolidated balance
sheet of such Person prepared in accordance with GAAP.

 

“Cash Collateralize” means, (i) to deposit into a cash collateral account
maintained with (or on behalf of) the Administrative Agent, and under the sole
dominion and control of the Administrative Agent, or (ii) to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of one or more of
the LC Issuers or Lenders, as collateral for LC Outstandings or obligations of
Lenders to fund participations in respect of LC Outstandings, cash or deposit
account balances or, if the Administrative Agent and each applicable LC Issuer
shall agree in their sole discretion, other credit support; in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and each applicable LC Issuer.  “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

7

--------------------------------------------------------------------------------


 

“Cash Dividend” means a Capital Distribution by a Person payable in cash to the
holders of Equity Interests of such Person with respect to any class or series
of Equity Interest of such Person.

 

“Cash Equivalents” means any of the following:

 

(i)                                securities issued or directly and fully
guaranteed or insured by the United States or Canadian governments, a
Permissible Jurisdiction, Switzerland or Norway or, in each case, or any agency
or instrumentality thereof (provided that the full faith and credit of such
country or such member state is pledged in support thereof) having maturities of
not more than one year from the date of acquisition;

 

(ii)                                U.S. dollar denominated time deposits,
certificates of deposit and bankers’ acceptances of (x) any Lender, (y) any
commercial bank of recognized standing organized under the laws of the United
States (or any state thereof or the District of Columbia) and having capital and
surplus in excess of $500,000,000 or (z) any commercial bank (or the parent
company of such bank) of recognized standing and whose short-term commercial
paper rating from S&P is at least A-1, A-2 or the equivalent thereof or from
Moody’s is at least P-1, P-2 or the equivalent thereof (any such bank, an
“Approved Bank”), in each case with maturities of not more than 360 days from
the date of acquisition;

 

(iii)                                 commercial paper issued by any Lender or
Approved Bank or by the parent company of any Lender or Approved Bank and
commercial paper issued by, or guaranteed by, any industrial or financial
company with a short-term commercial paper rating of at least A-1 or the
equivalent thereof by S&P or at least P-1 or the equivalent thereof by Moody’s,
or guaranteed by any industrial company with a long-term unsecured debt rating
of at least A or A2, or the equivalent of each thereof, from S&P or Moody’s, as
the case may be, and in each case maturing within 360 days after the date of
acquisition;

 

(iv)                               fully collateralized repurchase agreements
entered into with any Lender or Approved Bank having a term of not more than 30
days and covering securities described in clause (i) above;

 

(v)                               investments in money market funds
substantially all the assets of which are comprised of securities of the types
described in clauses (i) through (iv) above;

 

(vi)                               investments in money market funds access to
which is provided as part of “sweep” accounts maintained with a Lender or an
Approved Bank;

 

(vii)                                investments in industrial development
revenue bonds that (A) “re-set” interest rates not less frequently than
quarterly, (B) are entitled to the benefit of a remarketing arrangement with an
established broker dealer, and (C) are supported by a direct pay letter of
credit covering principal and accrued interest that is issued by an Approved
Bank;

 

(viii)                                 investments in pooled funds or investment
accounts consisting of investments of the nature described in the foregoing
clause (vii);

 

(ix)                               securities issued and fully guaranteed by any
state, commonwealth or territory of the United States of America, any province
of Canada, any Permissible Jurisdiction, Switzerland or Norway, or by any
political subdivision (including any municipality) or taxing authority thereof,
rated at least “A1” (or “Prime-1” or MIG-1 or other then equivalent grade) by
Moody’s. or at least “A” (or A-l, SP1 or other then equivalent grade) by S&P
(or, if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency)
and having maturities of not more than two years from the date of acquisition;
and

 

(x)                               with respect to any Non-U.S. Subsidiary of the
U.S. Borrower that are not organized in the United States, Canada, a Permissible
Jurisdiction, Switzerland or Norway, the approximate equivalent of any of
clauses (i) through (ix) above in the country in which such Non-U.S. Subsidiary
is organized or maintains deposit accounts.

 

8

--------------------------------------------------------------------------------


 

“Cash Management Agreement” means any agreement to provide to the Borrower or
any Restricted Subsidiary commercial credit cards, stored value cards, or
treasury management services (including controlled disbursement automated
clearinghouse transactions, return items, overdrafts, netting and interstate
depository network services).

 

“Cash Management Bank” means the Administrative Agent, a Lead Arranger, a Lender
or an Affiliate of the Administrative Agent, a Lead Arranger or a Lender (or a
Person that was a Lender or an Affiliate of a Lender at the time of execution
and delivery of a Cash Management Agreement) that has entered into a Cash
Management Agreement with the U.S. Borrower or any of its Restricted
Subsidiaries.

 

“Cash Proceeds” means, with respect to (i) any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, other than the
portion of such deferred payment constituting interest, but only as and when so
received) received by the U.S. Borrower or any Subsidiary from such Asset Sale,
(ii) any Event of Loss, the aggregate cash payments, including all insurance
proceeds and proceeds of any award for condemnation or taking, received in
connection with such Event of Loss and (iii) the issuance or incurrence of any
Indebtedness, the aggregate cash proceeds received by the U.S. Borrower or any
Subsidiary in connection with the issuance or incurrence of such Indebtedness.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.

 

“CFC” means Subsidiary that is a controlled foreign corporation within the
meaning of Section 957 of the Code.

 

“CFC Holdco” means any Subsidiary with no material operations and no material
assets other than capital stock of and/or indebtedness incurred by one or more
CFCs or other CFC Holdcos.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means:

 

(i)                                     any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the 1934 Act, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of forty percent (40%) or more of the Equity Interests of the U.S.
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the U.S. Borrower on a fully-diluted basis (and taking into
account all such Equity Interests that such “person” or “group” has the right to
acquire pursuant to any option right; or

 

(ii)                                  the occurrence of a change in control, or
other similar provisions, under or with respect to any Material Indebtedness
incurred pursuant to Sections 7.04(i) and (l).

 

9

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, any Holding Company Merger permitted under
Section 7.02(a)(ii) shall not constitute a Change of Control.  For purposes of
this definition, (1) no Change of Control shall be deemed to have occurred
solely as a result of a transfer of assets among any Borrower and the Restricted
Subsidiaries and (2) a Person shall not be deemed to have beneficial ownership
of securities subject to a stock purchase agreement, merger agreement or similar
agreement until the consummation of the transactions contemplated by such
agreement.

 

“Charged Company” has the meaning provided in Section 6.10(e).

 

“Charges” has the meaning provided in Section 11.23.

 

“CIP Regulations” has the meaning provided in Section 9.07.

 

“Claims” has the meaning set forth in the definition of “Environmental Claims.”

 

“Class,” when used in reference to (i) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans made
pursuant to a Revolving Commitment, Extended Revolving Commitment or Replacement
Revolving Commitment, Closing Date EMEA Term Loans, Closing Date U.S. Term
Loans, Other Term Loans, Refinancing Term Loans or Extended Term Loans; (ii) any
Commitment, refers to whether such Commitment is a Revolving Commitment, Closing
Date EMEA Term Commitment, Closing Date U.S. Term Commitment, Incremental Term
Loan Commitment, Incremental Revolving Credit Commitment, Extended Revolving
Commitment or Replacement Revolving Commitment; or (iii) any Lender, refers to
whether such Lender has a Loan or Commitment with respect to a particular Class;
provided that notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, the borrowing, prepayment and repayment of
Revolving Loans shall be made on a pro rata basis across all Classes of
Revolving Loans (except to the extent that any applicable Additional Credit
Extension Amendment pursuant to Section 2.18 or 2.21 provides that the Class of
Revolving Loans established thereunder shall be entitled to less than pro rata
prepayments or repayments), and any termination of Revolving Commitments shall
be made on a pro rata basis across all Classes of Revolving Commitments (except
(i) to the extent that any applicable Additional Credit Extension Amendment
pursuant to Section 2.18 or 2.21 provides that the Class of Revolving
Commitments established thereunder shall be entitled to less than pro rata
treatment and (ii) in respect of the Revolving Facility Termination Date of any
Class of Revolving Commitments).  Commitments or Loans that have different
maturity dates, pricing (other than upfront fees and other fees of the type
excluded from the determination of “all-in yield”) or other terms shall be
designated separate Classes.

 

“Closing Date” means May 31, 2018.

 

“Closing Date EMEA Term Commitment” means, with respect to each Lender, the
amount, if any, set forth opposite such Lender’s name in Schedule 1 hereto as
its “Closing Date EMEA Term Commitment” on the Closing Date or in the case of
any Lender that becomes a party hereto pursuant to an Assignment Agreement, the
amount set forth in such Assignment Agreement, as such commitment may be reduced
from time to time as a result of assignments to or from such Lender pursuant to
Section 11.06.

 

“Closing Date EMEA Term Loan” has the meaning provided in Section 2.03(b).

 

“Closing Date EMEA Term Lender” means a Lender with a Closing Date EMEA Term
Commitment or an outstanding Closing Date EMEA Term Loan.

 

“Closing Date Non-U.S. Subsidiary Guarantors” means the Non-U.S. Subsidiary
Guarantors as of the Closing Date.

 

“Closing Date Non-U.S. Subsidiary Guaranty” has the meaning provided in the
definition of “Non-U.S. Subsidiary Guaranty.”

 

“Closing Date Subsidiary Guarantors” means Closing Date Non-U.S. Subsidiary
Guarantors and Closing Date U.S. Subsidiary Guarantors.

 

10

--------------------------------------------------------------------------------


 

“Closing Date U.S. Subsidiary Guarantors” means the U.S. Borrower Guarantors as
of the Closing Date.

 

“Closing Date U.S. Subsidiary Guaranty” has the meaning provided in the
definition of “U.S. Subsidiary Guaranty.”

 

“Closing Date Undelivered Stock Certificates” has the meaning provided in
Section 4.01(ix).

 

“Closing Date U.S. Term Commitment” means, with respect to each Lender, the
amount, if any, set forth opposite such Lender’s name in Schedule 1 hereto as
its “Closing Date U.S. Term Commitment” on the Closing Date or in the case of
any Lender that becomes a party hereto pursuant to an Assignment Agreement, the
amount set forth in such Assignment Agreement, as such commitment may be reduced
from time to time as a result of assignments to or from such Lender pursuant to
Section 11.06.

 

“Closing Date Term Loans” means, collectively, the Closing Date EMEA Term Loans
and the Closing Date U.S. Term Loans.

 

“Closing Date U.S. Term Lender” means a Lender with a Closing Date U.S. Term
Commitment or an outstanding Closing Date U.S. Term Loan.

 

“Closing Date U.S. Term Loan” has the meaning provided in Section 2.03(a).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 Section references to the Code are to the Code as in effect at the Closing Date
and any subsequent provisions of the Code, amendatory thereof, supplemental
thereto or substituted therefor.

 

“Collateral” means the U.S. Collateral and the EMEA Facility Collateral.

 

“Collateral Assignments” has the meaning specified in the definition of “U.S.
Security Agreement”.

 

“Collateral Coverage Requirement” has the meaning specified in Section 6.10(g).

 

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of materials, goods or services in the ordinary course of
business.

 

“Commitment” means, with respect to each Lender, its Revolving Commitment, U.S.
Term Commitment, EMEA Term Commitment, Incremental Term Loan
Commitment, Incremental Revolving Credit Commitment, Extended Revolving
Commitment, Replacement Revolving Commitment, commitment in respect of Extended
Term Loans or commitment in respect of Refinancing Term Loans, if any, or, in
the case of such Lender, all of such Commitments.

 

“Commitment Fees” has the meaning provided in Section 2.11(a).

 

“Commodities Hedge Agreement” means a commodities contract purchased by the U.S.
Borrower or any of its Subsidiaries in the ordinary course of business, and not
for speculative purposes, with respect to raw materials necessary to the
manufacturing or production of goods in connection with the business of the U.S.
Borrower and its Subsidiaries.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning provided in Section 9.16(a).

 

“Competitor” means any competitor of the U.S. Borrower or its Subsidiaries that
directly or indirectly is engaged in the same or similar line of business as the
U.S. Borrower or its Subsidiaries.

 

11

--------------------------------------------------------------------------------


 

“Compliance Certificate” has the meaning provided in Section 6.01(c).

 

“Confidential Information” has the meaning provided in Section 11.15(b).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes,
Canadian capital Taxes or branch profits Taxes.

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of the U.S. Borrower and its Restricted Subsidiaries which may properly
be classified as current assets (excluding deferred tax assets without
duplication of amounts otherwise added in calculating Excess Cash Flow) on a
consolidated balance sheet of the U.S. Borrower and its Restricted Subsidiaries
in accordance with GAAP, excluding cash and Cash Equivalents; provided that
Consolidated Current Assets shall be calculated without giving effect to the
impact of purchase accounting.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities (excluding deferred Taxes and Taxes payable, in each case,
without duplication of amounts otherwise deducted in calculating Excess Cash
Flow) of the U.S. Borrower and its Restricted Subsidiaries which may properly be
classified as current liabilities (other than the current portion of any Loans
and other long term liabilities and accrued interest thereon) on a consolidated
balance sheet of the U.S. Borrower and its Restricted Subsidiaries in accordance
with GAAP; provided that Consolidated Current Liabilities shall be calculated
without giving effect to the impact of purchase accounting.

 

“Consolidated Debt Service” means, as of any period, (a) scheduled or mandatory
repayments, prepayments or redemptions of the principal of Indebtedness of the
U.S. Borrower and its Restricted Subsidiaries (and, in the case of any revolving
credit facility, so long as there is a permanent reduction in the commitment
thereunder), plus (b) Consolidated Interest Charges, plus (c) all fees and
expenses with respect to outstanding Indebtedness of the U.S. Borrower and its
Restricted Subsidiaries, including of the type referred to in clause (ix) of the
definition of “Consolidated EBITDA.”

 

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the U.S. Borrower and its Restricted Subsidiaries on
a consolidated basis for the most recently completed Testing Period plus,
without duplication, (a) the following to the extent deducted in calculating
Consolidated Net Income:

 

(i)                                Consolidated Interest Charges;

 

(ii)                                Consolidated Income Tax Expense;

 

(iii)                                 depreciation and amortization expense
(including amortization of intangibles, goodwill, debt issue costs and
amortization under FAS Rule 123);

 

(iv)                               other expenses reducing such Consolidated Net
Income (other than the amortization of deferred costs) which do not represent a
cash item in such period or any future period (in each case of or by the U.S.
Borrower and its Restricted Subsidiaries for such Testing Period) (including
non-cash costs and/or expenses incurred pursuant to any management equity plan,
stock option plan or any other stock subscription or shareholder agreement and
non-cash charges, losses and expenses relating to the impairment of goodwill);

 

(v)                               extraordinary, unusual or nonrecurring
non-cash charges or non-cash expenses incurred during such Testing Period;

 

(vi)                               any provision for the reduction in the
carrying value of assets recorded in accordance with GAAP and any non-cash gains
(or losses) resulting from mark to market activity as a result of the
implementation of Statement of Financial Accounting Standards 133, “Accounting
for Derivative

 

12

--------------------------------------------------------------------------------


 

Instruments and Hedging Activities” (including specifically any non-cash charge
in warrant fair market value or other non-cash compensation);

 

(vii)                                any effect of any purchase accounting
adjustments in connection with the Target Acquisition or any Permitted
Acquisition or any permitted Investment or permitted Asset Sale;

 

(viii)                                 any non-recurring fees and expenses (or
any amortization thereof) (including fees of counsel) related to Permitted
Acquisitions, Investments, debt issuances (including amendments and waivers in
connection with any such debt issuances), equity issuances or Asset Sales,
including in connection with the Target Acquisition;

 

(ix)                               any financial advisory fees, financing
arrangement fees, accountant fees, legal fees, rating agency fees, transfer or
mortgage recording taxes and other out-of-pocket expenses of U.S. Borrower or
any of its Restricted Subsidiaries (including expenses of third parties paid or
reimbursed by U.S. Borrower or any of its Restricted Subsidiaries) incurred
directly in connection with the Loan Documents and the Credit Facility, any
permitted debt issuance, the establishment of rate management transactions
permitted under the Loan Documents, and any amendments to any of the foregoing,
including any refinancing transaction or any amendment or other modification of
any debt instruments, including amendment fees and consent fees;

 

(x)                               cash synergies, cost savings, operating
expense reductions, other operating improvements, initiatives and other pro
forma adjustments to actual historical Consolidated EBITDA in connection with
the Transactions or any Specified Transaction, to the extent they are
(a) consistent with Regulation S-X of the United States Securities and Exchange
Commission, or (b) projected by a financial officer in good faith to be
reasonably anticipated to be realizable within eighteen (18) months of the
Transactions or such Specified Transaction; provided that such synergies, cost
savings, reductions, improvements, initiatives and other pro forma adjustments
(A) shall be directly attributable to the Transactions or such Specified
Transaction, (B) shall be factually supportable and (C) shall be reasonably
identifiable; and provided, further, that all such amounts under this clause
(x)(b) (other than any such addbacks related to the Transactions and any
Specified Transactions that are reflected in the Private Lender Presentation),
together with any add-backs pursuant to clause (xi), shall not exceed 25% of Pro
Forma EBITDA for such period prior to the adjustments for clauses (x)(b) and
(xi) in the aggregate;

 

(xi)                               restructuring and similar cash charges and
costs, severance, relocation costs, integration and facilities opening costs and
other business optimization expenses, signing costs, retention or completion
bonuses, recruiting costs, transition costs, costs related to
closure/consolidation of facilities and curtailments or modifications to pension
and post-retirement employee benefit plans (including any settlement of pension
liabilities), including any one time expense relating to enhanced accounting
function or other transaction costs, provided that such amounts added back under
this clause (xi), together with any add-backs pursuant to clause (x)(b) (other
than any such add-backs related to the Transactions and any Specified
Transactions that are reflected in the Private Lender Presentation), shall not
exceed 25% of Pro Forma EBITDA for such period prior to the adjustments for
clauses (x)(b) and (xi) in the aggregate;

 

(xii)                                charges, losses or expenses to the extent
indemnified, insured, reimbursed or reimbursable or otherwise covered by a third
party (to the extent expected to be received by the U.S. Borrower or any
Restricted Subsidiary within 365 days);

 

(xiii)                                 currency translation losses (or any
currency hedging losses) for such period; and

 

(xiv)                               any loss on early extinguishment of
Indebtedness or Swap Obligations;

 

minus (b) the following to the extent included in calculating such Consolidated
Net Income:  (i) all non-cash items increasing Consolidated Net Income other
than amounts constituting amortization of deferred revenue (in each case of or
by the U.S. Borrower and its Restricted Subsidiaries for such Testing Period),
(ii) any deferred income tax benefits and (iii) any interest income.

 

13

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, Consolidated EBITDA shall be deemed to be
(i) $142,900,000 for the fiscal quarter ended June 30, 2017, (ii) $146,300,000
for the fiscal quarter ended September 30, 2017, (iii) $153,300,000 for the
fiscal quarter ended December 31, 2017 and (iv) $147,700,000 for the fiscal
quarter ended March 31, 2018.

 

“Consolidated Income Tax Expense” means, for any period, all provisions for
federal, state, local and foreign income taxes of the U.S. Borrower or any of
its Restricted Subsidiaries (including any additions to such taxes, and any
penalties and interest with respect thereto, and including any franchise taxes
to the extent based upon income).

 

“Consolidated Interest Charges” means, for any Testing Period, the sum of
(a) all cash interest payments, in each case to the extent paid, or required to
be paid, in cash and treated as interest in accordance with GAAP and (b) the
portion of rent expense under Capital Leases that is treated as interest in
accordance with GAAP, in each case, of or by the U.S. Borrower and its
Restricted Subsidiaries on a consolidated basis for the most recently completed
Testing Period; provided that Consolidated Interest Charges shall not include
any upfront fees in connection with any issuance of Indebtedness, any agent fees
and any expenses in connection with any issuance or amendment of Indebtedness
(whether or not consummated).

 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the U.S. Borrower and its Restricted Subsidiaries on a consolidated
basis for the most recently completed Testing Period; provided that Consolidated
Net Income shall exclude (a) extraordinary gains and losses for such Testing
Period, (b) any net gain or loss arising from the sale of capital assets or
discontinuation of operations, (c) any net gain or loss arising from any
write-up or write-down of assets for such Testing Period, (d) non-cash gains or
losses resulting from fluctuations in currency exchange rates and (e) the net
income of any Restricted Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by such Restricted Subsidiary of
that income is not at the time permitted by operation of the terms of its
Organizational Documents or any agreement, instrument, judgment, decree,
statute, rule or governmental regulation applicable to such Restricted
Subsidiary.

 

“Consolidated Net Secured Leverage Ratio” means, as of any date, the ratio of
(i) Consolidated Total Debt on such date that is secured by a lien on any assets
of the US Borrower and its Restricted Subsidiaries, minus the aggregate amount
of Qualified Cash as of such date  to (ii) Pro Forma EBITDA for the most
recently ended Testing Period.

 

“Consolidated Net Working Capital” means, at any time, Consolidated Current
Assets at such time minus (i) Consolidated Current Liabilities and (ii) the
long-term portion of deferred revenue less long-term deferred costs associated
with such deferred revenue at such time.

 

“Consolidated Total Debt” means the sum (without duplication) of all
Indebtedness of the type described in clauses (i), (iv) (but only to the extent
that any such letter of credit has been drawn and not been reimbursed within two
(2) Business Days or Cash Collateralized), (vii), (ix) (to the extent funded)
and (xii) of the definition thereof of the US Borrower and its Restricted
Subsidiaries, all as determined on a consolidated basis in accordance with GAAP;
provided that purchase-price adjustments and earn-outs in connection with any
Permitted Acquisition or other permitted Investment shall not constitute
Indebtedness for purposes of this definition.

 

“Consolidated Total Net Leverage Ratio” means, as of any date, the ratio of
(i) Consolidated Total Debt on such date, minus the aggregate amount of
Qualified Cash as of such date  to (ii) Pro Forma EBITDA for the most recently
ended Testing Period.

 

“Continue,” “Continuation” and “Continued” each refers to a continuation of a
Eurocurrency Loan for an additional Interest Period as provided in Section 2.10.

 

“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.

 

“CPNI Requirements” means the implementation, reporting and certification
requirements regarding Customer Proprietary Network Information that are imposed
by the FCC on telecommunications carriers and VoIP

 

14

--------------------------------------------------------------------------------


 

providers in the FCC Rules, including Title 47, Part 64, Subpart U of the Code
of Federal Regulations.  The term “Customer Proprietary Network Information” has
the meaning given to such term in Section 222(h)(1) of the U.S. Communications
Act.

 

“Credit Event” means the making of any Borrowing, any Conversion or Continuation
or any LC Issuance.

 

“Credit Facilities” mean the credit facilities established under this Agreement
pursuant to which (i) (x) the Lenders shall make Revolving Loans to the U.S.
Borrower, and shall participate in LC Issuances, under the Revolving Facility
pursuant to the Revolving Commitment of each such Lender and (y)  each LC Issuer
shall issue Letters of Credit for the account of the LC Obligors in accordance
with the terms of this Agreement (such credit facility in respect of clauses
(x) and (y), the “Revolving Facility”), (ii) each Lender with a U.S. Term
Commitment shall make a U.S. Term Loan to the U.S. Borrower pursuant to such
U.S. Term Commitment of such Lender (such credit facility, the “U.S. Term
Facility”) and (iii) each Lender with an EMEA Term Commitment shall make an EMEA
Term Loan to the EMEA Borrower pursuant to such EMEA Term Commitment of such
Lender (such credit facility, the “EMEA Term Facility”).

 

“Credit Facility Exposure” means, for any Lender at any time, the sum of
(i) such Lender’s Revolving Facility Exposure at such time and (ii) the
outstanding aggregate principal amount of the Term Loan made by such Lender, if
any.

 

“Credit Party” means each U.S. Credit Party and each EMEA Credit Party.

 

“CRTC” means the Canadian Radio-television and Telecommunications Commission.

 

“Debtor Relief Laws” means the Bankruptcy Code and any other federal, state,
provincial, or foreign bankruptcy or insolvency law, each as now and hereinafter
in effect, any successors to such statutes, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization (by way of
voluntary arrangement, scheme of arrangement or otherwise), judicial management,
administration, examinership or similar debtor relief laws of the United States
or other applicable jurisdictions from time to time in effect and any law
permitting a debtor to obtain a stay or a compromise or arrangement of the
claims of its creditors (including any applicable corporate law relating to
arrangements, reorganizations or restructuring which permits a debtor to seek a
compromise or arrangement of a corporation’s debts or a stay of proceedings to
enforce any claims of such corporation’s creditors against it).

 

“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.

 

“Default Rate” means, for any day, (i) with respect to any Loan, a rate per
annum equal to 2% per annum above the interest rate that is or would be
applicable from time to time to such Loan pursuant to Section 2.09(a) or
Section 2.09(b), as applicable and (ii) with respect to any other amount, a rate
per annum equal to 2% per annum above the rate that would be applicable to
Revolving Loans that are Base Rate Loans pursuant to Section 2.09(a).

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the U.S. Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any LC Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two (2) Business Days
of the date when due, (b) has notified the U.S. Borrower, the Administrative
Agent or any LC Issuer in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent

 

15

--------------------------------------------------------------------------------


 

or the U.S. Borrower, to confirm in writing to the Administrative Agent and the
U.S. Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the U.S. Borrower), or (d) has, or has a direct or
indirect parent company that has, other than via an Undisclosed Administration,
(i) become the subject of a proceeding under the Bankruptcy Code or any other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, in each
case, which is still in effect or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.15(b)) upon delivery of written notice of such determination to the
U.S. Borrower, each LC Issuer and each Lender.

 

“Deferred Acquisition Obligations” has the meaning provided in Section 7.04(j).

 

“Deposit Account” has the meaning assigned to such term in Article 9 of the UCC.

 

“Directed Divestment” means (i) putting, on one or more occasions, any or all of
Target German Assets (including any equity of the Target German Entities) into
trust or otherwise subject to the control and/or management by any Person
independent of the U.S. Borrower and its Subsidiaries (any, a “Directed
Divestment In Trust”)and (ii) any other transfers, conveyances, sales or other
dispositions of any or all of the Target German Assets, in any case, at the
direction  (including any order, rule or similar action and, in connection with
any Directed Investment In Trust, any request) of the German Federal Ministry
for Economic Affairs and Energy (Bundesministeriums für Wirtschaft und Energie)
(“BMWi”) or other agency of the German Federal government under or in connection
with the German Foreign Trade and Payments Ordinance (Außenwirtschaftsverordnung
- AWV) (“AWV”) or other German Federal statute.

 

“Disqualified Equity Interests” means any Equity Interest that (a) by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event (other than, subject to clause
(d) below, a sale of such Person or Subsidiary, or a “change of control”),
matures (excluding any maturity as the result of an optional redemption by the
issuer thereof) or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, on or prior to the date that is 91 days after the Latest
Maturity Date, (b) is convertible into or exchangeable (unless at the sole
option of the issuer thereof) for (i) debt securities or other Indebtedness or
(ii) any Equity Interest referred to in clause (a) above, in each case at any
time on or prior to the date that is 91 days after the Latest Maturity Date,
(c) requires Cash Dividend payments prior to the date that is 91 days after the
Latest Maturity Date, or (d) provides the holders of such Equity Interests with
any rights to receive any cash upon the occurrence of a change of control prior
to the date on which the Obligations have been irrevocably paid in full, unless
the rights to receive such cash are contingent on either (x) the Obligations
being irrevocably paid in full or (y) the Required Lenders having consented to
the change of control giving rise to the right to receive such payment.

 

“Disqualified Lender” means (i) any Person designated as a “Disqualified Lender”
by the U.S. Borrower by written notice delivered to the Lead Arrangers prior to
February 23, 2018, (ii) any Competitor (other than any Person that is a bona
fide debt fund or investment fund that is engaged in making, purchasing, holding
or otherwise investing in commercial loans or similar extensions of credit in
the ordinary course of business) that has been identified by name in writing to
the Administrative Agent from time to time and (iii) any of such Persons’
Affiliates to the extent such Affiliates (x) are clearly identifiable as
Affiliates based solely on the similarity of such Affiliates’ names or (y) are
identified by name in writing by the U.S. Borrower to the Administrative Agent
from time to time

 

16

--------------------------------------------------------------------------------


 

(other than, in the case of any Affiliate of a Person described in clause (ii),
a bona fide debt fund or investment fund that is engaged in making, purchasing,
holding or otherwise investing in commercial loans or similar extensions of
credit in the ordinary course of business); provided that the U.S. Borrower may
supplement such lists with respect to clauses (ii) and (iii) from time to time
after the Closing Date (with the consent of the Administrative Agent (such
consent not to be unreasonably withheld)).  Notwithstanding anything contained
herein, (x) the Administrative Agent shall be permitted to provide the list of
Disqualified Lenders and any supplements thereto to any Lender upon such
Lender’s request in connection with the proposed assignment of any Loans or
Commitments and/or sale of participations and (y) in no event shall any such
supplement or update apply retroactively to disqualify any Persons that have
previously acquired an assignment (or entered into a binding confirmation for
the acquisition of an assignment) or participation interest in the Loans or
Commitments that was otherwise permitted prior to such permitted supplement or
update.

 

“Documentation Agents” means Citizens Bank, National Association and ING Capital
LLC, as documentation agents.

 

“Dollar Amount” means at any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount expressed in an
Approved Foreign Currency, such amount converted to Dollars pursuant to
Section 1.04(b) and Section 1.06.

 

“Dollars,” “U.S. Dollars” and the sign “$” each means lawful money of the United
States.

 

“Dutch Civil Code” means the Dutch Civil Code (Burgerlijk Wetboek).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund, and (iv) any other Person (other than a natural Person) approved
by (A) the Administrative Agent, (B) in the case of an assignment under the
Revolving Facility, each LC Issuer, and (C) unless (x) with respect to the
Revolving Facility, a Specified Event of Default has occurred and is continuing
or (y) with respect to the Term Loans, an Event of Default has occurred and is
continuing, the U.S. Borrower (each such approval not to be unreasonably
withheld or delayed (and, other than with respect to any prospective assignment
or transfer to a Disqualified Lender, the U.S. Borrower shall be deemed to have
consented if it fails to object to any assignment within five (5) Business Days
after it received written notice thereof)); provided, however, no such approval
of the Administrative Agent or the U.S. Borrower shall be required in connection
with assignments to (x) with respect to the Term Loan facilities, any Lender
under the Credit Facilities or any Affiliate thereof or (y) with respect to any
Revolving Lender, any other Revolving Lender or any Affiliate of a Revolving
Lender; and, provided, further, that notwithstanding the foregoing, “Eligible
Assignee” shall not include (x) the U.S. Borrower or any of the U.S. Borrower’s
Affiliates or Subsidiaries, (y) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (y) or (z) any
Disqualified Lender, unless the U.S. Borrower has otherwise consented, provided,
that (A) such consent of the U.S. Borrower shall not be required for assignments
to a Disqualified Lender if a Specified Event of Default has occurred and is
continuing and (B) no assignment shall be made to a Disqualified Lender that is
a Competitor without the consent of the U.S. Borrower under any circumstances.

 

17

--------------------------------------------------------------------------------


 

“Eligible Participant” means any financial institution; provided, however, that
notwithstanding the foregoing, “Eligible Participant” shall not include (x) the
U.S. Borrower or any of the U.S. Borrower’s Affiliates or Subsidiaries, (y) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (y), or (z) any Disqualified Lender, unless the U.S. Borrower has
otherwise consented; provided, further, that (A) such consent of the U.S.
Borrower shall not be required for sale of a participation to a Disqualified
Lender if a Specified Event of Default has occurred and is continuing and (B) no
sale of a participation shall be made to a Disqualified Lender that is a
Competitor without the consent of the U.S. Borrower under any circumstances.

 

“EMEA Borrower” has the meaning provided in the preamble to this Agreement.

 

“EMEA Borrower Guarantor” means each U.S. Credit Party and each Non-U.S.
Subsidiary Guarantor.

 

“EMEA Credit Parties” means the EMEA Borrower and the EMEA Borrower Guarantors.

 

“EMEA Facility Collateral” means the “Collateral” (or equivalent term) as
defined in any applicable EMEA Facility Security Document, together with any
other assets (whether Real Property or personal property) pledged pursuant to
any EMEA Facility Security Document.

 

“EMEA Facility Loan Document” has the meaning specified in the definition of
“EMEA Facility Obligations”.

 

“EMEA Facility Obligations” means all amounts, indemnities and reimbursement
obligations, direct or indirect, contingent or absolute, of every type or
description, and at any time existing, owing by the EMEA Borrower or any EMEA
Borrower Guarantor to the Administrative Agent, any Lender, any Affiliate of any
Lender, any Secured Hedge Provider or any Cash Management Bank pursuant to the
terms of this Agreement, any other Loan Document to which any EMEA Credit Party
is a party (collectively with this Agreement, the “EMEA Facility Loan Documents”
and each an “EMEA Facility Loan Document”), any Secured Hedge Agreement or any
Secured Cash Management Agreement (including, but not limited to, interest and
fees that accrue after the commencement by or against any EMEA Credit Party of
any insolvency proceeding or other proceeding under any Debtor Relief Laws,
regardless of whether allowed or allowable in such proceeding or subject to an
automatic stay under Section 362(a) of the Bankruptcy Code or analogous
provision under any other Debtor Relief Laws); provided, however, that EMEA
Facility Obligations shall not include any Excluded Swap Obligations.  Without
limiting the generality of the foregoing description of EMEA Facility
Obligations, the EMEA Facility Obligations include (a) the obligation to pay
principal, interest, charges, expenses, fees, reasonable attorneys’ fees and
disbursements, indemnities and other amounts payable by any EMEA Credit Party
under any EMEA Facility Loan Document, (b) Banking Services Obligations of any
EMEA Credit Party, (c) Hedging Obligations of any EMEA Credit Party and (d) the
obligation of any EMEA Credit Party to reimburse any amount in respect of any of
the foregoing that the Administrative Agent, any Lender, any Secured Hedge
Provider, and Cash Management Bank or any Affiliate of any of them, in
connection with the terms of any EMEA Facility Loan Document, may elect to pay
or advance on behalf of the EMEA Credit Parties.  For the avoidance of doubt,
“EMEA Facility Obligations” does not include any obligations of U.S. Credit
Parties in respect of their guarantees of the Loans or other obligations of the
U.S. Borrower.

 

“EMEA Facility Security Documents” means any Non-U.S. Security Agreement, the
Purchaser Pledge Agreement, each Additional Security Document, each Mortgage,
any UCC financing statement, and any similar filings, any Collateral Assignment,
any Perfection Certificate and any document pursuant to which any Lien is
granted or perfected by any EMEA Credit Party to the Administrative Agent as
security for any of the EMEA Facility Obligations.

 

“EMEA Term Commitment” means, with respect to each Lender, the amount, if any,
of its (a) Closing Date EMEA Term Commitment, (b) Incremental Term Loan
Commitment in respect of EMEA Term Loans, or (c) in the case of any Lender that
becomes a party hereto pursuant to an Assignment Agreement, the amount set forth
in such Assignment Agreement, as such commitment may be reduced from time to
time as a result of assignments to or from such Lender pursuant to
Section 11.06.

 

18

--------------------------------------------------------------------------------


 

“EMEA Term Facility” has the meaning assigned to such term in the definition of
“Credit Facilities”.

 

“EMEA Term Loans” means any Closing Date EMEA Term Loan, any Incremental Term
Loan, any Extended Term Loan and any Refinancing Term Loans, in each case made
to the EMEA Borrower under the EMEA Term Facility.

 

“EMEA Term Note” means a promissory note substantially in the form of
Exhibit A-3 hereto.

 

“EMEA Ratio Debt Cap” means a cap of $25,000,000.

 

“Environmental Claims” means any and all regulatory or judicial actions, suits,
demands, demand letters, claims, liens, notices of non-compliance or violation,
investigations or proceedings relating in any way to any Environmental Law or
any permit issued under any such law (hereafter “Claims”), including (i) any and
all Claims by any Governmental Authority for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law, and (ii) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from the storage, treatment or Release (as defined
in CERCLA) of any Hazardous Materials or arising from alleged injury or threat
of injury to the environment.

 

“Environmental Law” means any applicable Federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial interpretation thereof, including any judicial or administrative order,
consent decree or judgment issued to or rendered against the U.S. Borrower or
any of its Subsidiaries relating to the protection of the environment or
employee health and safety, or to Hazardous Materials, including CERCLA; RCRA;
the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air
Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et
seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency
Planning and the Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.,
the Hazardous Material Transportation Act, 49 U.S.C. § 5101 et seq. and the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); and any state,
provincial and local or foreign counterparts or equivalents, in each case as
amended from time to time.

 

“Equity Interest” means with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting) of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will Equity
Interest include any debt securities convertible or exchangeable into equity
unless and until actually converted or exchanged or any Permitted Convertible
Call Transactions.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

“ERISA Affiliate” means, in respect of a U.S. Plan, each Person (as defined in
Section 3(9) of ERISA), which together with the U.S. Borrower or a Subsidiary of
the U.S. Borrower, would be deemed to be a “single employer” (i) within the
meaning of Section 414(b), (c), (m) or (o) of the Code or Section 4001(a)(14) or
4001(b)(i) of ERISA or (ii) as a result of the U.S. Borrower or a Subsidiary of
the U.S. Borrower being or having been a general partner of such Person.

 

“ERISA Event” means, in respect of a U.S. Plan: (i) that a Reportable Event has
occurred with respect to any U.S. Plan; (ii) the institution of any steps by the
U.S. Borrower or any Subsidiary, any ERISA Affiliate, the PBGC or a plan
administrator to terminate any U.S. Plan or the occurrence of any event or
condition described in Section 4042 of ERISA that constitutes grounds for the
termination of, or the appointment of a trustee to administer,

 

19

--------------------------------------------------------------------------------


 

a U.S. Plan; (iii) the institution of any steps by the U.S. Borrower or any
Subsidiary or any ERISA Affiliate to withdraw from any Multi-Employer Plan or
Multiple Employer Plan, if such withdrawal would be reasonably likely to result
in withdrawal liability (as described in Part 1 of Subtitle E of Title IV of
ERISA or in Section 4063 of ERISA) in excess of $1,000,000; (iv) a non-exempt
“prohibited transaction” within the meaning of Section 406 of ERISA or
Section 4975 of the Code in connection with any U.S. Plan; (v) that a U.S. Plan
has Unfunded Benefit Liabilities exceeding $1,000,000; (vi) the cessation of
operations at a facility of the U.S. Borrower or any Subsidiary or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (vii) the
conditions for imposition of a Lien under Section 303(k) of ERISA shall have
been met with respect to a U.S. Plan; (viii) the adoption of an amendment to a
U.S. Plan requiring the provision of security to such U.S. Plan pursuant to
Section 206(g) of ERISA; (ix) the insolvency of or commencement of
reorganization proceedings with respect to a Multi-Employer Plan; (x) any
material increase in the contingent liability of the U.S. Borrower or any
Subsidiary with respect to any post-retirement welfare liability; or (xi) the
taking of any action by, or the threatening of the taking of any action by, the
Internal Revenue Service, the Department of Labor or the PBGC with respect to
any of the foregoing.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“EU IFRS” means the International Financial Reporting Standards as adopted by
the European Union.

 

“EURIBO Rate” means, with respect to any Closing Date EMEA Term Loan for any
Interest Period, the rate per annum equal to the European Money Markets
Institute EURIBO Rate, as published by Reuters (or on the appropriate page of
any successor to or substitute for such service, or, if such rate is not
available, on the appropriate page of any generally recognized financial
information service, as selected by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two TARGET Days prior to the
commencement of such Interest Period, for deposits in Euros (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; provided, however, that if the rate referred to above is not available
at any such time for any reason, then the rate referred to shall instead be the
interest rate per annum, as determined by the Administrative Agent, to be the
average (rounded to the nearest 1/100th of 1%) of the rates per annum at which
deposits in Euros in an amount equal to the amount of such Eurocurrency Loan are
offered to major banks in the London interbank market at approximately 11:00
A.M. (London time), two (2) TARGET Days prior to the commencement of such
Interest Period, for contracts that would be entered into at the commencement of
such Interest Period for the same duration as such Interest Period; provided,
further, that the EURIBO Rate in respect of any applicable Interest Period shall
be deemed to be 0.00% per annum if the EURIBO Rate calculated pursuant to the
foregoing would otherwise be less than 0.00% per annum.

 

“Euro” and the sign “€” each means the single currency of any member state of
the European Union that adopts or has adopted, and in each case continues to
adopt, the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“Eurocurrency Loan” means at any date each Loan bearing interest at a rate based
upon the Adjusted Eurocurrency Rate.

 

“European Insolvency Regulation” has the meaning provided in Section 5.18.

 

“Event of Default” has the meaning provided in Section 8.01.

 

“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever,
(ii) the destruction or damage of a portion of such property from any casualty
or similar occurrence whatsoever, (iii) the condemnation, confiscation or
seizure of, or requisition of title to or use of, any property, or (iv) in the
case of any property located upon a leasehold, the termination or expiration of
such leasehold.

 

20

--------------------------------------------------------------------------------


 

“Excess Cash Flow” means, for any fiscal year of the U.S. Borrower (or, for the
fiscal year ending December 31, 2018, the period beginning on the first day of
the first full fiscal quarter beginning after the Closing Date and ending on
December 31, 2018), an amount equal to the sum of:

 

(i)                                Consolidated EBITDA for such measurement
period (but without giving effect to any pro forma adjustments or pro forma cost
savings pursuant to clause (a)(x) of the definition of “Consolidated EBITDA”),
minus, without duplication:

 

(ii)                                the aggregate amount of all cash Capital
Expenditures (other than any such Capital Expenditures made with the proceeds of
Indebtedness permitted hereunder (other than Revolving Loans)), minus

 

(iii)                                 the aggregate amount of Permitted
Acquisitions and other permitted Investments (other than any such Permitted
Acquisitions made with the proceeds of Indebtedness permitted hereunder (other
than Revolving Loans)), including any holdback amount and any earn-out or
deferred purchase price, to extent paid in cash during such measurement period,
minus

 

(iv)                               Consolidated Income Tax Expense paid in cash
or for which reserves have been established to the extent required under GAAP,
minus

 

(v)                               Consolidated Debt Service paid in cash, minus

 

(vi)                               the absolute value of, if negative,
Consolidated Net Working Capital at the end of the prior measurement period (or
on the Closing Date with respect to the measurement period ending December 31,
2018), minus the amount of Consolidated Net Working Capital at the end of such
measurement period, minus;

 

(vii)                                termination costs paid in cash (or accrued
to be paid in cash) relating to Hedge Agreements, minus

 

(viii)                                 aggregate amount of cash items (including
reserves or accruals established in purchase accounting in connection with the
Target Acquisition and any other Permitted Acquisition and including expense and
losses) added back in calculating Consolidated EBITDA (including in the
calculation of Consolidated Net Income) for such measurement period, whether
paid in such measurement period or in a subsequent measurement period (but, for
the avoidance of doubt, without duplication), minus

 

(ix)                               the aggregate amount of dividends and other
Restricted Payments made in cash and permitted under Section 7.06(c) through
(j) of this Agreement, and plus

 

(x)                               if positive, the amount of Consolidated Net
Working Capital at the end of the prior measurement period (or on the Closing
Date with respect to the measurement period ending December 31, 2018) minus the
amount of Consolidated Net Working Capital at the end of such measurement
period;

 

provided, that, to the extent otherwise included therein, the net cash proceeds
received from the (1) the sale or disposition of any property, (2) receipt of
any insurance proceeds and (3) the issuance of any Equity Interests of the U.S.
Borrower and its Restricted Subsidiaries shall be excluded from the calculation
of Excess Cash Flow, all determined on a consolidated basis and in accordance
with GAAP.

 

For purposes of calculating Excess Cash Flow for any measurement period, for
each Permitted Acquisition or other permitted Investment consummated during such
measurement period, (x) the Consolidated EBITDA of a target of any Permitted
Acquisition or other permitted Investment shall be included in such calculation
only from and after the date of the consummation of such Permitted Acquisition
or other permitted Investment and (y) for the purposes of calculating
Consolidated Net Working Capital, the (A) total assets of the target of such
Permitted Acquisition or other permitted Investment (other than cash and Cash
Equivalents), as calculated as at the date of consummation of the applicable
Permitted Acquisition or other permitted Investment, which may properly be

 

21

--------------------------------------------------------------------------------


 

classified as current assets on a consolidated balance sheet of the U.S.
Borrower and its Subsidiaries in accordance with GAAP (assuming, for the purpose
of this clause (A), that such Permitted Acquisition or other permitted
Investment has been consummated) and (B) total liabilities of the U.S. Borrower
and its Restricted Subsidiaries, as calculated as at the date of consummation of
the applicable Permitted Acquisition or other Permitted Investment, which may
properly be classified as current liabilities (other than the current portion of
any long term liabilities and accrued interest thereon) on a consolidated
balance sheet of the U.S. Borrower and its Restricted Subsidiaries in accordance
with GAAP (assuming, for the purpose of this clause (B), that such Permitted
Acquisition or other permitted Investment has been consummated), shall, in the
case of both immediately preceding clauses (A) and (B), be calculated as the
difference between the Consolidated Net Working Capital at the end of the
applicable Excess Cash Flow period from the date of consummation of such
Permitted Acquisition or other permitted Investment.

 

For the avoidance of doubt, for purposes of calculating Excess Cash Flow,
Consolidated EBITDA shall not be calculated on a Pro Forma Basis.

 

“Excess Cash Flow Prepayment Amount” has the meaning provided in
Section 2.13(c)(iv).

 

“Exchange Rate” means, on any day, for purposes of determining the Dollar Amount
of any Approved Foreign Currency, the rate of exchange for the purchase of
Dollars with the Approved Foreign Currency in the London foreign exchange market
at or about 11:00 a.m. London time (or New York time, as applicable) on a
particular day as displayed by ICE Data Services as the “ask price”, or as
displayed on such other information service which publishes that rate of
exchange from time to time in place of ICE Data Services (or if such service
ceases to be available, the equivalent of such amount in Dollars as determined
by the Administrative Agent using such other publicly available service for
displaying exchange rates as selected by the Administrative Agent in its
reasonable discretion in consultation with the U.S. Borrower).

 

“Excluded Subsidiary” means (i) any Unrestricted Subsidiary, (ii) any Immaterial
Subsidiary other than, at the option of the U.S. Borrower, any Immaterial
Subsidiary designated by the U.S. Borrower as a Subsidiary Guarantor, (iii) any
joint venture, (iv) any Subsidiary that is prohibited or restricted by
applicable law, rule or regulation or by any contractual obligation existing on
the Closing Date and disclosed to the Administrative Agent in writing (or, if
later, existing on the date such Subsidiary becomes a Restricted Subsidiary, so
long as such contractual restriction was not created in contemplation of the
provision of a guaranty) from guaranteeing the Obligations or which would
require consent, approval, license or authorization from any Governmental
Authority to provide a guarantee unless such consent, approval, license or
authorization has been received, after giving effect to the anti-assignment
provision of the UCC and other applicable law, (v) captive insurance companies,
(vi) not-for-profit Subsidiaries, (vii) any Non-U.S. Subsidiary that is not
required to become a Subsidiary Guarantor pursuant to the Agreed Security
Principles and (viii) solely with respect to the guarantee of, or grant of
security in respect of, any U.S. Obligations, (a) any CFC, (b) any CFC Holdco
and (c) any Subsidiary of a CFC or a CFC Holdco.

 

“Excluded Swap Obligation” means, with respect to the U.S. Borrower or any
Subsidiary Guarantor of the U.S. Borrower, (x) as it relates to all or a portion
of the guaranty of such Subsidiary Guarantor or the U.S. Borrower made pursuant
to a Guaranty Agreement or Article X, as applicable, any Swap Obligation if, and
to the extent that, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
or the U.S. Borrower’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Subsidiary Guarantor or
the U.S. Borrower becomes effective with respect to such Swap Obligation or
(y) as it relates to all or a portion of the grant by such Subsidiary Guarantor
or the U.S. Borrower of a security interest, any Swap Obligation if, and to the
extent that, such Swap Obligation (or such security interest in respect thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
or the U.S. Borrower’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the security interest of such Subsidiary
Guarantor or the U.S. Borrower becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

 

22

--------------------------------------------------------------------------------


 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, Canadian capital Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a
Commitment (or in the case of a Loan not funded pursuant to a prior Commitment,
an applicable interest in such Loan) pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the U.S. Borrower under Section 3.05)
or (ii) such Lender changes its Applicable Lending Office, except in each case
to the extent that, pursuant to Section 3.03, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
acquired the applicable interest in such Loan or Commitment or to such Lender
immediately before it changed its Applicable Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.03(g), (d) any
withholding Taxes imposed under FATCA and (e) any Canadian withholding Tax
resulting from (i) such Recipient not dealing at arm’s length (within the
meaning of the Income Tax Act (Canada)) with any Credit Party at the time of
making such payment, or (ii) such Recipient being, or not dealing at arm’s
length with, a “specified shareholder” (within the meaning of subsection
18(5) of the Income Tax Act (Canada)) of a Credit Party at the time of such
payment (in each case, other than where the non-arm’s length relationship
arises, or where the Recipient is a “specified shareholder” or does not deal at
arm’s length with a “specified shareholder”, in each case on account of the
Recipient having executed, delivered, become a party to, received payments under
or received or perfected a security interest under or received or enforced any
rights under or in respect of this Agreement or any Loan Document, but, for the
avoidance of doubt, shall not include any Swiss Withholding Tax.

 

“Existing Class” means a Class of Existing Revolving Commitments.

 

“Existing Credit Agreements” means, collectively, the Borrower Existing Credit
Agreement and the Target Existing Credit Agreements.

 

“Existing Letters of Credit” means the letter of credit identified on Schedule
1.01(b) hereto, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

“Existing Revolving Commitment” has the meaning set forth in Section 2.18(a).

 

“Existing Term Loans” has the meaning set forth in Section 2.19(a).

 

“Extended Class” means a Class of Extended Revolving Commitments.

 

“Extended Revolving Commitment” has the meaning set forth in Section 2.18(a).

 

“Extended Term Loan Maturity Date” means with respect to any tranche of Extended
Term Loans, the final maturity date applicable thereto as specified in the
applicable Extension Notice accepted by the respective Extending Lender or
Extending Lenders.

 

“Extended Term Loans” has the meaning set forth in Section 2.19(a).

 

“Extending Lender” has the meaning set forth in Section 2.19(a).

 

“Extending Revolving Lender” has the meaning set forth in Section 2.18(b).

 

“Extension” has the meaning set forth in Section 2.19(a).

 

“Extension Date” has the meaning set forth in Section 2.19(b).

 

“Extension Notice” has the meaning set forth in Section 2.19(a).

 

23

--------------------------------------------------------------------------------


 

“Extension Offer” has the meaning set forth in Section 2.19(a).

 

“Extension Series” means all Extended Term Loans that are established pursuant
to the same Additional Credit Extension Amendments (or any subsequent Additional
Credit Extension Amendment to the extent such Additional Credit Extension
Amendment expressly provides that the Extended Term Loans provided for therein
are intended to be part of any previously established Class of Term Loans) and
that provide for the same interest margins, extension fees, if any, and
amortization schedule.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any applicable intergovernmental
agreements with respect thereto (including any applicable law implementing such
agreements) and any current or future regulations or official interpretations
thereof.

 

“FCC” means the United States Federal Communications Commission and any
successor thereto.

 

“FCC Rules” means Title 47 of the Code of Federal Regulations, as may be amended
or supplemented from time to time, and FCC decisions, policies, reports and
orders issued pursuant to the adoption of such regulations.

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day on such transactions received by the Administrative
Agent from three Federal Funds brokers of recognized standing selected by the
Administrative Agent.

 

“Fee Letter” means the Fee Letter, dated as of February 23, 2018 (as amended,
supplemented or modified), among the U.S. Borrower, the Lead Arrangers and
certain Affiliates of the Lead Arrangers.

 

“Fees” means all amounts payable pursuant to, or referred to in, Section 2.11.

 

“Financial Covenant Event of Default” has the meaning provided in
Section 8.01(c).

 

“Financial Officer” means the chief executive officer, the president or the
chief financial officer of the U.S. Borrower.

 

“Financial Projections” has the meaning provided in Section 5.07(b).

 

“Flood Hazard Property” means any Real Property located in an area designated by
the Federal Emergency Management Agency as having special flood or mud slide
hazards.

 

“Foreign Lender” means (a) if the Applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the Applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any LC Issuer, such Defaulting Lender’s Revolving Facility Percentage
of LC Outstandings with respect to Letters of Credit issued by such LC Issuer
other than LC Outstandings as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

 

“Funding Conditions Provision” means the provisions set forth in
Section 6.10(e).

 

24

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Granting Lender” has the meaning provided in Section 11.06(f).

 

“Guaranty Agreements” means, collectively, the U.S. Subsidiary Guaranties and
any Non-U.S. Subsidiary Guaranties.

 

“Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person, whether or not contingent:
(i) to purchase any such primary Indebtedness or any property constituting
direct or indirect security therefore; (ii) to advance or supply funds for the
purchase or payment of any such primary Indebtedness or to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor; (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary Indebtedness of the ability of the primary obligor to make payment
of such primary Indebtedness; or (iv) otherwise to assure or hold harmless the
owner of such primary Indebtedness against loss in respect thereof, provided,
however, that the definition of “Guaranty Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder).

 

“Hazardous Materials” means (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or would become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (ii) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect, under any
applicable Environmental Law.

 

“Hedge Agreement” means (i) any interest rate swap agreement, any interest rate
cap agreement, any interest rate collar agreement or other similar interest rate
management agreement or arrangement, (ii) any currency swap or option agreement,
foreign exchange contract, forward currency purchase agreement or similar
currency management agreement or arrangement or (iii) any Commodities Hedge
Agreement. For the avoidance of doubt, any Permitted Equity Derivatives will not
constitute obligations in respect of any Hedging Agreement.

 

“Hedging Obligations” means all obligations of any Credit Party under and in
respect of  any Secured Hedge Agreements.

 

“HGB” means the German Commercial Code (Handelsgesetzbuch).

 

“Hibernia Atlantic Cable System” means Hibernia Atlantic Cable System Limited, a
private company limited by shares incorporated under the laws of Ireland.

 

“Hibernia Express Entities” means, collectively, Hibernia Express (Ireland)
Limited, a private company limited by shares incorporated under the laws of
Ireland, Hibernia Express (UK) Limited, a private limited liability company
incorporated in England and Wales, and Hibernia Express (Canada) Limited, a
limited company incorporated under the laws of the Province of Nova Scotia.

 

25

--------------------------------------------------------------------------------


 

“Historical Financial Statements” has the meaning provided in Section 4.01(x).

 

“Holding Company Merger” means the merger of the U.S. Borrower into a
wholly-owned, indirect subsidiary of the U.S. Borrower in accordance with
Delaware General Corporation Law Section 251(g), with the U.S. Borrower as the
surviving corporation of such merger, pursuant to which the U.S. Borrower
becomes a wholly owned subsidiary of a corporation organized under the United
States (“New Parent”) described in Schedule 1.01(g).

 

“Immaterial Subsidiary” means, on any date, any Restricted Subsidiary of the
U.S. Borrower (a) that has been designated as an “Immaterial Subsidiary”
pursuant to a written notice delivered by the U.S. Borrower to the
Administrative Agent (or identified in this definition) from time to time and
(b) that did not, as of the last day of the most recently ended Testing Period,
have (i) individually, either (A) assets with a value in excess of 5.0% of total
assets of, or (B) revenues in an amount in excess of 5.0% of the total revenues
of, the U.S. Borrower and its Restricted Subsidiaries (or in the case of any
non-U.S. Subsidiary of the U.S. Borrower, in excess of 5.0% of the total
revenues or assets, as applicable, of all non-U.S. Subsidiaries of the U.S.
Borrower, collectively) on a consolidated basis for the most recently ended
Testing Period or (ii) collectively, with all other Restricted Subsidiaries
designated as Immaterial Subsidiaries pursuant to this definition that would
otherwise be required to be Subsidiary Guarantors, either (A) assets with a
value in excess of 10.0% of total assets of, or (B) revenues in an amount in
excess of 10.0% of the total revenues of, the U.S. Borrower and its Restricted
Subsidiaries (or in the case of any non-U.S. Subsidiary of the U.S. Borrower, in
excess of 10.0% of the total revenues or assets, as applicable, of all non-U.S.
Subsidiaries of the U.S. Borrower, collectively) on a consolidated basis for the
most recently ended Testing Period.  As of the Closing Date, the Immaterial
Subsidiaries are listed on Schedule 1.01(d).  For the avoidance of doubt, any
Person that becomes a Subsidiary Guarantor hereunder shall cease to be an
Immaterial Subsidiary for purposes of this definition.

 

“Incremental Equivalent Debt” means Indebtedness incurred in lieu of Incremental
Term Loans consisting of high-yield style notes (which may be unsecured or
secured by Liens ranking pari passu with or junior to the Liens securing the
U.S. Obligations or the EMEA Facility Obligations) issued in a public offering
or SEC Rule 144A offering and/or loans (which may be unsecured or secured by
Liens ranking junior to the Liens securing the U.S. Obligations or the EMEA
Facility Obligations), and, in each case, on customary terms and subject to
customary conditions; provided that (i) the aggregate principal amount of
unsecured Incremental Equivalent Debt and Indebtedness incurred pursuant to
Section 7.04(i), in each case, of the Non-U.S. EMEA Credit Parties (or any of
them) shall not exceed the EMEA Ratio Debt Cap, (ii) such Incremental Equivalent
Debt shall be subject to the requirements set forth in Section 2.17(b) (other
than the MFN Protection) and (d), (iii) the aggregate principal amount of all
Incremental Revolving Credit Commitments, Incremental Term Loans and Incremental
Equivalent Debt outstanding at such time shall not exceed the Incremental
Facility Maximum Amount; provided that, in the case of any Incremental
Equivalent Debt that is secured on a basis that is junior to the Liens securing
the Obligations or that is unsecured, the applicable ratio test set forth in
clause (B) of the definition of “Incremental Facility Maximum Amount” shall
instead be (x) in the case of any such Incremental Equivalent Debt that is
secured on a basis that is junior to the Liens securing the Obligations, the
Consolidated Net Secured Leverage Ratio as of the last day of the Testing Period
most recently ended is no greater than 5.00:1.00 (excluding, solely for the
purposes of this calculation, the cash proceeds of any such  Incremental
Equivalent Debt being incurred at such time) and (y) in the case of any such
Incremental Equivalent Debt that is unsecured, the Consolidated Total Net
Leverage Ratio as of the last day of the Testing Period most recently ended is
no greater than 6.00:1.00 (excluding, solely for the purposes of this
calculation, the cash proceeds of any such Incremental Equivalent Debt being
incurred at such time) (in the case of each of the forgoing clauses (x) and (y),
disregarding amounts incurred concurrently with the incurrence of Incremental
Facilities in reliance on clause (A) of the definition of “Incremental Facility
Maximum Amount”), (iv) if such Incremental Equivalent Debt is secured, it shall
be subject to a customary intercreditor agreement with the Administrative Agent
on behalf of the Secured Creditors that is reasonably acceptable to the
Administrative Agent, (v) if such Incremental Equivalent Debt is incurred in
connection with a Limited Condition Acquisition, the determination in clause
(iii) shall be made as of the date on which the applicable transaction agreement
is entered into, (vi) such Incremental Equivalent Debt will have a final
scheduled maturity date no earlier than the Term Loan Maturity Date in respect
of the Closing Date Term Loans (or, in the case of any such Incremental
Equivalent Debt that is secured on a junior lien basis or is unsecured, 91 days
after the Term Loan Maturity Date in respect of the Closing Date Term Loans),
(vii) such Incremental Equivalent Debt (x) made to the U.S. Borrower shall, if
secured, be secured only by the U.S. Collateral and guaranteed by the U.S.
Borrower Guarantors; provided that such Incremental Equivalent Debt may be
secured by assets other than the U.S. Collateral or guaranteed by a Subsidiary

 

26

--------------------------------------------------------------------------------


 

other than the U.S. Borrower Guarantors, so long as such assets are
contemporaneously included as U.S. Collateral and such Subsidiary
contemporaneously becomes a U.S. Borrower Guarantor and (y) made to the EMEA
Borrower shall, if secured, be secured only by the Collateral and guaranteed by
the EMEA Borrower Guarantors; provided that such Incremental Equivalent Debt may
be secured by assets other than the Collateral or guaranteed by a Subsidiary
other than the EMEA Borrower Guarantors, so long as such assets are
contemporaneously included as Collateral and such Subsidiary contemporaneously
becomes a EMEA Borrower Guarantor, and (viii) such Incremental Equivalent Debt
shall have other terms (excluding pricing, fees, rate floors and optional
prepayment or redemption terms) substantially similar to, or (taken as a whole)
no more favorable (as reasonably determined by the U.S. Borrower in consultation
with the Administrative Agent) to the lenders or holders providing such
Incremental Equivalent Debt than, those applicable to the Closing Date Term
Loans (except to the extent (x) such terms are conformed (or added) in the Loan
Documents for the benefit of the Lenders pursuant to an amendment thereto
subject solely to the reasonable satisfaction of the Administrative Agent or
(y) applicable solely to periods after the Latest Maturity Date).

 

“Incremental Facility” means the credit facility established under Section 2.17
pursuant to the Incremental Term Loan Commitment of each Lender.

 

“Incremental Facility Maximum Amount” means the sum of (A) the greater of
(x) $575,000,000 and (y) an amount equal to 100% of Pro Forma EBITDA for the
most recently ended Testing Period, plus the aggregate amount of all voluntary
prepayments (other than in connection with a refinancing) of the Term Loans and
permanent reductions of the Revolving Credit Commitments, in each case, made
prior to the date of incurrence of the applicable Incremental Revolving Credit
Commitment or Incremental Term Loan Commitment and (B) unlimited additional
amounts so long as immediately after giving effect to any Incremental Revolving
Credit Commitment or any Incremental Term Loan Commitment pursuant to this
clause (B) and, in each case, the application of the proceeds thereof (including
any permitted Investment made with such proceeds in accordance with the terms of
this Agreement), on a Pro Forma Basis (including with respect to any Permitted
Acquisition or other permitted Investment to be made in whole or in part with
the proceeds of the relevant Incremental Term Loan (including under any
Incremental Term Loan Commitment becoming effective with any Incremental
Revolving Credit Commitment)) and assuming in the case of any Revolving
Commitments (including any Incremental Revolving Credit Commitments) that such
Revolving Commitments are fully utilized, the Consolidated Net Secured Leverage
Ratio as of the last day of the Testing Period most recently ended does not
exceed 4.40:1.00 (excluding, solely for the purposes of this calculation, the
cash proceeds of any Incremental Term Loans or Incremental Revolving Loans and
any Incremental Revolving Credit Commitments or Incremental Term Loan
Commitments incurred simultaneously and, in any such case the Consolidated Net
Secured Leverage Ratio being permitted to exceed such limit to the extent of
such Incremental Facilities incurred substantially concurrently in reliance on
clause (A)); provided that, if any Incremental Revolving Credit Commitment or
Incremental Term Loan Commitment is incurred in connection with a Limited
Condition Acquisition, such ratio shall be calculated as of the date the
definitive agreement in respect of such Limited Condition Acquisition is entered
into; provided, further that in the case of both clauses (A) and (B) in the
aggregate, not more than $100,000,000 (plus the aggregate amount of all
voluntary reductions of the Revolving Credit Commitments) may be in the form of
Incremental Revolving Credit Commitments.

 

“Incremental Revolving Credit Commitment” means the commitment of any Lender,
established pursuant to Section 2.17, to make Incremental Revolving Loans to the
U.S. Borrower.

 

“Incremental Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Incremental
Revolving Loans of such Lender.

 

“Incremental Revolving Credit Lender” means a Lender with an Incremental
Revolving Credit Commitment or an outstanding Incremental Revolving Loan.

 

“Incremental Revolving Credit Termination Date” means the final maturity date of
any Incremental Revolving Loan, as set forth in the applicable Additional Credit
Extension Amendment.

 

“Incremental Revolving Loans” means Revolving Loans made by one or more Lenders
to the U.S. Borrower pursuant to Section 2.17.  Incremental Revolving Loans
shall be made in the form of additional Revolving Loans.

 

27

--------------------------------------------------------------------------------


 

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.17, to make Incremental Term Loans to the
Applicable Borrower.

 

“Incremental Term Loan Maturity Date” means the final maturity date of any
Incremental Term Loan, as set forth in the applicable Additional Credit
Extension Amendment.

 

“Incremental Term Loan Repayment Dates” means the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Additional Credit Extension Amendment.

 

“Incremental Term Loans” means Term Loans made by one or more Lenders to the
Applicable Borrower pursuant to Section 2.17.  Incremental Term Loans may be
made in the form of additional Closing Date Term Loans or, to the extent
permitted by Section 2.17 and provided for in the relevant Additional Credit
Extension Amendment, Other Term Loans.

 

“Indebtedness” of any Person means without duplication:

 

(i)                                     all indebtedness of such Person for
borrowed money;

 

(ii)                                  all indebtedness evidenced by bonds,
notes, debentures, loan agreements and similar debt securities of such Person;

 

(iii)                               the deferred purchase price of capital
assets or services that in accordance with GAAP would be shown on the liability
side of the balance sheet of such Person;

 

(iv)                              the face amount of all letters of credit
issued for the account of such Person and, without duplication, all drafts drawn
thereunder;

 

(v)                                 all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances;

 

(vi)                              all indebtedness of a second Person secured by
any Lien on any property owned by such first Person, whether or not such
indebtedness has been assumed;

 

(vii)                           all Capitalized Lease Obligations and Purchase
Money Indebtedness of such Person;

 

(viii)                        the present value, determined on the basis of the
implicit interest rate, of all basic rental obligations under all Synthetic
Leases of such Person;

 

(ix)                              all obligations of such Person with respect to
asset securitization financing (including, for the avoidance of doubt, any
Permitted Receivables Financing);

 

(x)                                 [Reserved];

 

(xi)                              all net obligations of such Person under Hedge
Agreements;

 

(xii)                           all Disqualified Equity Interests of such
Person;

 

(xiii)                        the full outstanding balance of trade receivables,
notes or other instruments sold with full recourse (and the portion thereof
subject to potential recourse, if sold with limited recourse), other than in any
such case any thereof sold solely for purposes of collection of delinquent
accounts;

 

28

--------------------------------------------------------------------------------


 

(xiv)                       purchase price adjustments or earn-outs related to
any Permitted Acquisition or permitted Investment, to the extent such adjustment
or earn-out would be shown on the liability side of the balance sheet Person in
accordance with GAAP; and

 

(xv)                          all Guaranty Obligations of such Person;

 

provided, however, that (a) neither trade payables (other than trade payables
outstanding for more than 90 days after the date such trade payables were
created), deferred revenue, taxes nor other similar accrued expenses, in each
case arising in the ordinary course of business, shall constitute Indebtedness;
and (b) the Indebtedness of any Person shall in any event include (without
duplication) the Indebtedness of any other entity (including any general
partnership in which such Person is a general partner) to the extent such Person
is liable thereon as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide expressly that such Person is not liable thereon.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Indemnitees” has the meaning provided in Section 11.02.

 

“Initial Term Loan Maturity Date” means May 31, 2025.

 

“Initial Yield” has the meaning provided in Section 2.17(b).

 

“Insolvency Event” means, with respect to any Person:

 

(i)                                the commencement of a voluntary case by such
Person under the Bankruptcy Code or the seeking of relief by such Person under
any Debtor Relief Law or analogous law in any jurisdiction outside of the United
States;

 

(ii)                                the commencement of an involuntary case
against such Person under the Bankruptcy Code, any Debtor Relief Law or any
analogous law in any jurisdiction outside of the United States and the petition
is not controverted or dismissed within 60 days after commencement of the case;

 

(iii)                                 a custodian (as defined in the Bankruptcy
Code) is appointed for, or takes charge of, all or substantially all of the
property of such Person;

 

(iv)                               such Person commences (including by way of
applying for or consenting to the appointment of, or the taking of possession
by, a rehabilitator, receiver, administrative receiver, receiver-manager,
administrator, judicial manager, mandataire ad hoc, conciliateur, compulsory
manager, custodian, trustee, monitor, conservator or liquidator (collectively, a
“conservator”) of such Person or all or any substantial portion of its property)
any other proceeding under any Debtor Relief Law or similar law of any
jurisdiction whether now or hereafter in effect relating to such Person (other
than pursuant to a transaction permitted by Section 7.02(i);

 

(v)                               any such proceeding of the type set forth in
clause (iv) above is commenced against such Person to the extent such proceeding
is consented to by such Person or remains undismissed for a period of 60 days;

 

(vi)                               such Person is adjudicated insolvent or
bankrupt, or is deemed to, or is declared to, be unable to pay its debts under
applicable law;

 

(vii)                                any order of relief or other order
approving any such case or proceeding is entered;

 

29

--------------------------------------------------------------------------------


 

(viii)                                 such Person makes any arrangement with or
general assignment for the benefit of creditors, generally does not pay its
debts as such debts become due;

 

(ix)                               a moratorium is declared in respect of any
indebtedness of any such Person.  If a moratorium occurs, the ending of the
moratorium will not remedy an Event of Default caused by that moratorium;

 

(x)                               in the case of any Person organized under the
laws of in Germany is overindebted within the meaning of section 19 of the
German Insolvency Code (Insolvenzordnung);

 

(xi)                               in the case of any Person organized under the
laws of Singapore, and in addition to any of the events in clauses (i) through
(ix) above, any corporate action, legal proceedings or other procedure or step
is taken in relation to the suspension of payments a moratorium of any
indebtedness or winding-up of such Person; or

 

(xii)                                in the case of any Person organized under
the laws of the Netherlands, and in addition to any of the events in clauses
(i) through (ix) above, the occurrence or commencement of any bankruptcy
(faillissement), administration (onderbewindstelling), moratorium (surseance van
betaling) and any other event whereby such Person is limited in the right to
dispose of its assets and which includes a Dutch entity having filed a notice
under Section 36 of the Dutch Tax Collection Act (Invorderingswet 1990) or
Section 60 of the Dutch Social Insurance Financing Act (Wet Financiering Sociale
Verzekeringen) in conjunction with Section 36 of the Dutch Tax Collection Act.

 

For purpose of this definition, (a) a winding-up, administration or dissolution
with respect to a Person organized under the laws of the Netherlands, include
such person being declared bankrupt (failliet verklaard) or dissolved
(ontbonden), (b) a liquidator includes a curator, (c) an administrator includes
a bewindvoerder, and (d) a receiver or an administrative receiver does not
include a curator.

 

“Intellectual Property” has the meaning provided in the U.S. Security Agreement
(or, as it relates to any non-U.S. property, the applicable Security Document).

 

“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement substantially in the form of Exhibit I hereto.

 

“Interest Period” means, with respect to each Eurocurrency Loan, a period of
one, two, three or six months as selected by the Applicable Borrower; provided,
however, that (i) the initial Interest Period for any Borrowing of such
Eurocurrency Loan shall commence on the date of such Borrowing (the date of a
Borrowing resulting from a Conversion or Continuation shall be the date of such
Conversion or Continuation) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires; (ii) if any Interest Period begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month; (iii) if any Interest Period would otherwise expire on a
day that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; (iv) no Interest Period for any
Eurocurrency Loan may be selected that would end after Revolving Facility
Termination Date or Term Loan Maturity Date for such Credit Facility, as the
case may be; and (v) if, with respect to any Eurocurrency Loans denominated in
Dollars, upon the expiration of any Interest Period, the U.S. Borrower has
failed to (or may not) elect a new Interest Period to be applicable to the
respective Borrowing as provided above, the U.S. Borrower shall be deemed to
have elected to Convert such Borrowing to Base Rate Loans effective as of the
expiration date of such current Interest Period.

 

“Interpolated Rate” means the rate which results from interpolating on a linear
basis between (a) a rate for the longest period (for which such rate is
available) which is less than the Interest Period of that Loan and (b) the
applicable rate for the shortest period (for which such rate is available) which
exceeds the Interest Period of that

 

30

--------------------------------------------------------------------------------


 

Loan, in each case, with respect to any Eurocurrency Loan denominated in Euro,
at approximately 11:00 a.m., London time, two (2) TARGET Days prior to the
commencement of such Interest Period.

 

“Investment” means: (i) any direct or indirect purchase or other acquisition by
a Person of any Equity Interest of any other Person; (ii) any loan, advance
(other than deposits with financial institutions available for withdrawal on
demand), capital contribution or extension of credit to, guarantee or assumption
of debt or purchase or other acquisition of any other Indebtedness of, any
Person by any other Person; or (iii) the purchase, acquisition or investment of
or in any stocks, bonds, mutual funds, notes, debentures or other securities, or
any deposit account, certificate of deposit or other investment of any kind. 
For the avoidance of doubt, Permitted Equity Derivatives and acquisitions of or
licenses for intellectual property or tangible assets used or useful in a
Permitted Business do not constitute Investments.

 

“Investment Grade Securities” means:  (a) debt securities or debt instruments
with a rating of “A-” or higher from S&P or “A3” or higher by Moody’s or the
equivalent of such rating by such rating organization or, if no rating of
Moody’s or S&P then exists, the equivalent of such rating by any other
Nationally Recognized Statistical Rating Organization, but excluding any debt
securities or instruments constituting loans or advances among the U.S. Borrower
and its Subsidiaries; and (b) investments in any fund that invests exclusively
in investments of the type described in clause (a) above which fund may also
hold cash and Cash Equivalents pending investment or distribution.

 

“Irish Secured Parties” has the meaning specified in the definition of “Irish
Security Agreements”.

 

“Irish Security Agreements” means the Non-U.S. Security Agreements governed by
the laws of Ireland.

 

“Irish Security Documents” means the Irish Security Agreements, each Additional
Security Document governed by the laws of Ireland and any document governed by
Irish law pursuant to which any Lien is granted or perfected by any Credit Party
to the Administrative Agent as security for any of the Obligations.

 

“Irish Security Property” means:

 

(i)                                the Liens expressed to be granted under the
Irish Security Documents in favor of the Administrative Agent as security
trustee for the Irish Secured Parties and all proceeds of those Liens;

 

(ii)                                all obligations expressed to be undertaken
by a Credit Party to pay amounts in respect of the Obligations to the
Administrative Agent as security trustee for the Irish Secured Parties and
secured by the Irish Security Documents together with all representations and
warranties expressed to be given by a Credit Party in favor of the
Administrative Agent as security trustee for the Irish Secured Parties; and

 

(iii)                                 any other amounts or property, whether
rights, entitlements, choses in action or otherwise, actual or contingent, which
the Administrative Agent is required by the terms of the Irish Security
Documents to hold as security trustee on trust for the Irish Secured Parties.

 

“IRS” means the United States Internal Revenue Service.

 

“IRU” has the meaning provided in the definition of “Ordinary Course
Dispositions”.

 

“ISEDC” means Innovation, Science and Economic Development Canada (formerly
Industry Canada).

 

“Junior Lien Debt Documents” means, collectively, any loan agreements,
indentures, note purchase agreements, promissory notes, guarantees and other
instruments and agreements evidencing the terms of any Junior Lien Indebtedness.

 

“Junior Lien Indebtedness” means any Indebtedness that is secured by Liens that
are junior to the Liens securing any Obligations.

 

31

--------------------------------------------------------------------------------


 

“Key Customer” means key customers of the Target listed on Schedule 7.03(h).

 

“Key Customer Lien” means a Lien granted to a Key Customer who is under
arrangements similar to those of the Microsoft Permitted Liens and consistent
with past practice and in the ordinary course of business of the Target
Companies to secure obligations owed to such Key Customer and existing on
property of any Target Company as of the Closing Date.

 

“Landing Site” means each manhole associated with the trans-Atlantic fiber optic
cable systems of the U.S. Borrower and its Subsidiaries, each location under or
over which such trans-Atlantic fiber optic cable systems transverse between any
such manhole and the corresponding cable landing station, and each cable landing
station associated with such trans-Atlantic fiber optic cable systems, whether
located on property that is owned, leased or licensed by the U.S. Borrower or
any of its Subsidiaries.  As of the Closing Date, each Landing Site is listed on
Schedule 1.01(f).

 

“Latest Maturity Date” means, as of any date of determination, the latest of the
Term Loan Maturity Date for any then outstanding Term Loans and the Revolving
Facility Termination Date for any then outstanding Revolving Commitments, in
each case then in effect on such date of determination.

 

“LC Commitment Amount” means $50,000,000.  The LC Commitment Amount is a part
of, and not in addition to, the Total Revolving Commitment.

 

“LC Documents” means, with respect to any Letter of Credit, any documents
executed in connection with such Letter of Credit.

 

“LC Fee” means any of the fees payable pursuant to Section 2.11(b) or
Section 2.11(c) in respect of Letters of Credit.

 

“LC Issuance” means the issuance of any Letter of Credit by any LC Issuer for
the account of an LC Obligor in accordance with the terms of this Agreement, and
shall include any amendment thereto that increases the Stated Amount thereof or
extends the expiry date of such Letter of Credit.

 

“LC Issuer” means KeyBank National Association or any of its Affiliates, or such
other Lender that is requested by the U.S. Borrower and agrees to be an LC
Issuer hereunder (provided that any such Lender is entitled to agree or decline
in its sole discretion) and is approved by the Administrative Agent (such
approval not to be unreasonably withheld, conditioned or delayed).

 

“LC Obligor” means, with respect to each LC Issuance, the U.S. Borrower or the
Restricted Subsidiary for whose account such Letter of Credit is issued.

 

“LC Outstandings” means, at any time, the sum, without duplication, of (i) the
aggregate Stated Amount of all outstanding Letters of Credit and (ii) the
aggregate amount of all Unpaid Drawings with respect to Letters of Credit.

 

“LC Participant” has the meaning provided in Section 2.05(g).

 

“LC Participation” has the meaning provided in Section 2.05(g).

 

“LC Request” has the meaning provided in Section 2.05(b).

 

“Lead Arrangers” means Credit Suisse Securities (USA) LLC, KeyBanc Capital
Markets Inc., SunTrust Robinson Humphrey, Inc., Goldman Sachs Bank USA, Morgan
Stanley Senior Funding, Inc., Citizens Bank, National Association and ING
Capital LLC, as joint lead arrangers and joint bookrunners of the Credit
Facilities in effect on the Closing Date.

 

32

--------------------------------------------------------------------------------


 

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

“Legal Reservations” means, with respect to the Non-U.S. EMEA Credit Parties or
(solely with respect to assets pledged under laws other than the United States,
any State thereof, or the District of Columbia) any U.S. Credit Party:

 

(i)                                the principle that equitable remedies are
remedies which may be granted or refused at the discretion of the court, the
principle of reasonableness and fairness, the limitation of enforcement by laws
relating to bankruptcy, insolvency, liquidation, reorganisation, court schemes,
moratoria, administration and other laws generally affecting the rights of
creditors and secured creditors;

 

(ii)                                the time barring of claims under the
Limitation Acts or any applicable limitation statutes, the possibility that an
undertaking to assume liability for or indemnify a person against nonpayment of
stamp duty may be void and defenses of set-off or counterclaim;

 

(iii)                                 the principle that in certain
circumstances security granted by way of fixed charge may be recharacterised by
a court as a floating charge or that security purported to be constituted as an
assignment may be recharacterised as a charge;

 

(iv)                                the principle that additional interest or
payment of compensation imposed pursuant to any relevant agreement may be held
to be unenforceable on the grounds that it is a penalty and thus void;

 

(v)                               the principle that a court may not give effect
to an indemnity for legal costs incurred by an unsuccessful litigant or the
court itself has made an order for costs;

 

(vi)                                the principle that the creation or purported
creation of security over any contract or agreement which is subject to a
prohibition on transfer, assignment or charging may be void, ineffective or
invalid and may give rise to a breach of the contract or agreement over which
security has purportedly been created;

 

(vii)                                any other matters which are set out as
qualifications or reservations (however described) as to matters of non-U.S. law
in the legal opinions provided in respect of this Agreement;

 

(viii)                                the principle that the legality, validity,
binding nature or enforceability of any Security Document which is not governed
by the laws of the jurisdiction where the asset or assets purported to be
secured under that Security Document are situated may be flawed with respect to
such assets; and

 

(ix)                                similar principles, rights and defenses
under the laws of any jurisdiction of organization of any Credit Party or any
jurisdiction whose laws govern the provisions of security interests in assets of
such Credit Party.

 

“Lender” and “Lenders” have the meaning provided in the first paragraph of this
Agreement and includes any other Person that becomes a party hereto pursuant to
an Assignment Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment Agreement.  In addition to the foregoing,
solely for the purpose of identifying the Persons entitled to share in payments
and collections from the Collateral and the benefit of any guarantees of the
Obligations, as more fully set forth in this Agreement and the other Loan
Documents, the term “Lender” shall include Secured Hedge Providers and Cash
Management Banks.  For the avoidance of doubt, any Secured Hedge Provider to
whom any Hedging Obligations are owed or any Cash Management Bank to whom any
Banking Services Obligations are owed and, in each case, which does not hold any
Loans or commitments hereunder shall not be entitled to any other rights as a
“Lender” under this Agreement or the other Loan Documents.

 

“Lender Register” has the meaning provided in Section 2.08(b).

 

33

--------------------------------------------------------------------------------


 

“Letter of Credit” means (x) any Standby Letter of Credit or Commercial Letter
of Credit, in each case issued by any LC Issuer under this Agreement pursuant to
Section 2.05 for the account of any LC Obligor and (y) the Existing Letters of
Credit.

 

“Licenses” means the U.S. Communications Licenses, the Non-U.S. Communications
Licenses and all licenses, permits, authorizations, determinations, and
registrations issued by any Governmental Authority to the U.S. Borrower or any
of its Subsidiaries in connection with such Person’s activities or the conduct
of its business.

 

“Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, standard security, assignation in security, trust or deemed trust,
lien (statutory or otherwise) or charge of any kind (including any agreement to
give any of the foregoing, any conditional sale or other title retention
agreement or any lease in the nature thereof).

 

“Limitation Acts” means the Limitation Act 1980, the Foreign Limitation Periods
Act 1984, the Irish Statutes of Limitation 1957 to 2000 and the Prescription and
Limitation Scotland Act 1973.

 

“Limited Condition Acquisition” means any Permitted Acquisition or other
permitted Investment the consummation of which by the U.S. Borrower or any
Restricted Subsidiary is contractually committed to consummate (it being
understood that such commitment may be subject to conditions precedent, which
conditions precedent may be amended, satisfied or waived in accordance with the
terms of the applicable agreement) and is not expressly conditioned on the
availability of, or on obtaining, third-party financing.

 

“Loan” means any Revolving Loan or Term Loan.

 

“Loan Documents” means this Agreement, the Notes, the Guaranty Agreements, the
Security Documents, the Fee Letter, the Intercompany Subordination Agreement,
any Agreed Customer Subordination Agreement, any Additional Credit Extension
Amendment, any intercreditor agreement entered into by the Administrative Agent
pursuant to the terms hereof and each LC Document.

 

“Luxembourg GAAP” has the meaning provided in Section 4.01(x).

 

“Margin Stock” has the meaning provided in Regulation U.

 

“Material Adverse Effect” means any or all of the following: (i) any material
adverse effect on the business, operations, property, assets, liabilities or
financial condition of the U.S. Borrower and its Restricted Subsidiaries, taken
as a whole; (ii) any material adverse effect on the ability of any Borrower and
the other Credit Parties, taken as a whole, to perform their obligations under
any of the Loan Documents to which they are party; (iii) subject to any Legal
Reservations or Non-U.S. Perfection Requirements that are not overdue, any
material adverse effect on the validity, effectiveness or enforceability, as
against the Credit Parties, taken as a whole, of any of the Loan Documents to
which they are a party; (iv) subject to any Legal Reservations or Non-U.S.
Perfection Requirements that are not overdue, any material adverse effect on the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document; or (v) subject to any Legal Reservations or Non-U.S. Perfection
Requirements that are not overdue, any material adverse effect on the validity,
perfection or priority of any material Lien in favor of the Administrative Agent
on any of the Collateral.

 

“Material Contract” means each contract or agreement to which the U.S. Borrower
or any of its Restricted Subsidiaries is a party, which if violated or
terminated (other than contracts that by their terms may be terminated by the
U.S. Borrower or such Restricted Subsidiary in the ordinary course of its
business or which are replaced within 30 days of termination) would reasonably
be expected to have a Material Adverse Effect.

 

“Material Indebtedness” means, as to the U.S. Borrower or any of its Restricted
Subsidiaries, any particular Indebtedness (other than any intercompany
Indebtedness between or among U.S. Borrower and/or any of its Restricted
Subsidiaries) of the type described in clauses (i), (ii) or (ix) of the
definition thereof of the U.S. Borrower or such Restricted Subsidiary (including
any Guaranty Obligations in respect of Indebtedness of the type described in
clauses (i), (ii) or (ix) of the definition thereof) in excess of the aggregate
principal amount of $50,000,000.

 

34

--------------------------------------------------------------------------------


 

“Maximum Rate” has the meaning provided in Section 11.23.

 

“MFN Protection” has the meaning provided in Section 2.17(b).

 

“Microsoft” means Microsoft Ireland Operations Limited.

 

“Microsoft Hibernia Atlantic Liens” means the Liens granted by Hibernia Atlantic
Cable System pursuant to the Assignment of System Agreements by Way of Security,
dated as of May 31, 2016, in favor of Microsoft, which Liens secure certain
obligations of Hibernia Atlantic Cable System pursuant to (a) the IRU Agreement,
dated as of June 17, 2014, between Hibernia Atlantic Cable System and Microsoft,
as amended by Amendment No. 1, dated as of May 31, 2016, and (b) the Operations,
Maintenance & Colocation Services Agreement, dated as of June 17, 2014, among
Hibernia Atlantic Cable System, the Target and Microsoft.

 

“Microsoft Hibernia Express Liens” means the Liens existing as of the Closing
Date and granted by the Hibernia Express Entities pursuant to the Assignment of
System Agreements by Way of Security, dated as of May 31, 2016, in favor of
Microsoft, which Liens secure certain obligations of the Hibernia Express
Entities pursuant to (a) the IRU Agreement, dated as of June 17, 2014, among the
Hibernia Express Entities and Microsoft, as amended by Amendment No. 1, dated as
of July 3, 2014, Amendment No. 2, dated as of September 21, 2015, Amendment
No. 3, dated as of February 25, 2016, and Amendment No. 4, dated as of May 31,
2016, and (b) the Operations, Maintenance & Colocation Services Agreement, dated
as of June 17, 2014, among the Hibernia Express Entities, the Target and
Microsoft.

 

“Microsoft Permitted Liens” means the Microsoft Hibernia Atlantic Liens and the
Microsoft Hibernia Express Liens.

 

“Minimum Borrowing Amount” means (i) with respect to any Base Rate Loan,
$500,000, with minimum increments thereafter of $100,000, (ii) with respect to
any Eurocurrency Loan denominated in Dollars, $500,000, with minimum increments
thereafter of $100,000, (iii) with respect to any Loan denominated in Euro,
€500,000, with minimum increments thereafter of €100,000 and (iv) with respect
to any Loan denominated in Sterling £500,000, with minimum increments thereafter
of £100,000.

 

“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 105% of the
Fronting Exposure of all LC Issuers with respect to Letters of Credit issued and
outstanding at such time.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” means a Mortgage, Deed of Trust, standard security or other
instrument, in form and substance reasonably satisfactory to the Administrative
Agent, executed by a Credit Party with respect to a Mortgaged Real Property (it
being agreed that, in the case of any Mortgaged Real Property listed on Schedule
1.01(c), the form and substance of the equivalent document delivered in
connection with the Borrower Existing Credit Agreement is satisfactory to the
Administrative Agent), as the same may from time to time be amended, restated or
otherwise modified.

 

“Mortgaged Real Property” means each of the parcels of real property set forth
on Schedule 1.01(c) hereto, or interests therein, owned by a Credit Party,
together with each other parcel of Real Property that shall become subject to a
Mortgage after the Closing Date in accordance with Section 6.10(a), in each case
together with all of such Credit Party’s right, title and interest in the
improvements and buildings thereon and all appurtenances, easements or other
rights belonging thereto.

 

“Multi-Employer Plan” means a multi-employer plan, as defined in
Section 4001(a)(3) of ERISA to which the U.S. Borrower or any Subsidiary of the
U.S. Borrower or any ERISA Affiliate is making or accruing an obligation to make
contributions or has within any of the preceding five plan years made or accrued
an obligation to make contributions, but does not include a Canadian Pension
Plan.

 

35

--------------------------------------------------------------------------------


 

“Multiple Employer Plan” means an employee benefit plan, other than a
Multi-Employer Plan or a Canadian Pension Plan, to which the U.S. Borrower or
any Subsidiary of the U.S. Borrower or any ERISA Affiliate, and one or more
employers other than the U.S. Borrower or a Subsidiary of the U.S. Borrower or
an ERISA Affiliate, is making or accruing an obligation to make contributions
or, in the event that any such plan has been terminated, to which the U.S.
Borrower or a Subsidiary of the U.S. Borrower or an ERISA Affiliate made or
accrued an obligation to make contributions during any of the five plan years
preceding the date of termination of such plan.

 

“National Flood Insurance Program” means the National Flood Insurance Program
created by the U.S. Congress pursuant to the National Flood Insurance Act of
1968, the Flood Disaster Protection Act of 1973, the National Flood Insurance
Reform Act of 1994 and the Flood Insurance Reform Act of 2004, in each case as
amended from time to time, and any successor statutes.

 

“Nationally Recognized Statistical Rating Organization” means a nationally
recognized statistical rating organization within the meaning of
Rule 15c3-1(c)(2)(vi)(F) under the 1934 Act.

 

“Net Cash Proceeds” means, with respect to (i) any Asset Sale, the Cash Proceeds
resulting therefrom net of (A) reasonable and customary expenses of sale
incurred in connection with such Asset Sale, and other reasonable and customary
fees and expenses incurred, and all state, provincial, local and foreign taxes
paid or reasonably estimated to be payable by such person as a consequence of
such Asset Sale, and the payment of principal, premium and interest of
Indebtedness (other than the Obligations) secured by the asset that is the
subject of such Asset Sale, and required to be, and that is, repaid under the
terms thereof as a result of such Asset Sale, and (B) incremental federal,
state, provincial, local and foreign income taxes paid or payable as a result
thereof; (ii) any Event of Loss, the Cash Proceeds resulting therefrom net of
(A) reasonable and customary expenses incurred in connection with such Event of
Loss, and local taxes paid or reasonably estimated to be payable by such person
as a consequence of such Event of Loss and the payment of principal, premium and
interest of Indebtedness (other than the Obligations) secured by the asset that
is the subject of the Event of Loss and required to be, and that is, repaid
under the terms thereof as a result of such Event of Loss, and (B) incremental
federal, state, provincial, local and foreign income taxes paid or payable as a
result thereof; and (iii) the incurrence or issuance of any Indebtedness, the
Cash Proceeds resulting therefrom net of reasonable and customary fees and
expenses incurred in connection therewith and net of the repayment or payment of
any Indebtedness or obligation intended to be repaid or paid with the proceeds
of such Indebtedness; in the case of each of clauses (i), (ii) and (iii), to the
extent, but only to the extent, that the amounts so deducted are (x) actually
paid to a Person that, except in the case of reasonable out-of-pocket expenses,
is not an Affiliate of such Person or any of its Subsidiaries and (y) properly
attributable to such transaction or to the asset that is the subject thereof.

 

“New Parent” has the meaning provided in the definition of “Holding Company
Merger”.

 

“Non-Consenting Lender” has the meaning provided in Section 11.12(h).

 

“Non-Credit Party” means each Restricted Subsidiary that is not a Subsidiary
Guarantor.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-U.S. Communications Laws” means the laws of a Relevant Jurisdiction (other
than the United States) as may be applicable to the conduct of the U.S. Borrower
or any of its Subsidiaries or applicable to any of their respective networks,
fiber assets, facilities, equipment or other property, and the
telecommunications-related laws of any Relevant Jurisdiction (other than the
United States) including but not limited to the Telecommunications Act (S.C.),
1993, C. 38 and its regulations, and the regulations, decisions, policies,
reports and orders of any Governmental Authority in a Relevant Jurisdiction
(other than the United States), including the CRTC and ISEDC, with jurisdiction
over telecommunications-related matters as may be applicable to the conduct of
the U.S. Borrower or its Subsidiaries or applicable to any of their respective
networks, fiber assets, facilities, equipment or other property.

 

“Non-U.S. Communications License” means any license, permit, consent,
certificate of compliance, franchise, approval, registration, waiver or
authorization related to the conduct of the U.S. Borrower or any of its

 

36

--------------------------------------------------------------------------------


 

Subsidiaries or applicable to any of their respective networks, fiber assets,
facilities, equipment or other property, granted or issued by any non-U.S.
Governmental Authority, including the CRTC and ISEDC, with jurisdiction over
telecommunications-related matters to and held by the U.S. Borrower or any of
its Subsidiaries, including those pursuant to which the U.S. Borrower or any of
its Subsidiaries is authorized to engage in any activity subject to the
jurisdiction of such Governmental Authority.

 

“Non-U.S. EMEA Credit Parties” has the meaning provided in Section 6.10(g).

 

“Non-U.S. EMEA Credit Party Loan Documents” has the meaning assigned to such
term in the definition of “Non-U.S. EMEA Credit Party Obligations”.

 

“Non-U.S. EMEA Credit Party Obligations” means, subject to Section 2.22, all
amounts, indemnities and reimbursement obligations, direct or indirect,
contingent or absolute, of every type or description, and at any time existing,
owing by the EMEA Borrower or any other Non-U.S. EMEA Credit Party to the
Administrative Agent, any Lender, any Affiliate of any Lender, any Secured Hedge
Provider or any Cash Management Bank pursuant to the terms of this Agreement,
any other Loan Document to which any Non-U.S. EMEA Credit Party is a party
(collectively with this Agreement, the “Non-U.S. EMEA Credit Party Loan
Documents” and each a “Non-U.S. EMEA Credit Party Loan Document”), any Secured
Hedge Agreement or any Secured Cash Management Agreement (including, but not
limited to, interest and fees that accrue after the commencement by or against
any Non-U.S. EMEA Credit Party of any insolvency proceeding or other proceeding
under any Debtor Relief Laws, regardless of whether allowed or allowable in such
proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code or analogous provision under any other Debtor Relief Laws);
provided, however, that Non-U.S. EMEA Credit Party Obligations shall not include
(x) any Excluded Swap Obligations or (y) any obligations of any U.S. Credit
Party.  Without limiting the generality of the foregoing description of Non-U.S.
EMEA Credit Party Obligations, the Non-U.S. EMEA Credit Party Obligations
include (a) the obligation to pay principal, interest, charges, expenses, fees,
reasonable attorneys’ fees and disbursements, indemnities and other amounts
payable by any Non-U.S. EMEA Credit Party under any Non-U.S. EMEA Credit Party
Loan Document, (b) Banking Services Obligations of any Non-U.S. EMEA Credit
Party, (c) Hedging Obligations of any Non-U.S. EMEA Credit Party and (d) the
obligation of any Non-U.S. EMEA Credit Party to reimburse any amount in respect
of any of the foregoing that the Administrative Agent, any Lender, any Secured
Hedge Provider, and Cash Management Bank or any Affiliate of any of them, in
connection with the terms of any Non-U.S. EMEA Credit Party Loan Document, may
elect to pay or advance on behalf of the Non-U.S. EMEA Credit Parties.

 

“Non-U.S. Group” means the group of Non-U.S. Subsidiaries that are Restricted
Subsidiaries (excluding any Subsidiaries that are prohibited or restricted by
applicable law, rule or regulation from becoming EMEA Credit Parties).

 

“Non-U.S. Perfection Requirements” means, with respect to any Non-U.S. Security
Agreement, the making of or procuring of any and all registrations, filings,
notices and other actions and steps required to be made in any non-U.S.
jurisdiction pursuant to the terms of such Non-U.S. Security Agreement
(including with a court or another official authority in that jurisdiction) in
order to perfect security interests created by the Non-U.S. Security Agreement
or in order to achieve the relevant priority for such security interests created
thereunder.

 

“Non-U.S. Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the U.S. Borrower or
any of its Subsidiaries with respect to employees employed outside of the United
States or outside of Canada and for greater clarity, does not include a Canadian
Pension Plan.

 

“Non-U.S. Plan Event” shall mean, with respect to any Non-U.S. Plan,
(i) substantial non-compliance with its terms or with the requirements of any
applicable laws, statutes, rules, regulations and orders, (ii) failure to be
maintained, where required, in good standing with applicable regulatory
authorities, (iii) any obligation of the U.S. Borrower or its Subsidiaries in
connection with the termination or partial termination of, or withdrawal from,
any such Non-U.S. Plan, (iv) any Lien on the property of the U.S. Borrower or
its Subsidiaries in favor of a Governmental Authority as a result of any action
or inaction regarding such a Non-U.S. Plan, (v) for each such Non-U.S. Plan
which is a funded or insured plan, failure to be funded or insured on an ongoing
basis to the extent required by applicable non-U.S. law (using actuarial methods
and assumptions which are consistent with the

 

37

--------------------------------------------------------------------------------


 

valuations last filed with the applicable Governmental Authorities), or
(vi) failure to make all contributions in a timely manner to the extent required
by applicable law.

 

“Non-U.S. Prepayment Group” means the group of Non-U.S. EMEA Credit Parties and
their respective Restricted Subsidiaries.

 

“Non-U.S. Security Agreement” means any Security Document governed by the laws
of a jurisdiction other than the United States or any state thereof.

 

“Non-U.S. Subsidiary” means any Subsidiary that is not a U.S. Subsidiary.

 

“Non-U.S. Subsidiary Guarantor” means any Non-U.S. Subsidiary of the U.S.
Borrower (other than the EMEA Borrower) that is or hereafter becomes a party to
a Non-U.S. Subsidiary Guaranty.

 

“Non-U.S. Subsidiary Guaranty” means each of (a) the Subsidiary Guaranty
(Non-U.S. Subsidiaries), dated as of the Closing Date (as amended, restated,
modified or supplemented from time to time), executed by the Non-U.S.
Subsidiaries party thereto in favor of the Administrative Agent (the “Closing
Date Non-U.S. Subsidiary Guaranty”), and (b) any guaranty executed by a Non-U.S.
Subsidiary in favor of the Administrative Agent from time to time after the
Closing Date which guaranty shall be in form and substance reasonably acceptable
to the Administrative Agent.

 

“Northern Irish Security Documents” means, collectively, the mortgage and charge
governed by the laws of Northern Ireland in respect of the Northern Irish
Security Property and any document governed by Northern Irish law pursuant to
which any Lien is granted or perfected by any Credit Party to the Administrative
Agent as security for any of the Obligations.

 

“Northern Irish Security Property” means the Liens expressed to be granted under
the Northern Irish Security Documents in favor of the Administrative Agent and
all proceeds of those Liens.

 

“Note” means a Revolving Facility Note or a Term Note, as applicable.

 

“Notice of Borrowing” has the meaning provided in Section 2.06(b).

 

“Notice of Continuation or Conversion” has the meaning provided in
Section 2.10(b).

 

“Notice Office” means the office of the Administrative Agent at 4900 Tiedeman
Road; Mail Code: OH-01-49-0362, Brooklyn, Ohio 44144, Attention: Paula C. Gordon
(agent_servicing@keybank.com with copy to john_bowden@keybank.com), or such
other office(s) as the Administrative Agent may designate in writing to the U.S.
Borrower from time to time.

 

“Obligations” means, collectively, the U.S. Obligations, the EMEA Facility
Obligations and the Non-U.S. EMEA Credit Party Obligations and, individually, as
the context may require.

 

“OFAC” has the meaning provided in Section 5.24(a).

 

“Operating Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
Person.

 

“Ordinary Course Dispositions” means, the following:

 

(a)                                 dispositions or the abandonment of obsolete,
excess, worn out or surplus furniture, fixtures, equipment or other property,
real or personal, tangible or intangible, and property no longer material, used
or useful to the business of the U.S. Borrower or any of its Restricted
Subsidiaries, whether now owned or hereafter acquired;

 

38

--------------------------------------------------------------------------------


 

(b)                                 dispositions of inventory in the ordinary
course of business (including, for the avoidance of doubt, any sale, license,
lease or other conveyance of capacity on communication networks (including of
any fiber or fiber pair) or collocation capacity, in each case, to customers in
the ordinary course of business);

 

(c)                                  dispositions of equipment or Real Property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
disposition are reasonably promptly applied to the purchase price of such
replacement property;

 

(d)                                 licenses of Intellectual Property in the
ordinary course of business;

 

(e)                                  dispositions of Cash Equivalents in the
ordinary course of business;

 

(f)                                   termination of leased office locations in
the ordinary course of business;

 

(g)                                  dispositions of accounts receivable in
connection with the collection or compromise thereof;

 

(h)                                 any forgiveness, write-off or write-down of
any intercompany obligations owed by a Credit Party;

 

(i)                                  any dispositions resulting from a loss of,
damage to or destruction of, or any condemnation or other taking for public use
of, any property of the U.S. Borrower or any Restricted Subsidiary;

 

(j)                                 Liens permitted under
Section 7.03, Investments permitted under Section 7.05 and Restricted Payments
permitted under Section 7.06; and

 

(k)                                 exchanges or dispositions of, or any
indefeasible right of use (“IRU”) agreement covering, fiber the absence of which
would not interfere in any material respect with the ordinary conduct of
business of the U.S. Borrower or any of its Restricted Subsidiaries.

 

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate or Memorandum) of
Incorporation, or equivalent formation documents, and Regulations (Bylaws or
Articles), or equivalent governing documents, and, in the case of any
partnership, includes any partnership agreement and any amendments to any of the
foregoing.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.05).

 

“Other Term Loans” has the meaning provided in Section 2.17(a).

 

“Participant Register” has the meaning provided in Section 11.06(b).

 

“Payment Office” means the office of the Administrative Agent at 4900 Tiedeman
Road; Mail Code: OH-01-49-0362, Brooklyn, Ohio 44144, Attention: Paula C. Gordon
(agent_servicing@keybank.com with copy to

 

39

--------------------------------------------------------------------------------


 

john_bowden@keybank.com), or such other office(s), as the Administrative Agent
may designate to the U.S. Borrower in writing from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

 

“Perfection Certificate” has the meaning provided in the U.S. Security
Agreement.

 

“Permissible Jurisdiction” means any member state of the European Union or, to
the extent it has ceased to be a member state of the European Union, the United
Kingdom.

 

“Permitted Acquisition” means any Acquisition as to which all of the following
conditions are satisfied:

 

(i)                                such Acquisition involves a line or lines of
business that is or are reasonably related or complementary to the lines of
business in which the U.S. Borrower and its Subsidiaries, considered as an
entirety, are engaged on the Closing Date;

 

(ii)                                (a) in the case of an asset Acquisition,
such Acquisition shall include all or substantially all of the assets, or
business or division of the target and (b) in the case of a stock Acquisition,
such Acquisition shall include no less than 100% of the Equity Interests of the
Person being acquired (except for minority equityholders as required by local
law);

 

(iii)                                 to the extent the total consideration
(including any Deferred Acquisition Obligations) for such Acquisition exceeds
$50,000,000 and such Acquisition is financed (in whole or in part) with the
proceeds of Revolving Loans, Incremental Revolving Loans or Incremental Term
Loans, the Person or business to be acquired shall have generated Pro Forma
EBITDA (determined on a basis consistent with such term but substituting
references therein and in its component definitions to the U.S. Borrower and its
Restricted Subsidiaries for such Person being acquired) for the Testing Period
most recently ended prior to the date of consummation of such Acquisition of
greater than $0; and

 

(iv)                                within 60 days of such Acquisition (or
within 120 days of such Acquisition in the case of any Real Property (including
any Landing Site) located in the U.S., or within 150 days of such Acquisition in
the case of any security interest created or perfected under the laws of a
jurisdiction other than the U.S.), or in each case, such later date as may be
agreed by the Administrative Agent in its reasonable discretion, (A) any
acquired or newly formed Subsidiary shall take all actions required to be taken
pursuant to Section 6.09 and Section 6.10 of this Agreement and (B) in the case
of an acquisition of all or substantially all of the property or assets of any
Person, the Person acquiring such property or assets shall take all actions
required to be taken pursuant to Section 6.10 of this Agreement.

 

“Permitted Acquisition Agreement” means each stock purchase agreement, asset
purchase agreement or other agreement entered into by the U.S. Borrower or any
of its Restricted Subsidiaries in connection with any Permitted Acquisition, in
each case as amended, supplemented or otherwise modified from time to time.

 

“Permitted Acquisition Documentation” means, collectively, each Permitted
Acquisition Agreement and all schedules, exhibits and annexes thereto and all
side letters and agreements (including without limitation all non-competition
agreements) affecting the terms thereof or entered into in connection therewith,
in each case as amended, supplemented or otherwise modified from time to time.

 

“Permitted Bond Hedge Transaction” means (a) any call option or capped call
option (or substantively equivalent derivative transaction) on the common stock
of the U.S. Borrower purchased by U.S. Borrower or any of its Subsidiaries in
connection with an incurrence of Permitted Convertible Indebtedness, and (b) any
call option or capped call option (or substantively equivalent derivative
transaction) replacing or refinancing the foregoing; provided that (x) the sum
of (i) the purchase price for any Permitted Bond Hedge Transaction occurring on
or after the Closing Date, plus (ii) the purchase price for any Permitted Bond
Hedge Transaction it is refinancing or replacing, if any, minus (iii) the cash
proceeds received upon the termination or the retirement of the Permitted Bond

 

40

--------------------------------------------------------------------------------


 

Hedge Transaction it is replacing or refinancing, if any, less (y) the sum of
(i) the cash proceeds from the sale of the related Permitted Warrant Transaction
plus (ii) the cash proceeds from the sale of any Permitted Warrant Transaction
refinancing or replacing such related Permitted Warrant Transaction, if any,
minus (iii) the amount paid upon termination or retirement of such related
Permitted Warrant Transaction, if any, does not exceed the Net Cash Proceeds
from the incurrence of the related Permitted Convertible Indebtedness.

 

“Permitted Business” means the businesses, and any services, activities or
businesses incidental, or reasonably related or complementary or similar to, any
line of business, engaged in by the U.S. Borrower and its Subsidiaries
(including, for the avoidance of doubt, the Target Companies) in each case as of
the Closing Date or any business activity that is a reasonable extension,
development or expansion thereof or ancillary thereto.

 

“Permitted Convertible Indebtedness” means unsecured debt securities of the U.S.
Borrower or any of the Restricted Subsidiaries permitted to be Incurred pursuant
to Section 7.04 (which may be guaranteed by the U.S. Borrower Guarantors to the
extent permitted by Section 7.04) that is (1) convertible into, or exchangeable
for, Equity Interests (other than Disqualified Equity Interests) of the U.S.
Borrower (and cash in lieu of fractional shares) and/or cash (in an amount
determined by reference to the price of such common stock) and/or (2) sold as
units with call options, warrants, rights or obligations to purchase (or
substantially equivalent derivative transactions) that are exercisable for
Equity Interests (other than Disqualified Equity Interests) of the U.S. Borrower
and/or cash (in an amount determined by reference to the price of such common
stock).

 

“Permitted Convertible Indebtedness Call Transaction” means any Permitted Bond
Hedge Transaction and any Permitted Warrant Transaction.

 

“Permitted Creditor Investment” means any securities (whether debt or equity)
received by the U.S. Borrower or any of its Subsidiaries in connection with the
bankruptcy or reorganization of any customer or supplier of the U.S. Borrower or
any such Subsidiary and in settlement of delinquent obligations of, and other
disputes with, customers and suppliers arising in the ordinary course of
business.

 

“Permitted Equity Derivatives” means (a) any forward purchase, accelerated share
purchase or other equity derivative transactions relating to the Equity
Interests of the U.S. Borrower entered into by the U.S. Borrower or any
Restricted Subsidiary; provided that any Restricted Payment made in connection
with such transaction is permitted pursuant to Section 7.06 and (b) any
Permitted Convertible Indebtedness Call Transactions.

 

“Permitted Lien” means any Lien permitted by Section 7.03.

 

“Permitted Non-Credit Party Loans and Investments” means loans and investments
by a Credit Party or any of its Restricted Subsidiaries to or in an Unrestricted
Subsidiary or Non-Credit Party made on or after the Closing Date and not
otherwise prohibited by this Agreement.

 

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

 

“Permitted Receivables Financing” means one or more transactions pursuant to
which (i) Receivables Assets or interests therein are sold to or financed by one
or more Special Purpose Receivables Subsidiaries, and (ii) such Special Purpose
Receivables Subsidiaries finance their acquisition of such Receivables Assets or
interests therein, or the financing thereof, by selling or borrowing against
such Receivables Assets or interests therein; provided that recourse to the U.S.
Borrower or any Subsidiary (other than the Special Purpose Receivables
Subsidiaries) and any obligations or agreements of the U.S. Borrower or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) in
connection with such transactions shall be limited to the extent customary for
similar transactions in the applicable jurisdictions.

 

“Permitted Refinancing” means any refinancing, restructuring, refunding,
renewal, extension or replacement of Indebtedness permitted hereunder; provided
that (i) the principal amount (or accreted value, if applicable) of such
Indebtedness is not increased at the time of such refinancing, restructuring,
refunding, renewal, extension or replacement (except by an amount equal to
accrued interest and any premiums, fees and expenses

 

41

--------------------------------------------------------------------------------


 

incurred, in connection with such refinancing, restructuring, refunding,
renewal, extension or replacement), (ii) such refinancing, restructuring,
refunding, renewal, extension or replacement shall not result in an earlier
maturity date or decreased weighted average life of such Indebtedness being
refinanced, refunded, renewed, restructured, extended or replaced, (iii) the
terms relating to collateral (if any) and subordination (if any), and other
material terms, taken as a whole, of any such refinancing, restructuring,
refunding, renewal, extension or replacement indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are not
materially less favorable (taken as a whole) to the Credit Parties than the
terms of the agreements or instruments governing the Indebtedness being
refinanced, refunded, renewed, restructured, extended or replaced (taken as a
whole) and (iv) the terms of such refinancing, restructuring, refunding,
renewal, extension or replacement shall not bind any obligor that is not an
obligor under the Indebtedness being refinanced, restructured, refunded,
renewed, extended or replaced.

 

“Permitted Warrant Transaction” means any call options, warrants or rights to
purchase (or substantively equivalent derivative transactions) on common stock
of the U.S. Borrower purchased or sold by the U.S. Borrower or any of its
Subsidiaries substantially concurrently with a Permitted Bond Hedge Transaction.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, central bank, trust or other enterprise
or any governmental or political subdivision or any agency, department or
instrumentality thereof.

 

“Platform” has the meaning provided in Section 9.16(b).

 

“primary Indebtedness” has the meaning provided in the definition of “Guaranty
Obligations”.

 

“primary obligor” has the meaning provided in the definition of “Guaranty
Obligations”.

 

“Private Lender Presentation” the lender presentation dated April, 2018 made
available to prospective lenders, other than prospective lenders that do not
wish to receive material non-public information (within the meaning of the
United States federal and state securities laws) with respect to the U.S.
Borrower and its Subsidiaries.

 

“Pro Forma Basis” means, without duplication of any add backs otherwise added
back in the definition of “Consolidated EBITDA”, with respect to the calculation
of the Consolidated Net Secured Leverage Ratio, the Consolidated Total Net
Leverage Ratio, the Incremental Facility Maximum Amount, the Available Amount,
Pro Forma EBITDA and any other applicable provision of this Agreement or any
other Loan Document, as of any time, that pro forma effect shall be given to the
Transactions and any Specified Transaction that have occurred during the U.S.
Borrower’s most-recently ended Testing Period, or subsequent to the end of such
Testing Period but prior to such time for which a determination under this
definition is made, as if each such event occurred on the first day of such
Testing Period (giving effect to pro forma adjustments which are (i) determined
on a basis consistent with Article 11 of Regulation S-X promulgated under the
Exchange Act and as interpreted by the staff of the Securities and Exchange
Commission (or any successor agency), (ii) recommended by any due diligence
quality of earnings report conducted by (x) a firm of independent public
accountants of recognized national standing or (y) any other accounting firm
reasonably satisfactory to the Administrative Agent (such acceptance not to be
unreasonably withheld), selected by the U.S. Borrower and retained by the U.S.
Borrower; or (iii) otherwise determined in such other manner reasonably
acceptable to the Administrative Agent); provided, that for purposes of
determining actual compliance (and not pro forma compliance) with Section 7.07,
pro forma effect shall not be given to any Specified Transaction that occurred
subsequent to the end of the most-recently ended Testing Period.

 

“Pro Forma EBITDA” means, as of any date of determination, Consolidated EBITDA
for the Testing Period determined on a Pro Forma Basis.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Purchase Money Indebtedness” means, for any Person, Indebtedness incurred for
the purpose of financing all or any part of the purchase price of any fixed or
capital assets (including Equity Interests of any Person owning

 

42

--------------------------------------------------------------------------------


 

fixed or capital assets) or the cost of installation, construction or
improvement of any fixed or capital assets; provided that (i) such Indebtedness
is incurred within 180 days after such acquisition, installation, construction
or improvement of such fixed or capital assets (including Equity Interests of
any person owning the applicable fixed or capital assets) by such person and
(ii) the amount of such Indebtedness does not exceed the lesser of 100% of the
fair market value of such fixed or capital asset or the cost of the acquisition,
installation, construction or improvement thereof, as the case may be.

 

“Purchaser” has the meaning set for in the preamble to this Agreement.

 

“Purchaser Pledge Agreement” has the meaning provided in Section 6.10(e).

 

“Qualified Cash” means the aggregate amount of cash and Cash Equivalents,
excluding cash and Cash Equivalents that are listed as “restricted” on the
consolidated balance sheet of the U.S. Borrower and its Restricted Subsidiaries
as of such date of determination (other than the aggregate amount of cash and
Cash Equivalents restricted in favor of the Credit Facilities (which may also
secure other indebtedness secured by a pari passu or junior lien on Collateral
securing the Credit Facilities)) in each case as determined in accordance with
GAAP, in an amount not to exceed the greater of (i) $250,000,000 and (ii) an
amount equal to 50% of the Pro Forma EBITDA for the most recently ended Testing
Period.

 

“Qualified ECP Guarantor” means, in respect of any Obligations with respect to a
Secured Hedge Agreement, each Credit Party that has total assets exceeding
$10,000,000 at the time the relevant guarantee or grant of the relevant security
interest becomes effective with respect to such Obligations or such other person
as constitutes an “eligible contract participant” under the Commodity Exchange
Act or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq.

 

“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

 

“Receivable” means any indebtedness and other obligations owed to any Credit
Party or a Special Purpose Receivables Subsidiary or any right of a Special
Purpose Receivables Subsidiary or any Credit Party to payment from or on behalf
of a purchaser of goods (or other obligor obligated to make payments pursuant to
the contract relating to such Receivable) from any Credit Party or any right to
reimbursement for funds paid or advanced by a Special Purpose Receivables
Subsidiary or any Credit Party on behalf of a purchaser of goods (or other
obligor obligated to make payments pursuant to the contract relating to such
Receivable) from any Credit Party, whether constituting an account, chattel
paper, payment intangible, instrument or general intangible, however arising
(whether or not earned by performance), and includes the obligation to pay any
finance charges, fees and other charges with respect thereto (it being
understood that indebtedness and other obligations arising from any one
transaction, including indebtedness and other obligations represented by an
individual invoice or agreement, shall constitute a Receivable separate from a
Receivable consisting of the indebtedness and other obligations arising from any
other transaction).

 

“Receivables Assets” shall mean any Receivable and Related Security from time to
time originated, acquired or otherwise owned by the U.S. Borrower or any
Subsidiary.

 

“Receiver” means a receiver or receiver and manager or administrative receiver
of the whole or any part of the collateral subject to Liens under the UK
Security Documents, the Irish Security Documents or the Northern Irish Security
Documents.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any LC
Issuer, as applicable.

 

“Refinancing” means the (a) the repayment in full of all Indebtedness and other
obligations under the Existing Credit Agreements (other than (x) contingent
indemnification obligations for which no claim has been

 

43

--------------------------------------------------------------------------------


 

made, and (y) bank product obligations, secured hedging obligations and letters
of credit (or issuance documents related thereto) to be cash collateralized,
backstopped or deemed to be Letters of Credit issued pursuant to this Agreement)
(which shall be deemed satisfied if made with proceeds of the initial Credit
Event) and the termination of all commitments thereunder (which may be
contemporaneous with such repayment); (b) the repayment of all funded
Indebtedness of the Target and its Subsidiaries not permitted to remain
outstanding under the Target Acquisition Agreement (in each case other than
(x) contingent indemnification obligations for which no claim has been made, and
(y) bank product obligations, secured hedging obligations and letters of credit
(or issuance documents related thereto) to be cash collateralized, backstopped
or deemed to be Letters of Credit issued pursuant to this Agreement) (which
shall be deemed satisfied if made with proceeds of the initial Credit Event);
and (c) the termination of all related commitments and the release of all
related guarantees and liens (which may be contemporaneous with the repayments
contemplated under the preceding clauses (a) and (b)).

 

“Refinancing Term Effective Date” has the meaning set forth in Section 2.20(b).

 

“Refinancing Term Lender” has the meaning set forth in Section 2.20(b).

 

“Refinancing Term Loans” has the meaning set forth in Section 2.20(a).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

 

“Regulatory Assessment” means any payment, fee, charge, assessment or other
amount required to be paid to or enforced by a U.S. federal, state or local
Governmental Authority or any non-U.S. Governmental Authority to finance
regulatory funding mechanisms, including United States state or federal
Universal Service Fund, Canadian Contribution Regime, FCC, CRTC, or ISEDC
regulatory fees, including but not limited to international bearer circuit and
interstate telephone service provider fees, telecommunications relay systems,
administration of the North American Numbering Plan, emergency calling services
and other similar regulatory funding mechanisms.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, representatives, agents and advisors of
such Person and of such Person’s Affiliates.

 

“Related Security” means, with respect to any Receivable (a) all of a Special
Purpose Receivables Subsidiary’s and any Credit Party’s interest in any goods
(including returned goods), and documentation of title evidencing the shipment
or storage of any goods (including returned goods), the sale of which gave rise
to such Receivable; (b) all instruments and chattel paper that may evidence such
Receivable (and do not evidence any asset that is not a Receivable); (c) all
other security interests or liens and property subject thereto from time to time
purporting to secure payment of such Receivable, whether pursuant to the
contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto; (d) solely to the
extent applicable to such Receivable, the rights, interests and claims under the
contracts and all guarantees, indemnities, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable or otherwise relating to such Receivable, whether
pursuant to the contract related to such Receivable or otherwise; (e) all of a
Special Purpose Receivables Subsidiary’s rights, interests and claims under the
Permitted Receivables Documents; and (f) all collections and other proceeds and
products of any of the foregoing, as defined in the UCC, that are or were
received by a Credit Party or Special Purpose Receivables Subsidiary, including
all funds which either are received by a Credit Party or Special Purpose
Receivables Subsidiary from or on behalf of the obligors in payment of any
amounts owed (including invoice price, finance charges, interest and all other
charges) in respect of the above Receivables or are applied to such amounts owed
by the obligors (including any insurance payments that a Credit Party or Special
Purpose Receivables Subsidiary applies in the ordinary course of its business to
amounts owed in respect of any of the above Receivables, and net proceeds of
sale or other disposition of repossessed goods or other collateral or property
of the obligors in respect of the above Receivables or any other parties
directly or indirectly liable for payment of any such Receivables, and all books
and records of any Credit Party to the extent related to any of the Receivables
Assets.

 

44

--------------------------------------------------------------------------------


 

“Relevant Jurisdiction” means (i) the jurisdiction of incorporation,
organization or formation, as applicable, of the U.S. Borrower or any of its
Subsidiaries, (ii) any jurisdiction where any asset of the U.S. Borrower or any
of its Subsidiaries is situated, which as of the date of determination is
subject to, or from time to time is intended to be subject to, a security
interest in favor of Administrative Agent, (iii) any jurisdiction where the U.S.
Borrower or any of its Subsidiaries conducts its business and (iv) the
jurisdiction the laws of which govern the perfection of any Liens granted by the
Credit Parties pursuant to the Security Documents.

 

“Relevant Party” has the meaning assigned to such term in Section 3.03(i).

 

“Replaced Revolving Commitments” has the meaning set forth in Section 2.21(a).

 

“Replacement Revolving Commitments” has the meaning set forth in
Section 2.21(a).

 

“Replacement Revolving Lender” has the meaning set forth in Section 2.21(b).

 

“Reportable Event” means an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a U.S. Plan, other than those events as
to which the notice requirement is waived under subsection .22, .23, .25, .27,
.28, .29, .30, .31, .32, .34, .35, .62, .63, .64 or .65 of PBGC Regulation
Section 4043.

 

“Repricing Event” means (a) any prepayment or refinancing of the Closing Date
Term Loans (or any portion thereof) with the proceeds of, or any conversion of
the Closing Date Term Loans (or any portion thereof) into, any new or
replacement loans or similar bank indebtedness bearing interest with an
“effective yield” (taking into account, for example, upfront fees, interest rate
spreads, interest rate benchmark floors and original issue discount but
excluding any arrangement, structuring, syndication, upfront and other fees paid
in connection therewith that are not paid to all Lenders providing such new
debt) less than the “effective yield” applicable to the Closing Date Term Loans
subject to such event (as such comparative yields are reasonably determined by
the Administrative Agent acting in good faith) and (b) any amendment to the Loan
Documents which reduces the “effective yield” applicable to all or a portion of
Closing Date Term Loans (as such comparative yields are reasonably determined by
the Administrative Agent acting in good faith).

 

“Required Lenders” means Lenders whose Credit Facility Exposure and Unused
Revolving Commitments constitute more than 50% of the sum of the Aggregate
Credit Facility Exposure and the Unused Total Revolving Commitment.  The Credit
Facility Exposure and Unused Revolving Commitments of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

 

“Required Prepayment Date” has the meaning given thereto in Section 2.13(i).

 

“Required Revolving Lenders” means Lenders whose Revolving Facility Exposure and
Unused Revolving Commitments constitute more than 50% of the sum of the
Aggregate Revolving Facility Exposure and the Unused Total Revolving
Commitment.  The Revolving Facility Exposure and Unused Revolving Commitments of
any Defaulting Lender shall be disregarded in determining Required Revolving
Lenders at any time.

 

“Reset Date” has the meaning provided in Section 1.06.

 

“Responsible Officer” means, as to any Person, the chief executive officer,
president, any vice president, the secretary, treasurer or controller of such
Person or, with respect to financial matters, the chief financial officer of
such Person. Unless otherwise specified, “Responsible Officer” refers to a
Responsible Officer of the U.S. Borrower.

 

“Restricted Participant” means (i) any Person who has a Standard Industrial
Classification of 4813 and listed on the attachment to the most recently
delivered Compliance Certificate, which list may be updated more frequently by
the U.S. Borrower in a writing to the Administrative Agent and the Lenders from
time to time or (ii) any Person that owns more than 5% of the outstanding common
stock of the U.S. Borrower and has been specified in a written notice to the
Administrative Agent and the Lenders by the U.S. Borrower from time to time.

 

45

--------------------------------------------------------------------------------


 

“Restricted Payment” means (i) any Capital Distribution or (ii) any amount paid
by the U.S. Borrower or any of its Restricted Subsidiaries in repayment,
redemption, retirement, repurchase, voluntary prepayment, direct or indirect, of
(x) any Subordinated Indebtedness or (y) any Junior Lien Indebtedness.

 

“Restricted Subsidiary” means any Subsidiary of the U.S. Borrower (including the
EMEA Borrower) that is not an Unrestricted Subsidiary.  The Restricted
Subsidiaries of the U.S. Borrower as of the Closing Date are listed on Schedule
1.01(d).

 

“Restricted Upstream Subsidiary” means (i) in the case of the U.S. Borrower,
such Borrower’s Non-U.S. Subsidiaries and (ii) in the case of the EMEA Borrower,
any Subsidiary of the EMEA Borrower (or any Subsidiary of the Purchaser)
organized in a jurisdiction other than in the United Kingdom and as set forth on
Schedule 1.01(d).

 

“Retained Declined Proceeds” has the meaning given thereto in Section 2.13(i).

 

“Revolving Borrowing” means the incurrence of Revolving Loans consisting of one
Type of Revolving Loan by the U.S. Borrower from all of the Lenders having
Revolving Commitments in respect thereof on a pro rata basis on a given date (or
resulting from Conversions or Continuations on a given date) in the same
currency, having in the case of any Eurocurrency Loans, the same Interest
Period.

 

“Revolving Commitment” means, with respect to each Lender, the amount set forth
opposite such Lender’s name in Schedule 1 hereto as its “Revolving Commitment”
or, in the case of any Lender that becomes a party hereto pursuant to an
Assignment Agreement, the amount set forth in such Assignment Agreement, as such
commitment may be reduced from time to time pursuant to Section 2.12 or adjusted
from time to time as a result of assignments to or from such Lender pursuant to
Section 11.06 and any Incremental Revolving Credit Commitments.

 

“Revolving Extension Effective Date” has the meaning set forth in
Section 2.18(b).

 

“Revolving Extension Election” has the meaning set forth in Section 2.18(b).

 

“Revolving Facility” has the meaning assigned to such term in the definition of
“Credit Facilities”.

 

“Revolving Facility Availability Period” means, as of any date of determination,
the period from the Closing Date until the latest Revolving Facility Termination
Date in effect on such date.

 

“Revolving Facility Exposure” means, for any Lender at any time, the sum of
(i) the principal amount of Revolving Loans made by such Lender and outstanding
at such time, and (ii) such Lender’s share of the LC Outstandings at such time.

 

“Revolving Facility Note” means a promissory note substantially in the form of
Exhibit A-1 hereto.

 

“Revolving Facility Percentage” means, at any time for any Lender, the
percentage obtained by dividing such Lender’s Revolving Commitment by the Total
Revolving Commitment, provided, however, that if the Total Revolving Commitment
has been terminated, the Revolving Facility Percentage for each Lender shall be
determined by dividing such Lender’s Revolving Commitment immediately prior to
such termination by the Total Revolving Commitment immediately prior to such
termination.  The Revolving Facility Percentage of each Lender as of the Closing
Date is set forth on Schedule 1 hereto.

 

“Revolving Facility Termination Date” means, as applicable, the earlier of
(a) the date that the Revolving Commitments have been terminated pursuant to
Section 8.02, and (b)(x) with respect to any Revolving Commitment in effect on
the Closing Date, May 31, 2023, (y) with respect to any Extending Revolving
Lender pursuant to Section 2.18, the date agreed to in accordance with
Section 2.18 and (z) with respect to any Replacement Revolving Lender, the date
agreed to in accordance with Section 2.21.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have been terminated or expired, a Lender with Revolving
Facility Exposure.

 

46

--------------------------------------------------------------------------------


 

“Revolving Loan” means, with respect to each Lender, any loan made by such
Lender pursuant to Section 2.02.

 

“Right-of-Way” means a right granted by any Person or Governmental Authority to
the U.S. Borrower or any of its Subsidiaries to install and maintain fiber,
conduit, manholes (beach or otherwise), and associated facilities and equipment
in real property in connection with the activities or conduct of the business of
the U.S. Borrower or any of its Subsidiaries (including any right granted by any
Person or Governmental Authority to the U.S. Borrower or any of its Subsidiaries
to place its submarine cable(s), including in any sanctuary or other protected
area or over or in the vicinity of any subsea pipes or other structures).

 

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.,
and its successors.

 

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the U.S. Borrower or any Restricted Subsidiary of
the U.S. Borrower of any property (except for temporary leases for a term,
including any renewal thereof, of not more than one year and except for leases
between the U.S. Borrower and a Restricted Subsidiary or between Restricted
Subsidiaries), which property has been or is to be sold or transferred by the
U.S. Borrower or such Restricted Subsidiary to such Person.

 

“Sanctions” has the meaning provided in Section 5.24(a).

 

“Scheduled Repayment” means, with respect to any Term Loan, each regularly
scheduled payment of principal as set forth in Section 2.13(b) with respect to
such Term Loan or, if applicable, as set forth in an Additional Credit Extension
Amendment.

 

“Scheduled Unavailability Date” has the meaning specified in Section 2.09(i).

 

“Screen Rate” means, as applicable, (a) the LIBOR quote on the applicable screen
page specified in the definition of “Adjusted Eurocurrency Rate” that the
Administrative Agent designates to determine the Adjusted Eurocurrency Rate and
(b) the EURIBOR quote on the applicable screen page specified in the definition
of “EURIBO Rate” that the Administrative Agent designates to determine the
EURIBO Rate.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Regulation D” means Regulation D as promulgated under the Securities Act of
1933, as amended, as the same may be in effect from time to time.

 

“SEC Rule 144A” means Rule 144A as promulgated under the Securities Act of 1933,
as amended, as the same may be in effect from time to time.

 

“Secured Cash Management Agreement” means any Cash Management Agreements entered
into with any Cash Management Bank.

 

“Secured Creditors” means each of the Administrative Agent, the Lenders, each LC
Issuer, each Secured Hedge Provider, each Cash Management Bank, and the
respective successors and assigns of each of the foregoing provided that each
Secured Hedge Provider and Cash Management Bank, other than the Administrative
Agent, a Lender or an LC Issuer, is designated in a written notice by any
Borrower to the Administrative Agent as a Secured Party in respect thereof and
executes and delivers to the Administrative Agent a letter agreement in form and
substance reasonably acceptable to the Administrative Agent pursuant to which
such Person (i) appoints the Administrative Agent as its agent under the
applicable Loan Documents, (ii) agrees to be bound by the provisions of
Article IX, Sections 11.01, 11.02 and 11.08 as if it were a Lender and
(iii) agrees to be bound by the provisions of that certain agreement among the
Secured Parties, dated as of the date hereof.

 

“Secured Hedge Agreement” means any Hedge Agreements entered into with any
Secured Hedge Provider, which is in effect on, or entered into after, the
Closing Date.

 

47

--------------------------------------------------------------------------------


 

“Secured Hedge Provider” means the Administrative Agent, a Lead Arranger, a
Lender or an Affiliate of the Administrative Agent, a Lead Arranger or a Lender
(or a Person who was a Lender or an Affiliate of a Lender at the time of
execution and delivery of a Hedge Agreement) (i) who has entered into a Hedge
Agreement with the U.S. Borrower or any of its Restricted Subsidiaries, or (ii) 
that is a party to a Hedge Agreement in existence on the Closing Date with U.S.
Borrower or any of its Restricted Subsidiaries, in its capacity as a
counterparty to such Hedge Agreement.

 

“Security Agreements” means, collectively, the U.S. Security Agreement and the
Non-U.S. Security Agreements.

 

“Security Documents” means the U.S. Security Documents and the EMEA Facility
Security Documents.

 

“Sellers” has the meaning provided in the preliminary statements hereto.

 

“Series A CoD” means a certificate of designation in substantially the form of
the Certificate of Designation attached as an exhibit to the Amended and
Restated Securities Purchase Agreements, dated as of February 23, 2018, each
between the U.S. Borrower, on the one hand, and The Spruce House Partnership LP
and others, on the other hand.

 

“Significant Subsidiary” means any Restricted Subsidiary of the U.S. Borrower
other than a Non-Credit Party that did not, as of the last day of the fiscal
quarter of the U.S. Borrower most recently ended for which financial statements
have been delivered to the Administrative Agent pursuant to Section 6.01(a) or
(b), have individually, either (i) assets with a value in excess of 7.5% of
total assets of, or (ii) revenues in an amount in excess of 7.5% of the total
revenues of, the U.S. Borrower and its Restricted Subsidiaries on a consolidated
basis for the Testing Period most recently ended .

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, to which the U.S. Borrower, any Subsidiary of the
U.S. Borrower or any ERISA Affiliate is making or accruing an obligation to make
contributions or, in the event that any such plan has been terminated, to which
the U.S. Borrower, any Subsidiary of the U.S. Borrower or any ERISA Affiliate
made or accrued an obligation to make contributions during any of the five plan
years preceding the date of termination of such plan, but does not include a
Canadian Pension Plan.

 

“SPC” has the meaning provided in Section 11.06(f).

 

“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of the U.S. Borrower established in connection with a Permitted
Receivables Financing for the acquisition of Receivables Assets or interests
therein, and which is organized in a manner intended to reduce the likelihood
that it would be substantively consolidated with the U.S. Borrower or any of the
Restricted Subsidiaries (other than Special Purpose Receivables Subsidiaries) in
the event the U.S. Borrower or any such Restricted Subsidiary becomes subject to
a proceeding under the Bankruptcy Code (or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law).

 

“Specified Acquisition Agreement Representations” means, with respect to the
Target Companies, the representations and warranties made by, or with respect
to, the Target Companies in the Target Acquisition Agreement as are material to
the interests of the Lenders in their capacities as such, but only to the extent
that the U.S. Borrower (or any of its Affiliates) has the right to terminate its
or their obligations under the Target Acquisition Agreement (or decline or
otherwise refuse to consummate the Acquisition pursuant to the Target
Acquisition Agreement) as a result of a breach of any such representation and
warranty in the Target Acquisition Agreement or any such representation and
warranty not being accurate .

 

“Specified Event of Default” means any Event of Default under Sections
8.01(a) or (i).

 

“Specified Representations” mean the representations and warranties set forth in
Section 5.01(i) (solely with respect to the Credit Parties other than the Target
Companies) (solely, for the avoidance of doubt, with respect

 

48

--------------------------------------------------------------------------------


 

to its jurisdiction of formation or organization, as applicable), Section 5.02
(solely with respect to the Credit Parties other than the Target Companies),
Section 5.03(iii) (solely with respect to the Credit Parties other than the
Target Companies), Section 5.06(b) and (c), Section 5.08, Section 5.16,
Section 5.19 and Section 5.24.

 

“Specified Transactions” means acquisitions, dispositions, any issuance,
incurrence, assumption or permanent repayment of Indebtedness (including
Indebtedness issued, incurred or assumed as a result of, or to finance, any
relevant transaction and for which the financial effect is being calculated),
all sales, transfers and other dispositions or discontinuance of any Subsidiary,
line of business or division, restructurings, cost savings initiatives, other
operational changes or operational initiatives (in each case including for the
avoidance of doubt, acquisitions and permitted investments occurring prior to
the Closing Date); it being acknowledged and agreed that the acquisitions of
(i) GC Pivotal, LLC, pursuant to that certain Membership Interest Purchase
Agreement, dated as of June 23, 2017, by and among GTT Americas, LLC and GC
Pivotal, LLC, Pivotal Global Capacity, LLC, (ii) Hibernia NGS Limited, pursuant
to that certain Share Purchase Agreement, dated as of November 8, 2016, by and
among the U.S. Borrower, Murosa Development S.A.R.L., Columbia Ventures
Corporation and Hibernia NGS Limited, (iii) Accelerated Connections Inc.,
pursuant to that certain Share Purchase Agreement, dated as of March 8, 2018, by
and among Michael Garb, 2497817 Ontario Limited, 2497816 Ontario Limited, The
Garbe Family Trust, Hibernia Express (Canada) Limited and Accelerated
Connections Inc. and (iv) Custom Connect International B.V., pursuant to that
certain Share Purchase Agreement, dated as of December 29, 2017, by and among
O.W.R. Beheer B.V., J.W. Meijer Beheer B.V., JITVentures B.V., Mamadoo Ventures
B.V., Stupa Holding B.V., D. Warnar, R.E. Traag, Hibernia Express
(Ireland), Ltd., and Custom Connect International B.V., in each case shall be
deemed to be Specified Transactions.

 

“Sponsor Model” means the U.S. Borrower’s financial model delivered to the Lead
Arrangers on February 19, 2018.

 

“Standard Permitted Lien” means any of the following:

 

(i)                                Liens for taxes not yet delinquent or Liens
for taxes, assessments or governmental charges being contested in good faith and
by appropriate proceedings for which adequate reserves in accordance with GAAP
have been established;

 

(ii)                                Liens in respect of property or assets
imposed by law that were incurred in the ordinary course of business, such as
carriers’, suppliers’, warehousemen’s, materialmen’s and mechanics’ Liens and
other similar Liens arising in the ordinary course of business, that do not in
the aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operation of the business of the U.S.
Borrower or any of its Restricted Subsidiaries and do not secure any
Indebtedness;

 

(iii)                                 Liens created by this Agreement or the
other Loan Documents;

 

(iv)                                Liens arising from judgments, decrees or
attachments in circumstances not constituting an Event of Default under
Section 8.01(h);

 

(v)                               Liens (other than any Lien imposed by ERISA
or, except for contributions not yet due, applicable foreign pensions
legislation) incurred or deposits made in the ordinary course of business in
connection with workers compensation, unemployment insurance and other types of
social security, and mechanic’s Liens, carrier’s Liens, and other Liens to
secure the performance of tenders, statutory obligations, contract bids, trade
contracts, leases, government contracts, surety, appeal, customs, performance
and return-of-money bonds and other similar obligations, incurred in the
ordinary course of business (exclusive of obligations in respect of the payment
for borrowed money), whether pursuant to statutory requirements, common law or
consensual arrangements;

 

(vi)                                leases or subleases granted in the ordinary
course of business to others not interfering in any material respect with the
business of the U.S. Borrower or any of its Restricted Subsidiaries and any
interest or title of a lessor under any lease not in violation of this
Agreement;

 

49

--------------------------------------------------------------------------------


 

(vii)                                easements (including reciprocal easement
agreements), survey exceptions, or reservations of, or rights of others for,
licenses, rights-of-way, sewer, electric lines, telegraph and telephone lines
and other similar purposes, zoning, building codes or other restrictions,
charges, ground leases, encumbrances, defects in title, prior rights of other
persons, and obligations contained in similar instruments, in each case that do
not secure Indebtedness and do not involve, and are not likely to involve at any
future time, either individually or in the aggregate, (A) a substantial and
prolonged interruption or disruption of the business activities of the U.S.
Borrower and its Restricted Subsidiaries considered as an entirety, or (B) a
Material Adverse Effect;

 

(viii)                                Liens arising from the rights of lessors
under leases (including financing statements regarding property subject to
lease) not in violation of the requirements of this Agreement; provided that
such Liens are only in respect of the property subject to, and secure only, the
respective lease (and any other lease with the same or an affiliated lessor);

 

(ix)                                Liens solely on any cash earnest money
deposits made by the U.S. Borrower and any of its Restricted Subsidiaries in
connection with any letter of intent or purchase agreement; provided that any
such deposits shall be made solely in connection with Permitted Acquisitions or
other Investments permitted hereunder;

 

(x)                               purported Liens evidenced by the filing of
precautionary UCC financing statements relating solely to operating leases of
personal property entered into in the ordinary course of business;

 

(xi)                                Liens (i) in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods or (ii) on specific items of inventory
or other goods and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such person to facilitate the purchase, shipment or
storage of such inventory or goods in the ordinary course of business;

 

(xii)                                Liens consisting of non-exclusive licenses
of Intellectual Property in the ordinary course of business;

 

(xiii)                                Liens of (i) a collection bank arising
under Section 4-210 of the UCC (or any analogous statutory provision of
applicable foreign law) on items in the course of collection or, solely with
respect to accounts located in the Netherlands, which arise from article 24 or
25 of the general banking conditions (algemene bankvoorwaarden), (ii) attaching
to commodity trading accounts or other commodities brokerage accounts incurred
in the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of setoff) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institutions general terms and conditions;

 

(xiv)                               Liens that are contractual rights of setoff
or rights of pledge (i) relating to the establishment of depository relations
with banks or other financial institutions not given in connection with the
issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts of
the U.S. Borrower or any of its Restricted Subsidiaries to permit satisfaction
of overdraft or similar obligations incurred in the ordinary course of business
of the U.S. Borrower or any of its Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of the U.S.
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

 

(xv)                              Liens on insurance premium refunds and
insurance proceeds granted in favor of insurance companies (or their financing
affiliates) in connection with the financing of insurance premiums;

 

(xvi)                               Liens in favor of a Governmental Authority
arising in connection with any condemnation or eminent domain proceeding by such
Governmental Authority affecting Real Property which does not otherwise
constitute an Event of Default under this Agreement;

 

50

--------------------------------------------------------------------------------


 

(xvii)                                Liens arising out of conditional sale,
title retention, consignment or similar arrangements for sale of goods entered
into by the U.S. Borrower or any Restricted Subsidiary (as purchaser or
consignee) not prohibited by this Agreement;

 

(xviii)                                Liens solely on any cash earnest money
deposits of the U.S. Borrower and any of its Restricted Subsidiaries provided to
licensing authorities and governmental agencies in the ordinary course of
business;

 

(xix)                               rights of access, licenses, step-in rights,
leases and inspection rights granted to customers in the ordinary course of
business;

 

(xx)                              rights of consignors of goods, whether or not
perfected by the filing of a financing statement under the UCC;

 

(xxi)                               in the case of any Credit Party or
Restricted Subsidiary organized under the laws of Canada or any province or
territory thereof or any property located in Canada (A) reservations,
limitations, provisos and conditions expressed in any original grant from the
Crown or other grants of real or immovable property, or interests therein, that
do not materially affect the use of the affected land for the purpose for which
it is used by such Credit Party or Restricted Subsidiary, (B) the right reserved
to or vested in any Governmental Authority by the terms of any lease, license,
franchise, grant or permit acquired by such Credit Party or Restricted
Subsidiary or by any statutory provision to terminate any such lease, license,
franchise, grant or permit, or to require annual or other payments as a
condition to the continuance thereof and (C) security given to a public utility
or any Governmental Authority when required by such utility or authority in
connection with the operations of such Credit Party or Restricted Subsidiary in
the ordinary course of its business to secure obligations not yet overdue;

 

(xxii)                                Liens over any rental deposits in respect
of any Real Property leased or licensed by a Credit Party in the ordinary course
of business;

 

(xxiii)                                inchoate Liens (other than any Lien
imposed by ERISA or, except for contributions not yet due, applicable foreign
pensions legislation) that arise by operation of law;

 

(xxiv)                               Liens on any amounts held by a trustee
under any indenture or other debt agreement (in each case, solely to the extent
the Indebtedness evidenced thereby constitutes Indebtedness permitted by
Section 7.04) issued in escrow pursuant to customary escrow arrangements pending
the release thereof, or under any indenture or other debt agreement pursuant to
customary discharge, redemption or defeasance provisions;

 

(xxv)                              Liens arising under the general terms and
conditions of banks or Sparkassen (Allgemeine Geschäftsbedingungen der Banken
oder Sparkassen) with whom U.S. Borrower or any of its Restricted Subsidiaries
maintains a banking relationship in the ordinary course of business; and

 

(xxvi)                           any Lien created in order to secure pension
liabilities or partial retirement liabilities (Altersteilzeitverpflichtungen)
including pursuant to section 8a of the German Partial Retirement Act
(Altersteilzeitgesetz) and/or section 7e of the book IV of the German Social Act
(Sozialgesetzbuch IV).

 

“Standby Letter of Credit” means any standby letter of credit issued for the
purpose of supporting workers compensation, liability insurance, releases of
contract retention obligations, contract performance guarantee requirements and
other bonding obligations or for other lawful purposes.

 

“Stated Amount” of each Letter of Credit shall mean the maximum amount available
to be drawn thereunder (regardless of whether any conditions or other
requirements for drawing could then be met).

 

“Sterling” and the sign “£” each means lawful money of the United Kingdom
(expressed in pounds sterling).

 

51

--------------------------------------------------------------------------------


 

“Subordinated Debt Documents” means, collectively, any loan agreements,
indentures, note purchase agreements, promissory notes, guarantees and other
instruments and agreements evidencing the terms of any Subordinated
Indebtedness.

 

“Subordinated Indebtedness” means any Indebtedness that has been subordinated to
the prior payment in full of all of the Obligations pursuant to a written
agreement or written terms reasonably acceptable to the Administrative Agent.

 

“Subsidiary” of any Person means (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary Voting Power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have Voting Power by reason of the happening of any
contingency) is at the time owned by such Person directly or indirectly through
Subsidiaries, and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person directly or indirectly
through Subsidiaries, owns more than 50% of the Equity Interests of such Person
at the time or in which such Person, one or more other Subsidiaries of such
Person or such Person and one or more Subsidiaries of such Person, directly or
indirectly, has the power to direct the policies, management and affairs
thereof.  Unless otherwise expressly provided, all references herein to
“Subsidiary” shall mean a Subsidiary of the U.S. Borrower.

 

“Subsidiary Guarantor” means (a) any U.S. Borrower Guarantor and (b) any
Non-U.S. Subsidiary Guarantor.  Schedule 1.01(e) hereto lists each Subsidiary
Guarantor as of the Closing Date.

 

“Successor Rate” has the meaning specified in Section 2.09(i).

 

“Successor Rate Conforming Changes” means, with respect to any proposed
Successor Rate, any conforming changes to the definition of Base Rate, Interest
Period, EURIBO Rate, Adjusted Eurocurrency Rate, timing and frequency of
determining rates and making payments of interest and other administrative
matters as may be appropriate, in the reasonable discretion of the
Administrative Agent, to reflect the adoption of such Successor Rate and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with customary market practice (or, if the
Administrative Agent reasonably determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such Successor Rate exists, in such other manner of
administration as the Administrative Agent reasonably determines in consultation
with the U.S. Borrower).

 

“Supplier” has the meaning assigned to such term in Section 3.03(i).

 

“Swap Obligation” means, with respect to any Borrower or Subsidiary Guarantor,
any obligation to pay or perform under any agreement, contract or transaction
that constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

 

“Swiss Guarantor” means any Guarantor incorporated in Switzerland and/or having
its registered office in Switzerland and/or qualifying as a Swiss resident
pursuant to Art. 9 of the Swiss Withholding Tax Act.

 

“Swiss Withholding Tax” means any taxes imposed under the Swiss Withholding Tax
Act.

 

“Swiss Withholding Tax Act” means the Swiss Federal Act on the Withholding Tax
(Bundesgesetz über die Verrechnungssteuer) of October 13, 1965, as amended from
time to time (SR 642.21), together with the related ordinances, regulations and
guidelines, all as amended and applicable from time to time.

 

“Syndication Agent” means Credit Suisse AG, Cayman Islands Branch, KeyBank
National Association, SunTrust Bank, Goldman Sachs Bank USA and Morgan Stanley
Senior Funding, Inc., as syndication agents.

 

“Synthetic Lease” means any lease (i) that is accounted for by the lessee as an
Operating Lease, and (ii) under which the lessee is intended to be the “owner”
of the leased property for federal income tax purposes.

 

52

--------------------------------------------------------------------------------


 

“Synthetic Lease Obligations” means, as to any person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capitalized Lease Obligations.

 

“Target” has the meaning provided in the first paragraph to this Agreement.

 

“Target Acquisition” has the meaning provided in the preliminary statements
hereto.

 

“Target Acquisition Agreement” has the meaning provided in the preliminary
statements hereto.

 

“Target Acquisition Documentation” means, collectively, the Target Acquisition
Agreement and all schedules, exhibits and annexes thereto and all side letters
and agreements affecting the terms thereof or entered into in connection
therewith.

 

“Target Companies” means the Target and its Subsidiaries.

 

“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in Euro.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007 (or any successor settlement system as reasonably
determined by the Administrative Agent in consultation with the U.S. Borrower).

 

“Target Existing Credit Agreements” mean (i) the Term Loan Facility Agreement,
dated as of October 9, 2017, by and among Interoute Communications Limited, as
borrower, the guarantors party thereto, the lenders party thereto, Credit Suisse
AG, London Branch as facility agent and Barclays Bank plc as security agent, and
the other Finance Documents (as defined therein) related thereto, and (ii) the
Multicurrency Revolving Credit Facility Agreement, dated as of November 4, 2016,
by and among Interoute Communications Limited, as borrower, the guarantors party
thereto, the lenders party thereto, Barclays Bank plc as facility agent and
security agent, and the other Finance Documents (as defined therein) related
thereto.

 

“Target German Assets” means the Equity Interests issued by and the assets of
the Target German Entities, together with the liabilities of, including all
Indebtedness of, the Target German Entities.

 

“Target German Entities” means Interoute German GmbH, ATP3 Dusseldorf GmbH and
Easynet Global Services GmbH.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Borrowing” means the incurrence of Closing Date EMEA Term Loans, Closing
Date U.S. Term Loans or Incremental Term Loans consisting of one Type by the
Applicable Borrower from all of the Lenders having Term Commitments in respect
thereof on a pro rata basis on a given date (or resulting from Conversions or
Continuations on a given date), having in the case of Eurocurrency Loans the
same Interest Period.

 

“Term Commitment” means the U.S. Term Commitment and the EMEA Term Commitment.

 

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

 

“Term Loan” means, the U.S. Term Loans and the EMEA Term Loans, if any.

 

“Term Loan Maturity Date” means, as applicable, (a) with respect to any Closing
Date Term Loans, the Initial Term Loan Maturity Date, (b) with respect to any
Incremental Term Loan, the applicable Incremental Term Loan Maturity Date,
(c) with respect to any Extended Term Loan, the applicable Extended Term Loan
Maturity Date, or (d) with respect to all Term Loans, the latest of the dates
referred to in clause (a), (b) and (c).

 

53

--------------------------------------------------------------------------------


 

“Term Note” means a U.S. Term Note or EMEA Term Note.

 

“Testing Period” means a single period consisting of the four consecutive fiscal
quarters of the U.S. Borrower then last ended (whether or not such quarters are
all within the same fiscal year) for which financial statements have been or
were required to be delivered pursuant to Section 4.01(x), 6.01(a) or 6.01(b),
except that if a particular provision of this Agreement indicates that a Testing
Period shall be of a different specified duration, such Testing Period shall
consist of the particular fiscal quarter or quarters then last ended that are so
indicated in such provision.

 

“Title Company” has the meaning specified in Section 6.10(d)(ii)(A).

 

“Title Policy” has the meaning specified in Section 6.10(d)(ii)(A).

 

“Total Revolving Commitment” means the sum of the Revolving Commitments of the
Lenders as the same may be decreased pursuant to Section 2.12(c) hereof.  As of
the Closing Date, the amount of the Total Revolving Commitment is $200,000,000.

 

“Total Term Loan Commitment” means the sum of the Term Commitments of the
Lenders.  As of the Closing Date, the amount of the Total Term Loan Commitment
is the sum of (i) $1,770,000,000 and (ii) €750,000,000.

 

“Transactions” means the Target Acquisition, the issuance of common stock by the
U.S. Borrower pursuant to the Target Acquisition Agreement, the issuance of
common and preferred stock by the U.S. Borrower and the use of proceeds
therefrom to finance in part the Target Acquisition and the Refinancing, the
Refinancing, the entering into and initial borrowings under this Agreement, the
payment of fees and expenses in connection with the foregoing and other related
transactions.

 

“Type” means any type of Loan determined with respect to the interest option and
currency denomination applicable thereto, which in each case shall be a Base
Rate Loan or a Eurocurrency Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York (or, if the context may require, each other applicable
jurisdiction).  References to the UCC shall include the Personal Property
Security Act of Nova Scotia (or successor statute) or similar legislation of any
other Canadian jurisdiction, including the Civil Code of Québec, the laws of
which are required by such legislation to be applied in connection with the
issue, perfection, enforcement, opposability, enforceability, validity or effect
of security interests or hypothecs.

 

“Undisclosed Administration” means in relation to a Lender or its parent
company, the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
governmental supervisory authority or regulator under or based on the law in the
country where such Lender is subject to home jurisdiction supervision if
applicable law requires that such appointment is not to be publicly disclosed.

 

“Unfunded Benefit Liabilities” of any U.S. Plan means the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“United States” and “U.S.” each means United States of America.

 

“Universal Service Administrative Company” means the independent, not-for-profit
corporation designated by the FCC as the administrator of the Universal Service
Fund created pursuant to Section 254 of the U.S. Communications Act.

 

“Universal Service Fund” means the Universal Service Fund created pursuant to
Section 254 of the U.S. Communications Act or any similar fund established under
federal, state or local law or regulation.

 

54

--------------------------------------------------------------------------------


 

“Unpaid Drawing” means, with respect to any Letter of Credit, the aggregate
Dollar Amount of the draws made on such Letter of Credit that have not been
reimbursed by the U.S. Borrower or the applicable LC Obligor or converted to a
Revolving Loan pursuant to Section 2.05(f)(i), and, in each case, all interest
that accrues thereon pursuant to this Agreement.

 

“Unrestricted Subsidiary” means (a) a direct or indirect Subsidiary of the U.S.
Borrower designated as an Unrestricted Subsidiary pursuant to Section 6.13;
provided that in no event may any Borrower be designated as an Unrestricted
Subsidiary, or (b) any Special Purpose Receivables Subsidiary; provided that any
such Special Purpose Receivables Subsidiary of the U.S. Borrower that is an
Unrestricted Subsidiary shall, upon the termination of any such Permitted
Receivables Financing (other than as a result of an event of default thereunder
unless and until the obligations thereunder are repaid in full), cease to be an
Unrestricted Subsidiary and may not be re-designated as an Unrestricted
Subsidiary.  As of the Closing Date, immediately following the consummation of
the Target Acquisition, there are no Unrestricted Subsidiaries.

 

“Unused Revolving Commitment” means, for any Lender at any time, the excess of
(i) such Lender’s Revolving Commitment at such time over (ii) such Lender’s
Revolving Facility Exposure at such time.

 

“Unused Total Revolving Commitment” means, at any time, the excess of (i) the
Total Revolving Commitment at such time over (ii) the Aggregate Revolving
Facility Exposure at such time.

 

“UK Secured Parties” has the meaning specified in the definition of “UK Security
Agreements”.

 

“UK Security Agreements” means the Non-U.S. Security Agreements governed by the
laws of England or (as applicable) the laws of Scotland.

 

“UK Security Documents” means the UK Security Agreements, each Additional
Security Document governed by the laws of England or (as applicable) the laws of
Scotland and any document governed by English law or (as applicable) Scots law
pursuant to which any Lien is granted or perfected by any Credit Party to the
Administrative Agent as security for any of the Obligations.

 

“UK Security Property” means:

 

(i)                                the Liens expressed to be granted under the
UK Security Documents in favor of the Administrative Agent as security trustee
for the UK Secured Parties and all proceeds of those Liens;

 

(ii)                                all obligations expressed to be undertaken
by a Credit Party to pay amounts in respect of the Obligations to the
Administrative Agent as security trustee for the UK Secured Parties and secured
by the UK Security Documents together with all representations and warranties
expressed to be given by a Credit Party in favor of the Administrative Agent as
security trustee for the UK Secured Parties; and

 

(iii)                                 any other amounts or property, whether
rights, entitlements, choses in action or otherwise, actual or contingent, which
the Administrative Agent is required by the terms of the UK Security Documents
to hold as security trustee on trust for the UK Secured Parties.

 

“Unity” has the meaning assigned to such term in Section 3.03(i).

 

“U.S. Borrower” has the meaning provided in the preamble to this Agreement.

 

“U.S. Borrower Guaranteed Obligations” has the meaning provided in
Section 10.01.

 

“U.S. Borrower Guarantor” means any U.S. Subsidiary that is or hereafter becomes
a party to a U.S. Subsidiary Guaranty, other than any Excluded Subsidiary.

 

55

--------------------------------------------------------------------------------


 

“U.S. Collateral” means the “Collateral” (or any equivalent term) as defined in
the U.S. Security Agreement or any other applicable U.S. Security Document,
together with any other assets (whether Real Property or personal property)
pledged pursuant to any U.S. Security Document.

 

“U.S. Communications Act” means the United States Communications Act of 1934, as
amended, codified as Chapter 5 of Title 47 of the U.S. Code, 47 U.S.C. 151 et.
seq.

 

“U.S. Communications Laws” means (i) the U.S. Communications Act, (ii) An Act
Relating to the Landing and Operation of Submarine Cables in the United States,
47 U.S.C. §§34-39, and related executive orders, (iii) FCC Rules and FCC
decisions, policies, reports, and orders issued from time to time, (iv) CALEA,
(v) such other laws of the United States codified or otherwise included in Title
47 of the U.S. Code as may be applicable to the conduct of the U.S. Borrower or
its Subsidiaries or applicable to any of their respective networks, fiber
assets, facilities, equipment or other property, (vi) the
telecommunications-related laws of any state or of any county, parish or other
local division of any state of the United States and regulations, decisions,
policies, reports and orders issued by state agencies or local division agencies
with jurisdiction over telecommunications-related matters pursuant to such laws,
and (vii) the regulations, decisions, policies, reports and orders of any
Governmental Authority in the United States with jurisdiction over
telecommunications-related matters as may be applicable to the conduct of the
U.S. Borrower or any of its Subsidiaries or applicable to any of their
respective networks, fiber assets, facilities, equipment or other property.

 

“U.S. Communications License” means any license, permit, consent, certificate of
compliance, franchise, approval, waiver or authorization related to the conduct
of the U.S. Borrower or any of its Subsidiaries or applicable to any of their
respective networks, fiber assets, facilities, equipment or other property and
granted or issued by the FCC or any other local, state or federal U.S.
Governmental Authority with jurisdiction over telecommunications-related matters
(including any state public utility commission) to and held by the U.S. Borrower
or any of its Subsidiaries, including those pursuant to which the U.S. Borrower
or any of its Subsidiaries is authorized to engage in any activity subject to
the jurisdiction of such Governmental Authority.  The term “U.S. Communications
License” includes the rights of the U.S. Borrower or any of its Subsidiaries,
established by Section 63.21(h) of the FCC Rules.

 

“U.S. Credit Parties” means the U.S. Borrower and the U.S. Borrower Guarantors.

 

“U.S. Prepayment Group” means the U.S. Credit Parties and their respective
Restricted Subsidiaries (other than any member of the Non-U.S. Prepayment
Group).

 

“U.S. Loan Document” has the meaning specified in the definition of “U.S.
Obligations”.

 

“U.S. Loans” means U.S. Term Loans and Revolving Loans.

 

“U.S. Obligations” means all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing by the U.S. Borrower, any other U.S. Credit Party or
other Restricted Subsidiary that is a U.S. Subsidiary to the Administrative
Agent, any Lender, any Affiliate of any Lender, any Secured Hedge Provider, any
Cash Management Bank or any LC Issuer pursuant to the terms of this Agreement,
any other Loan Document to which any U.S. Credit Party is a party (collectively
with this Agreement, the “U.S. Loan Documents” and each a “U.S. Loan
Documents”), any Secured Hedge Agreement or any Secured Cash Management
Agreement (including, but not limited to, interest and fees that accrue after
the commencement by or against any U.S. Credit Party of any insolvency
proceeding or other proceeding under any Debtor Relief Laws, regardless of
whether allowed or allowable in such proceeding or subject to an automatic stay
under Section 362(a) of the Bankruptcy Code or analogous provision under any
other Debtor Relief Laws); provided, however, that U.S. Obligations shall not
include any Excluded Swap Obligations.  Without limiting the generality of the
foregoing description of U.S. Obligations, the U.S. Obligations include (a) the
obligation to pay principal, interest, Letter of Credit commissions, charges,
expenses, fees, reasonable attorneys’ fees and disbursements, indemnities and
other amounts payable by any U.S. Credit Party under any U.S. Loan Document,
(b) Banking Services Obligations of any U.S. Credit Party or other Restricted
Subsidiary that is a U.S. Subsidiary, (c) Hedging Obligations of any U.S. Credit
Party or other Restricted Subsidiary that is a U.S. Subsidiary and (d) the
obligation of any U.S. Credit Party to reimburse any amount in respect of any of
the foregoing that the

 

56

--------------------------------------------------------------------------------


 

Administrative Agent, any Lender, any Secured Hedge Provider, and Cash
Management Bank or any Affiliate of any of them, in connection with the terms of
any U.S. Loan Document, may elect to pay or advance on behalf of the U.S. Credit
Parties.  For the avoidance of doubt, “U.S. Obligations” does not include any
obligations of U.S. Credit Parties in respect of their guarantees of the Loans
or other obligations of the EMEA Borrower.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Plan” means any Multi-Employer Plan, Multiple Employer Plan or
Single-Employer Plan.

 

“U.S. Security Agreement” means the Pledge and Security Agreement, dated as of
the Closing Date (as amended, restated, modified or supplemented from time to
time), executed by the U.S. Borrower and the U.S. Borrower Guarantors in favor
of the Administrative Agent.

 

“U.S. Security Documents” means the U.S. Security Agreement, each Additional
Security Document, each Mortgage, any UCC financing statement and any similar
filings, any Collateral Assignment, any Perfection Certificate and any document
pursuant to which any Lien is granted or perfected by any U.S. Credit Party to
the Administrative Agent.

 

“U.S. Subsidiary” means any Subsidiary organized under the laws of the United
States, any State thereof, or the District of Columbia.

 

“U.S. Subsidiary Guaranty” means each of (a) the Subsidiary Guaranty (U.S.
Subsidiaries), dated as of the Closing Date (as amended, restated, modified or
supplemented from time to time), executed by the U.S. Borrower Guarantors in
favor of the Administrative Agent (the “Closing Date U.S. Subsidiary Guaranty”),
and (b) any guaranty executed by a U.S. Subsidiary in favor of the
Administrative Agent from time to time after the Closing Date which guaranty
shall be in form and substance reasonably acceptable to the Administrative
Agent.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.03(g)(ii)(B)(3).

 

“U.S. Term Commitment” means, with respect to each Lender, the amount, if any,
of its (a) Closing Date U.S. Term Commitment, (b) Incremental Term Loan
Commitment in respect of U.S. Term Loans, or (c) in the case of any Lender that
becomes a party hereto pursuant to an Assignment Agreement, the amount set forth
in such Assignment Agreement, as such commitment may be reduced from time to
time as a result of assignments to or from such Lender pursuant to
Section 11.06.

 

“U.S. Term Facility” has the meaning assigned to such term in the definition of
“Credit Facilities”.

 

“U.S. Term Loans” means any Closing Date U.S. Term Loan, any Incremental Term
Loan, any Extended Term Loan and any Refinancing Term Loans, in each case made
to the U.S. Borrower under the U.S. Term Facility.

 

“U.S. Term Note” means a promissory note substantially in the form of
Exhibit A-2 hereto.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.”USF Requirements” means the Universal Service Fund contribution and
reporting requirements imposed by the FCC on providers of interstate
telecommunications under the U.S. Communications Act or imposed by any state
Governmental Authority.

 

“VAT” means:

 

(i)                                any tax imposed in compliance with the
Council Directive of 28 November 2006 on the common system of value added tax
(EC Directive 2006/112); and

 

57

--------------------------------------------------------------------------------


 

(ii)                                any other tax of a similar nature, whether
imposed in a member state of the European Union in substitution for, or levied
in addition to, such tax referred to in paragraph (a) above, or imposed
elsewhere.

 

“VAT Receiver” has the meaning assigned to such term in Section 3.03(i).

 

“VoIP” means interconnected Voice over Internet Protocol services as that term
is defined in Title 47, Part 9 of the Code of Federal Regulations.

 

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
other similar governing body of such Person.

 

“Waivable Mandatory Prepayment” has the meaning given thereto in
Section 2.13(i).

 

“Withholding Agent” means any Credit Party and the Administrative Agent and,
with respect to U.S. federal income taxes, any other applicable withholding
agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02                               Computation of Time Periods.  In this
Agreement in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each means “to but excluding” and the word “through” means “through and
including.”

 

Section 1.03                               Accounting Terms.  Except as
otherwise specifically provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that if the U.S. Borrower notifies the Administrative Agent and
the Lenders that the U.S. Borrower wishes to amend any financial ratio or
requirement to eliminate the effect of any change in GAAP that occurs after the
Closing Date on the operation of such financial ratio or requirement (or if the
Administrative Agent notifies the U.S. Borrower that the Required Lenders (or
the Required Revolving Lenders with respect to any financial ratio contemplated
under Section 7.07) wish to amend any financial ratio or requirement for such
purpose), then the U.S. Borrower’s compliance with such financial ratio or
requirement shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such financial ratio or requirement is amended in a manner
satisfactory to the U.S. Borrower, the Administrative Agent and the Required
Lenders (or Required Revolving Lenders as the case may be), the U.S. Borrower,
the Administrative Agent and the Lenders agreeing to enter into good faith
negotiations to amend any such financial ratio or requirement promptly upon
receipt from any party entitled to send such notice.  Notwithstanding the
foregoing, (A) all financial statements delivered hereunder shall be prepared,
and all financial covenants contained herein shall be calculated, without giving
effect to any election under Statement of Financial Accounting Standards 159 (or
any similar accounting principle) permitting a Person to value its financial
liabilities at the fair value thereof and (B) all leases of the U.S. Borrower
and its Restricted Subsidiaries that were treated as operating leases in
accordance with GAAP on the Closing Date shall continue to be treated as
operating leases for purposes of the financial definitions contained herein,
regardless of any change in GAAP after the Closing Date that would otherwise
require such operating leases to be treated as Capital Leases; provided that the
U.S. Borrower shall provide to the Administrative Agent financial statements and
other documents required under this Agreement which include a reconciliation
showing such treatment before and after giving effect to such change in GAAP.

 

58

--------------------------------------------------------------------------------


 

Section 1.04                             Terms Generally.

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein or in any other Loan Document), (b) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (c) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Sections, Schedules and Exhibits
shall be construed to refer to Sections of, and Schedules and Exhibits to, this
Agreement, (e) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all Real Property, tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights, and interests in any of the foregoing, and (f) any reference to
a statute, rule or regulation is to that statute, rule or regulation as now
enacted or as the same may from time to time be amended, re-enacted or expressly
replaced.

 

(b)                                 Notwithstanding anything to the contrary
contained herein, for purposes of any determination under Article VI and
Article VII and the calculation of compliance with any financial ratio for
purposes of determining financial covenant compliance or taking any action
hereunder or other transaction, event or circumstance, or any other
determination under any other provision of this Agreement not covered elsewhere
in this Section 1.04(b) (any of the foregoing, a “specified transaction”), in a
currency other than Dollars, (i) the Dollar Amount of a specified transaction in
a currency other than Dollars shall be calculated based on the rate of exchange
quoted by a publicly available service for displaying exchange rates customarily
referenced by the Administrative Agent for such foreign currency, as in effect
at 11:00 A.M. (New York time) on the date of such specified transaction (which,
in the case of any Restricted Payment, shall be deemed to be the date of the
declaration thereof and, in the case of the incurrence of Indebtedness, shall be
deemed to be on the date first committed); provided, that if any Indebtedness is
incurred (and, if applicable, associated Lien granted) pursuant to any Permitted
Refinancing of Indebtedness denominated in a currency other than Dollars, and
the relevant Permitted Refinancing would cause the applicable Dollar-denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such Permitted Refinancing, such Dollar-denominated
restriction shall be deemed not to have been exceeded so long as the principal
amount of such Indebtedness following such Permitted Refinancing (and, if
applicable, associated Lien granted) does not exceed an amount sufficient to
repay the principal amount of such Indebtedness subject to such Permitted
Refinancing, except by an amount equal to (x) unpaid accrued interest and
premiums (including tender premiums) thereon plus other reasonable and customary
fees and expenses (including upfront fees and original issue discount) incurred
in connection with such Permitted Refinancing, (y) any existing commitments
unutilized thereunder and (z) additional amounts permitted to be incurred under
Section 7.04 and (ii) for the avoidance of doubt, no Default or Event of Default
shall be deemed to have occurred solely as a result of a change in the rate of
currency exchange occurring after the time of any specified transaction so long
as such specified transaction was permitted at the time incurred, made,
acquired, committed, entered or declared as set forth in this Section.

 

Section 1.05                             Additional Approved Currencies.

 

(a)                                 The U.S. Borrower may from time to time
request that Revolving Loans be made and/or Letters of Credit be issued in a
currency other than those specifically listed in the definition of “Approved
Currency”; provided that (i) such requested currency is a lawful currency that
is readily transferable and readily convertible into Dollars in the London
interbank market and (ii) dealings in deposits in such requested currency are
carried on in the London interbank market.  Such request shall be subject to the
reasonable approval of the Administrative Agent and the Revolving Lenders; and,
in the case of any such request with respect to the issuance of Letters of
Credit, such request shall also be subject to the reasonable approval of the
applicable LC Issuer.

 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 11:00 a.m. (London time), five (5) Business
Days prior to the date of the desired Borrowing or issuance of a Letter of
Credit (or such

 

59

--------------------------------------------------------------------------------


 

other time or date as may be agreed by the Administrative Agent and, in the case
of any such request pertaining to Letters of Credit, the applicable LC Issuer,
in its or their sole discretion).  In the case of any such request pertaining to
Revolving Loans, the Administrative Agent shall promptly notify each Revolving
Lender thereof; and in the case of any such request pertaining to Letters of
Credit, the Administrative Agent shall also promptly notify the applicable LC
Issuer thereof.  Each Revolving Lender and the applicable LC Issuer (in the case
of a request pertaining to Letters of Credit) shall notify the Administrative
Agent, not later than 11:00 a.m. (London time), two (2) Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Revolving Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.

 

(c)                                  Any failure by a Revolving Lender or an LC
Issuer, as the case may be, to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by such
Revolving Lender or LC Issuer, as the case may be, to permit Revolving Loans to
be made or Letters of Credit to be issued in such requested currency.  If the
Administrative Agent and all the Revolving Lenders consent to making Revolving
Loans in such requested currency, the Administrative Agent shall so notify the
U.S. Borrower and such currency shall thereupon be deemed for all purposes to be
an Approved Currency hereunder for purposes of any Borrowing of Revolving Loans;
and if the applicable LC Issuer also consents to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
U.S. Borrower and such currency shall thereupon be deemed for all purposes to be
an Approved Currency hereunder for purposes of any Letter of Credit issuances by
such LC Issuer.  If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.05, the Administrative
Agent shall promptly so notify the U.S. Borrower.

 

Section 1.06                             Exchange Rates.

 

(a)                                 Not later than 1:00 p.m. on each Calculation
Date, the Administrative Agent shall (i) determine the Exchange Rate as of such
Calculation Date with respect to any Approved Foreign Currency and (ii) give
written notice thereof to the Lenders and the U.S. Borrower.  The Exchange Rate
so determined shall become effective on the first Business Day immediately
following the relevant Calculation Date (a “Reset Date”) or other date of
determination, shall remain effective until the next succeeding Reset Date, and
shall for purposes of this Agreement (other than any provision expressly
requiring the use of a current Exchange Rate) be the Exchange Rates employed in
determining the Dollar Amount of any Loan or Letter of Credit denominated in an
Approved Foreign Currency.

 

(b)                                 Not later than 5:00 p.m. on each Reset Date
and on each date on which Loans are made or Letters of Credit are issued in an
Approved Foreign Currency, the Administrative Agent shall (i) determine the
Dollar Amount of the Loans, Letters of Credit, Revolving Facility Exposure,
Aggregate Credit Facility Exposure, Aggregate Revolving Facility Exposure,
Aggregate Foreign Currency Exposure and LC Outstandings then outstanding (after
giving effect to all Revolving Loans repaid and all reimbursements of Unpaid
Drawings made concurrently with the making of any Revolving Loans) and
(ii) notify the Lenders and the U.S. Borrower of the results of such
determination.

 

Section 1.07                             Swedish Terms.

 

In this Agreement, where it relates to a Swedish entity, a reference to (a) a
composition, assignment or similar arrangement with any creditor includes a
företagsrekonstruktion, konkursförfarande or ackordsuppgörelse under the Swedish
Bankruptcy Act (konkurslagen) or the Swedish Reorganisation Act (lag om
fõretagsrekonstruktion) (as the case may be), (b) a compulsory manager,
receiver, administrator includes a konkursförvaltare, företagsrekonstruktör or
likvidator under Swedish law, (c) gross negligence means grov vårdslöshet under
Swedish law, (d) a guarantee includes any garanti under Swedish law which is
independent from the debt to which it relates and any borgen under Swedish law
which is accessory to or dependant on the debt to which it relates, (e) merger
includes any fusion implemented in accordance with Chapter 23 of the Swedish
Companies Act (aktiebolagslagen) and (f) a winding up, administration or
dissolution includes a frivillig likvidation or tvångslikvidation under Chapter
25 of the Swedish Companies Act (aktiebolagslagen).

 

60

--------------------------------------------------------------------------------


 

ARTICLE II.

 

THE TERMS OF THE CREDIT FACILITY

 

Section 2.01                               Establishment of the Credit
Facilities.  On the Closing Date, and subject to and upon the terms and
conditions set forth in this Agreement and the other Loan Documents, the
Administrative Agent, the Lenders and each LC Issuer agree to establish the
Credit Facilities for the benefit of the Borrowers; provided, however, that at
no time will the Credit Facility Exposure of any Lender exceed the aggregate
amount of such Lender’s Commitment.

 

Section 2.02                               Revolving Facility.  During the
Revolving Facility Availability Period, each Revolving Lender severally, and not
jointly, agrees, on the terms and conditions set forth in this Agreement, to
make a Revolving Loan or Revolving Loans to the U.S. Borrower from time to time
pursuant to such Lender’s Revolving Commitment, which Revolving Loans:  (i) may,
except as set forth herein, at the option of the U.S. Borrower, be incurred and
maintained as, or Converted into, Revolving Loans that are Eurocurrency Loans
denominated in any Approved Currency or Base Rate Loans denominated in Dollars;
(ii) may be repaid or prepaid and reborrowed in accordance with the provisions
hereof; and (iii) shall not be made if, after giving effect to any such
Revolving Loan, (A) the Revolving Facility Exposure of any Lender would exceed
such Lender’s Revolving Commitment, (B) the Aggregate Revolving Facility
Exposure would exceed the Total Revolving Commitment, (C) the Aggregate Foreign
Currency Exposure with respect to Revolving Loans and Letters of Credit
denominated in Approved Foreign Currencies would exceed the Approved Foreign
Currency Sublimit, or (D) the U.S. Borrower would be required to prepay Loans or
Cash Collateralize Letters of Credit pursuant to Section 2.13(c)(ii) or (iii). 
The Revolving Loans to be made by each Lender will be made by such Lender on a
pro rata basis based upon such Lender’s Revolving Facility Percentage of each
Revolving Borrowing, in each case in accordance with Section 2.07 hereof.

 

Section 2.03                             Term Loans.

 

(a)                                 On the Closing Date, each Closing Date U.S.
Term Lender that has a Closing Date U.S. Term Commitment severally, and not
jointly, agrees, on the terms and conditions set forth in this Agreement, to
make a term loan denominated in Dollars (each a “Closing Date U.S. Term Loan”)
to the U.S. Borrower pursuant to such Closing Date U.S. Term Lender’s Closing
Date U.S. Term Commitment.  The Closing Date U.S. Term Loans shall not exceed
(A) for any Closing Date U.S. Term Lender at the time of incurrence thereof the
amount of such Closing Date U.S. Term Lender’s Closing Date U.S. Term Commitment
and (B) for all the Closing Date U.S. Term Lenders at the time of incurrence
thereof the aggregate amount of the Closing Date U.S. Term Commitments of all
Closing Date U.S. Term Lenders.  The Closing Date U.S. Term Loans to be made by
each Closing Date U.S. Term Lender will be made by such Closing Date U.S. Term
Lender in the aggregate amount of its Closing Date U.S. Term Commitment in
accordance with Section 2.07 hereof.

 

(b)                                 On the Closing Date, each Closing Date EMEA
Term Lender that has a Closing Date EMEA Term Commitment severally, and not
jointly, agrees, on the terms and conditions set forth in this Agreement, to
make term loans denominated in Euro (each a “Closing Date EMEA Term Loan”) to
the EMEA Borrower pursuant to such Closing Date EMEA Term Lender’s Closing Date
EMEA Term Commitment.  The Closing Date EMEA Term Loans shall not exceed (A) for
any Closing Date EMEA Term Lender at the time of incurrence thereof the amount
of such Closing Date EMEA Term Lender’s Closing Date EMEA Term Commitment and
(B) for all the Closing Date EMEA Term Lenders at the time of incurrence thereof
the aggregate amount of the Closing Date EMEA Term Commitments of all Closing
Date EMEA Term Lenders.  The Closing Date EMEA Term Loans to be made by each
Closing Date EMEA Term Lender will be made by such Closing Date EMEA Term Lender
in the aggregate amount of its Closing Date EMEA Term Commitment in accordance
with Section 2.07 hereof.

 

(c)                                  With respect to all Term Loans, such Term
Loans (i) once prepaid or repaid, may not be reborrowed; (ii) may, except as set
forth herein, at the option of the Applicable Borrower, (x) in the case of U.S.
Term Loans, be incurred and maintained as, or Converted into, Term Loans that
are Base Rate Loans or Eurocurrency Loans denominated in Dollars and (y) in the
case of EMEA Term Loans, be incurred and maintained as, or Converted into, Term
Loans that are Eurocurrency Loans denominated in Euro; provided that all Term
Loans made as part of the same Term Borrowing shall consist of Term Loans of the
same Type; and (iii) shall be repaid in accordance with Section 2.13(b).

 

61

--------------------------------------------------------------------------------


 

Section 2.04                             [Reserved.]

 

Section 2.05                             Letters of Credit.

 

(a)                                 LC Issuances.  During the Revolving Facility
Availability Period, the U.S. Borrower may request an LC Issuer at any time and
from time to time to issue, for the account of an eligible LC Obligor, and
subject to and upon the terms and conditions herein set forth, each LC Issuer
agrees to issue from time to time Letters of Credit denominated and payable in
an Approved Currency and in each case in such form as may be approved by such LC
Issuer and the Administrative Agent; provided, however, that notwithstanding the
foregoing, no LC Issuance shall be made if, after giving effect thereto, (i) the
LC Outstandings would exceed the LC Commitment Amount, (ii) the Revolving
Facility Exposure of any Lender would exceed such Lender’s Revolving Commitment,
(iii) the Aggregate Revolving Facility Exposure would exceed the Total Revolving
Commitment, (iv) the Aggregate Foreign Currency Exposure with respect to
Revolving Loans and Letters of Credit denominated in Approved Foreign Currencies
would exceed the Approved Foreign Currency Sublimit or (v) the U.S. Borrower
would be required to prepay Loans or Cash Collateralize Letters of Credit
pursuant to Section 2.13(c)(ii) or (iii) hereof; and provided, further, that the
U.S. Borrower shall be a co-applicant, and be jointly and severally liable, with
respect to each Letter of Credit issued for the account of any Restricted
Subsidiary that is not a U.S. Borrower Guarantor.  Subject to
Section 2.05(c) below, each Letter of Credit shall have an expiry date
(including any renewal periods) occurring not later than the earlier of (y) one
year from the date of issuance thereof, or (z) ten (10) Business Days prior to
the latest Revolving Facility Termination Date.  Each Existing Letter of Credit
shall be deemed to be a Letter of Credit issued under this Agreement and
entitled to the benefits of a Letter of Credit issued hereunder. Upon such
Existing Letters of Credit becoming Letters of Credit hereunder on the Closing
Date, the U.S. Borrower or the applicable Subsidiary shall be and shall be
treated as the account party thereunder for all purposes hereunder and all
provisions of this Section 2.05 shall apply correspondingly.

 

(b)                                 LC Requests.  Whenever the U.S. Borrower
desires that a Letter of Credit be issued for its account or the account of any
eligible LC Obligor, the U.S. Borrower shall give the Administrative Agent and
the applicable LC Issuer written or telephonic notice (in the case of telephonic
notice, promptly confirmed in writing if so requested by the Administrative
Agent) which, if in the form of written notice, shall be substantially in the
form of Exhibit B-3 (each such request, an “LC Request”), or transmit by
electronic communication (if arrangements for doing so have been approved by the
applicable LC Issuer), prior to 11:00 A.M. (local time at the Notice Office) at
least three (3) Business Days (or such shorter period as may be acceptable to
the relevant LC Issuer in its reasonable discretion) prior to the proposed date
of issuance (which shall be a Business Day), which LC Request shall include such
supporting documents that such LC Issuer customarily requires in connection
therewith (including, in the case of a Letter of Credit for an account party
other than the U.S. Borrower, an application for, and if applicable a
reimbursement agreement with respect to, such Letter of Credit).  In the event
of any inconsistency between any of the terms or provisions of any LC Document
and the terms and provisions of this Agreement respecting Letters of Credit, the
terms and provisions of this Agreement shall control.

 

(c)                                  Auto-Renewal Letters of Credit.  If an LC
Obligor so requests in any applicable LC Request, each LC Issuer shall agree to
issue a Letter of Credit that has automatic renewal provisions; provided,
however, that any Letter of Credit that has automatic renewal provisions must
permit such LC Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior written notice to the beneficiary thereof not later than
a day in each such twelve-month period to be agreed upon at the time such Letter
of Credit is issued.  Once any such Letter of Credit that has automatic renewal
provisions has been issued, the Lenders shall be deemed to have authorized (but
may not require) such LC Issuer to permit the renewal of such Letter of Credit
at any time to an expiry date not later than ten (10) Business Days prior to the
latest Revolving Facility Termination Date; provided, however, that such LC
Issuer shall not permit any such renewal if (i) such LC Issuer has determined
that it would have no obligation at such time to issue such Letter of Credit in
its renewed form under the terms hereof, or (ii) it has received notice (which
may be by telephone or in writing) on or before the day that is two (2) Business
Days before the date that such LC Issuer is permitted to send a notice of
non-renewal from the Administrative Agent, any Lender or the U.S. Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied.

 

(d)                                 Applicability of ISP98 and UCP.  Unless
otherwise expressly agreed by the applicable LC Issuer and the applicable LC
Obligor, when a Letter of Credit is issued, (i) the rules of the “International
Standby Practices

 

62

--------------------------------------------------------------------------------


 

1998” published by the Institute of International Banking Law & Practice (or
such later version thereof as may be in effect at the time of issuance) shall
apply to each Standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance (including the
International Chamber of Commerce’s decision published by the Commission on
Banking Technique and Practice on April 6, 1998 regarding the European single
currency (euro)) shall apply to each Commercial Letter of Credit.

 

(e)                                  Notice of LC Issuance.  Each LC Issuer
shall, on the date of each LC Issuance by it, give the Administrative Agent,
each applicable Lender and the U.S. Borrower written notice of such LC Issuance,
accompanied by a copy to the Administrative Agent of the Letter of Credit or
Letters of Credit issued by it.  Each LC Issuer shall provide to the
Administrative Agent a quarterly (or monthly if requested by any applicable
Lender) summary describing each Letter of Credit issued by such LC Issuer and
then outstanding and an identification for the relevant period of the daily
aggregate LC Outstandings represented by Letters of Credit issued by such LC
Issuer.

 

(f)                                   Reimbursement Obligations.

 

(i)                               The U.S. Borrower hereby agrees to reimburse
(or cause any LC Obligor for whose account a Letter of Credit was issued to
reimburse) each LC Issuer, by making payment directly to such LC Issuer in
immediately available funds at the payment office of such LC Issuer, for any
Unpaid Drawing with respect to any Letter of Credit promptly after, and in any
event on the date on which, such LC Issuer notifies the U.S. Borrower (or any
such other LC Obligor for whose account such Letter of Credit was issued) of
such payment or disbursement (which notice to the U.S. Borrower (or such other
LC Obligor) shall be delivered reasonably promptly after any such payment or
disbursement), such payment to be made in Dollars (or another Approved Currency
pursuant to the proviso below), with interest on the amount so paid or disbursed
by such LC Issuer, to the extent not reimbursed prior to 1:00 P.M. (local time
at the payment office of the applicable LC Issuer) on the date of such payment
or disbursement, from and including the date paid or disbursed to but not
including the date such LC Issuer is reimbursed therefor at a rate per annum
that shall be the rate then applicable to Revolving Loans pursuant to
Section 2.09(a) that are Base Rate Loans or, if not reimbursed on the date of
such payment or disbursement, at the Default Rate, any such interest also to be
payable on demand; provided that in the case of a Letter of Credit denominated
in an Approved Foreign Currency, the U.S. Borrower shall reimburse such LC
Issuer in such Approved Foreign Currency, unless (A) such LC Issuer (at its
option) shall have specified in its notice to the U.S. Borrower that it will
require reimbursement in Dollars or (B) in the absence of any such requirement
for reimbursement in Dollars, the U.S. Borrower shall have notified such LC
Issuer promptly following receipt of the LC Issuer’s notice that the U.S.
Borrower will reimburse the LC Issuer in Dollars, in each case of clauses
(A) and (B) at the Exchange Rate in effect on the date such payment is
required.  If by 11:00 A.M. on the Business Day immediately following notice to
it of its obligation to make reimbursement in respect of an Unpaid Drawing, the
U.S. Borrower or the relevant LC Obligor has not made such reimbursement out of
its available cash on hand or, in the case of the U.S. Borrower, a
contemporaneous Borrowing hereunder (if such Borrowing is otherwise available to
the U.S. Borrower), (x) the U.S. Borrower will in each case be deemed to have
given a Notice of Borrowing for Revolving Loans that are Base Rate Loans in U.S.
Dollars (in the case of any Letter of Credit denominated in an Approved Foreign
Currency, at the Exchange Rate in effect on the date such payment is required)
in an aggregate principal amount sufficient to reimburse such Unpaid Drawing
(and the Administrative Agent shall promptly give notice to the Lenders of such
deemed Notice of Borrowing), (y) the Lenders shall, unless they are legally
prohibited from doing so, make the Revolving Loans contemplated by such deemed
Notice of Borrowing (which Revolving Loans shall be considered made under
Section 2.02), and (z) the proceeds of such Revolving Loans shall be disbursed
directly to the applicable LC Issuer to the extent necessary to effect such
reimbursement and repayment of the Unpaid Drawing, with any excess proceeds to
be made available to the U.S. Borrower in accordance with the applicable
provisions of this Agreement.

 

(ii)                                 Obligations Absolute.  Each LC Obligor’s
obligation under this Section to reimburse each LC Issuer with respect to Unpaid
Drawings (including, in each case, interest thereon) shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment that such LC Obligor may have or have had
against such LC Issuer, the Administrative Agent or any Lender, including any
defense based upon the failure of any drawing under a Letter of Credit to
conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such drawing;

 

63

--------------------------------------------------------------------------------


 

provided, however, that no LC Obligor shall be obligated to reimburse an LC
Issuer for any wrongful payment made by such LC Issuer under a Letter of Credit
as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of such LC Issuer.

 

(g)                                  LC Participations.

 

(i)                               Immediately upon each LC Issuance, the LC
Issuer of such Letter of Credit shall be deemed to have sold and transferred to
each Lender with a Revolving Commitment, and each such Lender (each an “LC
Participant”) shall be deemed irrevocably and unconditionally to have purchased
and received from such LC Issuer, without recourse or warranty, an undivided
interest and participation (an “LC Participation”), to the extent of such
Lender’s Revolving Facility Percentage of the Stated Amount of such Letter of
Credit in effect at such time of issuance, in such Letter of Credit (including,
for the avoidance of doubt, the Existing Letters of Credit), each substitute
Letter of Credit, each drawing made thereunder, the obligations of any LC
Obligor under this Agreement with respect thereto (although LC Fees relating
thereto shall be payable directly to the Administrative Agent for the account of
the Lenders as provided in Section 2.11 and the LC Participants shall have no
right to receive any portion of any fees of the nature contemplated by
Section 2.11(c) or Section 2.11(e)), the obligations of any LC Obligor under any
LC Documents pertaining thereto, and any security for, or guaranty pertaining
to, any of the foregoing.

 

(ii)                                 In determining whether to pay under any
Letter of Credit, an LC Issuer shall not have any obligation relative to the LC
Participants other than to determine that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit.  Any action taken
or omitted to be taken by an LC Issuer under or in connection with any Letter of
Credit, if taken or omitted in the absence of gross negligence or willful
misconduct, shall not create for such LC Issuer any resulting liability.

 

(iii)                                 If an LC Issuer makes any payment under
any Letter of Credit and the applicable LC Obligor shall not have reimbursed
such amount in full to such LC Issuer pursuant to Section 2.05(f), such LC
Issuer shall promptly notify the Administrative Agent, and the Administrative
Agent shall promptly notify each LC Participant of such failure, and each LC
Participant shall promptly and unconditionally pay to the Administrative Agent
for the account of such LC Issuer, the amount of such LC Participant’s Revolving
Facility Percentage of such payment in Dollars (in the case of any Letter of
Credit denominated in an Approved Foreign Currency, at the Exchange Rate in
effect on the date such payment is made by the LC Issuer) and in same-day funds;
provided, however, that no LC Participant shall be obligated to pay to the
Administrative Agent its Revolving Facility Percentage of such unreimbursed
amount for any wrongful payment made by such LC Issuer under a Letter of Credit
as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of such LC Issuer.  If the Administrative Agent so
notifies any LC Participant required to fund a payment under a Letter of Credit
prior to 11:00 A.M. (local time at its Notice Office) on any Business Day, such
LC Participant shall make available to the Administrative Agent for the account
of the relevant LC Issuer such LC Participant’s Revolving Facility Percentage of
the amount of such payment on such Business Day in same-day funds.  If and to
the extent such LC Participant shall not have so made its Revolving Facility
Percentage of the amount of such payment available to the Administrative Agent
for the account of the relevant LC Issuer, such LC Participant agrees to pay to
the Administrative Agent for the account of such LC Issuer, forthwith on demand,
such amount, together with interest thereon, for each day from such date until
the date such amount is paid to the Administrative Agent for the account of such
LC Issuer at the Federal Funds Effective Rate.  The failure of any LC
Participant to make available to the Administrative Agent for the account of the
relevant LC Issuer its Revolving Facility Percentage of any payment under any
Letter of Credit shall not relieve any other LC Participant of its obligation
hereunder to make available to the Administrative Agent for the account of such
LC Issuer its Revolving Facility Percentage of any payment under any Letter of
Credit on the date required, as specified above, but no LC Participant shall be
responsible for the failure of any other LC Participant to make available to the
Administrative Agent for the account of such LC Issuer such other LC
Participant’s Revolving Facility Percentage of any such payment.

 

(iv)                               Whenever an LC Issuer receives a payment of a
reimbursement obligation as to which the Administrative Agent has received for
the account of such LC Issuer any payments from the LC Participants pursuant to
subpart (iii) above, such LC Issuer shall pay to the Administrative Agent and
the Administrative Agent shall promptly pay to each LC Participant that has paid
its Revolving Facility Percentage thereof, in same-day funds,

 

64

--------------------------------------------------------------------------------


 

an amount equal to such LC Participant’s Revolving Facility Percentage of the
principal amount thereof and interest thereon accruing after the purchase of the
respective LC Participations, as and to the extent so received.

 

(v)                               The obligations of the LC Participants to make
payments to the Administrative Agent for the account of each LC Issuer with
respect to Letters of Credit shall be irrevocable and not subject to
counterclaim, set-off or other defense or any other qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including any of the following circumstances:

 

(A)                               any lack of validity or enforceability of this
Agreement or any of the other Loan Documents;

 

(B)                               the existence of any claim, set-off defense or
other right that any LC Obligor may have at any time against a beneficiary named
in a Letter of Credit, any transferee of any Letter of Credit (or any Person for
whom any such transferee may be acting), the Administrative Agent, any LC
Issuer, any Lender, or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the applicable LC
Obligor and the beneficiary named in any such Letter of Credit), other than any
claim that the applicable LC Obligor may have against any applicable LC Issuer
for gross negligence or willful misconduct of such LC Issuer in making payment
under any applicable Letter of Credit;

 

(C)                               any draft, certificate or other document
presented under the Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;

 

(D)                               the surrender or impairment of any security
for the performance or observance of any of the terms of any of the Loan
Documents; or

 

(E)                                the occurrence of any Default or Event of
Default.

 

(vi)                               To the extent any LC Issuer is not
indemnified by the U.S. Borrower or any LC Obligor, the LC Participants will
reimburse and indemnify such LC Issuer, in proportion to their respective
Revolving Facility Percentages, for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature that may be imposed on,
asserted against or incurred by such LC Issuer in performing its respective
duties in any way related to or arising out of LC Issuances by it; provided,
however, that no LC Participants shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements resulting from such LC Issuer’s
gross negligence or willful misconduct.

 

Section 2.06                             Notice of Borrowing.

 

(a)                                 Time of Notice.  Each Borrowing of a Loan
(other than (x) a Borrowing on the Closing Date which notice must be received by
the Administrative Agent prior to 12:00 p.m., New York City time, on the
Business Day prior to the Closing Date or (y) Continuation or Conversion) shall
be made upon notice in the form provided for below which shall be provided by
the Applicable Borrower to the Administrative Agent at its Notice Office not
later than (i) in the case of each Borrowing of a Eurocurrency Loan, 11:00
A.M. (local time at its Notice Office) at least three (3) Business Days’ prior
to the date of such Borrowing, and (ii) in the case of each Borrowing of a Base
Rate Loan, prior to 11:00 A.M. (local time at its Notice Office) on the proposed
date of such Borrowing.

 

(b)                                 Notice of Borrowing.  Each request for a
Borrowing (other than a Continuation or Conversion) shall be made by an
Authorized Officer of the Applicable Borrower by delivering written notice of
such request substantially in the form of Exhibit B-1 hereto (each such notice,
a “Notice of Borrowing”) or by telephone (to be confirmed promptly (and in any
event on the day of such telephonic notice) in writing by delivery by an
Authorized Officer of the Applicable Borrower of a Notice of Borrowing), and in
any event each such request shall be irrevocable and shall specify (i) whether
such Borrowing is to be a Borrowing of EMEA Term Loans, U.S. Term Loans,
Revolving Loans, Incremental Term Loans or Incremental Revolving Loans, (ii) the
aggregate principal

 

65

--------------------------------------------------------------------------------


 

amount of the Loans to be made pursuant to such Borrowing, (iii) the date of the
Borrowing (which shall be a Business Day), (iv) the Type and, in the case of
Revolving Loans and/or Letters of Credit, Approved Currency of Loans such
Borrowing will consist of, and (v) if applicable, the initial Interest Period. 
Without in any way limiting the obligation of the Applicable Borrower to confirm
in writing any telephonic notice permitted to be given hereunder, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Applicable Borrower entitled to give telephonic notices under this Agreement on
behalf of the Applicable Borrower.  In each such case, the Administrative
Agent’s record of the terms of such telephonic notice shall be conclusive absent
manifest error.

 

(c)                                  Minimum Borrowing Amount.  The aggregate
principal amount of each Borrowing by the Applicable Borrower shall not be less
than the Minimum Borrowing Amount.

 

(d)                                 Maximum Borrowings.  More than one Borrowing
may be incurred by a Borrower on any day; provided, however, that (i) if there
are two (2) or more Borrowings on a single day (other than with respect to a
Term Borrowing made on the Closing Date) by any Borrower that consist of
Eurocurrency Loans, each such Borrowing shall have a different initial Interest
Period, and (ii) at no time shall there be more than ten (10) Borrowings of
Eurocurrency Loans outstanding hereunder.

 

Section 2.07                             Funding Obligations; Disbursement of
Funds.

 

(a)                                 Several Nature of Funding Obligations.  The
Commitments of each Lender hereunder and the obligation of each Lender to make
Loans and acquire and fund LC Participations are several and not joint
obligations.  No Lender shall be responsible for any default by any other Lender
in its obligation to make Loans or fund any participation hereunder and each
Lender shall be obligated to make the Loans provided to be made by it and fund
its participations required to be funded by it hereunder, regardless of the
failure of any other Lender to fulfill any of its Commitments hereunder. 
Nothing herein and no subsequent termination of the Commitments pursuant to
Section 2.12 shall be deemed to relieve any Lender from its obligation to
fulfill its commitments hereunder and in existence from time to time or to
prejudice any rights that any Borrower may have against any Lender as a result
of any default by such Lender hereunder.

 

(b)                                 Borrowings Pro Rata.  All Loans hereunder
shall be made as follows:  (i) all Revolving Loans made, and LC Participations
acquired by each Lender, shall be made or acquired, as the case may be, on a pro
rata basis based upon each Lender’s Revolving Facility Percentage of the amount
of such Revolving Borrowing or Letter of Credit in effect on the date the
applicable Revolving Borrowing is to be made or the Letter of Credit is to be
issued; and (ii) all Term Loans of any Class shall be made by the Lenders having
Term Commitments of such Class pro rata on the basis of their respective Term
Commitments of such Class.

 

(c)                                  Notice to Lenders.  The Administrative
Agent shall promptly give each Lender, as applicable, written notice (or
telephonic notice promptly confirmed in writing) of each proposed Borrowing, or
Conversion or Continuation thereof, and LC Issuance, and of such Lender’s
proportionate share thereof or participation therein and of the other matters
covered by the Notice of Borrowing, Notice of Continuation or Conversion, or LC
Request, as the case may be, relating thereto.

 

(d)                                 Funding of Loans.  No later than 2:00
P.M. (local time at the Payment Office) on the date specified in each Notice of
Borrowing, each Lender will make available its amount, if any, of each Borrowing
requested to be made on such date to the Administrative Agent at the Payment
Office in the applicable Approved Currency and in immediately available funds
and the Administrative Agent promptly will make available to the Applicable
Borrower by depositing to its account at the Payment Office (or such other
account as such Borrower shall specify) the aggregate of the amounts so made
available in the type of funds received.

 

(e)                                  Advance Funding.  Unless the Administrative
Agent shall have been notified by any Lender prior to the date of Borrowing that
such Lender does not intend to make available to the Administrative Agent its
portion of the Borrowing or Borrowings to be made on such date, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date of Borrowing, and the Administrative
Agent, in reliance upon such assumption, may (in its sole discretion and without
any obligation to do so) make

 

66

--------------------------------------------------------------------------------


 

available to the Applicable Borrower a corresponding amount.  If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender and the Administrative Agent has made the same available to the
Applicable Borrower, the Administrative Agent shall be entitled to recover such
corresponding amount from such Lender.  If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Applicable Borrower, and the
Applicable Borrower shall immediately pay such corresponding amount to the
Administrative Agent.  The Administrative Agent shall also be entitled to
recover from such Lender or Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to such Borrower to the
date such corresponding amount is recovered by the Administrative Agent at a
rate per annum equal to (i) if paid by such Lender, the overnight Federal Funds
Effective Rate or (ii) if paid by such Borrower, the then applicable rate of
interest, calculated in accordance with Section 2.09, for the respective Loans
(but without any requirement to pay any amounts in respect thereof pursuant to
Section 3.02).

 

Section 2.08                             Evidence of Obligations.

 

(a)                                 Loan Accounts of Lenders.  Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the Obligations of the Applicable Borrower to such Lender resulting from each
Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

 

(b)                                 Loan Accounts of the Administrative Agent;
Lender Register.  The Administrative Agent shall maintain accounts in which it
shall record: (i) the amount of each Loan and Borrowing made hereunder, the Type
and Class thereof, the currency in which such Loan is denominated, the Interest
Period and applicable interest rate; (ii) the amount and other details with
respect to each Letter of Credit issued hereunder; (iii) the amount of any
principal due and payable or to become due and payable from any Borrower to each
Lender hereunder; (iv) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof;
and (v) the other details relating to the Loans, Letters of Credit and other
Obligations.  In addition, the Administrative Agent shall maintain a register
(the “Lender Register”) on or in which it will record the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loan owing to, each Lender, pursuant to the terms hereof from time to
time.  The entries in the Lender Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Lender Register pursuant to the terms
hereof as a Lender for all purposes of this Agreement.  The Administrative Agent
will make the Lender Register available to any Lender (with respect to such
Lender’s own interest only) or any Borrower, at any reasonable time and from
time to time upon reasonable prior notice.

 

(c)                                  Effect of Loan Accounts, etc.  The entries
made in the accounts maintained pursuant to Section 2.08(b) shall be prima facie
evidence of the existence and amounts of the Obligations recorded therein;
provided, that the failure of the Administrative Agent to maintain such accounts
or any error (other than manifest error) therein shall not in any manner affect
the obligation of any Credit Party to repay or prepay the Loans or the other
Obligations in accordance with the terms of this Agreement.

 

(d)                                 Notes.  Upon reasonable written request of
any Lender, the Applicable Borrower will execute and deliver to such Lender
(i) a Revolving Facility Note with blanks appropriately completed in conformity
herewith to evidence such Borrower’s obligation to pay the principal of, and
interest on, the Revolving Loans made to it by such Lender and (ii) a Term Note
with blanks appropriately completed in conformity herewith to evidence its
obligation to pay the principal of, and interest on, the applicable Term Loan
made to it by such Lender; provided, however, that the decision of any Lender to
not request a Note shall in no way detract from such Borrower’s obligation to
repay the applicable Loans and other amounts owing by such Borrower to such
Lender.

 

Section 2.09                             Interest; Default Rate.

 

(a)                                 Interest on Revolving Loans.  The
outstanding principal amount of each Revolving Loan denominated in Dollars made
by each Lender shall bear interest at a fluctuating rate per annum that shall at
all times be equal to (i) during such periods as such Revolving Loan is a Base
Rate Loan, the Base Rate plus the Applicable Revolving Loan Margin in effect
from time to time and (ii) during such periods as such Revolving Loan is a

 

67

--------------------------------------------------------------------------------


 

Eurocurrency Loan, the relevant Adjusted Eurocurrency Rate for such Eurocurrency
Loan for the applicable Interest Period plus the Applicable Revolving Loan
Margin in effect from time to time. The outstanding principal amount of each
Revolving Loan denominated in an Approved Foreign Currency made by each Lender
shall bear interest at a fluctuating rate per annum that shall at all times be
equal to the relevant Adjusted Eurocurrency Rate for such Eurocurrency Loan for
the applicable Interest Period plus the Applicable Revolving Loan Margin in
effect from time to time.

 

(b)                                 Interest on Term Loans.  The outstanding
principal amount of each U.S. Term Loan made by each Lender shall bear interest
at a fluctuating rate per annum that shall at all times be equal to (i) during
such periods as such Term Loan is a Base Rate Loan, the Base Rate plus the
Applicable Term Loan Margin in effect from time to time, and (ii) during such
periods as such Term Loan is a Eurocurrency Loan, the relevant Adjusted
Eurocurrency Rate for such Eurocurrency Loan for the applicable Interest Period
plus the Applicable Term Loan Margin in effect from time to time. The
outstanding principal amount of each EMEA Term Loan made by each Lender shall
bear interest at a fluctuating rate per annum that shall at all times be equal
to the relevant Adjusted Eurocurrency Rate for such Eurocurrency Loan for the
applicable Interest Period plus the Applicable Term Loan Margin in effect from
time to time.

 

(c)                                  [Reserved.]

 

(d)                                 Default Interest.  Notwithstanding the above
provisions, if (x) any Event of Default other than a Specified Event of Default
has occurred and is continuing, then upon written notice by the Administrative
Agent (which notice the Administrative Agent shall give at the direction of the
Required Lenders), or (y) any Specified Event of Default has occurred and is
continuing, then automatically:  the overdue principal amount of all Loans
outstanding shall thereafter bear interest (including post-petition interest in
any proceeding under the Bankruptcy Code or other applicable Debtor Relief Laws)
payable on demand, at a rate per annum equal to the Default Rate.

 

(e)                                  Accrual and Payment of Interest.  Interest
shall accrue from and including the date of any Borrowing to but excluding the
date of any prepayment or repayment thereof and shall be payable by the
Applicable Borrower: (i) in respect of each Base Rate Loan, quarterly in arrears
on the last Business Day of each March, June, September and December: (ii) in
respect of each Eurocurrency Loan, on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
(3) months, on the dates that are successively three (3) months after the
commencement of such Interest Period; and (iii) in respect of all Loans, other
than Revolving Loans accruing interest at a Base Rate, on any repayment,
prepayment or Conversion (on the amount repaid, prepaid or Converted), at
maturity (whether by acceleration or otherwise), and, after such maturity or, in
the case of any interest payable pursuant to Section 2.09(c), on demand.

 

(f)                                   Computations of Interest.  All computation
of interest hereunder shall be made on the actual number of days elapsed over a
year of 360 days, except that interest computed by reference to the Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year).

 

(g)                                  Information as to Interest Rates.  The
Administrative Agent, upon determining the interest rate for any Borrowing,
shall promptly notify the Applicable Borrower and the Lenders of the applicable
Class thereof, and the Administrative Agent will promptly provide notice of such
determinations to the Applicable Borrower and the Lenders of the applicable
Class.  Any such determination by the Administrative Agent shall be conclusive
and binding absent manifest error.

 

(h)                                 Recalculation of Interest and Fees. By
entering into this Agreement, the parties have assumed in bona fide that the
interest and fees payable hereunder are not and will not become subject to any
Tax deduction on account of Swiss Withholding Tax. Nevertheless, if a Tax
deduction is required by Swiss law to be made by a Credit Party in respect of
any interest or fees payable by it under this Agreement and should it be
unlawful for the relevant Credit Party to comply with Section 3.03 (Net
Payments) for any reason, then

 

(i)                                     the applicable interest rate/fee in
relation to that interest/fee payment shall be (i) the interest rate/fee which
would have applied to that interest payment/fee (as provided for in
Section 2.09(a) and Section 2.09(b) or otherwise in this Agreement in the
absence of this Section 2.09(h) divided by (ii) one (1) minus the rate at which
the relevant Tax deduction

 

68

--------------------------------------------------------------------------------


 

is required to be made (where the rate at which the relevant Tax deduction is
required to be made is for this purpose expressed as a fraction of one
(1) rather than as a percentage); and

 

(ii)                                  the relevant Credit Party shall be
obliged:

 

(A)                               to pay the relevant interest/fee at the
adjusted rate in accordance with sub-section (i) above; and

 

(B)                               to make the Tax deduction on the interest/fee
so recalculated; and

 

all references to a rate of interest/fee in Section 2.09(a) and
Section 2.09(b) or otherwise in this Agreement shall be construed accordingly. 
To the extent that interest/fee payable by a Credit Party under this Agreement
becomes subject to Swiss Withholding Tax, the relevant Credit Party will provide
to the Administrative Agent and the other Recipients those documents which are
required by law and applicable double taxation treaties to be provided by the
payer of such tax for the Administrative Agent and each other relevant Recipient
to prepare a claim for refund of Swiss Withholding Tax and the Administrative
Agent and each other relevant Recipient and the relevant Credit Party shall
promptly co-operate in completing any procedural formalities (including
submitting forms and documents required by the appropriate Tax authority) to the
extent possible and necessary for the relevant Credit Party to obtain
authorisation to make interest payments without them being subject to Swiss
Withholding Tax or to allow the Administrative Agent and the other Recipients to
prepare claims for the refund of any Swiss Withholding Tax so deducted.

 

(i)                                     Notwithstanding anything to the contrary
in this Agreement or any other Loan Documents, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the U.S. Borrower or Required Lenders notify the Administrative Agent (with, in
the case of the Required Lenders, a copy to Borrower) that the U.S. Borrower or
Required Lenders (as applicable) have determined, that:

 

(i)                               adequate and reasonable means do not exist for
ascertaining the Adjusted Eurocurrency Rate for any requested Interest Period,
including, without limitation, because the Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or

 

(ii)                                the administrator of the Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”), or

 

(iii)                                 syndicated loans currently being executed,
or that include language similar to that contained in this Section, are being
executed or amended (as applicable) to incorporate or adopt a new benchmark
interest rate to replace the benchmark rates used in the Adjusted Eurocurrency
Rate,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the U.S. Borrower may amend this Agreement to replace
the Adjusted Eurocurrency Rate with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), (any such proposed rate, a “Successor Rate”), together with any
proposed Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth (5th) Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the U.S. Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment.

 

If no Successor Rate has been determined and the circumstances under clause
(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the U.S. Borrower
and each Lender.  Thereafter, (i) the obligation of the Lenders to make or
maintain Eurocurrency Loans shall be suspended, (to the extent of the affected
Eurocurrency Loans or Interest Periods), (ii) the Adjusted

 

69

--------------------------------------------------------------------------------


 

Eurocurrency Rate component shall no longer be utilized in determining the Base
Rate, (iii) any Notice of Continuation or Conversion that requests the
conversion of any Loan denominated in such effected currency to, or continuation
of any Loan denominated in such currency as, a Eurocurrency Loan in such
currency may be revoked by the Borrower and, if not revoked, any Eurocurrency
Loan denominated in such currency that is requested to be continued (A) if such
currency is the Dollar, shall be converted to Base Rate Loan on the last day of
the Interest Period applicable thereto and (B) if such currency is an Approved
Foreign Currency, shall bear interest at such rate as the Administrative Agent
(acting on instructions of the Required Lenders) shall, acting in good faith,
determine adequately and fairly reflects the cost to the Lenders or making or
maintaining such Loans for the applicable Interest Period plus the applicable
percentage set forth in the definition of “Applicable Term Loan Margin” or
“Applicable Revolving Loan Margin” for Eurocurrency Loans and (iv) if any Notice
of Borrowing requests a Eurocurrency Loan denominated in such effected currency,
(A) if such currency is the Dollar, such Loans shall be made as Base Rate Loans
and (B) if such currency is an Approved Foreign Currency, such Borrowing Request
may be revoked by the Borrower and, if not revoked, such Loans shall bear
interest at such rate as the Administrative Agent (acting on instructions of the
Required Lenders) shall determine adequately and fairly reflects the cost to the
Lenders or making or maintaining such Loans for the applicable Interest Period
plus the applicable percentage set forth in the definition of “Applicable Term
Loan Margin” or “Applicable Revolving Loan Margin” for Eurocurrency Loans.

 

Section 2.10                             Conversion and Continuation of Loans.

 

(a)                                 Conversion and Continuation of Revolving
Loans.  Each Borrower shall have the right, subject to the terms and conditions
of this Agreement, to elect to change or continue the Type of any Loans, as
follows:

 

(i)                               in the case of Base Rate Loans, such Borrower
may elect to Convert such Loans to Eurocurrency Loans denominated in Dollars as
of any Business Day;

 

(ii)                                in the case of Eurocurrency Loans
denominated in Dollars, such Borrower may, subject to Section 3.02, elect to
(x) Convert all or a portion of such Eurocurrency Loans into a Borrowing or
Borrowings of Base Rate Loans on any Business Day, and (y) Continue a Borrowing
of such Eurocurrency Loans at the end of the applicable Interest Period as a new
Borrowing of Eurocurrency Loans with a new Interest Period; and

 

(iii)                                 in the case of any Eurocurrency Loans
denominated in any Approved Currency, (x) Convert all or a portion of the
outstanding principal amount of such Eurocurrency Loans of one Type made to it
into a Borrowing or Borrowings of another Type of Eurocurrency Loans in such
Approved Currency that can be made to it pursuant to this Agreement and
(y) Continue a Borrowing of Eurocurrency Loans in any Approved Currency at the
end of the applicable Interest Period as a new Borrowing of Eurocurrency Loans
in such Approved Currency with a new Interest Period.

 

(b)                                 Notice of Continuation and Conversion.  Each
Continuation or Conversion of a Loan shall be made upon notice in the form
provided for below provided by the Applicable Borrower to the Administrative
Agent at its Notice Office not later than (i) in the case of each Continuation
of or Conversion into a Eurocurrency Loan, prior to 11:00 A.M. (local time at
its Notice Office) at least three (3) Business Days’ prior to the date of such
Continuation or Conversion, and (ii) in the case of each Conversion to a Base
Rate Loan, prior to 11:00 A.M. (local time at its Notice Office) on the proposed
date of such Conversion.  Each such request shall be made by an Authorized
Officer of the Applicable Borrower delivering written notice of such request
substantially in the form of Exhibit B-2 hereto (each such notice, a “Notice of
Continuation or Conversion”) or by telephone (to be confirmed promptly (and in
any event on the day of such telephonic notice) in writing by delivery by an
Authorized Officer of the Applicable Borrower of a Notice of Continuation or
Conversion), and in any event each such request shall be irrevocable and shall
specify (A) the Borrowings to be Continued or Converted, (B) the date of the
Continuation or Conversion (which shall be a Business Day), and (C) the Interest
Period or, in the case of a Continuation, the new Interest Period.  Without in
any way limiting the obligation of the Applicable Borrower to confirm in writing
any telephonic notice permitted to be given hereunder, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Applicable Borrower entitled to
give telephonic notices under this Agreement on behalf of the Applicable
Borrower.  In each such case, the Administrative Agent’s record of the terms of
such telephonic notice shall be conclusive absent manifest error.

 

70

--------------------------------------------------------------------------------


 

Section 2.11                             Fees.

 

(a)                                 Commitment Fees.  The U.S. Borrower agrees
to pay to the Administrative Agent, for the ratable benefit of each Revolving
Lender based upon each such Lender’s Revolving Facility Percentage, as
consideration for the Revolving Commitments of the Lenders, commitment fees (the
“Commitment Fees”) for the period from the Closing Date to, but not including,
the Revolving Facility Termination Date, computed for each day at a rate per
annum equal to (i) 0.50% times (ii) the Unused Total Revolving Commitment in
effect on such day.  Accrued Commitment Fees shall be due and payable in arrears
on the last Business Day of each March, June, September and December and on the
Revolving Facility Termination Date, commencing on the last Business Day of the
first full calendar quarter commencing after the Closing Date.  For purposes of
computing Commitment Fees, a Revolving Commitment of a Revolving Lender shall be
deemed to be used to the extent of the outstanding Revolving Loans of such
Revolving Lender and such Revolving Lender’s share of any LC Outstandings.

 

(b)                                 LC Fees.

 

(i)                                Standby Letters of Credit.  The U.S. Borrower
agrees to pay to the Administrative Agent, for the ratable benefit of each
Revolving Lender with a Revolving Commitment based upon each such Lender’s
Revolving Facility Percentage, a fee in respect of each Letter of Credit issued
hereunder that is a Standby Letter of Credit for the period from the date of
issuance of such Letter of Credit until the expiration date thereof (including
any extensions of such expiration date that may be made at the election of the
account party or the beneficiary), computed for each day at a rate per annum
equal to (A) the Applicable Revolving Loan Margin for Revolving Loans that are
Eurocurrency Loans denominated in the same currency as such Letter of Credit in
effect on the date of issuance of such Letter of Credit times (B) the Stated
Amount of such Letter of Credit on such day.  The foregoing fees shall be
payable quarterly in arrears on the last Business Day of each March, June,
September and December and on the Revolving Facility Termination Date.

 

(ii)                             Commercial Letters of Credit.  The U.S.
Borrower agrees to pay to the Administrative Agent for the ratable benefit of
each Revolving Lender based upon each such Lender’s Revolving Facility
Percentage, a fee in respect of each Letter of Credit issued hereunder that is a
Commercial Letter of Credit in an amount equal to (A) the Applicable Revolving
Loan Margin for Revolving Loans that are Eurocurrency Loans denominated in the
same currency as such Letter of Credit in effect on the date of issuance times
(B) the Stated Amount of such Letter of Credit.  The foregoing fees shall be
payable quarterly in arrears on the last Business Day of each March, June,
September and December and on the Revolving Facility Termination Date.

 

(c)                                  Fronting Fees.  The U.S. Borrower agrees to
pay directly to each LC Issuer, for its own account, a fee in respect of each
Letter of Credit issued by it, payable on the date of issuance (or any increase
in the amount, or renewal or extension) thereof, computed at the rate of
1/8th of 1% per annum on the Stated Amount thereof for the period from the date
of issuance (or increase, renewal or extension) to the expiration date thereof
(including any extensions of such expiration date which may be made at the
election of the beneficiary thereof).

 

(d)                                 Upfront Fees.  The Borrower agrees to pay to
the Term Lenders, pro rata based on their respective Term Commitments on the
Closing Date, for their respective accounts, upfront fees in an amount equal to
0.50% of the Total Term Loan Commitments on the Closing Date.

 

(e)                                  Additional Charges of LC Issuer.  The U.S.
Borrower agrees to pay directly to each LC Issuer upon each LC Issuance, drawing
under, or amendment, extension, renewal or transfer of, a Letter of Credit
issued by it such amount as shall at the time of such LC Issuance, drawing
under, amendment, extension, renewal or transfer be the processing charge that
such LC Issuer is customarily charging for issuances of, drawings under or
amendments, extensions, renewals or transfers of, letters of credit issued by
it.

 

(f)                                   Administrative Agent Fees.  The U.S.
Borrower shall pay to the Administrative Agent, on the Closing Date and
thereafter, for its own account, the administrative agent fees set forth in the
Fee Letter.

 

(g)                                  Computations and Determination of Fees. 
All computations of Commitment Fees, LC Fees and other Fees hereunder shall be
made on the actual number of days elapsed over a year of 360 days.

 

71

--------------------------------------------------------------------------------


 

Section 2.12                             Termination and Reduction of Revolving
Commitments.

 

(a)                                 Mandatory Termination of Revolving
Commitments.  All of the Revolving Commitments shall terminate on the Revolving
Facility Termination Date.

 

(b)                                 Mandatory Reduction of Revolving
Commitments.  On the date that any prepayment that is to be made pursuant to
Sections 2.13(c)(iv), (v), (vi) or (vii) is required to be applied to prepay the
outstanding principal amount of Revolving Loans, then on such date the Total
Revolving Commitment shall be permanently reduced on such date in an amount
equal to the amount of such required prepayment and any such reduction shall
apply to proportionately (based on each Lender’s Revolving Facility Percentage)
and permanently reduce the Revolving Commitment of each Lender.  If the Total
Revolving Commitment is reduced to any amount that is less than the LC
Outstandings, the U.S. Borrower shall immediately Cash Collateralize the LC
Outstandings to the extent of such excess.

 

(c)                                  Voluntary Termination of the Total
Revolving Commitment.  Upon at least three (3) Business Days’ prior irrevocable
written notice (or telephonic notice confirmed in writing) (unless such notice
expressly conditions such termination upon consummation of a transaction which
is contemplated to result in prepayment of the Loans, in which case such notice
may be revoked by the U.S. Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied) to
the Administrative Agent at its Notice Office (which notice the Administrative
Agent shall promptly transmit to each of the Lenders), the U.S. Borrower shall
have the right to terminate in whole the Total Revolving Commitment; provided
that (i) all outstanding Revolving Loans and Unpaid Drawings are
contemporaneously prepaid in accordance with Section 2.13 and (ii) either there
are no outstanding Letters of Credit or the U.S. Borrower shall
contemporaneously cause all outstanding Letters of Credit to be surrendered for
cancellation (any such Letters of Credit to be replaced by letters of credit
issued by other financial institutions acceptable to each LC Issuer and the
Revolving Lenders) or shall Cash Collateralize all LC Outstandings.

 

(d)                                 Partial Reduction of Total Revolving
Commitment.  Upon at least three (3) Business Days’ prior irrevocable written
notice (or telephonic notice confirmed in writing) (unless such notice expressly
conditions such reduction upon consummation of a transaction which is
contemplated to result in prepayment of the Loans, in which case such notice may
be revoked by the U.S. Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied) to
the Administrative Agent at its Notice Office (which notice the Administrative
Agent shall promptly transmit to each of the Lenders), the U.S. Borrower shall
have the right to partially and permanently reduce the Unused Total Revolving
Commitment; provided, however, that (i) any such reduction shall apply to
proportionately (based on each Lender’s Revolving Facility Percentage) and
permanently reduce the Revolving Commitment of each Lender, (ii) such reduction
shall apply to proportionately and permanently reduce the LC Commitment Amount,
but only to the extent that the Unused Total Revolving Commitment would be
reduced below any such limits, (iii) no such reduction shall be permitted if the
U.S. Borrower would be required to make a mandatory prepayment of Loans pursuant
to Section 2.13(c)(ii) or (iii), and any partial reduction shall be in the
amount of at least $5,000,000 (or, if greater, in integral multiples of
$1,000,000).

 

Section 2.13                             Voluntary, Scheduled and Mandatory
Prepayments of Loans.

 

(a)                                 Voluntary Prepayments.  Each Borrower shall
have the right to prepay any of the Loans owing by it, in whole or in part,
without premium or penalty, except as specified in subparts (g) and (h) below,
from time to time.  The Applicable Borrower shall give the Administrative Agent
at the Notice Office written or telephonic notice (in the case of telephonic
notice, promptly confirmed in writing if so requested by the Administrative
Agent) of its intent to prepay the Loans, the amount of such prepayment and (in
the case of Eurocurrency Loans) the specific Borrowing(s) pursuant to which the
prepayment is to be made, which notice shall be received by the Administrative
Agent by (y) 11:00 A.M. (local time at the Notice Office) three (3) Business
Days prior to the date of such prepayment, in the case of any prepayment of
Eurocurrency Loans, or (z) 11:00 A.M. (local time at the Notice Office) on the
date of such prepayment, in the case of any prepayment of Base Rate Loans, and
which notice shall promptly be transmitted by the Administrative Agent to each
of the affected Lenders, provided that:

 

(i)                                     each partial prepayment shall be in an
aggregate principal amount of at least (A) in the case of any prepayment of a
Eurocurrency Loan denominated in Dollars, $5,000,000 (or, if less, the full

 

72

--------------------------------------------------------------------------------


 

amount of such Borrowing), or an integral multiple of $1,000,000, (B) in the
case of any prepayment of a Base Rate Loan, $500,000 (or, if less, the full
amount of such Borrowing), or an integral multiple of $100,000, (C) in the case
of any Loan denominated in Euros, €5,000,000 (or, if less, the full amount of
such Borrowing), or an integral multiple of €1,000,000 and (D) in the case of
any Loan denominated in Sterling, £5,000,000 (or, if less, the full amount of
such Borrowing), or an integral multiple of £1,000,000;

 

(i)                                     no partial prepayment of any Loans made
pursuant to a Borrowing shall reduce the aggregate principal amount of such
Loans outstanding pursuant to such Borrowing to an amount less than the Minimum
Borrowing Amount applicable thereto; and

 

(ii)                                  in the case of any prepayment of Term
Loans, such prepayment shall be applied in the manner directed by the U.S.
Borrower; provided that in the absence of such direction, such prepayment shall
be applied to the Term Loans in forward order of maturity.

 

(b)                                 Scheduled Repayments of Term Loans.

 

(i)                                     Closing Date Term Loans.  (A) The U.S.
Borrower shall repay the principal amount of the Closing Date U.S. Term Loans in
equal quarterly installments of $4,425,000 each and (B) the EMEA Borrower shall
repay the principal amount of the Closing Date EMEA Term Loans made on the
Closing Date in equal quarterly installments of €1,875,000 each, in each case,
commencing on September 30, 2018 and continuing thereafter on the last day of
each calendar quarter until the Initial Term Loan Maturity Date, on which date
the entire remaining principal amount of the outstanding Term Loans shall be
paid in full; provided that each such repayment may be reduced by reason of the
application of prepayments pursuant to Sections 2.13(a) and 2.13(c).

 

(ii)                                  Incremental Loans.  In the event that any
Incremental Term Loans are made, the Applicable Borrower shall pay to the
Administrative Agent, for the account of the Lenders, on each Incremental Term
Loan Repayment Date, a principal amount of the Other Term Loans (as adjusted
from time to time pursuant to Sections 2.13(a), 2.13(c) and 2.17(d)) equal to
the amount set forth for such date in the applicable Additional Credit Extension
Amendment, together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment.  To the
extent not previously paid, all Incremental Term Loans shall be due and payable
on the applicable Incremental Term Loan Maturity Date and all Incremental
Revolving Loans shall be due and payable on the applicable Incremental Revolving
Credit Termination Date, together in each case with accrued and unpaid interest
on the principal amount to be paid to but excluding the date of payment.

 

(iii)                             Extended Term Loans.  In the event that any
Extended Term Loans are made, the Applicable Borrower shall repay such Extended
Term Loans on the dates and in the amounts set forth in the applicable
Additional Credit Extension Amendment.  To the extent not previously paid, all
Extended Term Loans shall be due and payable on the applicable Extended Term
Loan Maturity Date.

 

(iv)                            Refinancing Term Loans.  In the event that any
Refinancing Term Loans are made, the Applicable Borrower shall repay such
Refinancing Term Loans on the dates and in the amounts set forth in the
applicable Additional Credit Extension Amendment.  To the extent not previously
paid, all Refinancing Term Loans shall be due and payable on the applicable
maturity date.

 

(c)                                  Mandatory Payments.  The Loans shall be
subject to mandatory repayment or prepayment (in the case of any partial
prepayment conforming to the requirements as to the amounts of partial
prepayments set forth in Section 2.13(a) above), and the LC Outstandings shall
be subject to cash collateralization requirements, in accordance with the
following provisions:

 

(i)                                     Revolving Facility Termination Date. 
The entire principal amount of all outstanding Revolving Loans shall be repaid
in full on the Revolving Facility Termination Date.

 

(ii)                                  Loans Exceed the Commitments.  If on any
date (after giving effect to any other payments on such date) (A) the Revolving
Facility Exposure of any Lender exceeds such Lender’s Revolving Commitment,
(B) the Aggregate Revolving Facility Exposure exceeds the Total Revolving

 

73

--------------------------------------------------------------------------------


 

Commitment, or (C) the Aggregate Foreign Currency Exposure exceeds the Approved
Foreign Currency Sublimit, then, in the case of each of the foregoing, the U.S.
Borrower shall, on such day, prepay on such date the principal amount of
Revolving Loans and, after the Revolving Loans have been paid in full, Unpaid
Drawings, in an aggregate amount at least equal to such excess.

 

(iii)                               LC Outstandings Exceed LC Commitment.  If on
any date the LC Outstandings exceed the LC Commitment Amount, then the
applicable LC Obligor or the U.S. Borrower shall, on such day, Cash
Collateralize the LC Outstandings to the extent of such excess.

 

(iv)                              Excess Cash Flow.  No later than ten
(10) Business Days after the earlier of (x) the date on which the financial
statements of the U.S. Borrower referred to in Section 6.01(a), for the fiscal
year with respect to which such prepayment is made, are required to be delivered
and (y) the date on which the financial statements of the U.S. Borrower referred
to in Section 6.01(a), for the fiscal year with respect to which such prepayment
is made, are delivered to the Lenders, commencing with the financial statements
of the U.S. Borrower for the fiscal year ended December 31, 2018, (A) the EMEA
Borrower shall prepay the principal amount of the EMEA Term Loans and (B) the
U.S. Borrower shall prepay the principal amount of U.S. Loans, in each case, in
an aggregate amount (an “Excess Cash Flow Prepayment Amount”) at least equal to
its Applicable Prepayment Portion of the percentage of the Excess Cash Flow for
such fiscal year computed in accordance with the table set forth below based on
the Consolidated Net Secured Leverage Ratio as of the end of such fiscal year
(such Consolidated Net Secured Leverage Ratio to be calculated to give pro forma
effect to any such cash pay down or reduction made during such fiscal year as
contemplated by the immediately following proviso), with such amount to be
applied as set forth in Section 2.13(d) below; provided that, at the option of
the Applicable Borrower, any voluntary prepayments of Term Loans and Revolving
Loans (to the extent the Revolving Commitments are permanently reduced by the
amount of such Revolving Loan prepayment) made by such Borrower during such
fiscal year (other than prepayments funded with the proceeds of incurrences of
long-term funded Indebtedness) shall be credited against such Borrower’s Excess
Cash Flow Prepayment Amount for such fiscal year on a dollar-for-dollar basis:

 

Consolidated Net Secured Leverage Ratio

 

Percentage of Excess Cash Flow

 

 

 

 

 

Greater than or equal to 4.00 to 1.00

 

50

%

 

 

 

 

Less than 4.00 to 1.00 but greater than or equal to 3.50 to 1.00

 

25

%

 

 

 

 

Less than 3.50 to 1.00

 

0

%

 

(v)                                 Certain Proceeds of Asset Sales.  If during
any fiscal year of the U.S. Borrower, the U.S. Borrower or any Restricted
Subsidiary has received cumulative Net Cash Proceeds during such fiscal year
from one or more Asset Sales (other than any Directed Divestment) of at least
$25,000,000 (other than Net Cash Proceeds from Asset Sales permitted by
Section 7.02(a), (b), (c), (f), (i) and (j)), not later than the fifth (5th)
Business Day following the date of receipt of any Cash Proceeds in excess of
such amount (the “Excess Asset Sale Proceeds”), (x) the EMEA Borrower shall
prepay the principal amount of the EMEA Term Loans and (y) the U.S. Borrower
shall prepay the principal amount of each of the U.S. Loans, in each case, in an
aggregate amount at least equal to its Applicable Prepayment Portion of such
Excess Asset Sale Proceeds in accordance with Section 2.13(d) below; provided
that the Applicable Borrower notifies the Administrative Agent that it intends
to reinvest all or a portion of such Net Cash Proceeds in assets useful in the
business within 365 days following receipt of such Net Cash Proceeds or, if
(X) any of the U.S. Prepayment Group or (Y) any of the Non-U.S. Prepayment
Group, as applicable, have entered into a legally binding commitment to reinvest
such Net Cash Proceeds in assets useful in the business within 365 days of
receipt thereof, then within 180 days of the date of such legally binding
commitment, such notice to describe the amount and nature of such reinvestment,
then no such prepayment shall be required.  If by the deadline specified in the
proviso in the preceding sentence, any portion of such Excess Asset Sale
Proceeds has not been so reinvested, (x) the EMEA Borrower shall prepay the
principal amount of the EMEA Term Loans and (y) the U.S. Borrower shall prepay
the principal amount of U.S. Loans, in each case, in an aggregate principal
amount at least equal to its Applicable Prepayment Portion of such Excess Asset
Sale

 

74

--------------------------------------------------------------------------------


 

Proceeds to the extent required above.  Any such prepayments shall be applied to
the prepayment of the Loans as provided in Section 2.13(d) below.

 

(vi)                              Certain Proceeds of Indebtedness.  Not later
than the fifth (5th) Business Day following the date of the receipt by any
Credit Party of the cash proceeds (net of underwriting discounts and
commissions, placement agent fees and other customary fees and costs associated
therewith) from any sale or issuance of any Indebtedness (other than any
Indebtedness incurred pursuant to Section 7.04 after the Closing Date (other
than Refinancing Term Loans or any other Permitted Refinancing)), (x) the U.S.
Borrower shall prepay U.S. Loans in an amount equal to 100% of such Net Cash
Proceeds received by U.S. Credit Parties or any U.S. Subsidiary thereof in
accordance with Section 2.13(d) below and (y) the EMEA Borrower shall prepay the
EMEA Term Loans in an amount equal to 100% of such Net Cash Proceeds received by
Non-U.S. EMEA Credit Parties or any Non-U.S. Subsidiary thereof in accordance
with Section 2.13(d).

 

(vii)                           Certain Proceeds of an Event of Loss.  If during
any fiscal year of the U.S. Borrower, the U.S. Borrower or any Restricted
Subsidiary has received cumulative Net Cash Proceeds during such fiscal year
from one or more Events of Loss (excluding insurance payments in connection with
business interruption or delays in construction) of at least $25,000,000, not
later than the fifth (5th) Business Day following the date of receipt of any Net
Cash Proceeds in excess of such amount (the “Excess Event of Loss Proceeds”),
(x) the EMEA Borrower shall prepay the principal amount of the EMEA Term Loans
and (y) the U.S. Borrower shall prepay the principal amount of each of the U.S.
Loans, in each case, in an aggregate amount at least equal to its Applicable
Prepayment Portion of such Excess Event of Loss Proceeds in accordance with
Section 2.13(d) below.  Notwithstanding the foregoing, in the event any property
suffers an Event of Loss and  the Applicable Borrower notifies the
Administrative Agent and the Lenders in writing that it intends to repair,
rebuild or restore the affected property, that such repair, rebuilding or
restoration can be accomplished within 365 days of receipt of such Net Cash
Proceeds and other funds available to such Borrower, or if (X) any of the U.S.
Prepayment Group or (Y) any of the Non-U.S. Prepayment Group, as applicable,
have entered into a legally binding commitment to repair, rebuild or restore the
affected property within 365 days of receipt of such Cash Proceeds, that such
repair, rebuilding or restoration can be accomplished within 180 days of the
date of such legally binding commitment, then no such prepayment of the Loans
shall be required.  If by the deadline specified in the proviso in the preceding
sentence, any portion of such Excess Event of Loss Proceeds has not been so used
to repair, rebuild or restore the affected property, (x) the EMEA Borrower shall
prepay the principal amount of the EMEA Term Loans and (y) the U.S. Borrower
shall prepay the principal amount of U.S. Loans, in each case, in an aggregate
amount at least equal to its Applicable Prepayment Portion of such Excess Event
of Loss Proceeds.  Any such prepayment shall be applied to the prepayment of the
Loans as provided in Section 2.13(d) below.

 

(viii)                        If the U.S. Borrower or any Restricted Subsidiary
has received any Net Cash Proceeds from any Directed Divestment, not later than
the fifth (5th) Business Day following the date of receipt of any such Net Cash
Proceeds, the U.S. Borrower shall prepay the principal amount of the Term Loans
in an aggregate amount at least equal to 100% such Net Cash Proceeds.  Any such
prepayments shall be applied on a pro rata basis to (x) each Class of
outstanding U.S. Term Loans, with such amounts being applied to the next eight
(8) Scheduled Repayments thereof in direct order and thereafter to the remaining
Scheduled Repayments on a pro rata basis and (y) each Class of outstanding EMEA
Term Loans, with such amounts being applied to the next eight (8) Scheduled
Repayments thereof in direct order and thereafter to the remaining Scheduled
Repayments on a pro rata basis.

 

(d)                                 Applications of Certain Prepayment
Proceeds.  Each prepayment required to be made pursuant to Sections 2.13(c)(iv),
(v), (vi) or (vii) above shall be applied:

 

(i)                                     with respect to prepayments by the U.S.
Borrower, as a mandatory prepayment of principal of first, the applicable
Class of outstanding U.S. Term Loans (in the case of a prepayment required by
Section 2.13(c)(vi), to each Class of U.S. Term Loans on a pro rata basis, and,
in each other case, to the Class of U.S. Term Loans specified in such clause),
with such amounts being applied to the next eight (8) Scheduled Repayments
thereof in direct order and thereafter to the remaining Scheduled

 

75

--------------------------------------------------------------------------------


 

Repayments on a pro rata basis, and second the outstanding Revolving Loans (but
without any corresponding reduction in Revolving Commitments), and the LC
Outstandings shall be cash collateralized to the extent required by
Section 2.12(b); and

 

(ii)                                  with respect to prepayments by the EMEA
Borrower, as a mandatory prepayment of principal of the applicable Class of
outstanding EMEA Term Loans (in the case of a prepayment required by
Section 2.13(c)(vi), to each Class of EMEA Term Loans on a pro rata basis, and,
in each other case, to the Class of EMEA Term Loans specified in such clause),
with such amounts being applied to the next eight (8) Scheduled Repayments
thereof in direct order and thereafter to the remaining Scheduled Repayments on
a pro rata basis.

 

(e)                                  Particular Loans to be Prepaid.  With
respect to each repayment or prepayment of Loans made or required by this
Section, the Applicable Borrower shall designate the Class and Types of Loans
that are to be repaid or prepaid and the specific Borrowing(s) pursuant to which
such repayment or prepayment is to be made; provided, however, that the
Applicable Borrower shall first so designate all Loans of the applicable
Class that are Base Rate Loans (if applicable for such Class) and Eurocurrency
Loans with Interest Periods ending on the date of repayment or prepayment prior
to designating any other Eurocurrency Loans for repayment or prepayment.  In the
absence of a designation by the Applicable Borrower as described in the
preceding sentence, the Administrative Agent shall, subject to the above, make
such designation in its sole discretion with a view, but no obligation, to
minimize breakage costs owing under Article III.

 

(f)                                   Constraints on Upstreaming.  The mandatory
prepayments of the Applicable Borrower pursuant to Sections 2.13(c)(iv), (v),
(vii) and (viii) of this Agreement shall not be required to the extent and for
so long as the repatriation of funds from the Applicable Borrower’s Restricted
Upstream Subsidiaries would be required to effect such prepayments and could
reasonably be expected to (i) cause such Borrower or its Restricted Upstream
Subsidiaries to suffer material adverse costs or tax consequences (including the
imposition of withholding taxes and taking into account any foreign tax credit
or benefit actually realized in connection with such repatriation), (ii) result
in a violation of applicable local law (including, without limitation, financial
assistance, corporate benefit restrictions on upstreaming of cash intra group
and the fiduciary and statutory duties of the directors of such non-U.S.
Subsidiary or non-UK Subsidiary) or (iii) expose individual directors of such
Borrower or any of its Restricted Upstream Subsidiaries to the risk of personal
liability, in each case as reasonably determined by the Applicable Borrower in
good faith.  The Applicable Borrower and its Restricted Upstream Subsidiaries,
if any, shall take all commercially reasonable actions to overcome or eliminate
any such restrictions and/or minimize any such costs of prepayment to make the
relevant prepayment.  If at a later date the Applicable Borrower or any of its
Restricted Upstream Subsidiaries is able to repatriate all or any portion of
such funds in order to make such mandatory prepayment without incurring a
material risk of suffering a material adverse cost or tax consequence or such
prohibition, restriction or delay is no longer applicable, as applicable, it
shall promptly take all such actions necessary to repatriate such funds and make
such mandatory prepayment.

 

(g)                                  Call Protection.  In the event that any
Repricing Event occurs on or prior to the six-month anniversary of the Closing
Date with respect to either Class of Closing Date Term Loans, the Applicable
Borrower shall pay to the Administrative Agent, for the benefit of the Term
Lenders holding Term Loans of such Class, concurrently with such Repricing
Event, a premium in an amount equal to 1.00% of the outstanding principal amount
of the Term Loans subject to such Repricing Event.

 

(h)                                 Breakage and Other Compensation.  Any
prepayment made pursuant to this Section 2.13 shall be accompanied by any
amounts payable in respect thereof under Article III hereof.

 

(i)                                     Waivable Mandatory Prepayment.  Anything
contained herein to the contrary notwithstanding, if either Borrower is required
to make any mandatory prepayment of a Class of Term Loans pursuant to Sections
2.13(c)(iv), (v), (vi) or (vii) (a “Waivable Mandatory Prepayment”), not less
than three (3) Business Days prior to the date (the “Required Prepayment Date”)
on which such Borrower is required to make such Waivable Mandatory Prepayment,
such Borrower shall notify the Administrative Agent of the amount of such
prepayment, and the Administrative Agent will promptly thereafter notify each
Lender holding outstanding Term Loans of such Class of the amount of such
Lender’s pro rata share of such Waivable Mandatory Prepayment and such Lender’s
option to refuse such amount (but in the case of mandatory prepayments under
Section 2.13(c)(vi), solely to the extent that

 

76

--------------------------------------------------------------------------------


 

such prepayment does not represent a refinancing of such Class of Term Loans). 
Each such Lender may exercise such option by giving written notice to such
Borrower and the Administrative Agent of its election to do so on or before the
first Business Day prior to the Required Prepayment Date (it being understood
that any such Lender which does not notify such Borrower and the Administrative
Agent of its election to exercise such option on or before the first Business
Day prior to the Required Prepayment Date shall be deemed to have elected, as of
such date, not to exercise such option).  On the Required Prepayment Date, the
Applicable Borrower shall retain that amount of the Waivable Mandatory
Prepayment with respect to which each Lender, if any, shall have exercised its
option to refuse (any such amount retained by either Borrower, the “Retained
Declined Proceeds”).

 

Section 2.14                             Method and Place of Payment.

 

(a)                                 Generally.  All payments made by the
Borrowers hereunder (including any payments made with respect to the U.S.
Borrower Guaranteed Obligations under Article X) under any Note or any other
Loan Document shall be made without setoff, counterclaim or other defense.

 

(b)                                 Application of Payments.  Except as
specifically set forth elsewhere in this Agreement and subject to Section 8.03,
(i) all payments and prepayments of Revolving Loans and Unpaid Drawings with
respect to Letters of Credit shall be applied by the Administrative Agent on a
pro rata basis based upon each Lender’s Revolving Facility Percentage of the
amount of such prepayment, and (ii) all payments and prepayments of any Class of
Term Loans shall be applied by the Administrative Agent to reduce the principal
amount of such Class of Term Loans held by each Lender on a pro rata basis.

 

(c)                                  Payment of Obligations.  Except as
specifically set forth elsewhere in this Agreement, all payments under this
Agreement with respect to any of the Obligations shall be made to the
Administrative Agent on the date when due and shall be made at the Payment
Office in immediately available funds and shall be made in the Approved Currency
under which such Obligation was incurred.

 

(d)                                 Timing of Payments.  Any payments under this
Agreement that are made later than 11:00 A.M. (local time at the Payment Office)
shall be deemed to have been made on the next succeeding Business Day.  Whenever
any payment to be made hereunder shall be stated to be due on a day that is not
a Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable during such extension at the applicable rate in effect immediately prior
to such extension.

 

(e)                                  Distribution to Lenders.  Upon the
Administrative Agent’s receipt of payments hereunder, the Administrative Agent
shall immediately distribute to each Lender or the applicable LC Issuer, as the
case may be, its ratable share, if any, of the amount of principal, interest,
and Fees received by it for the account of such Lender.  Payments received by
the Administrative Agent (x) in the case of U.S. Term Loans, in Dollars, (y) in
the case of EMEA Term Loans, in Euro and (z) in the case of Revolving Loans, in
the applicable Approved Currency, shall in each case be delivered to the Lenders
or the applicable LC Issuer, as the case may be, in such currency in immediately
available funds; provided, however, that if at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, Unpaid Drawings, interest and Fees then due hereunder then, except
as specifically set forth elsewhere in this Agreement and subject to
Section 8.03, such funds shall be applied, first, towards payment of interest
and Fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and Fees then due to such parties, and
second, towards payment of principal and Unpaid Drawings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and Unpaid Drawings then due to such parties.

 

Section 2.15                             Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

77

--------------------------------------------------------------------------------


 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and “Required Revolving Lenders.”

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 11.03 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any LC Issuer hereunder;
third, to Cash Collateralize the LC Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the
Applicable Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrowers, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the LC Issuers’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.16; sixth, to the payment of any
amounts owing to the Lenders or the LC Issuers as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the LC Issuers against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or
reimbursement of any payment on any Letter of Credit in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
or reimbursement of any payment on any Letter of Credit were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and LC Outstandings owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or LC
Outstandings owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in LC Outstandings are held by the Lenders
pro rata in accordance with the Commitments under the applicable Credit
Facilities without giving effect to Section 2.15(a)(iv).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the U.S. Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive LC Fees for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Revolving Facility Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.16.

 

(C)                               With respect to any LC Fee not required to be
paid to any Defaulting Lender pursuant to clause (B) above, the U.S. Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such LC Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in LC Outstandings that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each LC Issuer,
as applicable, the amount of any such fee otherwise payable to such Defaulting

 

78

--------------------------------------------------------------------------------


 

Lender to the extent allocable to such LC Issuer’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
LC Outstandings shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Facility Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that (x) the conditions set forth in Section 4.02 are satisfied at the time of
such reallocation (and, unless the Applicable Borrower shall have otherwise
notified the Administrative Agent at such time, the Applicable Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Facility Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment.  No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

(v)                                 Cash Collateral.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
U.S. Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, Cash Collateralize the LC Issuers’ Fronting Exposure in
accordance with the procedures set forth in Section 2.16.

 

(b)                                 Defaulting Lender Cure.  If the Applicable
Borrower, the Administrative Agent and each LC Issuer agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit to be held pro rata by the Lenders in accordance with the
Commitments under the applicable Credit Facility (without giving effect to
Section 2.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Applicable Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

(c)                                  New Letters of Credit.  So long as any
Lender is a Defaulting Lender, no LC Issuer shall be required to issue, extend,
renew or increase any Letter of Credit unless it is satisfied that it will have
no Fronting Exposure after giving effect thereto.

 

Section 2.16                             Cash Collateral.

 

(a)                                 At any time that there shall exist a
Defaulting Lender, within three (3) Business Days following the written request
of the Administrative Agent or any LC Issuer (with a copy to the Administrative
Agent) the U.S. Borrower shall Cash Collateralize the LC Issuers’ Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.15(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.

 

(b)                                 Grant of Security Interest.  The U.S.
Borrower, and to the extent provided by any Defaulting Lender, such Defaulting
Lender, hereby grants to the Administrative Agent, for the benefit of the LC
Issuers, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of LC Outstandings, to be applied pursuant to clause
(c) below.  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the LC Issuers as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
U.S. Borrower will, promptly upon written demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount

 

79

--------------------------------------------------------------------------------


 

sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under this
Section 2.16 or Section 2.15 in respect of Letters of Credit shall be applied to
the satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of LC Outstandings (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(d)                                 Termination of Requirement.  Cash Collateral
(or the appropriate portion thereof) provided to reduce any LC Issuer’s Fronting
Exposure shall no longer be required to be held as Cash Collateral pursuant to
this Section 2.16 following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (ii) the determination by the Administrative Agent and
each LC Issuer that there exists excess Cash Collateral; provided that, subject
to  Section 2.15, the Person providing Cash Collateral and each LC Issuer may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided, further that to the extent that such
Cash Collateral was provided by the U.S. Borrower, such Cash Collateral shall
remain subject to the security interest granted pursuant to the Loan Documents.

 

Section 2.17                             Increase in Commitments.

 

(a)                                 The (x) U.S. Borrower may, by written notice
to the Administrative Agent at any time after the Closing Date, request on one
or more occasions Incremental Term Loan Commitments and/or Incremental Revolving
Credit Commitments and (y) the EMEA Borrower may, by written notice to the
Administrative Agent at any time after the Closing Date, request on one or more
occasions Incremental Term Loan Commitments, in an aggregate principal amount
(together with all Incremental Equivalent Debt outstanding at such time) not to
exceed the Incremental Facility Maximum Amount from one or more Incremental Term
Lenders or Incremental Revolving Credit Lenders, as applicable, which may
include any existing Lender (each of which shall be entitled to agree or decline
to participate in its sole discretion; provided that if any such existing Lender
does not respond to such written notice within five (5) Business Days, such
Lender shall be deemed to have declined to participate therein) and additional
banks, financial institutions and other institutional lenders who will become
Incremental Term Lenders and/or Incremental Revolving Credit Lenders, as
applicable, in connection therewith; provided, further that each Incremental
Term Lender and Incremental Revolving Credit Lender, if not already a Lender
hereunder, shall be subject to the approval of (i) the Administrative Agent in
its reasonable discretion (such consent not to be unreasonably withheld,
conditioned or delayed), to the extent the Administrative Agent would be
required to consent to the assignment of any Loans or Commitments to such
Incremental Term Lender and Incremental Revolving Credit Lender pursuant to this
Agreement and (ii) in connection with Incremental Revolving Credit Commitments
only, each LC Issuer, to the extent such consent would have been required for
assignments of any Revolving Loans or Revolving Commitments pursuant to this
Agreement.  Such notice shall set forth (i) the amount of the Incremental Term
Loan Commitments or the Incremental Revolving Credit Commitments being requested
(which shall be in minimum increments of, in the case of Incremental Term Loan
Commitments and/or Incremental Revolving Credit Commitments denominated in
Dollars, $1,000,000 and a minimum amount of $10,000,000, in the case of
Incremental Term Loan Commitments denominated in Euro, €1,000,000 and a minimum
amount of €10,000,000 and in the case of Incremental Term Loan Commitments
denominated in another currency (which currency shall be reasonably acceptable
to the Administrative Agent), such minimum increments as the Applicable Borrower
and the Administrative Agent shall reasonably agree), (ii) the date on which
such Incremental Term Loan Commitments or Incremental Revolving Credit
Commitments are requested to become effective (which shall not be less than 15
days nor more than 60 days after the date of such notice, unless otherwise
agreed to by the Administrative Agent in its reasonable discretion),
(iii) whether such Incremental Term Loan Commitments are to be Closing Date EMEA
Term Commitments, Closing Date U.S. Term Commitments or commitments to make term
loans with terms different from the Closing Date Term Loans (“Other Term Loans”)
and (iv) in the case of Other Term Loans, whether such Other Term Loans are to
be EMEA Facility Obligations or U.S. Obligations.  Notwithstanding anything
contained herein to the contrary, it is acknowledged and agreed that all
Incremental Revolving Credit Commitments are to be Revolving Commitments and
based on the terms and conditions set forth herein for Revolving Commitments and
Revolving Loans.

 

80

--------------------------------------------------------------------------------

 


 

(b)                                 The Applicable Borrower and each Incremental
Term Lender shall execute and deliver to the Administrative Agent an Additional
Credit Extension Amendment and such other documentation as the Administrative
Agent shall reasonably specify to evidence the Incremental Term Loan Commitment
of such Incremental Term Lender.  The U.S. Borrower and each Incremental
Revolving Credit Lender shall execute and deliver to the Administrative Agent an
Additional Credit Extension Amendment and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental
Revolving Credit Commitment of such Incremental Revolving Credit Lender.  Each
Additional Credit Extension Amendment shall specify the terms of the Incremental
Term Loans or Incremental Revolving Loans, as applicable, to be made thereunder;
provided, that (i) the final maturity date of any Other Term Loans shall be no
earlier than the Latest Maturity Date, (ii) the weighted average life to
maturity of any Other Term Loans shall be no shorter than the weighted average
life to maturity of the Closing Date Term Loans and any outstanding Incremental
Term Loans and (iii) with respect to any Other Term Loans made within the first
twelve (12) months after the Closing Date, if the Initial Yield on such Other
Term Loans exceeds by more than 50 basis points  the Initial Yield of the Term
Loans that are Eurocurrency Loans in the same currency as such Other Term Loans
(the amount of such excess above 50 basis points being referred to herein as the
“Yield Differential”), then the Applicable Margin then in effect for each such
affected Type of Term Loans shall automatically be increased by the Yield
Differential, effective upon the making of the Other Term Loans (this clause
(iii), the “MFN Protection”).  As used in the prior sentence, “Initial Yield”
shall, as determined by the Administrative Agent, be equal to the sum of (x) the
margin above the Adjusted Eurocurrency Rate on such Term Loans (which shall be
increased by the amount any “LIBOR floor” or “EURIBOR floor”, as applicable,
applicable to such Term Loans on the date such Term Loans are made exceeds the
Adjusted Eurocurrency Rate) plus (y) if the Lenders making such Other Term Loans
receive any upfront fee or similar fees (including original issue discount where
the amount of such discount is equated to interest based on an assumed four
(4) year life to maturity, but excluding any arrangement, underwriting,
structuring or similar fees) directly or indirectly from the Applicable Borrower
or any Subsidiary, the amount of such upfront fee or similar divided by the
lesser of (A) the average life to maturity of such Other Term Loans and
(B) four.  The other terms of the Incremental Term Loans and the Additional
Credit Extension Amendment to the extent not inconsistent with the terms
specified in clauses (i), (ii) and (iii) above shall otherwise be as agreed
among the Applicable Borrower, the Administrative Agent and the Incremental Term
Lenders and reasonably satisfactory to the Administrative Agent.  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Additional Credit Extension Amendment.  Each of the parties hereto
hereby agrees that, upon the effectiveness of any Additional Credit Extension
Amendment, this Agreement shall be amended to the extent necessary and
appropriate to reflect the existence and terms of the Incremental Term Loan
Commitment or Incremental Revolving Credit Commitment, as applicable, evidenced
thereby, without requiring the consent of any other Lender, other than the
Lenders providing such Incremental Term Loan Commitments or Incremental
Revolving Credit Commitments.

 

(c)                                  All Incremental Term Loans made to the U.S.
Borrower shall rank pari passu to any then outstanding Closing Date U.S. Term
Loans as to lien priorities, rights of payment and prepayment and voting and
shall be secured only by the U.S. Collateral and guaranteed by the U.S. Borrower
Guarantors; provided that such Incremental Term Loan may be secured by assets
other than the U.S. Collateral or guaranteed by a Subsidiary other than the U.S.
Borrower Guarantors, so long as such assets are contemporaneously included as
U.S. Collateral and such Subsidiary contemporaneously becomes a U.S. Borrower
Guarantor.  All Incremental Term Loans made to the EMEA Borrower shall rank pari
passu to any then outstanding Closing Date EMEA Term Loans as to lien
priorities, rights of payment and prepayment and voting and shall be secured
only by the Collateral and guaranteed by the EMEA Borrower Guarantors; provided
that such Incremental Term Loan may be secured by assets other than the
Collateral or guaranteed by a Subsidiary other than the EMEA Borrower
Guarantors, so long as such assets are contemporaneously included as Collateral
and such Subsidiary contemporaneously becomes a EMEA Borrower Guarantor.

 

(d)                                 No Incremental Term Loan Commitment or
Incremental Revolving Credit Commitment shall become effective under this
Section 2.17 unless on the date of such effectiveness, the Administrative Agent
shall have received a certificate certifying that the conditions set forth in
Section 4.02(iii) shall be satisfied immediately after giving effect to such
Incremental Term Loan Commitment or Incremental Revolving Credit Commitment (but
such certification shall not be required to the extent such Incremental Term
Loan Commitment or Incremental Revolving Credit Commitment is being used to
consummate a Limited Condition Acquisition) and that, if utilizing the amounts
provided for in clause (B) of the definition of “Incremental Facility Maximum
Amount,” the U.S. Borrower is in compliance on a Pro Forma Basis (including with
respect to any Permitted Acquisition or permitted

 

81

--------------------------------------------------------------------------------


 

Investment to be made in whole or in part, with the proceeds of the relevant
Incremental Term Loan (including any Incremental Term Loan Commitment becoming
effective contemporaneously with any Incremental Revolving Credit Commitment))
with the Consolidated Net Secured Leverage Ratio required therein.  Any
additional conditions to the entry into or the making of any Loans pursuant to
any Incremental Term Loan Commitment and/or Incremental Revolving Credit
Commitment, including the timing of any such conditions (as between being made
(x) upon execution of an Additional Credit Extension Amendment or (y) upon the
making of any Loans thereunder) shall be as agreed to between the Applicable
Borrower and the Lenders providing such Incremental Term Loans and/or
Incremental Revolving Loans (including the scope of any representations and
warranties to be made at the time the transaction is consummated).

 

(e)                                  Immediately after giving effect to any
Incremental Term Loan Commitment and/or Incremental Revolving Credit Commitment,
the borrowings thereunder and the application of proceeds therefrom, (A) no
Event of Default shall have occurred and be continuing; provided that, to the
extent any Incremental Term Loans shall be applied to consummate a Limited
Condition Acquisition, then no Specified Event of Default shall exist and be
continuing (1) at the time the definitive agreement in respect of such Limited
Condition Acquisition is entered into and (2) at the time such Limited Condition
Acquisition is consummated and (B) the representations and warranties contained
herein and in the other Loan Documents shall be true and correct in all material
respects (except for those representations and warranties that are conditioned
by “materiality” or “material adverse effect”, which shall be true and correct
in all respects) on and as of such date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (except for
those representations and warranties that are conditioned by “materiality” or
“material adverse effect”, which shall have been true and correct in all
respects) on and as of such earlier date; provided that to the extent that the
proceeds of Loans under any Incremental Revolving Credit Commitments and/or
Incremental Term Loan Commitments are to be used to finance a Limited Condition
Acquisition, then the accuracy of representations and warranties as described in
this clause (B) shall be required as of the time the definitive agreement in
respect of Limited Condition Acquisition is entered into.  If applicable, the
Administrative Agent shall have received a Notice of Borrowing in respect of any
Incremental Term Loans or Incremental Revolving Loans by the date and time
required hereunder with respect to the applicable Type of Loan.

 

(f)                                   Each of the parties hereto hereby agrees
that the Administrative Agent may take any and all action as may be reasonably
necessary to ensure that all Incremental Term Loans (other than Other Term
Loans), when originally made, are included in each Borrowing of the applicable
Class of outstanding Term Loans to which such Incremental Term Loan relate on a
pro rata basis, and the U.S. Borrower agrees that Section 3.02 shall apply to
any conversion of Dollar denominated Eurocurrency Loans which are Term Loans to
Base Rate Loans reasonably required by the Administrative Agent to effect the
foregoing.  In addition, to the extent any Incremental Term Loans are not Other
Term Loans, the scheduled amortization payments set forth in
Section 2.13(b) required to be made after the making of such Incremental Term
Loans shall be ratably increased by the aggregate principal amount of such
Incremental Term Loans of the same Class.

 

Section 2.18                             Revolving Loan Maturity Extension.

 

(a)                                 The U.S. Borrower may at any time and from
time to time request that all or a portion of the Revolving Commitments of any
Class (the Commitments of such applicable Class, the “Existing Revolving
Commitments”) be converted into a new Class of Revolving Commitments (the
Commitments of such applicable Class, the “Extended Revolving Commitments”) in
accordance with this Section 2.18.  In order to establish any Extended Revolving
Commitments, the U.S. Borrower shall provide a notice to the Administrative
Agent (a “Revolving Extension Request”) setting forth the proposed terms of the
Extended Revolving Commitments to be established, which shall be identical to
those applicable to the Existing Revolving Commitments from which such Extended
Revolving Commitments are to be converted except that:

 

(i)                                     the maturity date of the Extended
Revolving Commitments shall be later than the maturity date of the Existing
Revolving Commitments;

 

(ii)                                  (A) the interest rates (including through
fixed interest rates), interest margins, rate floors, upfront fees, undrawn
revolving commitment fees, funding discounts, OID and premiums with respect to

 

82

--------------------------------------------------------------------------------


 

the Extended Revolving Commitments may be different than those for the Existing
Revolving Commitments and/or (B) additional fees and/or premiums may be payable
to the Extending Revolving Lenders in addition to or in lieu of any of the items
contemplated by the preceding subclause (A);

 

(iii)                               the U.S. Borrower and its Subsidiaries may
be subject to covenants and other terms for the benefit of the Extending
Revolving Lenders that apply only after the Latest Maturity Date (before giving
effect to the Extended Revolving Commitments or such covenants or other terms
apply equally for the benefit of the other Lenders).

 

(b)                                 Each Revolving Extension Request shall
specify the date (the “Revolving Extension Effective Date”) on which the U.S.
Borrower proposes that the conversion of an Existing Class into an Extended
Class shall be effective, which shall be a Business Day.  Each Lender of an
Existing Class that is requested to be extended shall be offered the opportunity
to convert its Existing Class into the Extended Class on the same basis as each
other Lender of such Existing Class.  Any Lender (to the extent applicable, an
“Extending Revolving Lender”) wishing to have all or a portion of its Existing
Class subject to such Revolving Extension Request converted into an Extended
Class shall notify the Administrative Agent (an “Revolving Extension Election”)
on or prior to the date specified in such Revolving Extension Request of the
amount of its Existing Class subject to such Revolving Extension Request that it
has elected to convert into an Extended Class.  In the event that the aggregate
portion of the Existing Class subject to Revolving Extension Elections exceeds
the amount of the Extended Class requested pursuant to the Revolving Extension
Request, the portion of the Existing Class converted shall be allocated on a pro
rata basis based on the amount of the Existing Class included in each such
Revolving Extension Election.  Notwithstanding the conversion of any Existing
Revolving Commitment into an Extended Revolving Commitment, such Extended
Revolving Commitment shall be treated identically with all Existing Revolving
Commitments for purposes of the obligations of a Revolving Lender in respect of
Letters of Credit under Section 2.05, except that the applicable Additional
Credit Extension Amendment may provide that the maturity date for the Letters of
Credit may be extended and the related obligations to issue Letters of Credit
may be continued so long as each applicable LC Issuer has consented to such
extensions in its sole discretion (it being understood that no consent of any
other Lender shall be required in connection with any such extension).

 

(c)                                  An Extended Class shall be established
pursuant to an Additional Credit Extension Amendment executed by the Extending
Revolving Lenders, the Administrative Agent, the U.S. Borrower and each LC
Issuer; provided, that the consent of each LC Issuer shall only be required to
the extent Section 11.12 would require the consent of such Persons for the
amendments affected in such Additional Credit Extension Amendment.  This
Section 2.18 shall supersede any provisions in Section 11.12 to the contrary. 
No Additional Credit Extension Amendment shall provide for any Class of Extended
Revolving Commitments in an aggregate principal amount that is less than
$10,000,000.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, on the Revolving Extension Effective Date, (i) the
amount of each Existing Revolving Commitment shall be deemed reduced by an
amount equal to the amount converted into an Extended Revolving Commitment and
(ii) if, on any Revolving Extension Effective Date with respect to any Class of
Revolving Commitments, any Loans of any Extending Revolving Lender are
outstanding under the applicable Existing Revolving Commitments, such Loans (and
any related participations) shall be deemed to be converted into Loans (and
related participations) made pursuant to the Extended Revolving Commitments in
the same proportion as such Extending Revolving Lender’s Existing Revolving
Commitments are converted to Extended Revolving Commitments.

 

Section 2.19                             Term Loan Amend and Extend
Transactions.

 

(a)                                 At any time after the Closing Date, the
Applicable Borrower and any Term Lender (any such Term Lender that agrees to
participate in such Extension, an “Extending Lender”) may agree, by notice to
the Administrative Agent for further distribution to the Term Lenders of the
applicable Class of Term Loans (each such notice, an “Extension Notice), to
extend (an “Extension”) the maturity date of such Lender’s Term Loans of such
Class (which term, for purposes of this provision, shall also include any
Class of Term Loans outstanding hereunder pursuant to a previous amend and
extend transaction pursuant to the terms of this Section 2.19 or any Incremental
Term Loans) (the “Existing Term Loans”) to the extended maturity date specified
in such Extension Notice and Additional Credit Extension Amendment (each tranche
of Term Loans so extended, in each case as well as the

 

83

--------------------------------------------------------------------------------


 

original Term Loans not so extended, being deemed a separate Class; any Extended
Term Loans shall constitute a separate Class of Term Loans from the Term Loans
from which they were converted; any Class of Term Loans the maturity of which
shall have been extended pursuant to this Section 2.19, “Extended Term Loans”);
provided that (i) the Applicable Borrower shall have offered to all Term Lenders
under the applicable Class of Term Loans that is the subject of the proposed
Extension the opportunity to participate in such Extension on a pro rata basis
and on the same terms and conditions to each such Term Lender (each such offer,
an “Extension Offer”); provided that each Term Lender of such Class of Term
Loans shall be entitled to agree or decline to participate in any such Extension
in its sole discretion and if any such Term Lender does not respond to such
Extension Offer within five (5) Business Days, such Term Lender shall be deemed
to have declined to participate therein), (ii) subject to clauses (iv) and (v),
the Extended Term Loans shall have the same terms as the Class of Term Loans
that was the subject of the Extension Notice; provided that the Extension Offer
and/or Additional Credit Extension Amendment may provide for other covenants and
terms that apply to any period after the latest Term Loan Maturity Date then in
effect, (iii) any Extended Term Loans may participate on a pro rata basis or on
a less than pro rata basis (but not on a greater than pro rata basis) in any
mandatory prepayments or commitment reductions hereunder, as specified in the
applicable Extension Offer, (iv) the interest rates, rate floors, fees, original
issue discounts, premiums, final maturity date, and scheduled amortization
(subject to the limitations set forth in clause (v) of this Section 2.19(a))
applicable to any Extended Term Loans shall be determined by the U.S. Borrower
and the Extending Lenders, (v) before the latest Term Loan Maturity Date then in
effect, the amortization of any Extended Term Loans shall not exceed equal
quarterly installments in an aggregate annual amount equal to 1% of the original
principal amount of the Extended Term Loans and (vi) all documentation in
respect of such Extension Offer (including any Extension Notice and any
Additional Credit Extension Amendment) shall be consistent with the foregoing. 
In connection with any such Extension, the Applicable Borrower and the
Administrative Agent, with the approval of the Extending Lenders of the
applicable Extension Series, may effect such amendments (including any
Additional Credit Extension Amendment) to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Applicable Borrower, to implement the terms of any
such Extension Offer, including any amendments necessary to establish new
Classes, tranches or sub-tranches in respect of the Extended Term Loans and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Applicable Borrower in connection
with the establishment of such new Classes, tranches or sub-tranches (including
to preserve the pro rata treatment of the extended and non-extended tranches),
in each case on terms not inconsistent with this Section 2.19.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement, on any date on which any Existing Term Loan is
converted to extend the related scheduled maturity date(s) in accordance with
Section 2.19(a) (an “Extension Date”), the aggregate principal amount of such
Existing Term Loans shall be deemed reduced by an amount equal to the aggregate
principal amount of Extended Term Loans so converted by such Lender on such
date, and the Extended Term Loans shall be established as a separate Class of
Term Loans (together with any other Extended Term Loans so established on such
date).  If the aggregate principal amount of Term Loans (calculated on the face
amount thereof) in respect of which Extending Lenders shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Existing Term Loans offered to be extended by the Applicable Borrower pursuant
to such Extension Offer, then the applicable Class of Term Loans of such
Extending Lenders shall be extended ratably up to such maximum amount based on
the respective principal amounts (but not to exceed actual holdings of record)
with respect to which such Extending Lenders have accepted such Extension Offer.

 

(c)                                  With respect to all Extensions consummated
by the Applicable Borrower pursuant to this Section 2.19, (i) such Extensions
shall not constitute voluntary or mandatory payments or prepayments for purposes
of Section 2.13 and (ii) any Extension Offer is required to be in a minimum
amount of $30,000,000.  The Applicable Borrower may at its election specify as a
condition to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Applicable
Borrower’s sole discretion and may be waived by the Applicable Borrower) of Term
Loans of any or all applicable Classes accept the applicable Extension Offer.

 

(d)                                 In connection with any Extension, the
Applicable Borrower shall provide the Administrative Agent at least ten
(10) Business Days’ (or such shorter period as may be agreed by the
Administrative Agent in its reasonable discretion) prior written notice thereof,
and shall agree to such procedures, if any, as may be established

 

84

--------------------------------------------------------------------------------


 

by, or acceptable to, the Administrative Agent, in each case acting reasonably,
to accomplish the purposes of this Section 2.19.

 

(e)                                  In connection with any Additional Credit
Extension Amendment, the Applicable Borrower shall deliver (i) a customary
opinion of counsel reasonably acceptable to the Administrative Agent,
(ii) customary reaffirmations and/or such amendments to the Security Documents
as may be reasonably requested by the Administrative Agent in order to ensure
that such Extended Term Loans are provided with the benefit of the applicable
Loan Documents and (iii) board resolutions and other closing certificates and
documentation to the extent reasonably requested by the Administrative Agent.

 

(f)                                   In the event that the Administrative Agent
determines in its sole discretion that the allocation of Extended Term Loans of
a given Extension Series to a given Lender was incorrectly determined as a
result of manifest administrative error, then the Administrative Agent, the
Applicable Borrower and such affected Lender may (and hereby are authorized to),
in their sole discretion and without the consent of any other Lender, enter into
an amendment to this Agreement and the other Loan Documents (each, a “Corrective
Extension Amendment”) within 15 days following the effective date of the
applicable Additional Credit Extension Amendment, as the case may be, which
Corrective Extension Amendment shall (i) provide for the conversion and
extension of Term Loans under the Class of Existing Term Loans in such amount as
is required to cause such Lender to hold Extended Term Loans of the applicable
Extension Series into which such other Term Loans were initially converted in
the amount such Lender would have held had such administrative error not
occurred and had such Lender received the minimum allocation of the applicable
Extended Term Loans to which it was entitled under the terms of such Additional
Credit Extension Amendment, in the absence of such error, (ii) be subject to the
satisfaction of such conditions as the Administrative Agent, the Applicable
Borrower and such Lender may agree (including conditions of the type required to
be satisfied for the effectiveness of an Additional Credit Extension Amendment
described in Section 2.19(a)), and (iii) effect such other amendments of the
type (with appropriate reference and nomenclature changes) described in the
penultimate sentence of Section 2.19(a).

 

(g)                                  This Section 2.19 shall supersede any
provisions in Section 11.12  to the contrary.  For the avoidance of doubt, any
of the provisions of this Section 2.19 may be amended with the consent of the
Required Lenders; provided that no such amendment shall require any Lender to
provide any Extended Term Loans without such Lender’s consent.

 

Section 2.20                             Refinancing Term Loans.

 

(a)                                 The Borrowers may at any time and from time
to time, by written notice to the Administrative Agent, request the
establishment of one or more additional Classes of Term Loans under this
Agreement or an increase to an existing Class of Term Loans under this Agreement
(“Refinancing Term Loans”); provided that:

 

(i)                                     the proceeds of such Refinancing Term
Loans shall be used, concurrently or substantially concurrently with the
incurrence thereof, solely to refinance all or any portion of any outstanding
Term Loans;

 

(ii)                                  each Class of Refinancing Term Loans shall
be in an aggregate amount of not less than $10,000,000 (or such other amount
necessary to repay any Class of outstanding Term Loans in full);

 

(iii)                               such Refinancing Term Loans shall be in an
aggregate principal amount not greater than the aggregate principal amount
outstanding of Term Loans to be refinanced plus any accrued interest, premiums,
fees, costs and expenses related thereto (including any OID or upfront fees);

 

(iv)                              the final maturity date of such Refinancing
Term Loans shall not be shorter than the maturity date of the Term Loans being
refinanced, and the weighted average life to maturity of such Refinancing Term
Loans shall not be shorter than the then remaining weighted average life to
maturity of each Class of Term Loans being refinanced;

 

85

--------------------------------------------------------------------------------


 

(v)                                 (A) the pricing, rate floors, discounts,
fees and optional and mandatory prepayment provisions applicable to such
Refinancing Term Loans shall be as agreed between the Applicable Borrower and
the Refinancing Term Lenders so long as, in the case of any mandatory prepayment
provisions, such Refinancing Term Lenders do not participate on a greater than
pro rata basis in any such prepayments as compared to Term Lenders holding Term
Loans to be refinanced and (B) the covenants and other terms applicable to such
Refinancing Term Loans (excluding those terms described in the immediately
preceding clause (A)), which shall be as agreed between the Applicable Borrower
and such Refinancing Term Lenders, shall not be materially more favorable (when
taken as a whole) to the Refinancing Term Lenders than those applicable to any
Term Loans then outstanding under this Agreement (as determined by the Borrowers
in good faith), except to the extent such covenants and other terms apply solely
to any period after the latest Term Loan Maturity Date then in effect or such
covenants or other terms apply equally for the benefit of the other Lenders;

 

(vi)                              no existing Lender shall be required to
provide any Refinancing Term Loans;

 

(vii)                           such Refinancing Term Loans (x) refinance a
Class of Term Loans made to the U.S. Borrower shall be secured only by U.S.
Collateral and guaranteed by the U.S. Borrower Guarantors; provided that such
Refinancing Term Loan may be secured by assets other than the U.S. Collateral or
guaranteed by a Subsidiary other than the U.S. Borrower Guarantors, so long as
such assets are contemporaneously included as U.S. Collateral and such
Subsidiary contemporaneously becomes a U.S. Borrower Guarantor and (y) refinance
a Class of Term Loans made to the EMEA Borrower shall be secured by the
Collateral and guaranteed by the EMEA Borrower Guarantors; provided that such
Refinancing Term Loan may be secured by assets other than the Collateral or
guaranteed by a Subsidiary other than the EMEA Borrower Guarantors, so long as
such assets are contemporaneously included as Collateral and such Subsidiary
contemporaneously becomes a EMEA Borrower Guarantor; and

 

(viii)                        (x) all Refinancing Term Loans made to the U.S.
Borrower shall rank pari passu to any then outstanding U.S. Term Loans as to
lien priorities and rights of payment on terms and pursuant to documentation
applicable to the U.S. Term Loans being refinanced and (y) all Refinancing Term
Loans made to the EMEA Borrower shall rank pari passu to any then outstanding
EMEA Term Loans as to lien priorities and rights of payment on terms and
pursuant to documentation applicable to the EMEA Term Loans being refinanced, on
terms and pursuant to documentation applicable to the Term Loans being
refinanced.

 

(b)                                 Each such notice shall specify (x) the date
(each, a “Refinancing Term Effective Date”) on which the Applicable Borrower
proposes that the Refinancing Term Loans be made, which shall be a Business Day
and (y) the identity of the Persons (each of which shall be an Eligible Assignee
(for this purpose treating a Lender of Refinancing Term Loans as if it were an
assignee)) whom the Applicable Borrower proposes would provide the Refinancing
Term Loans and the portion of the Refinancing Term Loans to be provided by each
such Person.  On each Refinancing Term Effective Date, each Person with a
commitment for a Refinancing Term Loan (each such Person, a “Refinancing Term
Lender”) shall make a Refinancing Term Loan to the Applicable Borrower in a
principal amount equal to such Person’s commitment therefor.

 

(c)                                  This Section 2.20 shall supersede any
provisions in Section 11.12 to the contrary.  The Refinancing Term Loans shall
be documented by an Additional Credit Extension Amendment executed by the
Refinancing Term Lenders, the Applicable Borrower and the Administrative Agent,
and the Additional Credit Extension Amendment may provide for such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Applicable
Borrower, to effect the provisions of this Section 2.20.

 

Section 2.21                             Replacement Revolving Commitments.

 

(a)                                 The U.S. Borrower may at any time and from
time to time, by written notice to the Administrative Agent, request the
establishment of one or more additional Classes of Revolving Commitments
(“Replacement Revolving Commitments”) to replace all or a portion of any
existing Classes of Revolving Commitments under this Agreement (“Replaced
Revolving Commitments”); provided that:

 

86

--------------------------------------------------------------------------------


 

(i)                                     substantially concurrently with the
effectiveness of the Replacement Revolving Commitments, all or an equivalent
portion of the Revolving Commitments in effect immediately prior to such
effectiveness shall be terminated, and all or an equivalent portion of the
Revolving Loans then outstanding, together with all interest thereon, and all
other amounts accrued for the benefit of the Revolving Lenders, shall be repaid
or paid (it being understood, however, that any Letters of Credit issued and
outstanding under the Replaced Revolving Commitments shall be deemed to have
been issued under the Replacement Revolving Commitments if the amount of such
Letters of Credit would exceed the remaining amount of commitments under the
Replaced Revolving Commitments after giving effect to the reduction contemplated
hereby);

 

(ii)                                  such Replacement Revolving Commitments
shall be in an aggregate principal amount not greater than the aggregate
principal amount of Replaced Revolving Commitments to be replaced plus any
accrued interest, premiums, fees, costs and expenses related thereto (including
any OID or upfront fees);

 

(iii)                               the final maturity date of such Replacement
Revolving Commitments shall not be shorter than the maturity date of the
Replaced Revolving Commitments, and the Replacement Revolving Commitments shall
not be subject to any amortization;

 

(iv)                              the LC Commitment Amount under such
Replacement Revolving Commitments shall be as agreed between the U.S. Borrower,
such Replacement Revolving Lenders, the Administrative Agent and the LC Issuers
thereunder (or any replacement LC Issuers);

 

(v)                                 (A) the pricing, rate floors, discounts,
fees and optional and mandatory prepayment provisions applicable to such
Replacement Revolving Commitments shall be as agreed between the U.S. Borrower
and the Replacement Revolving Lenders so long as, in the case of any mandatory
or optional prepayment provisions, such Replacement Revolving Lenders do not
participate on a greater than pro rata basis in any such prepayments as compared
to Revolving Lenders with Replaced Revolving Commitments and (B) the covenants
and other terms applicable to such Replacement Revolving Commitments (excluding
those terms described in the immediately preceding clause (A)), which shall be
as agreed between the U.S. Borrower and such Replacement Revolving Lenders,
shall not be materially more favorable (when taken as a whole) to such
Replacement Revolving Lenders than those applicable to the Revolving Lenders
with Replaced Revolving Commitments (as determined by the U.S. Borrower in good
faith), except to the extent such covenants and other terms apply solely to any
period after the Latest Maturity Date then applicable to the Revolving Facility
hereunder or such covenants or other terms apply equally for the benefit of the
other Lenders;

 

(vi)                              no existing Lender shall be required to
provide any Replacement Revolving Commitments;

 

(vii)                           such Replacement Revolving Commitments shall be
secured by the U.S. Collateral and guaranteed by the U.S. Borrower Guarantors;
provided that Replacement Revolving Commitments may be secured by assets other
than the U.S. Collateral or guaranteed by a Subsidiary other than the U.S.
Borrower Guarantors, so long as such assets are contemporaneously included as
U.S. Collateral and such Subsidiary contemporaneously becomes a U.S. Borrower
Guarantor; and

 

(viii)                        all Replacement Revolving Commitments shall rank
pari passu to any then outstanding Revolving Commitments as to lien priorities
and rights of payment.

 

(b)                                 Each such notice shall specify (x) the date
on which the Borrower proposes that the Replacement Revolving Commitments become
effective, which shall be a Business Day and (y) the identity of the Persons
(each of which shall be an Eligible Assignee (for this purpose treating a Lender
of Replacement Revolving Commitments as if it were an assignee)) whom the U.S.
Borrower proposes would provide the Replacement Revolving Commitments (each such
person, a “Replacement Revolving Lender”) and the portion of the Replacement
Revolving Commitments to be provided by each such Person.

 

87

--------------------------------------------------------------------------------


 

(c)                                  This Section 2.21  shall supersede any
provisions in Section 11.12 to the contrary.  The Replacement Revolving
Commitments shall be documented by an Additional Credit Extension Amendment
executed by the Replacement Revolving Lenders, the Administrative Agent and the
U.S. Borrower, and the Additional Credit Extension Amendment may provide for
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the U.S. Borrower, to effect the provisions of this Section 2.21.

 

Section 2.22                                         956
Savings.  Notwithstanding any provision of this Agreement or any other Loan
Document to the contrary (including any provision that would otherwise apply
notwithstanding other provisions or that is the beneficiary of other overriding
language), (i) no more than sixty-five percent (65%) of the voting capital stock
in any CFC or CFC Holdco shall be pledged to secure any U.S. Obligations,
(ii) no CFC, CFC Holdco or any Subsidiary of a CFC or CFC Holdco shall guarantee
any U.S. Obligations, (iii) no security or similar interest shall be granted in
the assets of any CFC, CFC Holdco or any Subsidiary of a CFC or CFC Holdco,
which security or similar interest secures any U.S. Obligations, (iv) the
Non-U.S. EMEA Credit Parties shall not be required to make any payment in
support of the U.S. Obligations and (v) no proceeds in respect of Collateral in
respect of the Non-U.S. EMEA Credit Parties shall be applied to pay or offset
any portion of the U.S. Obligations, including any U.S. Loans. The parties agree
that any pledge, guaranty or security or similar interest or payment made or
granted in contravention of this Section 2.22 shall be void ab initio.

 

ARTICLE III.

 

INCREASED COSTS, ILLEGALITY AND TAXES

 

Section 3.01                                         Increased
Costs, Illegality, etc.(a) In the event that (x) in the case of clause
(i) below, the Administrative Agent or (y) in the case of clauses (ii) and
(iii) below, any Lender or other Recipient, shall have determined on a
reasonable basis (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto):

 

(i)                                     on any date for determining the interest
rate applicable to any Eurocurrency Loan for any Interest Period that, by reason
of any changes arising after the Closing Date, adequate and fair means do not
exist for ascertaining the applicable interest rate on the basis provided for in
this Agreement for such Eurocurrency Loan; or

 

(ii)                                  at any time, that such Lender or other
Recipient shall incur increased costs or reductions in the amounts received or
receivable by it hereunder in an amount that such Lender or other Recipient
deems material with respect to any Eurocurrency Loans (other than any increased
cost or reduction in the amount received or receivable resulting from the
imposition of or a change in the rate of any (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of “Excluded Taxes” and
(C) Connection Income Taxes) because of (x) any Change in Law since the Closing
Date (including, but not limited to, a change in requirements for any reserve,
special deposit, liquidity or similar requirements (including any compulsory
loan requirement, insurance charge or other assessment) against assets of,
deposits with or for the account of, or credit extended by, any Lender or other
Recipient, but, in all events, excluding reserves already includable in the
interest rate applicable to such Eurocurrency Loan pursuant to this Agreement)
or (y) other circumstances adversely affecting the London interbank market or
the position of such Lender or other Recipient in any such market; or

 

(iii)                               at any time, that the making or continuance
of any Eurocurrency Loan has become unlawful by compliance by such Lender in
good faith with any Change in Law since the Closing Date, or would conflict with
any thereof not having the force of law but with which such Lender customarily
complies, or has become impracticable as a result of a contingency occurring
after the Closing Date that materially adversely affects the London interbank
market; then, and in each such event, such Lender or other Recipient (or the
Administrative Agent in the case of clause (i) above) shall (1) on or promptly
following such date or time and (2) within ten (10) Business Days of the date on
which such event no longer exists give notice (by telephone confirmed in
writing) to the U.S. Borrower and to the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
each of the other Lenders or other Recipients).  Thereafter (x) in the case of
clause (i) above, the

 

88

--------------------------------------------------------------------------------


 

affected Type of Eurocurrency Loans shall no longer be available until such time
as the Administrative Agent notifies the Borrowers and the Lenders or other
Recipients that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing or Notice of
Continuation or Conversion given by the Applicable Borrower with respect to such
Type of Eurocurrency Loans that have not yet been incurred, Converted or
Continued shall be deemed rescinded by the Applicable Borrower or, in the case
of a Notice of Borrowing, shall, at the option of the U.S. Borrower in the case
of a Loan denominated in Dollars, be deemed converted into a Notice of Borrowing
for Base Rate Loans to be made on the date of Borrowing contained in such Notice
of Borrowing, (y) in the case of clause (ii) above, the Applicable Borrower
shall pay to such Lender or other Recipient, upon written demand therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender or other Recipient shall
determine) as shall be required to compensate such Lender or other Recipient for
such increased costs or reductions in amounts receivable hereunder (a written
notice as to the additional amounts owed to such Lender or other Recipient,
showing the basis for the calculation thereof, which basis must be reasonable,
submitted to the Applicable Borrower by such Lender or other Recipient shall,
absent manifest error, be final and conclusive and binding upon all parties
hereto) and (z) in the case of clause (iii) above, the Applicable Borrower shall
take one of the actions specified in Section 3.01(b) as promptly as possible
and, in any event, within the time period required by law.

 

(b)                                 At any time that any Eurocurrency Loan is
affected by the circumstances described in Section 3.01(a)(ii) or (iii), the
Applicable Borrower may (and in the case of a Eurocurrency Loan affected
pursuant to Section 3.01(a)(iii) the Applicable Borrower shall) either (i) if
the affected Eurocurrency Loan is then being made pursuant to a Borrowing, by
giving the Administrative Agent telephonic notice (confirmed promptly in
writing) thereof on the same date that the Applicable Borrower was notified by a
Lender or other Recipient pursuant to Section 3.01(a)(ii) or (iii), cancel said
Borrowing, or, in the case of any Borrowing of a Loan denominated in Dollars,
convert the related Notice of Borrowing into one requesting a Borrowing of Base
Rate Loans or require the affected Lender or other Recipient to make its
requested Loan as a Base Rate Loan, (ii) if the affected Eurocurrency Loan is
then outstanding and denominated in Dollars, upon at least one (1) Business
Days’ notice to the Administrative Agent, require the affected Lender or other
Recipient to Convert each such Eurocurrency Loan into a Base Rate Loan, (iii) if
the affected Eurocurrency Loan is then outstanding and is a EMEA Term Loan, bear
interest at such rate as the Administrative Agent shall determine adequately and
fairly reflects the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period plus the Applicable Term
Loan Margin or (iv) if the affected Eurocurrency Loan is then outstanding and is
a Revolving Loan denominated in an Approved Currency, shall be repaid on the
last day of the Interest Period applicable thereto; provided, however, that if
more than one Lender or other Recipient is affected at any time, then all
affected Lenders or other Recipients must be treated the same pursuant to this
Section 3.01(b).

 

(c)                                  If any Lender shall have determined that
after the Closing Date, any Change in Law regarding capital adequacy or
liquidity by any Governmental Authority, central bank or comparable agency
charged by law with the interpretation or administration thereof, or compliance
by such Lender or its parent corporation with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) of any
such authority, central bank, or comparable agency, in each case made subsequent
to the Closing Date, has or would have the effect of reducing by an amount
reasonably deemed by such Lender to be material to the rate of return on such
Lender’s or its parent corporation’s capital or assets as a consequence of such
Lender’s commitments or obligations hereunder to a level below that which such
Lender or its parent corporation would have achieved but for such adoption,
effectiveness, change or compliance (taking into consideration such Lender’s or
its parent corporation’s policies with respect to capital adequacy and
liquidity), then from time to time, within 15 days after demand by such Lender
(with a copy to the Administrative Agent), the Applicable Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender or
its parent corporation for such reduction.  Each Lender, upon determining in
good faith that any additional amounts will be payable pursuant to this
Section 3.01(c), will give prompt written notice thereof to the Applicable
Borrower, which notice shall set forth, in reasonable detail, the basis of the
calculation of such additional amounts, which basis must be reasonable, although
the failure to give any such notice shall not release or diminish any of the
Applicable Borrower’s obligations to pay additional amounts pursuant to this
Section 3.01(c) upon the subsequent receipt of such notice.

 

(d)                                 Notwithstanding anything in this Agreement
to the contrary, (i) no Lender shall be entitled to compensation or payment or
reimbursement of other amounts under Section 3.01 or Section 3.04 for any
amounts

 

89

--------------------------------------------------------------------------------


 

incurred or accruing more than 180 days prior to the giving of notice to the
Applicable Borrower of additional costs or other amounts of the nature described
in such Sections (provided that if such additional costs or other amounts arose
as a result of a Change in Law that was retroactive, then such 180 day period
shall be extended to include the period of retroactive effect thereof), and
(ii) no Lender shall demand compensation for any reduction referred to in
Section 3.01(c) or payment or reimbursement of other amounts under Section 3.04
if it shall not at the time be the general policy or practice of such Lender to
demand such compensation, payment or reimbursement in similar circumstances
under comparable provisions of other credit agreements.

 

Section 3.02                           Breakage Compensation.  The Applicable
Borrower shall compensate each Lender, upon its written request (which request
shall set forth the detailed basis for requesting and the method of calculating
such compensation), for all reasonable losses, costs, expenses and liabilities
(including any loss, cost, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Lender
to fund its Eurocurrency Loans) which such Lender may sustain in connection with
any of the following: (i) if for any reason (other than a default by such Lender
or the Administrative Agent) a Borrowing of Eurocurrency Loans does not occur on
a date specified therefor in a Notice of Borrowing or a Notice of Continuation
or Conversion (other than a Notice of Borrowing deemed withdrawn pursuant to
Section 3.01(a)); (ii) if any repayment, prepayment, Conversion or Continuation
of any Eurocurrency Loan occurs on a date that is not the last day of an
Interest Period applicable thereto; (iii) if any prepayment of any of its
Eurocurrency Loans is not made on any date specified in a notice of prepayment
given by the Applicable Borrower; (iv) as a result of an assignment by a Lender
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto pursuant to a request by the Applicable Borrower pursuant to
Section 3.05(b); or (v) as a consequence of (x) any other default by the
Applicable Borrower to repay or prepay any Eurocurrency Loans when required by
the terms of this Agreement or (y) an election made pursuant to
Section 3.05(b).  The written request of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Applicable Borrower and shall be conclusive absent manifest
error.  The Applicable Borrower shall pay such Lender the amount shown as due on
any such request within ten (10) days after receipt thereof.

 

Section 3.03                             Net Payments.

 

(a)                                 Defined Terms.  For purposes of this
Section 3.03, the term “Lender” includes any LC Issuer and the term “applicable
law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Credit Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(c)                                  Payment of Other Taxes by the Borrowers. 
Each Credit Party shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any applicable Other Taxes.

 

(d)                                 Indemnification by the Credit Parties. 
(i) Each EMEA Credit Party with respect to EMEA Term Loans shall, jointly and
severally, with such other EMEA Credit Parties indemnify each applicable
Recipient and (ii) each U.S. Credit Party with respect to U.S. Loans, Letters of
Credit and Revolving Commitments shall, jointly and severally, with such other
U.S. Credit Parties indemnify each applicable Recipient, in each case within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Applicable

 

90

--------------------------------------------------------------------------------

 


 

Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.06(b) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Credit Party to a Governmental
Authority pursuant to this Section 3.03, such Credit Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)                                  Status of Lenders.

 

(i)                                Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Applicable Borrower and the Administrative
Agent, at the time or times reasonably requested by the Applicable Borrower or
the Administrative Agent and at the time or times prescribed by applicable law,
such properly completed and executed documentation reasonably requested by the
Applicable Borrower or the Administrative Agent or prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced rate
of withholding.  In addition, any Lender, if reasonably requested by the
Applicable Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the U.S.
Borrower or the Administrative Agent as will enable the Applicable Borrower or
the Administrative Agent to determine whether or not such Lender is subject to
withholding, including backup withholding, or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.03(g)(ii)(A),  (ii)(B) and
(ii)(D) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)                             Without limiting the generality of the
foregoing, in the event that the Applicable  Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to such Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding Tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to such Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), whichever of the following is applicable:

 

91

--------------------------------------------------------------------------------


 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit J-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of such Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” related to the Applicable Borrower as described in
Section 881(c)(3)(C) of the Code and that no payments in connection with any
Loan Document are effectively connected with such Foreign Lender’s conduct of a
U.S. trade or business (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN-E; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner (for example, where the Foreign Lender is a partnership, or is
a participating Lender), executed originals of IRS Form W-8IMY, accompanied by
IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8 BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-2 or Exhibit J-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership (and not a
participating Lender) and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to such Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit such Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to such Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by such Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for such Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify such Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

92

--------------------------------------------------------------------------------


 

Each Lender hereby authorizes the Administrative Agent to deliver to the Credit
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 3.03(g).

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 3.03 (including by the payment of additional amounts pursuant to this
Section 3.03), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(i)                                     VAT

 

(i)                                     All amounts expressed to be payable
under any Loan Document by any party to a Recipient which (in whole or in part)
constitute the consideration for any supply for VAT purposes are deemed to be
exclusive of any VAT which is chargeable on that supply, and accordingly,
subject to paragraph (b) below, if VAT is or becomes chargeable on any supply
made by any Recipient to any party under a Loan Document and such Recipient is
required to account to the relevant tax authority for the VAT, that party must
pay to such Recipient (in addition to and at the same time as paying any other
consideration for such supply) an amount equal to the amount of the VAT (and
such Recipient must promptly provide an appropriate VAT invoice to that party).

 

(ii)                                  If VAT is or becomes chargeable on any
supply made by any Recipient (the “Supplier”) to any other Recipient (the “VAT
Receiver”) under any Loan Document, and any party other than the VAT Receiver
(the “Relevant Party”) is required by the terms of any Loan Document to pay an
amount equal to the consideration for that supply to the Supplier (rather than
being required to reimburse or indemnify the VAT Receiver in respect of that
consideration):

 

(A)                               where the Supplier is the person required to
account to the relevant tax authority for the VAT, the Relevant Party must also
pay to the Supplier (at the same time as paying that amount) an additional
amount equal to the amount of the VAT.  The VAT Receiver must (where this
paragraph (A) applies) promptly pay to the Relevant Party an amount equal to any
credit or repayment the VAT Receiver receives from the relevant tax authority
which the VAT Receiver reasonably determines relates to the VAT chargeable on
that supply; and

 

(B)                               where the VAT Receiver is the person required
to account to the relevant tax authority for the VAT, the Relevant Party must
promptly, following demand from the VAT Receiver, pay to the VAT Receiver an
amount equal to the VAT chargeable on that supply but only to the extent that
the VAT Receiver reasonably determines that it is not entitled to credit or
repayment from the relevant tax authority in respect of that VAT.

 

(iii)                               Where any Loan Document requires any party
to reimburse or indemnify a Recipient for any cost or expense, that party shall
reimburse or indemnify (as the case may be) such Recipient for the full amount
of such cost or expense, including such part thereof as represents VAT, save to
the extent that such

 

93

--------------------------------------------------------------------------------


 

Recipient reasonably determines that it is entitled to credit or repayment in
respect of such VAT from the relevant tax authority.

 

(iv)                              Any reference in this Section 3.03(i) to any
party shall, at any time when such party is treated as a member of a group or
unity (including but not limited to a fiscale eenheid for Dutch VAT purposes,
“Unity”) for VAT purposes, include (where appropriate and unless the context
otherwise requires) a reference to the person who is treated at that time as
making the supply, or (as appropriate) receiving the supply, under the grouping
rules (provided for in Article 11 of Council Directive 2006/112/EC (or as
implemented by the relevant member state of the European Union) or any other
similar provision in any jurisdiction which is not a member state of the
European Union) so that a reference to a party shall be construed as a reference
to that party or the relevant group or Unity of which that party is a member for
VAT purposes at the relevant time or the relevant representative member (or
head) of that group or Unity at the relevant time (as the case may be).

 

(v)                                 In relation to any supply made by a
Recipient to any party under any Loan Document, if reasonably requested by such
Recipient, that party must promptly provide such Recipient with details of that
party’s VAT registration and such other information as is reasonably requested
in connection with such Recipient’s VAT reporting requirements in relation to
such supply.

 

(j)                                    Survival.  Each party’s obligations under
this Section 3.03 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

Section 3.04                             Increased Costs to LC Issuers.  If
after the Closing Date, there is a Change in Law by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any LC Issuer or any Lender with any
request or directive (whether or not having the force of law) by any such
authority, central bank or comparable agency (in each case made subsequent to
the Closing Date) shall either (i) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against Letters of
Credit issued by such LC Issuer or such Lender’s participation therein, or
(ii) impose on such LC Issuer or any Lender any other conditions affecting this
Agreement, any Letter of Credit or such Lender’s participation therein; and the
result of any of the foregoing is to increase the cost to such LC Issuer or such
Lender of issuing, maintaining or participating in any Letter of Credit, or to
reduce the amount of any sum received or receivable by such LC Issuer or such
Lender hereunder (other than any increased cost or reduction in the amount
received or receivable resulting from the imposition of or a change in the rate
of any (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of “Excluded Taxes” and (C) Connection Income Taxes), then, upon
demand to the U.S. Borrower by such LC Issuer or such Lender (a copy of which
notice shall be sent by such LC Issuer or such Lender to the Administrative
Agent), the U.S. Borrower shall pay to such LC Issuer or such Lender such
additional amount or amounts as will compensate any such LC Issuer or such
Lender for such increased cost or reduction.  A certificate submitted to the
U.S. Borrower by any LC Issuer or any Lender, as the case may be (a copy of
which certificate shall be sent by such LC Issuer or such Lender to the
Administrative Agent), setting forth, in reasonable detail, the basis for the
determination of such additional amount or amounts necessary to compensate any
LC Issuer or such Lender as aforesaid shall be conclusive and binding on the
U.S. Borrower absent manifest error, although the failure to deliver any such
certificate shall not release or diminish the U.S. Borrower’s obligations to pay
additional amounts pursuant to this Section 3.04.

 

Section 3.05                             Change of Lending Office; Replacement
of Lenders.

 

(a)                                 Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 3.01(a)(ii) or (iii),
3.01(c), 3.03 or 3.04 requiring the payment of additional amounts to the Lender,
such Lender will, if requested by the U.S. Borrower, use commercially reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another Applicable Lending Office for any Loans or Commitments affected by such
event; provided, however, that such designation is made on such terms that such
Lender and its Applicable Lending Office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section.  The U.S. Borrower hereby agrees to
pay all reasonable,

 

94

--------------------------------------------------------------------------------


 

documented, out-of-pocket costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                 If (i) any Lender requests any compensation,
reimbursement or other payment under Section 3.01(a)(ii) or (iii), 3.01(c) or
3.04 with respect to such Lender, (ii) the U.S. Borrower is, or because of a
matter in existence as of the date that the U.S. Borrower is seeking to exercise
its rights under this Section will be, required to pay any additional amount to
any Lender or Governmental Authority pursuant to Section 3.03, or (iii) or if
any Lender is a Defaulting Lender, then the U.S. Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
the restrictions contained in Section 11.06(c)), all its interests, rights and
obligations under this Agreement to an Eligible Assignee that shall assume such
obligations; provided, however, that (1) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the U.S. Borrower (in the case of all other amounts, including any
breakage compensation under Section 3.02 hereof but excluding any amount payable
under Section 2.13(g)), and (2) in the case of any such assignment resulting
from a claim for compensation, reimbursement or other payments required to be
made under Section 3.01(a)(ii) or (iii), Section 3.01(c) or Section 3.04 with
respect to such Lender, or resulting from any required payments to any Lender or
Governmental Authority pursuant to Section 3.03, such assignment will result in
a reduction in such compensation, reimbursement or payments.  A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
U.S. Borrower to require such assignment and delegation cease to apply.

 

(c)                                  Nothing in this Section 3.05 shall affect
or postpone any of the obligations of any Borrower or the right of any Lender
provided in Sections 3.01, 3.03 or 3.04.

 

Section 3.06                             Exchange Indemnification and Increased
Costs.  The U.S. Borrower shall, upon written demand from the Administrative
Agent or the applicable LC Issuer or LC Participant (if any), pay to any such
applicable Person the amount of (i) any loss or cost or increased cost incurred
by such Person, (ii) any reduction in any amount payable to or in the effective
return on the capital to such Person, (iii) any interest or any other return,
including principal, foregone by such Person as a result of the introduction of,
change-over to or operation of the applicable Approved Currency or (iv) any
currency exchange loss that such Person sustains, in each case of clauses
(i) through (iv), as a result of (1) any payment being made by any Borrower in
an Approved Currency other than that originally extended to such Borrower (other
than with respect to Letter of Credit fees and commissions) or (2) the failure
of such Borrower to repay a Loan or to reimburse a Letter of Credit denominated
in such Approved Currency.  A certificate of the Administrative Agent setting
forth in reasonable detail the basis for determining such additional amount or
amounts necessary to compensate such Person shall be conclusively presumed to be
correct save for manifest error.

 

ARTICLE IV.

 

CONDITIONS PRECEDENT

 

Section 4.01                             Conditions Precedent at Closing Date. 
The obligation of the Lenders to make Loans, and of any LC Issuer to issue
Letters of Credit, is subject to the satisfaction of each of the following
conditions on or prior to the Closing Date:

 

(i)                                     Credit Agreement.  This Agreement shall
have been executed by the Borrowers, the Administrative Agent, each LC Issuer
and each of the Lenders.

 

(ii)                                  Notes.  The Applicable Borrower shall have
executed and delivered to the Administrative Agent the appropriate Note or Notes
for the account of each Lender that has requested the same.

 

(iii)                               Guaranty Agreements.  (a) Each U.S. Borrower
Guarantor that is a Buyer Loan Party shall have duly executed and delivered the
Closing Date U.S. Subsidiary Guaranty and (b) each Non-U.S. Subsidiary Guarantor
that is a Buyer Loan Party shall have duly executed and delivered the Closing
Date Non-U.S. Subsidiary Guaranty.

 

95

--------------------------------------------------------------------------------


 

(iv)                              Security Documents.  The U.S. Borrower and
each U.S. Borrower Guarantor that is a Buyer Loan Party shall have duly executed
and delivered the U.S. Security Agreement and all of the following in connection
therewith, each of which shall be in form and substance reasonably satisfactory
to the Administrative Agent: (A) the Collateral Assignments  to which it is
required to become a party pursuant to the terms of the U.S. Security Agreement,
(B) a Perfection Certificate and (C) any U.S. Intellectual Property Security
Agreement to which it is required to become a party pursuant to the terms of the
U.S. Security Agreement.

 

(v)                                 Fees.  The U.S. Borrower shall have (A) paid
to the Administrative Agent, for its own account, the fees required to be paid
by it on the Closing Date pursuant to the Fee Letter, (B) paid to the
Administrative Agent, for the account of the Lenders, the upfront fees required
to be paid by it on the Closing Date, (C) paid to the Lead Arrangers the fees
required to be paid pursuant to the Fee Letter and (D) paid or caused to be paid
all reasonable fees and expenses of the Administrative Agent and of counsel to
the Administrative Agent that have been invoiced at least two (2) Business Days
prior to the Closing Date (or such later time or date as may be agreed to by the
U.S. Borrower) in connection with the preparation, execution and delivery of
this Agreement and the other Loan Documents and the consummation of the
transactions contemplated hereby and thereby.

 

(vi)                              Corporate Resolutions and Approvals.  The
Administrative Agent shall have received certified copies of the resolutions of
the board of directors (or similar governing body) and any supervisory board (if
applicable) of each Buyer Loan Party approving the Loan Documents to which such
Buyer Loan Party is or may become a party, and of all documents evidencing other
necessary corporate or other organizational action (including resolutions of the
members or shareholders of a Buyer Loan Party, as the case may be, with respect
to the execution, delivery and performance by such Buyer Loan Party of the
Transactions and the Loan Documents to which it is or may become a party.

 

(vii)                           Incumbency Certificates.  The Administrative
Agent shall have received a certificate of the Secretary or an Assistant
Secretary of each Buyer Loan Party certifying the names and true signatures of
the officers of such Buyer Loan Party authorized to sign the Loan Documents to
which such Buyer Loan Party is a party and any other documents to which such
Buyer Loan Party is a party that may be executed and delivered in connection
herewith.

 

(viii)                        Opinions of Counsel.  The Administrative Agent
shall have received such opinions of counsel from counsel to the Buyer Loan
Parties and/or counsel to the Lenders, as reasonably determined by counsel to
such Buyer Loan Parties and counsel to the Lenders in each jurisdiction, in each
jurisdiction in which any such Buyer Loan Parties is organized, in form and
substance reasonably satisfactory to the Administrative Agent.

 

(ix)                              Recordation of Security Documents, Delivery of
Collateral, Taxes, etc.  Subject to the Funding Conditions Provision, the
Security Documents (or proper notices or UCC financing statements) shall have
been duly recorded, published and filed in such manner and in such places as is
required by law to establish, perfect, preserve and protect the rights, Liens
and security interests of the parties thereto and their respective successors
and assigns, all Collateral items required to be physically delivered to the
Administrative Agent thereunder shall have been so delivered, accompanied by any
appropriate instruments of transfer, and all taxes, fees and other charges then
due and payable in connection with the execution, delivery, recording,
publishing and filing of such instruments and the issuance of the Obligations
and the delivery of the Notes shall have been paid in full.

 

(x)                                 Historical Financial Statements.  The
Administrative Agent shall have received (a) an unaudited consolidated balance
sheet of the U.S. Borrower and its Subsidiaries as of the last day of the most
recent fiscal quarter of the U.S. Borrower ended both (x) after the end of the
most recent fiscal year for which financial statements have been delivered
pursuant to clause (c) below and (y) at least 45 days prior to the Closing Date
(but only if such period is one of the first three fiscal quarters of the fiscal
year) and related statements of income and cash flows for the period ending on
the last day of such fiscal quarter and beginning on the first day of the fiscal
year in which such fiscal quarter falls and for the comparable period in the
prior fiscal year, (b) the audited consolidated balance sheets of the U.S.
Borrower and its

 

96

--------------------------------------------------------------------------------


 

Subsidiaries as of the end of the two most recent fiscal years ended at least 90
days prior to the Closing Date and related statements of income and cash flows
of the U.S. Borrower and its Subsidiaries for the three most recent fiscal years
of the U.S. Borrower ended at least 90 days prior to the Closing Date, and
(c) the audited consolidated balance sheets of the Target and its subsidiaries
as of the end of the fiscal years ended December 31, 2017 and December 31, 2016
and related consolidated statements of income and cash flows of the Target and
its subsidiaries for each of the three fiscal years ended December 31, 2017,
together with the related audit reports, in the case of the fiscal years ended
December 31, 2017 and December 31, 2016, prepared in accordance EU IFRS and, in
the case of the fiscal year ended December 31, 2015, prepared in accordance with
the Luxembourg Generally Accepted Accounting Principles (“Luxembourg GAAP”)
(clauses (a), (b) and (c),collectively, the “Historical Financial Statements”).

 

(xi)                              Pro Forma Financial Statements.  The
Administrative Agent shall have received a pro forma consolidated balance sheet
and related pro forma consolidated statement of income of the U.S. Borrower and
its Subsidiaries as of and for the year ended at least 90 days prior to the
Closing Date, prepared after giving effect to the Transactions as if the
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such statement of income) in
accordance with, or reconciled to, GAAP.

 

(xii)                           Closing Certificate.  The Administrative Agent
shall have received an officer’s certificate executed by a Financial Officer of
the U.S. Borrower certifying that the conditions in Sections 4.01(xiv) and
4.01(xvii) have been satisfied or will be substantially satisfied concurrently
with the initial Credit Event on the Closing Date.

 

(xiii)                        Corporate Charters, Governing Documents and Good
Standing Certificates.  The Administrative Agent shall have received:  (A) a
certified copy of the Certificate or Articles of Incorporation or equivalent
formation document of each Buyer Loan Party and any and all amendments and
restatements thereof, certified as of a recent date by the relevant Secretary of
State (or comparable governmental authority in any foreign jurisdiction or, in
the case of a Credit Party organized under the laws of any province of Canada or
under the laws of Ireland, an officer of such Buyer Loan Party), (B) a copy of
the bylaws, operating agreement, partnership agreement or equivalent governing
document of each such Buyer Loan Party and all amendments and restatements
thereof, and, to the extent applicable, any unanimous shareholder agreement or
declaration limiting the powers of the directors of such Buyer Loan Party, in
each case, certified by the Secretary or an Assistant Secretary of such Buyer
Loan Party, and (C) to the extent applicable, a “long-form” good standing
certificate or a certificate of existence from the Secretary of State (or, if
applicable, a certificate of status from a comparable governmental authority in
any foreign jurisdiction) of the state or other applicable jurisdiction of
incorporation or formation, dated as of a recent date, certifying as to the good
standing of such Buyer Loan Party.

 

(xiv)                       Representations and Warranties.  Subject to the
Funding Conditions Provision, the Specified Acquisition Agreement
Representations and the Specified Representations shall be true and correct in
all material respects (except that any such representation and warranty that is
qualified as to “materiality” or “material adverse effect” shall be true and
correct in all respects).

 

(xv)                          Solvency Certificate.  The Administrative Agent
shall have received a solvency certificate in the form attached hereto as
Exhibit D, dated as of the Closing Date, and executed by a Financial Officer of
the U.S. Borrower.

 

(xvi)                       Intercompany Subordination Agreement.  The U.S.
Borrower and its Restricted Subsidiaries as determined immediately prior to the
Closing Date shall have duly executed and delivered the Intercompany
Subordination Agreement.

 

(xvii)                    Payment of Outstanding Indebtedness, etc.  The
Administrative Agent shall have received evidence of the occurrence of the
Refinancing (or evidence that the Refinancing shall occur substantially
concurrently with the initial Credit Event on the Closing Date).

 

97

--------------------------------------------------------------------------------


 

(xviii)                 Target Acquisition; Target Acquisition Documentation. 
The Target Acquisition (including, for the avoidance of doubt, the issuance of
the U.S. Borrower’s Equity Interests constituting a portion of the purchase
price, as noted in subclause (xix) below) shall, substantially concurrently with
the initial Credit Event on the Closing Date, be consummated pursuant to the
Target Acquisition Agreement (without any amendment, modification or waiver of
any provision of the Target Acquisition Agreement that would be materially
adverse to the Lenders or the Lead Arrangers without the consent of the Lead
Arrangers; it being agreed and understood that (x) any reduction in aggregate
purchase price from the original aggregate purchase price set forth in the
Target Acquisition Agreement shall not be materially adverse to the interests of
the Lenders or the Lead Arrangers so long as such decrease is allocated to
reduce the aggregate principal amount of the Term Loans on a dollar-for-dollar
basis, and (y) any increase in purchase price shall not be materially adverse to
the Lenders or the Lead Arrangers so long as such increase is not funded with
the proceeds of Indebtedness or Disqualified Equity Interests).

 

(xix)                       Equity Issuance.  The U.S. Borrower shall have
received on or prior to the Closing Date, net cash proceeds of not less than
$250,000,000 from the issuance of its Equity Interests; provided that any
preferred stock shall be issued pursuant to the Series A CoD (or such other
terms as agreed to between the U.S. Borrower and the Lead Arrangers).

 

(xx)                          Patriot Act.  The Administrative Agent and the
Lenders shall have received, at least three (3) Business Days prior to the
Closing Date, all documentation and other information reasonably requested by
the Administrative Agent and the Lenders under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA Patriot Act,
so long as such information is requested at least ten (10) Business Days prior
to the Closing Date.

 

(xxi)                       Notice of Borrowing and Flow of Funds Memorandum. 
The Administrative Agent shall have received a Notice of Borrowing no later than
3:00 P.M. one (1) Business Day in advance of the Closing Date (or such later
time or date as the Administrative Agent may agree in its reasonable discretion)
together with a flow of funds memorandum.

 

For purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

Section 4.02                             Conditions Precedent to All Credit
Events After the Closing Date.  The obligations of the Lenders and each LC
Issuer to make or participate in each Credit Event after the Closing Date is
subject, at the time thereof, to the satisfaction of the following conditions:

 

(i)                                     Revolving Credit Exposure.  Immediately
after giving effect to any such Credit Event after the Closing Date, the
Aggregate Revolving Facility Exposure shall not exceed the Revolving Commitments
then in effect.

 

(ii)                                  Notice.  The Administrative Agent (and in
the case of subpart (iii) below, the applicable LC Issuer) shall have received,
as applicable, (i) a Notice of Borrowing meeting the requirements of
Section 2.06(b) with respect to any Borrowing (other than a Continuation or
Conversion), (ii) a Notice of Continuation or Conversion meeting the
requirements of Section 2.10(b) with respect to a Continuation or Conversion, or
(iii) an LC Request meeting the requirements of Section 2.05(b) with respect to
each LC Issuance.

 

(iii)                               No Default; Representations and Warranties. 
With respect to each Credit Event after the Closing Date, at the time thereof
and also after giving effect thereto:  (i) there shall exist no Default or Event
of Default; and (ii) all representations and warranties of the Credit Parties
contained herein or in the other Loan Documents shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event, except to
the extent that such representations and warranties expressly relate to an
earlier specified date, in which case

 

98

--------------------------------------------------------------------------------


 

such representations and warranties shall have been true and correct in all
material respects as of the date when made (except to the extent any such
representation or warranty is qualified by “materiality or “Material Adverse
Effect” or a similar term, in which case such representation and warranty shall
be true and correct in all respects).

 

Section 4.03                             Conditions
Satisfied.                    The acceptance of the benefits of (i) the Credit
Events on the Closing Date shall constitute a representation and warranty by the
Applicable Borrower to the Administrative Agent, each LC Issuer and each of the
Lenders that all of the applicable conditions specified in Section 4.01 have
been satisfied as of the times referred to in such Section and (ii) subject to
the terms and conditions of Sections 2.17, 2.18, 2.19, 2.20 and 2.21 and any
Limited Condition Acquisition, each Credit Event thereafter shall constitute a
representation and warranty by the Applicable Borrower to the Administrative
Agent, each LC Issuer and each of the Lenders that all of the applicable
conditions specified in Section 4.02 have been satisfied as of the times
referred to in such Section.

 

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Administrative Agent, the Lenders and each LC Issuer to
enter into this Agreement and to make the Loans and to issue and to participate
in the Letters of Credit provided for herein, the Borrowers (with respect to
themselves and on behalf of the Restricted Subsidiaries) make the following
representations and warranties to, and agreements with, the Administrative
Agent, the Lenders and each LC Issuer, all of which shall survive the execution
and delivery of this Agreement and each Credit Event:

 

Section 5.01                             Corporate Status.  The U.S. Borrower
and each of its Restricted Subsidiaries (i) is a duly incorporated, organized or
formed (as applicable) and validly existing corporation, company, partnership or
limited liability company, as the case may be, (ii) is in good standing or in
full force and effect under the laws of the jurisdiction of its formation,
(iii) has the corporate, partnership or limited liability company power and
authority, as applicable, to own its property and assets and to transact the
business in which it is engaged and presently proposes to engage, and (iv) is
duly qualified and is authorized to do business in all jurisdictions where it is
required to be so qualified or authorized except, in the case of clauses (ii),
(iii), and (iv) where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.

 

Section 5.02                             Corporate Power and Authority.  Each
Credit Party has the corporate or other organizational power and authority to
execute, deliver and carry out the terms and provisions of the Loan Documents to
which it is party and has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of the Loan
Documents to which it is party.  Each Credit Party has duly executed and
delivered each Loan Document to which it is party and each Loan Document to
which it is party, subject to the Legal Reservations and Non-U.S. Perfection
Requirements, constitutes the legal, valid and binding agreement and obligation
of such Credit Party enforceable in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).

 

Section 5.03                             No Violation.  Neither the execution,
delivery and performance by any Credit Party of the Loan Documents to which it
is party nor compliance with the terms and provisions thereof (i) will
contravene any provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any Governmental Authority applicable to such Credit
Party or its properties and assets, (ii) will conflict with or result in any
breach of, any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (other than the Liens created pursuant
to the Security Documents) upon any of the property or assets of such Credit
Party pursuant to the terms of (A) any Target Acquisition Documentation or any
Material Contract, or (B) any other promissory note, bond, debenture, indenture,
mortgage, deed of trust, credit or loan agreement, or any other agreement or
other instrument, to which such Credit Party is a party or by which it or any of
its property or assets are bound or to which it may be subject which evidences
Material Indebtedness, or (iii) will violate any provision of the Organizational
Documents of such Credit Party, in

 

99

--------------------------------------------------------------------------------


 

each case referred to in clauses (i), (ii) and (iii) where the contravention,
conflict or violation thereof would reasonably be expected to have a Material
Adverse Effect.

 

Section 5.04                             Governmental Approvals.  No order,
consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, any Governmental Authority
(including the U.S. Department of Commerce pursuant to the Export Administration
Regulations) is required to authorize or is required as a condition to (i) the
execution, delivery and performance by any Credit Party of any Loan Document to
which it is a party or any of its obligations thereunder or (ii) the legality,
validity, binding effect or enforceability of any Loan Document to which any
Credit Party is a party, except (x) the filing and recording of financing
statements and other documents necessary in order to perfect the Liens created
by the Security Documents, subject to the Funding Conditions Provision, the
Agreed Security Principles, the Legal Reservations and the Non-U.S. Perfection
Requirements and (y) those orders, consents, approvals, licenses,
authorizations, or validations received, or filings, recordings or registrations
filed, or exemptions granted, if any.

 

Section 5.05                             Litigation.  There are no actions,
suits or proceedings pending or, to the knowledge of the Borrowers, threatened
in writing with respect to any Credit Party or any of their respective
Restricted Subsidiaries or against any of their respective properties (i) that
have had, or would reasonably be expected to have, a Material Adverse Effect, or
(ii) that question the validity or enforceability of any of the Loan Documents,
or of any action to be taken by any Credit Party pursuant to any of the Loan
Documents.

 

Section 5.06                             Use of Proceeds; Margin Regulations;
Sanctions.

 

(a)                                 The proceeds of all Loans  and LC Issuances
shall be utilized to (a) consummate the Target Acquisition and pay the fees,
costs and expenses incurred in connection therewith, (b) consummate the
Refinancing, (c) provide working capital and funds for other general corporate
purposes (including consummating Permitted Acquisitions, permitted Investments
and permitted Restricted Payments) and (d) provide back-to-back support for or
to replace the Existing Letters of Credit, in each case, not inconsistent with
the terms of this Agreement; provided that the aggregate principal amount of
Revolving Loans made on the Closing Date (if any) shall not exceed $60,000,000
and shall be used solely to fund any original issue discount and/or upfront fees
with respect to the Loans required to be funded on the Closing Date pursuant to
any applicable market flex or securities demand provisions under the Fee Letter.

 

(b)                                 No part of the proceeds of any Credit Event
will be used directly or indirectly to purchase or carry Margin Stock, or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock, in violation of any of the provisions of Regulations T, U or X of the
Board of Governors of the Federal Reserve System.  No Credit Party is engaged in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock.  At no time would more than 25% of the value of the assets of the
U.S. Borrower or of the U.S. Borrower and its consolidated Subsidiaries that are
subject to any “arrangement” (as such term is used in Section 221.2(g) of such
Regulation U) hereunder be represented by Margin Stock.

 

(c)                                  The Borrowers will use commercially
reasonable efforts such that no proceeds borrowed under any Loan will be used in
a manner which would constitute a “use of proceeds in Switzerland” as
interpreted by the Swiss Federal Tax Administration for purposes of Swiss
Withholding Tax, except and to the extent that a written confirmation or tax
ruling countersigned by the Swiss Federal Tax Administration has been obtained
(in a form satisfactory to the Administrative Agent) confirming that the
intended “use of proceeds in Switzerland” does not result in interest payments
in respect of any Loan becoming subject to a withholding or deduction for Swiss
Withholding Tax.

 

(d)                                 No part of the proceeds of any Credit Event
will be used directly or indirectly to fund any unlawful activities or business
of or with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions or in any other
manner that would result in a violation of Sanctions by any Person. This
Section 5.06 shall not be interpreted or applied to any Credit Party with its
seat in Germany to the extent that the obligations under this Section 5.06 would
violate or expose such Credit Party or any directors, officer or employee
thereof to any liability under any anti-boycott or blocking law, regulation or
statute that is in force from time to time in the Federal Republic of Germany or
the European Union and applicable to such

 

100

--------------------------------------------------------------------------------

 


 

entity (including without limitation EU Regulation (EC) 2271/96 and Section 7 of
the German Foreign Trade Ordinance (Verordnung zur Durchführung des
Außenwirtschaftsgesetzes (Außenwirtschaftsverordnung — AWV)).

 

Section 5.07                             Financial Statements(a)   .

 

(a)                                 The U.S. Borrower has furnished to the
Administrative Agent and the Lenders complete and correct copies of the
Historical Financial Statements.  The financial statements referred to in
clauses (a) and (b) of the definition of Historical Financial Statements have
been prepared in accordance with GAAP, consistently applied (except as stated
therein), and fairly present the financial position of the U.S. Borrower and its
Subsidiaries (excluding, for the avoidance of doubt, the Target Companies) as of
the respective applicable dates indicated and the consolidated results of their
operations and cash flows for the respective periods indicated, subject in the
case of any such financial statements that are unaudited, to the absence of
footnotes and normal audit or review adjustments.  The financial statements
referred to in clause (c) of the definition of Historical Financial Statements
have been prepared in accordance with EU IFRS, or, in the case of the fiscal
year ended December 31, 2015, Luxembourg GAAP, in each case consistently applied
(except as stated therein), and fairly present the financial position of the
Target Companies as of the respective applicable dates indicated and the
consolidated results of their operations and cash flows for the respective
periods indicated.  Other than the Obligations, the U.S. Borrower, the Target
and their respective Subsidiaries did not have, as of the date of the latest
financial statements referred to above, and will not have as of the Closing Date
after giving effect to the incurrence of Loans or LC Issuances hereunder, any
material or significant contingent liability or liability for taxes, long-term
lease or unusual forward or long-term commitment that is not reflected in the
foregoing financial statements or the notes thereto in accordance with GAAP, EU
IFRS or Luxembourg GAAP, as applicable, and that in any such case is material in
relation to the business, operations, properties, assets or financial condition
of the U.S. Borrower, the Target and their respective Subsidiaries.

 

(b)                                 The financial projections of the U.S.
Borrower and its Subsidiaries, dated as of April 10, 2018, prepared by the U.S.
Borrower (after giving effect to the Transactions) calculated on an annual basis
for the calendar years 2017 through 2022 and delivered to the Administrative
Agent and the Lenders (the “Financial Projections”) were prepared on behalf of
the U.S. Borrower in good faith on the basis of the assumptions stated therein,
which assumptions were believed to be reasonable at the time made in light of
the conditions existing at the time the Financial Projections were created;
provided that no representation or warranty is made as to the impact of future
general economic conditions or as to whether the U.S. Borrower’s projected
consolidated results as set forth in the Financial Projections will actually be
realized, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results for the periods
covered by the Financial Projections may differ materially from the Financial
Projections.

 

(c)                                  The Target German Assets contributed
approximately $21,000,000 of Consolidated EBITDA calculated on a pro forma basis
(giving effect to the Target Acquisition as if it had occurred on January 1,
2017) for the fiscal year ended December 31, 2017.

 

Section 5.08                               Solvency.  Both immediately before
and immediately after giving effect to the Transactions to occur and the initial
Credit Event on the Closing Date, (i) the present fair salable value of the
assets of the U.S. Borrower and its Subsidiaries, on a consolidated basis, is
greater than the (a) total amount of present debts and liabilities (including
subordinated and contingent liabilities) of the U.S. Borrower and its
Subsidiaries, on a consolidated basis, and (b) amount that will be required to
pay the probable liability, on a consolidated basis, of their debts and other
liabilities (including subordinated and contingent liabilities) as such debts
and liabilities become absolute and matured, (ii) the U.S. Borrower and its
Subsidiaries, on a consolidated basis, are able to pay all debts and liabilities
(including subordinated and contingent liabilities) as such debts and
liabilities become absolute and matured, (iii) the U.S. Borrower and its
Subsidiaries, on a consolidated basis, do not have unreasonably small capital
with which to conduct the business in which they are engaged as such business is
now conducted and is proposed to be conducted following the date hereof, and
(iv) neither the U.S. Borrower nor any of its Subsidiaries intends to hinder,
delay or defraud either present or future creditors or any other person to which
the U.S. Borrower or its Subsidiaries are or, on or after the date hereof, will
become indebted.  For purposes of this Section 5.08, in computing the amount of
contingent liabilities at any time, such liabilities shall be computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

101

--------------------------------------------------------------------------------


 

Section 5.09                           No Material Adverse Change.  Since the
Closing Date, there has been no change in the financial condition, business,
affairs or properties and assets of the U.S. Borrower and its Restricted
Subsidiaries taken as a whole, except for changes none of which, individually or
in the aggregate, has had or would reasonably be expected to have, a Material
Adverse Effect.

 

Section 5.10                           Tax Returns and Payments.

 

(a)                                 Each Credit Party has filed all federal and
state income tax returns and all other material tax returns, domestic and
foreign, required to be filed by it and has paid all material taxes and
assessments payable by it that have become due, other than those not yet
delinquent or those being contested in good faith.  No claims or investigations
are being asserted against Credit Parties with respect to Taxes, where such
claim or investigation would have a Material Adverse Effect, unless the same are
being disputed in good faith by appropriate means or adequate reserves are being
maintained in respect of such claims.  Each Credit Party has established on its
books such charges, accruals and reserves in respect of taxes, assessments, fees
and other governmental charges for all fiscal periods as are required by GAAP. 
No Credit Party knows of any proposed assessment for additional federal,
foreign, state or provincial taxes for any period, or of any basis therefor,
which, individually or in the aggregate, taking into account such charges,
accruals and reserves in respect thereof as the U.S. Borrower and its Restricted
Subsidiaries have made, would reasonably be expected to have a Material Adverse
Effect.

 

Section 5.11                           Title to Properties, etc.  Each Credit
Party has good and marketable title, in the case of owned Real Property, and
good title (or valid Leaseholds, in the case of any leased property), in the
case of all other property, to all of its properties and assets free and clear
of Liens other than Permitted Liens or as a result of a Directed Divestment In
Trust.  Schedule 5.11 sets forth a complete list of each Real Property owned by
the Credit Parties on the Closing Date having a fair market value in excess of
$10,000,000.

 

Section 5.12                           Lawful Operations, etc.  Each Credit
Party and each Restricted Subsidiary:  (i) holds all necessary foreign, federal,
state, provincial, local and other governmental licenses, registrations,
certifications, permits and authorizations necessary to conduct its business and
own its properties (except as a result of any Directed Divestment with respect
to any Target German Asset); and (ii) is in full compliance with all
requirements imposed by law, regulation or rule, whether foreign, federal, state
or local, that are applicable to it, its operations, or its properties and
assets, including applicable requirements of Environmental Laws, except for any
failure to obtain and maintain in effect, or noncompliance that, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

Section 5.13                             Environmental Matters.

 

(a)                                 Each Credit Party and each of their
Subsidiaries is in compliance with all applicable Environmental Laws, except to
the extent that any such failure to comply (together with any resulting
penalties, fines or forfeitures) would not reasonably be expected to have a
Material Adverse Effect.  All licenses, permits, registrations or approvals
required for the conduct of the business of each Credit Party and each of their
Subsidiaries under any Environmental Law have been secured and each Credit Party
and each of their Subsidiaries is in substantial compliance therewith, except
for such licenses, permits, registrations or approvals the failure to secure or
to comply therewith would not reasonably be likely to have a Material Adverse
Effect.  No Credit Party nor any of their Subsidiaries has received written
notice, and no Authorized Officer of such Credit Party or Subsidiary knows, that
it is in any respect in noncompliance with, breach of or default under any
applicable writ, order, judgment, injunction, or decree issued pursuant to
Environmental Laws to which such Credit Party or such Subsidiary is a party or
that would affect the ability of such Credit Party or such Subsidiary to operate
any Real Property, except in each such case, such noncompliance, breaches or
defaults as would not reasonably be expected to, in the aggregate, have a
Material Adverse Effect.  There are no Environmental Claims pending or, to the
knowledge of any Credit Party, threatened in writing wherein an unfavorable
decision, ruling or finding would reasonably be expected to have a Material
Adverse Effect.  There are no facts, circumstances, conditions or occurrences on
any Real Property owned, leased or operated by the Credit Parties or their
Subsidiaries as to which any Credit Party or any such Subsidiary has received
written notice, that would reasonably be expected:  (i) to form the basis of an
Environmental Claim against any Credit Party or any of their Subsidiaries or any
Real Property of a Credit Party or any of their Subsidiaries; or (ii) to cause
such Real Property to be subject to any restrictions on the ownership,
occupancy, use or transferability of such Real Property under any Environmental
Law, except in each such case, such Environmental

 

102

--------------------------------------------------------------------------------


 

Claims or restrictions that individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 To the knowledge of the Credit Parties,
Hazardous Materials have not at any time been (i) generated, used, treated or
stored on, or transported to or from, any Real Property of the Credit Parties or
any of their Subsidiaries or (ii) released on or about any such Real Property,
in each case where such occurrence or event is not in compliance with or would
give rise to liability of the U.S. Borrower or its Subsidiaries under
Environmental Laws and would reasonably be expected to have a Material Adverse
Effect.

 

Section 5.14                             Compliance with ERISA, etc.

 

(a)                                 Compliance by the Credit Parties with the
provisions hereof and Credit Events contemplated hereby will not involve any
non-exempt prohibited transaction within the meaning of ERISA or Section 4975 of
the Code.  The Credit Parties, their Subsidiaries and each ERISA Affiliate,
except for such non-compliance that would not reasonably be expected to have a
Material Adverse Effect (i) has fulfilled all obligations under the minimum
funding standards of ERISA and the Code with respect to each U.S. Plan that is
not a Multi-Employer Plan or a Multiple Employer Plan, (ii) has satisfied all
contribution obligations in respect of each Multi-Employer Plan and each
Multiple Employer Plan, (iii) is in compliance with all other applicable
provisions of ERISA and the Code with respect to each U.S. Plan, and (iv) has
not incurred any liability under Title IV of ERISA with respect to any U.S.
Plan, or any trust established thereunder.  No Plan or trust created thereunder
has been terminated, and there have been no Reportable Events, with respect to
any U.S. Plan or trust created thereunder, which termination or Reportable Event
will or would reasonably be expected to have a Material Adverse Effect.  No
Credit Party or any Subsidiary of a Credit Party nor any ERISA Affiliate is at
the date hereof, or has been at any time within the five (5) years preceding the
date hereof, an employer required to contribute to any Multi-Employer Plan or
Multiple Employer Plan.  No Credit Party nor any Subsidiary of a Credit Party
nor any ERISA Affiliate has any contingent liability with respect to any
post-retirement “welfare benefit plan” (as such term is defined in ERISA) except
as has been disclosed to the Administrative Agent and the Lenders in writing.

 

(b)                                 Each Non-U.S. Plan has been registered (to
the extent required) and maintained in good standing with the applicable
regulatory authorities.  Each Non-U.S. Plan has been maintained, operated and
administered in material compliance with its terms and the requirements of all
applicable laws and all Non-U.S. Plans required to be funded have been funded in
accordance with all applicable laws, in each case, except as would not
reasonably be expected to have a Material Adverse Effect.  No Non-U.S. Plan has
been wound-up or terminated prior to the Closing Date for which any Credit Party
or any Subsidiary of any Credit Party has any material liabilities or
obligations.

 

(c)                                  Neither the U.S. Borrower nor any of its
Subsidiaries is or has at any time been an employer (for the purposes of
sections 38 to 51 of the United Kingdom Pensions Act 2004) of an occupational
pension scheme which is not a money purchase scheme (both terms as defined in
the United Kingdom Pensions Schemes Act 1993).

 

(d)                                 Neither the U.S. Borrower nor any of their
Subsidiaries is or has at any time been “connected” with or an “associate” of
(as those terms are used in sections 38 and 43 of the United Kingdom Pensions
Act 2004) such an employer.

 

(e)                                  With respect to each Canadian Pension Plan:
(a) no steps have been taken to terminate any Canadian Pension Plan (wholly or
in part) which could result in any Credit Party or any Subsidiary of a Credit
Party being required to make a material additional contribution to such plan;
(b) no material contribution failure has occurred with respect to any Canadian
Pension Plan sufficient to give rise to a Lien under any applicable pension
benefits laws of any jurisdiction; (c) no condition exists and no event or
transaction has occurred with respect to any Canadian Pension Plan which is
reasonably likely to result in any Credit Party or any Subsidiary of a Credit
Party incurring any material liability, fine or penalty under any applicable
law; (d) all contributions (including employee contributions made by authorized
payroll deductions) that are required to be made in accordance with all
applicable laws, any applicable collective agreement and the terms of each
Canadian Pension Plan have been made in a timely fashion; (e) each Canadian
Pension Plan has been established, registered and administered, as applicable,
in accordance with applicable laws in all material respects, and no event has
occurred and no conditions exist with respect to any Canadian Pension Plan that
has resulted or could reasonably be expected to result in any Canadian

 

103

--------------------------------------------------------------------------------


 

Pension Plan having its registration revoked or refused by any Governmental
Authority or being required to pay any material Taxes, fines or penalties under
any applicable law.  No Credit Party nor any Subsidiary of a Credit Party
sponsors, participates in, contributes to, nor has it ever sponsored,
participated in or contributed to any Canadian Defined Benefit Pension Plan.

 

Section 5.15                             Intellectual Property, etc.  Each
Credit Party and each  Restricted Subsidiary has obtained or has the right to
use all patents, trademarks, service marks, trade names, copyrights, licenses
and other rights with respect to the foregoing necessary for the present conduct
of its business, without, to the knowledge of the Borrowers, any conflict with
the rights of others, except for such patents, trademarks, service marks, trade
names, copyrights, licenses and rights, the loss of which, and such conflicts
that, in any such case individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect.  As of the Closing Date, Schedule
5.15 sets forth a complete list of (i) all material trade names and service
marks and (ii) all registered patents, trademarks and copyrights (other than
such patents, trademarks and copyrights that have been abandoned or lapsed), in
the case of each of clauses (i) and (ii), with respect to owned Intellectual
Property.

 

Section 5.16                             Investment Company Act, etc.  No Credit
Party nor any of its Restricted Subsidiaries is subject to regulation with
respect to the creation or incurrence of Indebtedness under the Investment
Company Act of 1940, as amended, the Federal Power Act, as amended or any
applicable Federal or state public utility law.

 

Section 5.17                             Insurance.  The Credit Parties and
their Restricted Subsidiaries maintain insurance coverage by such insurers and
in such forms and amounts and against such risks as are usually insured against
in the same general area by similarly situated companies of similar size and
engaged in the same or a similar business and operating in the same or similar
locations and in each case in compliance with the terms of Section 6.03.

 

Section 5.18                             Centre of Main Interests and
Establishments.  For the purposes of Regulation (EU) No. 2015/848 of the
European Parliament and of the Council of 20 May 2015 on Insolvency Proceedings
(recast) (the “European Insolvency Regulation”), the centre of main interest (as
that term is used in Article 3(1) of the European Insolvency Regulation) of each
Non-U.S. Subsidiary  (other than Non-U.S. Subsidiaries incorporated in
Switzerland) is not situated in its jurisdiction of incorporation and it has an
“establishment” (as that term is used in Article 2(10) of the European
Insolvency Regulation) in any other jurisdiction.

 

Section 5.19                             Security Interests, etc.

 

(a)                                 Subject to the Funding Conditions Provision,
the Legal Reservations and the Agreed Security Principles, once executed and
delivered, each of the Security Documents creates, as security for the
applicable Obligations, a valid and enforceable, and, upon making the filings
and recordings referenced in Section 5.19(b) and any Non-U.S. Perfection
Requirements, perfected security interest in and Lien on all of the Collateral
subject thereto from time to time, in favor of the Administrative Agent for the
benefit of the Secured Creditors named therein, superior to and prior to the
rights of all third persons and subject to no other Liens (except that the
Collateral under the Security Documents may be subject to Permitted Liens) and
no filings or recordings are required in order to perfect the security interests
created under any Security Document except for filings or recordings required in
connection with any such Security Document that shall have been made, or for
which satisfactory arrangements have been made, upon or prior to the execution
and delivery thereof.

 

(b)                                 Subject to the Funding Conditions Provision,
the Legal Reservations and the Agreed Security Principles all recording, stamp,
intangible, notarial or other similar taxes or fees required to be paid by any
Person under applicable legal requirements or other laws applicable to the
property encumbered by the Security Documents in connection with the execution,
delivery, recordation, filing, registration, perfection or enforcement thereof
have been paid, in each case, except to the extent failure to pay such
recording, stamp, intangible, notarial or other similar taxes or fees would not
reasonably be expected to result in an Material Adverse Effect.  Notwithstanding
anything contained herein, on the Closing Date, the only Liens on and security
interests in any Collateral that are required to be provided or perfected on the
Closing Date are set forth in the Funding Conditions Provision.

 

Section 5.20                             True and Complete Disclosure.  The
written factual information (taken as a whole), including any supplements and
updates thereto, heretofore or contemporaneously furnished by or on behalf of
any Credit Party to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement or any

 

104

--------------------------------------------------------------------------------


 

transaction contemplated herein (other than the Financial Projections (as to
which representations are made only as provided in Section 5.07(b)), forecasts,
estimates and other forward looking information, pro forma financial information
and information of a general economic or industry specific nature) is, and all
other such written factual information (taken as a whole), including any
supplements and updates thereto, hereafter furnished by or on behalf of such
Person in writing to the Administrative Agent or any Lender will be, true and
accurate in all material respects on the date as of which such information is
dated or certified (unless such information specifically refers to an earlier
date, in which case it shall be true and accurate in all material respects on
and as of such earlier date) and not incomplete by omitting to state any
material fact necessary to make such information (taken as a whole) not
misleading at such time in light of the circumstances under which such
information was provided.

 

Section 5.21                             [Reserved].

 

Section 5.22                             Capitalization.  As of the Closing Date
after giving effect to the Transaction, Schedule 5.22 sets forth, in all
material respects, a true, complete and accurate description of the equity
capital structure of each of the U.S. Borrower’s Subsidiaries (other than
Immaterial Subsidiaries) showing, for each such Person, accurate ownership
percentages of the equityholders of record.  Except as set forth on Schedule
5.22, as of the Closing Date (a) there are no material preemptive rights,
outstanding subscriptions, warrants or options to purchase any Equity Interests
of any Credit Party and (b) there are no material obligations of any Credit
Party to redeem or repurchase any of its Equity Interests.  The Equity Interests
of each Credit Party described on Schedule 5.22 (i) are validly issued and fully
paid and non-assessable (to the extent such concepts are applicable to the
respective Equity Interests and subject to the assessability of the shares to a
Nova Scotia unlimited company under the Companies Act (Nova Scotia)) and
(ii) are owned of record and beneficially as set forth on Schedule 5.22, free
and clear of all Liens (other than Permitted Liens or as a result of any
Directed Divestment In Trust).  The Organizational Documents of each such Person
whose Equity Interests are subject to the Liens created under the Loan Documents
with the exception of any Equity Interests in any such Person existing under any
laws of Canada do not and could not restrict or inhibit any transfer of those
shares on creation or enforcement of the Liens created under the Loan Documents.

 

Section 5.23                             Target Acquisition Documentation.  Each
Credit Party has the power and authority to enter into the Target Acquisition
Documentation to which it is a party and has duly authorized, executed and
delivered such Target Acquisition Documentation.  The Target Acquisition
Documentation constitutes the legal, valid and binding obligations of each Buyer
Loan Party that is a party thereto enforceable against such Buyer Loan Party in
accordance with the terms of the Target Acquisition Documentation (except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law)).

 

Section 5.24                             Anti-Terrorism and Anti-Money
Laundering Law Compliance.

 

(a)                                 Each Credit Party and each Subsidiary of
each Credit Party is and will remain in compliance with all U.S. trade, economic
or financial sanctions laws, embargoes, Executive Orders, restrictive measures
and implementing regulations as promulgated by the U.S. Department of State, the
U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”), all
applicable anti-money laundering and counter-terrorism financing provisions of
the Bank Secrecy Act or Executive Order No. 13224, Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit or Support
Terrorism, as amended, and other applicable law and all regulations issued or
promulgated pursuant thereto as well as all applicable Anti-Corruption Laws. 
Each Credit Party and each Subsidiary of each Credit Party is and will remain in
compliance with all other trade, economic or financial sanctions and anti-money
laundering or anti-terrorism laws applicable to it.  No Credit Party and no
Subsidiary of a Credit Party and, to the knowledge of the Borrowers, no
Affiliate, director, officer, employee or agent of any Credit Party or any of
its Subsidiaries is a Person that is, or is owned or controlled by Persons that
are (i) the subject of any trade, economic or financial sanctions laws,
embargoes or restrictive measures administered or enforced by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, the Government of Canada (including Global Affairs
Canada and Public Safety Canada), the Swiss State Secretariat for Economic
Affairs (SECO) or the Swiss Directorate of International Law or other relevant
sanctions authority (collectively, “Sanctions”) or (ii) located, organized or
resident in a country or territory that is, or whose government is, the subject
of comprehensive Sanctions.

 

105

--------------------------------------------------------------------------------


 

(b)                                 The Credit Parties, each of their
Subsidiaries and, to the knowledge of the Borrowers, each of their Affiliates,
are in compliance with (i) the Trading with the Enemy Act, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (ii) the Patriot Act and (iii) other federal,
state, provincial or other applicable laws relating to “know your customer” and
anti-money laundering rules and regulations.

 

(c)                                  No part of the proceeds of any Loan will be
used directly or indirectly for any unlawful payments to any Person, government
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, the United Kingdom
Bribery Act 2010 or other similar legislation in other jurisdictions.

 

(d)                                 This Section 5.24 shall not be interpreted
or applied to any Credit Party with its seat in Germany to the extent that the
obligations under this Section 5.24  would violate or expose such Credit Party
or any directors, officer or employee thereof to any liability under any
anti-boycott or blocking law, regulation or statute that is in force from time
to time in the Federal Republic of Germany or the European Union and applicable
to such entity (including without limitation EU Regulation (EC) 2271/96 and
Section 7 of the German Foreign Trade Ordinance (Verordnung zur Durchführung des
Außenwirtschaftsgesetzes (Außenwirtschaftsverordnung — AWV).

 

Section 5.25                             Communications Matters.

 

(a)                                 U.S. Communications Matters.

 

(i)                                Schedule 5.25(a)(i) sets forth a list, as of
the Closing Date, of the U.S. Communications Licenses, including the licensee,
file number, call sign, or other designation, as applicable, and the expiration
date of each U.S. Communications License held by the U.S. Borrower or any of its
Subsidiaries, or pursuant to which such Person is authorized to engage in any
activity subject to the jurisdiction of a local, state or federal U.S.
Governmental Authority, listed separately for each such Governmental Authority
that granted or issued such U.S. Communications License, in each case except for
certain U.S. Communications Licenses the loss of which would not reasonably be
expected to have a Material Adverse Effect.  Each of the U.S. Borrower and its
Restricted Subsidiaries holds all material U.S. Communications Licenses
necessary for the U.S. Borrower and each of its Restricted Subsidiaries in all
material respects to operate the U.S. portion of its business and assets and
engage in all activities necessary for the operation of the U.S. portion of its
business and assets, except where the failure to hold a required U.S.
Communications License could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  No Credit Party or any
Subsidiary of any Credit Party operates under, uses or requires any U.S.
Communications License held by any Person who is not a Credit Party to operate
the U.S. portion of its business or assets or engage in any activities necessary
for the operation of the U.S. portion of its business or assets, except where
such use of any such U.S. Communications License could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(ii)                               The U.S. Communications Licenses are in full
force and effect and constitute the valid, legal, binding and enforceable
obligations of the U.S. Borrower and each Restricted Subsidiary that is a party
thereto, except where the failure to have, or the suspension or cancellation of,
any of the U.S. Communications Licenses could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  True and
correct copies of all written U.S. Communications Licenses as of the Closing
Date have been made available to the Administrative Agent and are as set forth
in Schedule 5.25(a)(i) hereto (except for certain U.S. Communications Licenses
the loss of which would not reasonably be expected to have a Material Adverse
Effect).  The U.S. Borrower and its Subsidiaries, and all activities using the
U.S. Communications Licenses, are in compliance in all material respects with
the U.S. Communications Licenses, and no suspension, modification, termination
or cancellation of any of the U.S. Communications Licenses is pending or, to the
knowledge of the U.S. Borrower, threatened, except, in each case, where the
failure to so comply, or the suspension, modification, termination or
cancellation of, any of the U.S. Communications Licenses could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(iii)                                 Except as set forth on Schedule
5.25(a)(iii), the operation of the business and assets of the U.S. Borrower and
its Subsidiaries is in material compliance with the U.S. Communications Laws,
including any laws

 

106

--------------------------------------------------------------------------------


 

restricting foreign ownership of a telecommunications company.  All required
material reports, fees, including all Regulatory Assessments, filings,
applications, notices, and other submissions of the U.S. Borrower and its
Subsidiaries to the FCC and any U.S. Governmental Authority with jurisdiction
over telecommunications matters, are true and correct in all material respects
and have been filed and paid.  Neither the U.S. Borrower nor any of its
Subsidiaries has received any written notice, or has any knowledge that the
operation of the U.S. portion of its business or assets is not or has failed to
be in compliance in all material respects with the U.S. Communications Laws or
the U.S. Communications Licenses.  No material deficiencies have been asserted
by the FCC, any other U.S. Governmental Authority, or any other Person with
respect to any aspect of the business or assets of the U.S. Borrower and its
Subsidiaries subject to the jurisdiction of the FCC or such U.S. Governmental
Authority, which have not been timely cured or are in the process of being
timely cured.  No event has occurred and is continuing which could reasonably be
expected to result in the imposition of a material forfeiture or the suspension,
revocation, termination or adverse modification of any U.S. Communications
License or materially or adversely affect any rights of the U.S. Borrower or its
Subsidiaries or any holder thereunder.

 

(iv)                              Each of the U.S. Borrower and its Subsidiaries
is in compliance in all material respects with each of the CALEA Requirements,
CPNI Requirements and USF Requirements, that are applicable to such Person and
the conduct of its business or assets.  All required material reports, fees,
filings, applications and other submissions of the U.S. Borrower and its
Subsidiaries to the FCC, the Universal Service Administrative Company, and any
other U.S. Governmental Authority, or any other entity with respect to such
requirements are true and correct in all material respects and have been timely
filed.  Each of the U.S. Borrower and its Subsidiaries has timely taken all
material actions necessary to comply with each of the foregoing CALEA
Requirements, CPNI Requirements and USF Requirements, as applicable.

 

(v)                                 Except as set forth on Schedule 5.25(a)(v),
neither the U.S. Borrower nor any of its Subsidiaries has received any written
notice or has any knowledge that it is not or has failed to be in compliance in
all material respects with any of the CALEA Requirements, CPNI Requirements, or
USF Requirements that are applicable to such Person or the conduct of its
business or assets.  No material deficiencies have been asserted by the FCC, any
U.S. Governmental Authority, or any other Person with respect to such
requirements which have not been timely cured.

 

(b)                                 Non-U.S. Communications Matters.

 

(i)                                Schedule 5.25(b)(i) sets forth a list, as of
the Closing Date, of the Non-U.S. Communications Licenses, including the
licensee, file number, call sign, or other designation, as applicable, and the
expiration date of each Non-U.S. Communications License held by the U.S.
Borrower or any of its Subsidiaries, or pursuant to which such Person is
authorized to engage in any activity subject to the jurisdiction of any non-U.S.
Governmental Authority, listed separately for each such Governmental Authority
that granted or issued such Non-U.S. Communications License, in each case except
for certain Non-U.S. Communications Licenses the loss of which would not
reasonably be expected to have a Material Adverse Effect.  Except for the
Non-U.S. Communications Licenses listed on Schedule 5.25(b)(i) as “pending”
which have been applied for by the U.S. Borrower or any of its Subsidiaries but
not yet received, each of the U.S. Borrower and its Restricted Subsidiaries
holds all Non-U.S. Communications Licenses necessary for the U.S. Borrower and
its Restricted Subsidiaries in all material respects to operate the non-U.S.
portion of its business and assets and engage in all activities necessary for
the operation of the non-U.S. portion of its business and assets.  No Credit
Party or any Subsidiary of any Credit Party operates under, uses or requires any
Non-U.S. Communications License held by any Person who is not a Credit Party to
comply with the immediately preceding sentence, except where such use of any
such Non-U.S. Communications License could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(ii)                                  The Non-U.S. Communications Licenses were
validly issued, are in full force and effect without conditions except for such
conditions as are generally applicable to holders of such Non-U.S.
Communications Licenses and constitute the valid, legal, binding and enforceable
obligation of the U.S. Borrower and each Subsidiary that is a party thereto,
except where the failure to have, or the suspension or cancellation of, any of
the Non-U.S. Communications Licenses could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  True and
correct copies of all written Non-U.S. Communications Licenses as of the Closing
Date have been made available to the Administrative Agent and are as set forth
in Schedule 5.25(b)(i) hereto (except for certain Non-U.S. Communications
Licenses the loss of which would not reasonably be expected

 

107

--------------------------------------------------------------------------------


 

to have a Material Adverse Effect).  The U.S. Borrower and its Subsidiaries, the
operation of the non-U.S. portion of its business and assets and all other
activities using the Non-U.S. Communications Licenses, are in compliance in all
material respects with the Non-U.S. Communications Licenses, and no suspension,
modification, termination or cancellation of any of the Non-U.S. Communications
Licenses is pending or, to the knowledge of the U.S. Borrower, threatened,
except, in each case, where the failure to so comply, or the suspension,
modification, termination or cancellation of, any of the Non-U.S. Communications
Licenses could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

(iii)                                 Except as set forth on Schedule
5.25(b)(iii), the operation of the business and assets of the U.S. Borrower and
its Subsidiaries is in material compliance with the Non-U.S. Communications
Laws, including any laws restricting foreign ownership of a telecommunications
company.  All required material reports, fees, including all Regulatory
Assessments, filings, applications, notices, and other submissions of the U.S.
Borrower and its Subsidiaries to any non-U.S. Governmental Authority, including
the CRTC and ISEDC, with jurisdiction over telecommunications matters, are true
and correct in all material respects and have been filed and paid.  Neither the
U.S. Borrower nor any of its Subsidiaries has received any written notice, or
has any knowledge that the conduct of the non-U.S. portion of its business or
assets is not or has failed to be in compliance in all material respects with
the Non-U.S. Communications Laws or the Non-U.S. Communications Licenses.  No
material deficiencies have been asserted by any non-U.S. Governmental Authority
or any other Person with respect to any aspect of the business or assets of the
U.S. Borrower and its Subsidiaries subject to the jurisdiction of such non-U.S.
Governmental Authority, which have not been timely cured or are in the process
of being timely cured.  No event has occurred and is continuing which could
reasonably be expected to result in the imposition of a material forfeiture or
the suspension, revocation, termination or adverse modification of any Non-U.S.
Communications License or materially or adversely affect any rights of the U.S.
Borrower or its Subsidiaries or any holder thereunder.

 

(iv)                                Except as set forth on Schedule 5.25(b)(iv),
neither the U.S. Borrower nor any of its Subsidiaries has received any written
notice or has any knowledge that it is not or has failed to be in compliance in
all material respects with any foreign requirements equivalent to the CALEA
Requirements, CPNI Requirements or USF Requirements, including the Canadian
Contribution Regime Requirements, that are applicable to such Person or such
Person’s business or assets.  No material deficiencies have been asserted by any
Governmental Authority, including the CRTC or ISEDC, or any other Person with
respect to such requirements which have not been timely cured.

 

Section 5.26                             Licenses, Approvals and Rights-of-Way. 
Neither the U.S. Borrower nor any of its Subsidiaries is a party to or has
knowledge of any investigation, inquiry, notice of apparent liability,
violation, forfeiture or other order or complaint issued by or before any court
or Governmental Authority or any non-governmental regulatory body or of any
other proceedings which could in any manner threaten or adversely affect the
validity or continued effectiveness of the material Licenses and Rights-of-Way
of the U.S. Borrower or any of its Restricted Subsidiaries or give rise to any
order of forfeiture or material monetary penalty.  Each of the U.S. Borrower and
its Restricted Subsidiaries holds all Licenses and Rights-of-Way necessary for
each of the U.S. Borrower and its Restricted Subsidiaries in all material
respects to operate its business and engage in all activities necessary for the
operation of its business and assets.  The Borrowers have no reason to believe
that such Licenses and Rights-of-Way will not be renewed in the ordinary
course.  Each of the U.S. Borrower and its Restricted Subsidiaries has filed in
a timely manner all material reports, applications, notices, registrations,
renewals, documents, instruments and any other material information of whatever
type required to be filed, and has paid all material fees, including all
Regulatory Assessments, required to be paid by it pursuant to applicable
rules and regulations or requests of every regulatory body having jurisdiction
over any of its Licenses or Rights-of-Way or that are related to the Licenses or
the Rights-of-Way.  Neither the U.S. Borrower nor any of its Restricted
Subsidiaries utilizes or relies on any License or Right-of-Way held by any
Person who is not a Credit Party.  The term “Licenses” as included in this
Section 5.26 excludes U.S. Communications Licenses and Non-U.S. Communications
Licenses.

 

Section 5.27                             No Immunity.  No Credit Party nor any
of their respective Subsidiaries or assets is entitled to immunity from suit,
execution, attachment or other legal process and in any proceedings in relation
to the Loan Documents to which it is a party and no Credit Party nor any of
their respective Subsidiaries will be entitled to claim immunity for itself or
any of its assets arising from suit, execution or other legal process.

 

108

--------------------------------------------------------------------------------


 

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

 

The Borrowers hereby covenant and agree that on the Closing Date and thereafter
so long as this Agreement is in effect and until such time as the Commitments
have been terminated, no Notes remain outstanding and the Loans, together with
interest, Fees and all other Obligations incurred hereunder and under the other
Loan Documents, have been paid in full (excluding any contingent indemnity and
reimbursement obligations which survive termination of the Loan Documents and in
respect of which no claim has been made), as follows:

 

Section 6.01                             Reporting Requirements.  The U.S.
Borrower will furnish to the Administrative Agent and each Lender:

 

(a)                                 Annual Financial Statements.  Not later than
90 days after the close of each fiscal year of the U.S. Borrower ending on or
after December 31, 2018, the audited consolidated balance sheets of the U.S.
Borrower and its consolidated Subsidiaries as at the end of such fiscal year and
the related consolidated statements of operations, of stockholders’ equity and
of cash flows for such fiscal year, in each case setting forth comparative
figures for the preceding fiscal year, all in reasonable detail and accompanied
by the opinion with respect to such consolidated financial statements of such
independent public accountants of recognized national standing selected by the
U.S. Borrower, which opinion shall be unqualified (other than in respect of
Non-U.S. Subsidiaries of the U.S. Borrower, for which such accountants may rely
on the audited financial statements of other accountants in a manner consistent
with past practices), in each case which such financial statements (A) shall be
certified by a Financial Officer that such accountants audited such consolidated
financial statements in accordance with generally accepted auditing standards,
that such consolidated financial statements present fairly, in all material
respects, the consolidated financial position of the U.S. Borrower and its
consolidated Subsidiaries as at the end of such fiscal year and the consolidated
results of their operations and cash flows for such fiscal year in conformity
with GAAP, or (B) contain such statements as are customarily included in
unqualified reports of independent accountants.  Any such financial statements
that are filed pursuant to and are accessible through the SEC’s EDGAR system
will be deemed to have been provided in accordance with this clause (a) so long
as the Administrative Agent and each Lender have received notification of the
same.

 

(b)                                 Quarterly Financial Statements.  Not later
than 45 days after the close of each of the first three fiscal quarters in each
fiscal year of the U.S. Borrower, the unaudited consolidated balance sheets of
the U.S. Borrower and its consolidated Subsidiaries as at the end of such fiscal
quarter and the related unaudited consolidated statements of operations, of
stockholders’ equity and of cash flows for such quarterly period and for the
fiscal year to date, and setting forth, in the case of such unaudited
consolidated statements of operations, of stockholders’ equity and of cash
flows, comparative figures for the related periods in the prior fiscal year, and
which shall be certified on behalf of the U.S. Borrower by a Financial Officer,
subject to changes resulting from normal year-end audit adjustments and the
absence of footnotes.  Any such financial statements that are filed pursuant to
and are accessible through the SEC’s EDGAR system will be deemed to have been
provided in accordance with this clause (b) so long as the Administrative Agent
and each Lender have received notification of the same.

 

(c)                                  Officer’s Compliance Certificates.  At the
time of the delivery of the financial statements provided for in subparts
(a) and (b) above, (i) a certificate (a “Compliance Certificate”), substantially
in the form of Exhibit E, signed by a Financial Officer to the effect that no
Default or Event of Default exists or, if any Default or Event of Default does
exist, specifying the nature and extent thereof and the actions the Credit
Parties have taken or proposes to take with respect thereto, which certificate
shall set forth the calculations required to establish compliance with the
provisions of Section 7.07, and (ii) a management’s discussion and analysis with
respect to such financial statements for such period.

 

(d)                                 Budgets and Forecasts.  Not later than the
later to occur of (i) 30 days after the same shall have been approved by the
U.S. Borrower’s Board of Directors and (ii) 60 days after the end of each fiscal
year of the U.S. Borrower, commencing with the fiscal year ending December 31,
2018, a consolidated budget in reasonable detail for each of the four fiscal
quarters of such fiscal year, as customarily prepared

 

109

--------------------------------------------------------------------------------


 

by management for its internal use, setting forth, with appropriate discussion,
the forecasted balance sheet, income statement, operating cash flows and capital
expenditures of the U.S. Borrower and its Subsidiaries for the period covered
thereby, and the principal assumptions upon which forecasts and budget are
based; provided that such budget shall not be required to include projections
for any Subsidiary of the U.S. Borrower whose assets consist solely of the
Equity Interests of any other Subsidiary or Subsidiaries.

 

(e)                                  Notices.  Promptly, and in any event within
five (5) Business Days, after any Credit Party or any Restricted Subsidiary
obtains knowledge thereof, notice of:

 

(i)                                the occurrence of any event that constitutes
an Event of Default, which notice shall specify the nature thereof, the period
of existence thereof and what action the Applicable Borrower proposes to take
with respect thereto;

 

(ii)                                the commencement of, or any other material
development concerning, any litigation or governmental or regulatory proceeding
pending against any Credit Party or any Restricted Subsidiary if the same would
be reasonably likely to have a Material Adverse Effect;

 

(iii)                                 any amendment or waiver of the terms of,
or notice of default under, (x) the Subordinated Debt Documents governing
Subordinated Indebtedness constituting Material Indebtedness or (y) the Junior
Lien Debt Documents governing Junior Lien Indebtedness constituting Material
Indebtedness; or

 

(iv)                               any event that would reasonably be expected
to have a Material Adverse Effect.

 

(f)                                   ERISA Event, Non-U.S. Plan Event, Canadian
Pension Plan Event.

 

(i)                                     Promptly, and in any event within ten
(10) Business Days after any Credit Party or any Subsidiary of a Credit Party or
any ERISA Affiliate, as applicable, knows of the occurrence of any ERISA Event
or any Canadian Pension Plan Event, the U.S. Borrower will deliver to the
Administrative Agent and each of the Lenders a certificate of an Authorized
Officer of the U.S. Borrower setting forth the full details as to such
occurrence and the action, if any, that such Credit Party or such Subsidiary of
such Credit Party or such ERISA Affiliate, as applicable, is required or
proposes to take, together with any notices required or proposed to be given by
such Credit Party or such Subsidiary of such Credit Party or the ERISA Affiliate
to or filed with the PBGC, a U.S. Plan participant, a Canadian Pension Plan
participant, the U.S. Plan administrator or any other party.

 

(ii)                                  Promptly, and in any event within ten
(10) Business Days after any Credit Party or any Subsidiary of a Credit Party
knows of the occurrence of any Non-U.S. Plan Event, the U.S. Borrower will
deliver to the Administrative Agent and each of the Lenders a certificate of an
Authorized Officer of the U.S. Borrower setting forth the full details as to
such occurrence and the action, if any, that such Credit Party or such
Subsidiary of such Credit Party is required or proposes to take, together with
any notices required or proposed to be given by such Credit Party or such
Subsidiary of such Credit Party with respect thereto.

 

(iii)                               Promptly, and in any event within ten
(10) Business Days after any Credit Party or any Subsidiary of a Credit Party
receives any actuarial report in relation to any Non-U.S. Plan or Canadian
Pension Plan at such times as such actuarial reports are prepared in order to
comply with the then current statutory or auditing requirements (as applicable
either to the trustees or other applicable administrator of any relevant schemes
or to any Credit Party or any Subsidiary of a Credit Party), such Credit Party
or Subsidiary shall deliver to the Administrative Agent a copy of such actuarial
report.

 

(iv)                              Promptly, and in any event within ten
(10) Business Days after any Credit Party or any Subsidiary of a Credit Party
knows of the occurrence of any material change in the rate of contributions to
any Non-U.S. Plans paid or recommended to be paid (whether by the scheme actuary
or otherwise) or

 

110

--------------------------------------------------------------------------------


 

required (by law or otherwise), the U.S. Borrower shall notify the
Administrative Agent of the full details of such change.

 

(g)                                  SEC Reports and Registration Statements. 
Promptly after transmission thereof or other filing with the SEC, copies of all
registration statements (other than the exhibits thereto and any registration
statement on Form S-8 or its equivalent) and all annual, quarterly or current
reports that any Credit Party or any Subsidiary files with the SEC on Form 10-K,
10-Q or 8-K (or any successor forms).  Any such documents that are filed
pursuant to and are accessible through the SEC’s EDGAR system will be deemed to
have been provided in accordance with this clause (g) so long as the
Administrative Agent and each Lender have received notification of the same.

 

(h)                                 Information Relating to Collateral.  At the
time of the delivery of the annual financial statements provided for in subpart
(a) above, a certificate of an Authorized Officer of the U.S. Borrower
(i) setting forth any changes to the information required pursuant to the
Perfection Certificate or confirming that there has been no change in such
information since the date of the most recently delivered or updated Perfection
Certificate, (ii) outlining all material insurance coverage maintained as of the
date of such report by the Credit Parties and all material insurance coverage
planned to be maintained by the Credit Parties in the immediately succeeding
fiscal year, and (iii) certifying that no Credit Party has taken any actions
(and is not aware of any actions so taken) to terminate any UCC financing
statements or other appropriate filings, recordings or registrations, including
all refilings, rerecordings and reregistrations, containing a description of the
Collateral have been filed of record in each governmental, municipal or other
appropriate office in each jurisdiction identified pursuant to clause (i) above
to the extent necessary to protect and perfect the security interests and Liens
under the Security Documents for a period of not less than 18 months after the
date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period).

 

(i)                                     Other Notices.  Promptly after the
receipt thereof, copies of all notices of an event of default received by any
Credit Party from the holders of any Material Indebtedness or any trustee with
respect thereto.

 

(j)                                    Violation of Anti-Terrorism Laws. 
Promptly (i) if any Credit Party obtains knowledge that any Credit Party or any
Person that owns, directly or indirectly, any Equity Interests of any Credit
Party, or any other holder at any time of any direct or indirect equitable,
legal or beneficial interest therein is the specific target of any of the
Anti-Terrorism Laws, such Credit Party will notify the Administrative Agent and
(ii) upon the written request of the Administrative Agent or any Lender (through
the Administrative Agent), such Credit Party will provide any information the
Administrative Agent or such Lender believes is reasonably necessary to be
delivered to comply with the USA Patriot Act or to demonstrate compliance with
any reporting requirement under any other applicable anti-terrorism or
anti-money laundering act or regulation.

 

(k)                                 Statements of Reconciliation after Change in
Accounting Principles.  If, as a result of any change in accounting principles
and policies from those used in the preparation of the financial statements
referred to in Section 5.07, the consolidated financial statements of the U.S.
Borrower and its Subsidiaries delivered pursuant to Section 6.01(a) or
6.01(b) will differ in any material respect from the consolidated financial
statements that would have been delivered pursuant thereto had no such change in
accounting principles and policies been made, then, together with the first
delivery of such financial statements after such change, one or more statements
of reconciliation for the financial statements from the immediately preceding
reporting period in form and substance satisfactory to the Administrative Agent.

 

(l)                                     Mandatory Prepayments.  Promptly, and in
any event within five (5) Business Days, the U.S. Borrower shall provide the
Administrative Agent with notice of any event or action resulting in a mandatory
prepayment under Section 2.13(c).

 

(m)                             Other Information.  Promptly upon the reasonable
written request therefor (and in any event within ten (10) days of such
request), such other information or documents (financial or otherwise)

 

111

--------------------------------------------------------------------------------


 

relating to any Credit Party or any Subsidiary as the Administrative Agent or
any Lender (through the Administrative Agent) may reasonably request from time
to time.

 

Section 6.02                             Books, Records and Inspections.  Each
Credit Party will, and will cause each Restricted Subsidiary to, (i) keep proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of such Credit Party or
such Restricted Subsidiary, as the case may be, in accordance with GAAP; and
(ii) permit officers and designated representatives of the Administrative Agent
or any of the Lenders to visit and inspect any of the properties or assets of
such Credit Party and/or such Restricted Subsidiary in whomsoever’s possession
(but only to the extent such Credit Party or such Restricted Subsidiary, as
applicable, has the right to do so to the extent in the possession of another
Person), to examine the books of account of such Credit Party or such Restricted
Subsidiary, as applicable, and make copies thereof and take extracts therefrom,
and to discuss the affairs, finances and accounts of such Credit Party and/or
such Restricted Subsidiary, as applicable, with, and be advised as to the same
by, its and their officers and independent accountants and independent
actuaries, if any, all at such reasonable times and intervals and to such
reasonable extent as the Administrative Agent or any of the Lenders (through the
Administrative Agent) may request; provided, that such visits and inspections
shall be limited to one (1) visit and inspection coordinated by the
Administrative Agent per fiscal year so long as no Event of Default has occurred
and is continuing; provided, further, that a Responsible Officer of any Borrower
shall be afforded a reasonable opportunity to be present during all such
meetings, inspections and discussions and such discussions with any accountants
shall be subject to the execution of any customary indemnity, non-reliance
letter or similar letter requested by such accountants.

 

Section 6.03                             Insurance.

 

(a)                                 Each Credit Party will, and will cause each
of the Restricted Subsidiaries to, (i) maintain insurance coverage by such
insurers and in such forms and amounts and against such risks as are usually
insured against in the same general area by similarly situated companies of
similar size and engaged in the same or a similar business and operating in the
same or similar locations, and (ii) forthwith upon the Administrative Agent’s or
any Lender’s written request, furnish to the Administrative Agent or such Lender
such information about such insurance as the Administrative Agent or such Lender
may from time to time reasonably request, which information shall be prepared in
form and detail satisfactory to the Administrative Agent or such Lender and
certified by an Authorized Officer of the U.S. Borrower.

 

(b)                                 Each Credit Party will at all times keep its
respective property that is subject to the Lien of any Security Document insured
in favor of the Administrative Agent, for the benefit of the Secured Creditors
and all policies or certificates (or certified copies thereof) with respect to
such insurance (and any other insurance maintained by the Credit Parties)
(i) shall be endorsed to the Administrative Agent’s satisfaction for the benefit
of the Administrative Agent (including by naming the Administrative Agent as
loss payee (with respect to Collateral) or, to the extent permitted by
applicable law, as an additional insured), (ii) shall state that such insurance
policies shall not be canceled without 30 days’ prior written notice thereof (or
ten (10) days’ prior written notice in the case of cancellation for the
non-payment of premiums) by the respective insurer to the Administrative Agent,
and (iii) shall in the case of any such certificates or endorsements in favor of
the Administrative Agent, be delivered to or deposited with the Administrative
Agent; provided that no such certificates or endorsements shall be required to
be delivered prior to the date required by Section 6.15.

 

(c)                                  Each Credit Party shall maintain at all
times, with respect to any Mortgaged Real Property that is a Flood Hazard
Property, the flood insurance required by Section 6.10(d)(ii)(D), and shall
deliver to the Administrative Agent evidence of such insurance in form and
substance reasonably satisfactory to the Administrative Agent, including annual
renewals of such insurance.

 

(d)                                 If any Credit Party shall fail to maintain
any insurance in accordance with this Section 6.03, or if any Credit Party shall
fail to so endorse and deliver or deposit all endorsements or certificates with
respect thereto (in each case, after giving effect to any applicable grace
periods), the Administrative Agent shall have the right (but shall be under no
obligation) to procure such insurance and the U.S. Borrower agrees to reimburse
the Administrative Agent on written demand for all costs and expenses of
procuring such insurance.

 

112

--------------------------------------------------------------------------------


 

Section 6.04                             Payment of Taxes and Claims.  Each
Credit Party will pay and discharge, and will cause each of its Restricted
Subsidiaries to pay and discharge, all taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits, or upon any
properties belonging to it, when due, and all lawful claims that, if unpaid,
might become a Lien or charge upon any properties of any Credit Party or any of
their respective Restricted Subsidiaries; provided, however, that no Credit
Party nor any of their respective Restricted Subsidiaries shall be required to
pay any such tax, assessment, charge, levy or claim that is being contested in
good faith and by proper proceedings if (i) (A) it has maintained adequate
reserves with respect thereto in accordance with GAAP and (B) in the case of a
tax or claim that has or may become a Lien against any of the Collateral, such
proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such tax or claim or (ii) the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.  Without limiting
the generality of the foregoing, each Credit Party will, and will cause each of
its Restricted Subsidiaries to, pay in full all of its wage obligations in
accordance with the Fair Labor Standards Act (29 U.S.C. Sections 206-207), with
respect to its employees subject thereto, and any comparable provisions of
applicable law, except where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.

 

Section 6.05                             Corporate Franchises.  Each Credit
Party will do, and will cause each of its Restricted Subsidiaries to do, or
cause to be done, all things necessary or reasonably advisable to preserve and
keep in full force and effect (i) its corporate existence, rights and authority
and (ii), qualification, franchises, licenses, permits, intellectual property
rights and governmental approvals and authorizations, except, in the case of
this clause (ii), where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect; provided, however, that nothing in this
Section 6.05 shall be deemed to prohibit any transaction permitted by
Section 7.02.

 

Section 6.06                             Good Repair.  Except as would not
reasonably be expected to have a Material Adverse Effect, each Credit Party
will, and will cause each of its Restricted Subsidiaries to, ensure that its
properties and equipment used or useful in its business in whomsoever’s
possession they may be, are kept in reasonably good repair, working order and
condition, normal wear and tear excepted, and that from time to time there are
made in such properties and equipment all needful and proper repairs, renewals,
replacements, extensions, additions, betterments and improvements thereto, in
each case, to the extent and in the manner customary for companies in similar
businesses.

 

Section 6.07                             Compliance with Statutes; Non-U.S.
Plans; Canadian Pension Plans.

 

(a)                                 Compliance with Statutes.  Each Credit Party
will, and will cause each of its Restricted Subsidiaries to, comply with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities in respect of the conduct of its
business and the ownership of its property, including all applicable
Environmental Laws, other than those the noncompliance with which would not
individually or in the aggregate be reasonably expected to have a Material
Adverse Effect.  The U.S. Borrower will, in its reasonable business judgment,
maintain in effect and enforce policies and procedures designed to ensure
compliance, in all material respects, by the U.S. Borrower, its Restricted
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and anti-money laundering rules and regulations applicable
to the Credit Parties and their Restricted Subsidiaries.

 

(b)                                 Non-U.S. Plans in the United Kingdom and
Ireland.

 

(i)                  The U.S. Borrower shall ensure that neither it nor any of
its Subsidiaries is or has been at any time an employer (for the purposes of
sections 38 to 51 of the United Kingdom Pensions Act 2004) of an occupational
pension scheme which is not a money purchase scheme (both terms as defined in
the United Kingdom Pension Schemes Act 1993) or “connected” with or an
“associate” of (as those terms are used in sections 38 or 43 of the United
Kingdom Pensions Act 2004) such an employer.

 

(ii)               The U.S. Borrower shall ensure that all pension schemes
operated by or maintained for the benefit of itself, any of its Subsidiaries
and/or any of their employees are fully funded based on the statutory funding
objective under sections 221 and 222 of the United Kingdom Pensions Act 2004 and
that no action or omission is taken by the U.S. Borrower or any of its
Subsidiaries in relation to such a pension scheme which has or is reasonably
likely to have a Material Adverse Effect (including the termination or

 

113

--------------------------------------------------------------------------------


 

commencement of winding-up proceedings of any such pension scheme or the U.S.
Borrower or any of its Subsidiaries ceasing to employ any member of such a
pension scheme).

 

(iii)            The U.S. Borrower shall ensure that all pension schemes
operated by or maintained for itself or any Credit Party organized under the
laws of Ireland which are defined benefit pension schemes are fully funded on
the basis of applicable Irish legislative requirements and that no action is
taken or omission is made by the U.S. Borrower or any such Credit Party in
relation to such a pension scheme which has or is reasonably likely to have a
Material Adverse Effect (including the termination or commencement of winding-up
proceedings of any such pension scheme or the U.S. Borrower or any of its
Subsidiaries ceasing to employ any member of such a pension scheme).

 

(c)                                  Canadian Pension Plans.  Each Credit Party
will, and will cause each of its Restricted Subsidiaries to, ensure that it does
not establish or otherwise incur any obligations or liabilities with respect to
any Canadian Defined Benefit Pension Plan.

 

Section 6.08                             Compliance with Environmental Laws. 
Without limitation of the covenants contained in Section 6.07:

 

(a)                                 Each Credit Party will comply, and will
cause each of its Subsidiaries to comply, with all Environmental Laws applicable
to the ownership, lease or use of all Real Property now or hereafter owned,
leased or operated by such Credit Party or any of its Subsidiaries, and will
promptly pay or cause to be paid all costs and expenses incurred in connection
with such compliance, except to the extent that such compliance with
Environmental Laws is being contested in good faith and by appropriate
proceedings and for which adequate reserves have been established to the extent
required by GAAP, or where non-compliance would not reasonably be expected to
have a Material Adverse Effect.

 

(b)                                 Each Credit Party will keep or cause to be
kept, and will cause each of its Subsidiaries to keep or cause to be kept, all
Real Property free and clear of any Liens imposed pursuant to applicable
Environmental Laws other than Permitted Liens.

 

(c)                                  No Credit Party nor any of its Subsidiaries
will generate, use, treat, store, release or dispose of, or permit the
generation, use, treatment, storage, release or disposal of, Hazardous Materials
on any Real Property now or hereafter owned, leased or operated by the Credit
Parties or any of their Restricted Subsidiaries or transport or arrange for the
transportation of Hazardous Materials to or from any such Real Property other
than in compliance with applicable Environmental Laws and in the ordinary course
of business, except to the extent that any noncompliance with Environmental Laws
is being contested in good faith and by appropriate proceedings for which
adequate reserves have been established to the extent required by GAAP, or where
non-compliance would not reasonably be expected to have a Material Adverse
Effect.

 

(d)                                 If required to do so under any binding and
applicable order of any Governmental Authority, each Credit Party will
undertake, and cause each of its Subsidiaries to undertake any clean up,
removal, remedial or other action necessary to remove and clean up any Hazardous
Materials from any Real Property owned, leased or operated by the Credit Parties
or any of their Subsidiaries in accordance with, in all material respects, the
requirements of all applicable Environmental Laws and in accordance with, in all
material respects, such orders of all Governmental Authorities, except to the
extent that such Credit Party or such Subsidiary contesting such order in good
faith and by appropriate proceedings for which adequate reserves have been
established to the extent required by GAAP, or where non-compliance with any
such order would not reasonably be expected to have a Material Adverse Effect.

 

Section 6.09                             Certain Subsidiaries to Join in
Guaranty.

 

(a)                                 U.S. Subsidiaries.  In the event that at any
time after the Closing Date, any Credit Party acquires, creates or has any U.S.
Subsidiary (other than an Excluded Subsidiary (unless, in the case of an
Excluded Subsidiary that is not a CFC, a CFC Holdco or Subsidiary thereof, the
U.S. Borrower elects to designate such Excluded

 

114

--------------------------------------------------------------------------------


 

Subsidiary as a U.S. Borrower Guarantor by providing written notice to the
Administrative Agent of its intent to designate such Subsidiary as a U.S.
Borrower Guarantor; provided that if the jurisdiction of organization of such
Subsidiary is not the same as the jurisdiction of organization of any existing
Subsidiary Guarantor, the Administrative Agent shall have consented to the
designation of such Subsidiary as a U.S. Borrower Guarantor (which consent may
be withheld in its reasonable discretion))) that is not already a party to a
U.S. Subsidiary Guaranty, such Credit Party will promptly, but in any event
within 60 days (or such later date as the Administrative Agent agrees to in its
reasonable discretion), cause such Subsidiary to deliver to the Administrative
Agent (i) a U.S. Subsidiary Guaranty, duly executed by such U.S. Subsidiary,
pursuant to which such U.S. Subsidiary becomes a U.S. Borrower Guarantor,
(ii) resolutions of the Board of Directors or equivalent governing body of such
U.S. Subsidiary, certified by the Secretary or an Assistant Secretary of such
U.S. Subsidiary, as duly adopted and in full force and effect, authorizing the
execution and delivery of such U.S. Subsidiary Guaranty and the other Loan
Documents to which such U.S. Subsidiary is or will be a party, together with
such other corporate documentation and an opinion of counsel as the
Administrative Agent shall reasonably request, in each case, in form and
substance reasonably satisfactory to the Administrative Agent and (iii) all such
documents, instruments, agreements, and certificates as are similar to those
described in Section 6.10.

 

(b)                                 Non-U.S. Subsidiaries.  Subject to the
Agreed Security Principles, in the event that at any time after the Closing
Date, any Credit Party acquires, creates or has any Non-U.S. Subsidiary (other
than an Excluded Subsidiary (other than an Excluded Subsidiary that the U.S.
Borrower elects to designate as an EMEA Borrower Guarantor by providing written
notice to the Administrative Agent of its intent to designate such Subsidiary as
an EMEA Borrower Guarantor; provided that if the jurisdiction of organization of
such Subsidiary is not the same as the jurisdiction of organization of any
existing Subsidiary Guarantor, the Administrative Agent shall have consented to
the designation of such Subsidiary as an EMEA Borrower Guarantor (which consent
may be withheld in its reasonable discretion))) that is not already a party to a
Non-U.S. Subsidiary Guaranty, such Credit Party will promptly, but in any event
within 60 days (or such later date as the Administrative Agent agrees to in its
reasonable discretion), cause such Subsidiary to deliver to the Administrative
Agent (i) a Non-U.S. Subsidiary Guaranty, duly executed by such Subsidiary,
pursuant to which such Subsidiary becomes an EMEA Borrower Guarantor,
(ii) resolutions of the Board of Directors or equivalent governing body of such
Subsidiary (and, in addition, in respect of any company incorporated in Sweden
(a “Swedish Party”) a board resolution of the direct parent company of the
Swedish Party approving all the Loan Documents to be entered into by that
Swedish Party), certified by the Secretary or an Assistant Secretary or other
officer of such Subsidiary, as duly adopted and in full force and effect,
authorizing the execution and delivery of such Non-U.S. Subsidiary Guaranty and
the other Loan Documents to which such Subsidiary is or will be a party,
together with such other corporate documentation and an opinion of counsel as
the Administrative Agent shall reasonably request, in each case, in form and
substance reasonably satisfactory to the Administrative Agent and (iii) all such
documents, instruments, agreements, and certificates as are similar to those
described in Section 6.10.

 

(c)                                  Subject to the Agreed Security Principles,
in the event that any Person becomes a Non-U.S. Subsidiary of the U.S. Borrower
and the ownership interests of such Non-U.S. Subsidiary are owned by the U.S.
Borrower or by any Subsidiary Guarantor, the U.S. Borrower shall, or shall cause
such Subsidiary Guarantor to, deliver, all such documents, instruments,
agreements, and certificates as are similar to those described in Section 6.10,
and the U.S. Borrower shall take, or shall cause such Subsidiary Guarantor to
take, all of the actions required under Section 6.10.

 

Section 6.10                             Additional Security; Further
Assurances; Real Property Matters; Etc..

 

(a)                                 Additional Security.  Subject in the case of
any Non-U.S. Assets (as defined in the Agreed Security Principles) to the Agreed
Security Principles and subpart (b) below, if any Credit Party acquires, owns or
holds an ownership interest in (i) any Real Property on which a Landing Site is
located, to the extent that such Real Property has a fair market value in excess
of $10,000,000 for any such Real Property and $50,000,000 in the aggregate for
all such owned Real Property not covered by a Mortgage (in each case, with fair
market value determined at the time of acquisition and agreed to by the
Administrative Agent), or (ii) any personal property that is not at the time
included in the Collateral, the U.S. Borrower will, in the case of each of
clauses (i) and (ii) above, promptly notify the Administrative Agent in writing
of such event, identifying the property or interests in question and referring
specifically to the rights of the Administrative Agent and the Lenders under
this Section, and the applicable Credit Party will, within 60 days (or within
120 days in the case of any owned Real Property located in

 

115

--------------------------------------------------------------------------------


 

the United States, or within 150 days in the case of any owned Real Property
located in a jurisdiction other than the United States) following request by the
Administrative Agent (or such later date as the Administrative Agent agrees to
in its reasonable discretion), grant to the Administrative Agent for the benefit
of the Secured Creditors a Lien on such Real Property or such personal property
pursuant to the terms of such security agreements, assignments, Mortgages or
other documents as the Administrative Agent reasonably deems appropriate
(collectively, the “Additional Security Documents”) or a joinder in any existing
Security Document.  Furthermore, the U.S. Borrower or such other Credit Party
shall cause to be delivered to the Administrative Agent such opinions of local
counsel, resolutions (including any necessary member or shareholder
resolutions), a Perfection Certificate and other related documents (including,
in the case of any Real Property that becomes subject to a Mortgage, all of the
items required to be provided with respect to each Mortgaged Real Property
pursuant to Section 6.10(d)(ii) or 6.10(d)(iii) below, as applicable) as may be
reasonably requested in writing by the Administrative Agent in connection with
the execution, delivery and recording of any such Additional Security Document
or joinder, all of which documents shall be in form and substance reasonably
satisfactory to the Administrative Agent.

 

(b)                                 Non-U.S. Subsidiaries.  Notwithstanding
anything in subpart (a) above or elsewhere in this Agreement to the contrary, no
U.S. Credit Party shall be required to (i) pledge (or cause to be pledged) more
than 65% of the Equity Interests in any direct Subsidiary of a U.S. Credit Party
that is a CFC or CFC Holdco, (ii) pledge (or cause to be pledged), or grant
security (or cause security to be granted) in, any assets of a Subsidiary that
is a CFC or a CFC Holdco, including Equity Interests in any Subsidiary that is a
direct or indirect Subsidiary of a CFC or a CFC Holdco or any assets of a direct
or indirect Subsidiary of a CFC or CFC Holdco or (iii) cause any CFC, CFC Holdco
or any Subsidiary thereof to join in any U.S. Subsidiary Guaranty or to become a
party to any U.S. Security Document, in each case of this clause (b) in respect
of any U.S. Obligations.

 

(c)                                  Further Assurances.  Subject to the
limitations set forth in Section 6.09 and this Section 6.10, the Credit Parties
will, and will cause each of their respective Restricted Subsidiaries to, at the
expense of the U.S. Borrower, make, execute, endorse, acknowledge, file and/or
deliver to the Administrative Agent from time to time such conveyances,
financing statements, transfer endorsements, powers of attorney, certificates,
and other assurances or instruments and take such further steps relating to the
Collateral covered by any of the Security Documents as the Administrative Agent
may reasonably require, including any documents, instruments and filings
required by the Assignment of Claims Act of 1940 (provided that the U.S.
Borrower and the Credit Parties shall be deemed to have satisfied their
obligations under this Section 6.10(c) with respect to the Assignment of Claims
Act of 1940 upon delivery of forms signed solely by the Credit Parties). 
Notwithstanding the foregoing, the Administrative Agent may elect, in its
reasonable discretion, not to require a pledge of, or take a security interest
in, those assets as to which the Administrative Agent shall determine, in its
reasonable discretion, that the costs (including adverse tax consequences) of
obtaining such Lien, pledge or security interest (including any mortgage, stamp,
intangibles or other tax) exceed the benefit to the Lenders of the security
afforded thereby.

 

(d)                                 Real Property Matters.

 

(i)                                Subject to the Funding Conditions Provision
and Section 6.10(a)(i), the Credit Parties shall deliver to the Administrative
Agent:  (A) within 120 days after the Closing Date (or such later date as agreed
to by the Administrative Agent in its reasonable discretion), a Mortgage, in
form and substance reasonably satisfactory to the Administrative Agent, with
respect to each Mortgaged Real Property that is owned by a U.S. Credit Party as
of the Closing Date (or such later date as agreed to by the Administrative Agent
in its reasonable discretion) and located in the United States; and (B) within
150 days after the Closing Date (or such later date as agreed to by the
Administrative Agent in its reasonable discretion), a Mortgage, in form and
substance satisfactory to the Administrative Agent, with respect to each
Mortgaged Real Property that is owned by an EMEA Credit Party as of the Closing
Date and located in a jurisdiction outside of the United States.

 

(ii)                                Subject to Section 6.10(a)(i), the Credit
Parties shall deliver to the Administrative Agent with respect to each Mortgaged
Real Property located in the United States or Canada, no later than the date
such parcel of Real Property becomes subject to a Mortgage (or within such other
time limits as specified below), all of the following:

 

(A)                               an American Land Title Association (ALTA) (or
equivalent in the case of any Real Property located in Canada) mortgagee title
insurance policy or policies, or unconditional commitments

 

116

--------------------------------------------------------------------------------


 

therefor (a “Title Policy”) issued by a title insurance company reasonably
satisfactory to the Administrative Agent (a “Title Company”), in an amount not
less than the amount reasonably required therefor by the Administrative Agent
(not to exceed the book value of such Real Property), insuring fee simple title
to, or a valid leasehold interest in, such Real Property vested in the
applicable Credit Party and assuring the Administrative Agent that the
applicable Mortgage creates a valid and enforceable first priority mortgage lien
on the respective Real Property encumbered thereby, subject only to Permitted
Liens, which Title Policy shall include an endorsement for mechanics’ liens, for
revolving, “variable rate” and future advances under this Agreement and for any
other matters reasonably requested by the Administrative Agent;

 

(B)                               if a mortgage recording or similar tax is
imposed on the amount secured by such Mortgage, then the amount secured by such
Mortgage shall be limited to the amount determined by the Administrative Agent
in accordance with Section 6.10(d)(ii)(A) of such Real Property, as reasonably
determined by the Credit Parties, and no appraisals shall be required unless
required pursuant to applicable legal requirements;

 

(C)                               copies of all recorded documents listed as
exceptions to title or otherwise referred to in the Title Policy or in such
title report relating to such Real Property;

 

(D)                               with respect to any owned Real Property
located in the United States, no later than thirty (30) Business Days prior to
the date on which such parcel of Real Property becomes subject to a Mortgage,
(1) evidence, which may be in the form of a letter or other certification from
the Title Company or from an insurance broker, surveyor, engineer or other
provider, as to (x) whether such Real Property is a Flood Hazard Property, and
(y) if such Real Property is a Flood Hazard Property, (a) whether the community
in which such Flood Hazard Property is located is participating in the National
Flood Insurance Program, (b) the applicable Credit Party’s written
acknowledgment of receipt of written notification from the Administrative Agent
as to the fact that such Real Property is a Flood Hazard Property and whether
the community in which such Flood Hazard property is located is participating in
the National Flood Insurance Program, and (c) evidence that the applicable
Credit Party has obtained flood insurance in respect of such Flood Hazard
Property on terms and in such amounts required to comply with the Flood Disaster
Protection Act (as amended from time to time) or other applicable law, including
the applicable regulations of the Board of Governors of the Federal Reserve
System;

 

(E)                                to the extent required by the Title Company
for deletion of the so-called “survey exception”, a survey of such Real
Property, certified by a licensed professional surveyor in a manner sufficient
for the Title Company to remove such “survey exception”, or survey coverage in
the Title Policy satisfactory to the Administrative Agent, acting reasonably;

 

(F)                                 a certificate of the U.S. Borrower
identifying any Phase I, Phase II or other environmental report received in
draft or final form by any Credit Party during the three-year period prior to
the date of execution of the Mortgage relating to such Real Property and/or the
operations conducted therefrom, or stating that no such draft or final form
reports have been received by any Credit Party, together with true and correct
copies of all such environmental reports so listed (in draft form, if not
finalized); and

 

(G)                               an opinion of local counsel admitted to
practice in the jurisdiction in which such Real Property is located,
satisfactory in form and substance to the Administrative Agent, as to the
validity and effectiveness of such Mortgage as a lien on such Real Property
encumbered thereby (or in the case of any such Real Property located in Canada,
as to the enforceability of such Mortgage), provided that such opinion may
assume, and no additional opinion will be required with respect to the power,
authority, authorization and due execution and delivery by the applicable Credit
Party of such Mortgage.

 

(iii)                                 Subject to the Agreed Security Principles
and Section 6.10(a)(i), the Credit Parties shall deliver to the Administrative
Agent with respect to each Mortgaged Real Property located in a jurisdiction
other than the United States or Canada, no later than the date such parcel of
Real Property becomes subject to a Mortgage, all such title insurance, flood
insurance (to the extent required by applicable law), Phase I or equivalent
environmental reports, surveys, documents, instruments, agreements, opinions and
certificates are customarily required by lenders

 

117

--------------------------------------------------------------------------------


 

under similar financings with secured assets in the applicable country and as
are reasonably agreed upon by the parties to the EMEA Facility Security
Documents, in each case in form reasonably satisfactory to the Administrative
Agent with respect to each such Real Property to create in favor of the
Administrative Agent, for the benefit of the Secured Creditors, a valid and,
subject to any filing and/or recording referred to herein, perfected first
priority security interest (where applicable) in such Real Property.

 

(iv)        Subject to Section 6.10(a)(i), with respect to each Mortgaged Real
Property located in the United States, no later than thirty (30) Business Days
prior to the date on which such parcel of Real Property becomes subject to a
Mortgage, the Administrative Agent shall deliver (A) to the Lenders, a completed
standard “life of loan” flood hazard determination form, (B) if such Real
Property is a Flood Hazard Property, (1) to the U.S. Borrower, notice of that
fact and, if applicable, notice that flood insurance coverage under the National
Flood Insurance Program is not available because the community in which the Real
Property is located does not participate in the National Flood Insurance
Program, (2) to the Lenders, evidence of the receipt by the U.S. Borrower of
such notice and (C) to the Lenders, if such notice is required to be provided to
the U.S. Borrower and flood insurance is available in the community in which
such Real Property is located, evidence of the required flood insurance. 
Notwithstanding anything to the contrary herein, no Mortgage shall be required
to be executed with respect to any Real Property pursuant to the terms hereof or
any other Loan Documents unless and until each Revolving Lender has confirmed to
the Administrative Agent in writing its satisfaction with flood insurance due
diligence and compliance.

 

(e)                                  Closing Date Collateral.  To the extent
that any security interests (including the creation or perfection thereof) in
any Collateral cannot be provided or perfected on the Closing Date after the
U.S. Borrower’s use of commercially reasonable efforts to do so (other than
(1) with respect to the Credit Parties (other than the Target Companies) (the
“Buyer Loan Parties”), grants of security interests in Collateral subject to the
UCC that may be perfected by the filing of UCC financing statements (but
excluding transmitting utility financing statements, which, if applicable, will
be required to be filed within ten (10) Business Days following the Closing
Date), (2) the pledge and delivery by the Buyer Loan Parties of stock or other
equity certificates evidencing certificated stock or other types of Equity
Interests that are part of the Collateral (provided that (x) such equity
certificates with respect to the Target Companies will be required to be
delivered on the Closing Date only to the extent received from the Target after
the U.S. Borrower’s use of commercially reasonable efforts to obtain such
certificates on or prior to the Closing Date and (y) such equity certificates
with respect to any Subsidiary of the U.S. Borrower not delivered under the
Borrower Existing Credit Agreement will be required to be delivered on the
Closing Date only to the extent in the U.S. Borrower’s possession after the U.S.
Borrower’s use of commercially reasonably efforts to obtain such certificates on
or prior to the Closing Date, and if such stock certificates are not in the U.S.
Borrower’s possession on the Closing Date, then, in the case of the preceding
clauses (x) and (y), such stock certificates will be required to be delivered
within forty-five (45) days following the Closing Date (or such later date as
may be agreed by the Administrative Agent), (3) with respect to the Buyer Loan
Parties, the filing of short-form security agreements with the United States
Patent and Trademark Office or the United States Copyright Office (as
applicable) and (4) a pledge of 100% of the Equity Interests of the Purchaser
(the “Purchaser Pledge Agreement”)), the provision and/or perfection of security
interests therein shall not constitute a condition precedent to the availability
of the Credit Facilities on the Closing Date, but shall be required to be
provided and/or perfected pursuant to arrangements and timing to be mutually
agreed by the Administrative Agent and the Applicable Borrower, each acting
reasonably, within ninety (90) days following the Closing Date (or (x) one
hundred twenty (120) days following the Closing Date in the case of any actions
necessary to provide and/or perfect a security interest that is required to be
granted and perfected in any facility constituting Real Property that is owned
by a U.S. Credit Party and located in the United States (or, in any case, such
longer period as may be agreed by the Administrative Agent), (y) one hundred
twenty (120)  days following the Closing Date in the case of any actions
required in any non-U.S. jurisdiction in order to create or perfect a security
interest in any Collateral and (z) one hundred fifty (150) days following the
Closing Date in the case of any actions necessary to provide and/or perfect a
security interest that is required to be granted and perfected in any facility
constituting Real Property that is owned by a Non-U.S. EMEA Credit Party and
located in its jurisdiction of organization (solely, in each case, to the extent
that the creation or perfection of such security interest is required under the
applicable Loan Documents or, in each case such later date as may be agreed by
the Administrative Agent) (collectively, the “Funding Conditions Provision”);
provided that:

 

118

--------------------------------------------------------------------------------


 

(i)                  the U.S. Borrower, the EMEA Borrower and each Closing Date
Subsidiary Guarantor shall, as relevant, (A) file or cause to be filed any
transmitting utility financing statements within ten (10) Business Days
following the Closing Date and (B) deliver any Closing Date Undelivered Stock
Certificates within forty-five (45) days after the Closing Date (or, with
respect to any Closing Date Undelivered Stock Certificates, such later date as
may be agreed by the Administrative Agent);

 

(ii)               except as otherwise provided in this Agreement and with
respect to any actions required in any non-U.S. jurisdiction in order to provide
or perfect any security interests in such Collateral, within 120 days following
the Closing Date (or such later date as agreed to by the Administrative Agent in
its reasonable discretion), the U.S. Borrower, the EMEA Borrower and each
Closing Date Subsidiary Guarantor shall have duly executed and delivered
(A) such Non-U.S. Security Agreements or other Security Documents and such other
agreements, instruments and documents relating to the Collateral owned by the
U.S. Borrower, the EMEA Borrower or such Closing Date Subsidiary Guarantor, in
form, substance and scope comparable to the collateral documentation executed by
the U.S. Borrower, the EMEA Borrower or such Closing Date Subsidiary Guarantor
in connection with the Target Existing Credit Agreements or the Borrower
Existing Credit Agreement, as applicable, or otherwise reasonably satisfactory
to the Administrative Agent, and (B) such resolutions (including any necessary
member or shareholder resolutions), certificates, legal opinions and other
related documents as may be reasonably requested by the Administrative Agent in
connection with the execution, delivery and recording of any such Non-U.S.
Security Agreements or other Security Documents, all of which documents shall be
in form and substance reasonably satisfactory to the Administrative Agent; and

 

(iii)            in respect of any Subsidiary incorporated in the United Kingdom
(or political subdivision thereof) whose shares are the subject to Liens created
by the Security Documents (a “Charged Company”), the Administrative Agent shall
have received either:

 

(A)                               a certificate of an authorized signatory of
the U.S. Borrower certifying that:

 

(1)                                 each of it and its Subsidiaries has complied
within the relevant timeframe with any notice it has received pursuant to
Part 21A of the United Kingdom Companies Act 2006 from that Charged Company; and

 

(2)                                 no “warning notice” or “restrictions notice”
(in each case as defined in Schedule 1B of the United Kingdom Companies Act
2006) has been issued in respect of those shares,

 

together with a copy of the “PSC register” (within the meaning of section
790C(10) of the United Kingdom Companies Act 2006) of that Charged Company which
is certified by an Authorized Officer of the U.S. Borrower to be correct,
complete and not amended or superseded as at a date no earlier than the Closing
Date; or

 

(B)                               a certificate of an Authorized Officer of the
U.S. Borrower certifying that such Charged Company is not required to comply
with Part 21A of the United Kingdom Companies Act 2006.

 

(f)                                   Taxes.  The Credit Parties shall have paid
or caused to be paid all costs and expenses payable in connection with all of
the actions set forth in Section 6.10(d), including but not limited to (A) all
mortgage, intangibles or similar taxes or fees, however characterized, payable
in respect of this Agreement, the execution and delivery of the Notes, any of
the Mortgages or any of the other Loan Documents or the recording of any of the
same or any other documents related thereto; and (B) all expenses and premiums
of the Title Company in connection with the issuance of such policy or policies
of title insurance and to all costs and expenses required for the recording of
the Mortgages or any other Loan Documents or any other related documents in the
appropriate public records.

 

(g)                                  Collateral Coverage.  Not later than sixty
(60) days after each delivery of audited financial statements pursuant to
Section 6.01(a) (commencing with the fiscal year ending December 31, 2018),
Restricted Subsidiaries as are required to ensure that (1) the aggregate of
earnings before interest, tax, depreciation and amortization (calculated on the
same basis as Consolidated EBITDA but calculated as to the EMEA Credit Parties
as

 

119

--------------------------------------------------------------------------------


 

a consolidated group and excluding all entities that are U.S. Credit Parties
(the “Non-U.S. EMEA Credit Parties”)) of the Non-U.S. EMEA Credit Parties
represents not less than 55% of earnings before interest, tax, depreciation and
amortization (calculated on the same basis as Consolidated EBITDA but calculated
as to the Non-U.S. Group as a consolidated group) of the Non-U.S. Group and
(2) the aggregate consolidated total assets (excluding goodwill and intercompany
items) of the Non-U.S. EMEA Credit Parties represents not less than 50% of the
consolidated total assets (excluding goodwill and intercompany items) of the
Non-U.S. Group, will provide a duly executed Non-U.S. Subsidiary Guaranty to the
Administrative Agent and will grant Liens on their assets in accordance with
Section 6.10(a) on terms consistent with the Agreed Security Principles, as
applicable (the “Collateral Coverage Requirement”); provided that (i) the test
in this clause (g) shall be tested by reference to the most recent annual
financial statements delivered to the Administrative Agent as confirmed by a
Compliance Certificate from the U.S. Borrower which shall be prima facie
evidence thereof and in the event of any dispute as to whether or not such tests
are satisfied, a determination by the auditors of the Borrowers, in the absence
of manifest error, will be conclusive and binding on the Lenders and
(ii) notwithstanding the foregoing, the Administrative Agent shall not be
required to release any Subsidiary Guarantor from its obligations under the Loan
Documents solely as a result of compliance with the Collateral Coverage
Requirement.

 

Section 6.11                             Maintenance of Ratings.  The U.S.
Borrower shall use commercially reasonable efforts to maintain public corporate
credit and corporate family ratings (but not any particular level) of the U.S.
Borrower from S&P and Moody’s, respectively, and public ratings and public
recovery ratings (but not any particular level) from S&P and Moody’s for the
credit facilities provided pursuant to this Agreement.

 

Section 6.12                             Use of Proceeds.  Use the proceeds of
the Loans only for the purposes set forth in Section 5.06 and request the
issuance of Letters of Credit only to support obligations of the U.S. Borrower
or its Subsidiaries and in the case of any Existing Letter of Credit, for the
purposes set forth in the documentation governing such Existing Letter of
Credit.

 

Section 6.13                             Unrestricted Subsidiaries.

 

(a)                                 The U.S. Borrower may at any time after the
Closing Date designate any Restricted Subsidiary of the U.S. Borrower (other
than the EMEA Borrower) as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that:

 

(i)                                          immediately before and after such
designation, no Event of Default shall have occurred and be continuing;

 

(ii)                                       no Restricted Subsidiary may be
designated an Unrestricted Subsidiary if it was previously designated an
Unrestricted Subsidiary; and

 

(iii)                                    the Investment resulting from the
designation of any such Subsidiary as an Unrestricted Subsidiary pursuant to
this  Section 6.13 is permitted under Section 7.05 at the time of such
designation.

 

(b)                                 The designation of any Subsidiary as an
Unrestricted Subsidiary after the Closing Date shall constitute an Investment by
the U.S. Borrower therein at the date of designation in an amount equal to the
fair market value of the U.S. Borrower’s or its Subsidiary’s (as applicable)
investment therein.

 

(c)                                  The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute (i) the incurrence at the
time of designation of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time and (ii) a return on any Investment by the U.S. Borrower
in Unrestricted Subsidiaries pursuant to the preceding sentence in an amount
equal to the fair market value at the date of such designation of the U.S.
Borrower’s or its Subsidiary’s (as applicable) Investment in such Subsidiary.

 

Section 6.14                             United Kingdom People with Significant
Control Regime.  Each Credit Party shall (and the U.S. Borrower shall ensure
that each of its Subsidiaries will):

 

120

--------------------------------------------------------------------------------


 

(a)           within the relevant timeframe, comply with any notice it receives
pursuant to Part 21A of the United Kingdom Companies Act 2006 from any company
incorporated in the United Kingdom (or any political subdivision thereof) whose
shares are the subject of Liens under the Security Documents; and

 

(b)           promptly provide the Administrative Agent with a copy of such
notice.

 

Section 6.15          Post-Closing Obligations.  Each Credit Party shall deliver
the documents and take the actions, as applicable, set forth on Schedule 6.15
within the time periods specified therein.

 

ARTICLE VII.

 

NEGATIVE COVENANTS

 

Each of the U.S. Borrower and the EMEA Borrower hereby covenants and agrees,
that on the Closing Date and thereafter for so long as this Agreement is in
effect and until such time as the Commitments have been terminated, no Notes
remain outstanding and the Loans, together with interest, Fees and all other
Obligations incurred hereunder and under the other Loan Documents, have been
paid in full (excluding any contingent indemnity and reimbursement obligations
which survive termination of the Loan Documents and in respect of which no claim
has been made) as follows:

 

Section 7.01          Changes in Business.  No Credit Party nor any of its
Restricted Subsidiaries will engage in any business other than the businesses
engaged in by the Credit Parties and its Restricted Subsidiaries (including the
Target Companies) on the Closing Date and any other business reasonably related,
complementary or ancillary thereto.  With respect to each Credit Party and
Restricted Subsidiary subject to the European Insolvency Regulation, no such
Credit Party will, nor will it permit any of its Restricted Subsidiaries to,
knowingly, without the prior written consent of the Administrative Agent, change
its centre of main interest (as that term is used in Article 3(1) of the
European Insolvency Regulation) or its place of central administration unless it
is changing to a centre of main interest and place of central administration
located in the same country as the original centre of interest.

 

Section 7.02          Consolidation, Merger, Acquisitions, Asset Sales, etc.  No
Credit Party will, nor will any Credit Party permit any of its Restricted
Subsidiaries to, (i) wind up, liquidate or dissolve its affairs, (ii) enter into
any transaction of merger, consolidation or amalgamation, (iii) make or
otherwise effect any Acquisition, (iv) make or otherwise effect any Asset Sale,
except that each of the following shall be permitted:

 

(a)           (i) the merger, consolidation or amalgamation of (A) any
Restricted Subsidiary of any Borrower with or into such Borrower; provided that
such Borrower is the surviving or continuing or resulting corporation; (B) any
Restricted Subsidiary of any Borrower with or into any Subsidiary Guarantor;
provided that the surviving or continuing or resulting corporation is a
Subsidiary Guarantor; or (C) any Subsidiary of any Borrower that is not a Credit
Party with or into any other Subsidiary of any Borrower that is not a Credit
Party or (ii) any Holding Company Merger; provided that, substantially
concurrently with the consummation of such Holding Company Merger, (x) New
Parent shall provide a guarantee of the Obligations in a form reasonably
satisfactory to the Administrative Agent, (y) New Parent shall deliver to the
Administrative Agent the documents required of a U.S. Subsidiary or Credit Party
under Sections 6.09(a) and 6.10 (including in respect of the Equity Interests of
the U.S. Borrower held by the New Parent. but excluding, for the avoidance of
doubt, any Security Document in regard of the Equity Interests of New Parent),
in each case, in a form reasonably satisfactory to the Administrative Agent and
(z) the Administrative Agent, New Parent and U.S. Borrower shall negotiate in
good faith to execute amendments to the Loan Documents such that the
representations and warranties, covenants, events of default and other similar
provisions herein and therein that currently apply to the U.S. Borrower also
apply to New Parent; provided, further, that this Section 7.02(a) shall
supersede any provisions in Section 11.12 to the contrary;

 

(b)           so long as no Specified Event of Default has occurred and is
continuing, or would result therefrom, any Asset Sale by (i) any U.S. Credit
Party to any other U.S. Credit Party, (ii) any Restricted Subsidiary that is not
a Credit Party to any Credit Party; (iii) any Non-U.S. Subsidiary of the U.S.
Borrower that is an EMEA Credit Party to any other EMEA Credit Party, or
(iv) any Restricted Subsidiary that is not

 

121

--------------------------------------------------------------------------------


 

a Credit Party to any other Restricted Subsidiary that is not a Credit Party;
provided that, to the extent any such Asset Sale constitutes an Investment, it
shall be permitted under Section 7.05 (other than Section 7.05(q));

 

(c)           any transaction permitted pursuant to Section 7.05 or 7.06;

 

(d)           the U.S. Borrower or any of its Restricted Subsidiaries may
consummate any Asset Sale, provided that (i) the consideration for each such
Asset Sale represents fair market value and at least 75% of such consideration
consists of cash, (ii) in the case of any Asset Sale involving consideration in
excess of $20,000,000, at least three (3) Business Days prior to the date of
completion of such Asset Sale, the U.S. Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by an Authorized Officer,
which certificate shall contain (A) a description of the proposed transaction,
the date such transaction is scheduled to be consummated, the estimated sale
price or other consideration for such transaction, and (B) a certification that
no Event of Default has occurred and is continuing, or would result from
consummation of such transaction and (iii) the U.S. Borrower or such Restricted
Subsidiary uses the proceeds of such Asset Sale to prepay the Loans as and to
the extent required by Section 2.13(c)(v);

 

(e)           so long as no Event of Default has occurred and is continuing, or
would result therefrom, the U.S. Borrower or any of its Restricted Subsidiaries
may dispose of non-core assets acquired in connection with any Permitted
Acquisition consummated after the Closing Date;

 

(f)            the sale or other transfer (including by capital contribution) of
Receivables Assets pursuant to Permitted Receivables Financings;

 

(g)           in addition to any Asset Sale permitted herein, the U.S. Borrower
or any of its Restricted Subsidiaries may consummate other Asset Sales in an
amount not to exceed, in any fiscal year, the greater of (x) $100,000,000 and
(y) an amount equal to 20% of Pro Forma EBITDA for the Testing Period most
recently ended, provided, that the U.S. Borrower or such Restricted Subsidiary
uses the proceeds of such Asset Sale to prepay the Loans as and to the extent
required by Section 2.13(c)(v);

 

(h)           the U.S. Borrower or any Subsidiary may make any Acquisition that
is a Permitted Acquisition or any Investment that is not prohibited by the terms
hereof;

 

(i)            so long as no Event of Default has occurred and is continuing, or
would result therefrom, any Restricted Subsidiary other than the EMEA Borrower
may dissolve, liquidate or wind up its affairs (x) if the U.S. Borrower
determines in good faith that such dissolution, liquidation or winding up is in
the best interests of the Credit Parties taken as a whole and (y) so long as, if
such Restricted Subsidiary is a Guarantor, the assets or business of such
Restricted Subsidiary shall be transferred to, or otherwise owned and conducted
by, a Credit Party;

 

(j)            Ordinary Course Dispositions;

 

(k)           the settlement, termination or unwinding of any Hedging
Obligations or Permitted Equity Derivative; and

 

(l)            dispositions of Equity Interests in any Subsidiary prior to the
time such Subsidiary becomes a wholly-owned Subsidiary, in each case pursuant to
any stock appreciation rights, plans, equity incentive or achievement plans or
any similar plans or the exercise of warrants, options or other securities
convertible into or exchangeable for the Equity Interests of such Subsidiary, so
long as such rights, plans, warrants, options or other securities were not
entered into or issued in connection with or in contemplation of such person
becoming a Subsidiary.

 

Section 7.03          Liens.  No Credit Party will, nor will any Credit Party
permit its Restricted Subsidiaries to, create, incur, assume or suffer to exist
any Lien upon or with respect to any property or assets of any kind of such

 

122

--------------------------------------------------------------------------------


 

Credit Party or such Restricted Subsidiary whether now owned or hereafter
acquired, except that the foregoing shall not apply to:

 

(a)           any Standard Permitted Lien;

 

(b)           Liens in existence on the Closing Date that are listed in Schedule
7.03 hereto and any renewals or extensions thereof; provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 7.04(b), and
(iii) the direct or any contingent obligor with respect thereto is not changed;

 

(c)           Liens securing Indebtedness permitted pursuant to Section 7.04(c);
provided, that (i) any such Liens attach only to the property being financed
pursuant to such Indebtedness, (ii) do not encumber any other property of any
Credit Party or their Restricted Subsidiaries, (iii) the principal amount of the
Indebtedness secured by any such Lien shall not exceed the cost of the property
secured by such Lien, and (iv) the principal amount of such Indebtedness is not
increased and such Indebtedness is not secured by any additional assets;

 

(d)           any Lien granted to the Administrative Agent securing any of the
Obligations or any other Indebtedness of the Credit Parties under the Loan
Documents or any Indebtedness under any Secured Hedge Agreement or Secured Cash
Management Agreement;

 

(e)           Liens in respect of Permitted Receivables Financings permitted
pursuant to Section 7.04(h);

 

(f)            Liens on cash collateral and certificates of deposit securing
Indebtedness permitted pursuant to Section 7.04(q) in an amount not to exceed
$1,000,000 at any time;

 

(g)           Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Restricted Subsidiary (other than Liens on the Equity Interests of any Person
that becomes a Restricted Subsidiary), in each case, on or after the Closing
Date (provided that (x) such Lien was not created in contemplation of such
acquisition or such Person becoming a Restricted Subsidiary, (y) such Lien does
not extend to or cover any assets or property other than the assets or property
subject to such Lien prior to the date such assets or property is acquired or
such Person becomes a Restricted Subsidiary, as applicable, and (z) to the
extent such Lien is securing indebtedness, such secured indebtedness is
otherwise permitted to be incurred pursuant to Section 7.04;

 

(h)           the Microsoft Permitted Liens and Key Customer Liens existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary; provided that, in the case of the Microsoft Hibernia Atlantic Liens,
at all times on or after the date that is 150 days after the Closing Date (or
such later date as agreed to by the Administrative Agent in its reasonable
discretion), the Microsoft Hibernia Atlantic Liens shall, pursuant to the terms
of an Agreed Customer Lien Subordination Agreement, be subordinated to the Liens
granted pursuant to the Loan Documents (it being acknowledged that Microsoft may
require that the Administrative Agent, and the Administrative Agent hereby
agrees to, enter into an Agreed Customer NDA in connection therewith); provided,
further, that, in the case of any Key Customer Lien, (x) such Lien was not
created in contemplation of the Target Acquisition or such Person becoming a
Restricted Subsidiary, (y) such Lien does not extend to or cover any assets or
property other than that reasonably related to the commercial arrangement with
such Key Customer and (z) if such Lien is subordinated immediately prior to the
Closing Date, such Lien shall continue to be subordinated after the Closing
Date;

 

(i)            Liens securing Indebtedness permitted pursuant to Sections
7.04(l) and (s);

 

(j)            Liens on the Collateral owned by any U.S. Credit Party securing
Junior Lien Indebtedness permitted pursuant to Section 7.04(k);

 

123

--------------------------------------------------------------------------------


 

(k)           other Liens of the U.S. Borrower and its Restricted Subsidiaries
in an aggregate outstanding principal amount not to exceed the greater of
(x) $40,000,000 and (y) an amount equal to 7.5% of Pro Forma EBITDA for the most
recently ended Testing Period; and

 

(l)            Liens on any Equity Interests of Unrestricted Subsidiaries.

 

Section 7.04          Indebtedness.  No Credit Party will, nor will any Credit
Party permit any of its Restricted Subsidiaries to, contract, create, incur,
assume or suffer to exist any Indebtedness of the Credit Parties or any of their
respective Restricted Subsidiaries, except:

 

(a)           Indebtedness incurred under this Agreement and the other Loan
Documents;

 

(b)           the Indebtedness existing on the Closing Date and set forth on
Schedule 7.04 hereto and any Permitted Refinancing thereof;

 

(c)           Indebtedness of the Credit Parties and their Restricted
Subsidiaries incurred to finance the acquisition, construction, repair,
replacement or improvement of any fixed or capital assets, including Capitalized
Lease Obligations and Purchase Money Indebtedness (and including any such
Indebtedness that is assumed in connection with a Permitted Acquisition) in an
aggregate amount at any one time outstanding not to exceed the greater of
(x) $120,000,000 and (y) an amount equal to 20% of Pro Forma EBITDA for the most
recently ended Testing Period;

 

(d)           Indebtedness of Non-Credit Parties in an aggregate amount at any
one time outstanding not to exceed the greater of (x) $60,000,000 and (y) an
amount equal to 10% of Pro Forma EBITDA for the most recently ended Testing
Period;

 

(e)           any intercompany loans (i) made by the U.S. Borrower or any of its
Restricted Subsidiaries to the U.S. Borrower or any of its Restricted
Subsidiaries, as applicable, to the extent existing on the Closing Date
(provided that such intercompany loans were not incurred in connection with the
Transactions), (ii) made by any Non-Credit Party to any other Non-Credit Party,
(iii) made by any U.S. Credit Party to any other U.S. Credit Party, (iv) made by
any Credit Party to any U.S. Credit Party, (v) made by any EMEA Credit Party to
any other EMEA Credit Party, (vi) made by any U.S. Credit Party to any EMEA
Credit Party in an aggregate principal amount not to exceed the greater of
(x) $125,000,000 and (y) an amount equal to 25% of Pro Forma EBITDA for the most
recently ended Testing Period, and (vii) made by a Credit Party to any
Non-Credit Party in an aggregate principal amount at any time outstanding not to
exceed the greater of (x) $60,000,000 and (y) an amount equal to 10% of Pro
Forma EBITDA for the most recently ended Testing Period; provided that all such
intercompany loans are subject to the Intercompany Subordination Agreement;

 

(f)            (i) Indebtedness of the U.S. Borrower and its Subsidiaries under
Hedge Agreements; provided that such Hedge Agreements have been entered into in
the ordinary course of business and not for speculative purposes and
(ii) Indebtedness consisting of obligations under any Permitted Equity
Derivatives;

 

(g)           Indebtedness constituting Guaranty Obligations permitted by
Section 7.05;

 

(h)           Indebtedness in connection with Permitted Receivables Financings
in an aggregate amount at any one time outstanding not to exceed the greater of
(x) $60,000,000 and (y) an amount equal to 10% of Pro Forma EBITDA for the most
recently ended Testing Period;

 

(i)            unsecured Indebtedness; provided that (i) no Event of Default
(or, in the case of debt incurred or assumed in connection with a Limited
Condition Acquisition, no Specified Event of Default) shall exist and be
continuing at the time such Indebtedness is assumed or incurred or would result
therefrom, (ii) on a Pro Forma Basis immediately after giving effect to the
assumption or incurrence of such Indebtedness and any related transactions, the
Consolidated Total Net Leverage Ratio does not exceed

 

124

--------------------------------------------------------------------------------


 

6.00:1.00 (excluding, solely for the purposes of this calculation, the cash
proceeds of any such Indebtedness being incurred at such time), (iii) the final
maturity of such Indebtedness shall not be earlier than 91 days after the latest
Term Loan Maturity Date then in effect and (iv) the weighted average life to
maturity of such Indebtedness shall not be shorter than 91 days after the
weighted average life to maturity of any outstanding Term Loans; provided that
(x) the aggregate outstanding principal amount of Incremental Equivalent Debt
and Indebtedness incurred pursuant to this Section 7.04(i) of the Non-U.S. EMEA
Credit Parties (or any of them) shall not exceed the EMEA Ratio Debt Cap and
(y) the amount of such Indebtedness incurred by Non-Credit Parties shall not
exceed $25,000,000 in the aggregate at an time outstanding;

 

(j)            Indebtedness arising from agreements of any Credit Party or any
of their Restricted Subsidiaries providing for indemnification, adjustment of
purchase price, working capital adjustments or similar adjustments (including
earn-out obligations), in each case, whether or not evidenced by a note, and
incurred or assumed in connection with the Target Acquisition, any Permitted
Acquisition or any Asset Sale or Investment permitted under this Agreement (any
such obligations, “Deferred Acquisition Obligations”);

 

(k)           other Indebtedness of the U.S. Borrower and its Restricted
Subsidiaries in an aggregate outstanding principal amount not to exceed the
greater of (x) $120,000,000 and (y) an amount equal to 20% of Pro Forma EBITDA
for the most recently ended Testing Period;

 

(l)            Incremental Equivalent Debt;

 

(m)          Indebtedness incurred in favor of insurance companies (or their
financing affiliates) in connection with the financing of insurance premiums in
the ordinary course of business;

 

(n)           Indebtedness in respect of netting services, overdraft protections
and otherwise in connection with Deposit Accounts to the extent incurred in the
ordinary course of business;

 

(o)           Indebtedness consisting of obligations to make payments and/or
promissory notes issued by any Credit Party to finance the purchase or
redemption of Equity Interests of the U.S. Borrower to the extent the applicable
Restricted Payment is not permitted by Section 7.06(d)(B); provided that any
such Indebtedness shall be subject to the maximum cash consideration set forth
in Section 7.06(d)(B);

 

(p)           obligations in respect of surety, stay, customs and appeal bonds,
bid or performance bonds and performance and completion guaranties and
obligations of a like nature (including letters of credit related thereto),
worker’s compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance obligations, trade
contracts, governmental contracts and leases, in each case incurred in the
ordinary course of business and not in connection with the borrowing of money;

 

(q)           reimbursement obligations with respect to (x) the letters of
credit existing on the Closing Date and set forth on Schedule 7.04(q) hereto and
(y) banker acceptances, bank guarantees or other similar instruments or
obligations incurred in the ordinary course of business;

 

(r)            (i) the 2024 Notes outstanding on the Closing Date and (ii) any
Permitted Refinancing thereof;

 

(s)            to the extent constituting Indebtedness, deposits and advance
payments received from customers in the ordinary course of business consistent
with past practices;

 

(t)            Indebtedness (including any guaranties) incurred in connection
with granting any IRU or entering into similar arrangements conveying capacity,
including put rights granted in connection therewith;

 

125

--------------------------------------------------------------------------------


 

(u)           non-cash accruals of interest, accretion or amortization of
original issue discount and/or pay-in-kind interest with respect to Indebtedness
permitted under this Section 7.04;

 

(v)           Indebtedness arising by operation of law as a result of the
existence of a fiscal unity (fiscale eenheid) for Dutch corporate income tax
purposes between Restricted Subsidiaries incorporated in the Netherlands;

 

(w)          Indebtedness of any Restricted Subsidiary incorporated in the
Netherlands pursuant to a declaration of joint and several liability in respect
of another Restricted Subsidiary used for the purpose of Section 2:403 of the
Dutch Civil Code (and any residual liability under such declaration arising
pursuant to Section 2:404(2) of the Dutch Civil Code);

 

(x)           unsecured Indebtedness assumed in connection with a Permitted
Acquisition or other permitted Investment under this Agreement; provided that
(i) no Event of Default (or, in the case of debt incurred or assumed in
connection with a Limited Condition Acquisition, no Specified Event of Default)
shall exist and be continuing at the time such Indebtedness is assumed or would
result therefrom, (ii) such Indebtedness was not incurred in contemplation of or
in connection with such Permitted Acquisition and (iii) on a Pro Forma Basis
immediately after giving effect to the assumption or incurrence of such
Indebtedness and any related transactions, the Consolidated Total Net Leverage
Ratio does not exceed 6.00:1.00.

 

(y)           reimbursements owed to officers, directors, managers, consultants
and employees of the U.S. Borrower or any Restricted Subsidiary for business
expenses of the U.S. Borrower or any Restricted Subsidiary in the ordinary
course of business;

 

(z)           Indebtedness under daylight borrowing facilities incurred in
connection with any refinancing of Indebtedness (including by way of set-off or
exchange) so long as any such Indebtedness is repaid within three (3) days of
the date on which such Indebtedness is incurred;

 

(aa)         Indebtedness incurred in the ordinary course of business as a
result of the operation of capitalized property leases which relate to data
centers and/or points of presences only;

 

(bb)         Indebtedness under any agreement in relation to the provision of
fiber cable or duct incurred in the ordinary course of business that has the
commercial effect of a trade creditor arrangement but which is treated as a
finance lease for accounting purposes; and

 

(cc)         any Indebtedness incurred in relation to any part time worker
arrangements in accordance with the German Old-Age Employee Part Time Act
(Altersteilzeitgesetz) pursuant to section 7(b) of book IV of the German Social
Act (Sozialgeetzbuch).

 

Section 7.05          Investments and Guaranty Obligations.  No Credit Party
will, nor will any Credit Party permit any of its Restricted Subsidiaries to,
directly or indirectly, (i) make or commit to make any Investment or (ii) be or
become obligated under any Guaranty Obligations, except:

 

(a)           Investments by the U.S. Borrower or any of its Restricted
Subsidiaries in cash, Cash Equivalents or Investment Grade Securities;

 

(b)           any endorsement of a check or other medium of payment for deposit
or collection, or any similar transaction in the normal course of business;

 

(c)           the U.S. Borrower and its Restricted Subsidiaries may acquire and
hold receivables and similar items owing to them in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms;

 

(d)           any Permitted Creditor Investment;

 

126

--------------------------------------------------------------------------------


 

(e)           loans and advances to officers, directors, consultants, managers
and employees for business-related travel expenses, moving expenses, costs of
replacement homes, business machines or supplies, automobiles and other similar
expenses, in each case incurred in the ordinary course of business, provided the
aggregate outstanding amount of all such loans and advances shall not exceed
$5,000,000 at any time;

 

(f)            Investments existing as of the Closing Date and described on
Schedule 7.05 hereto;

 

(g)           any Guaranty Obligations of the Credit Parties or any of their
respective Restricted Subsidiaries in favor of the Secured Creditors pursuant to
the Loan Documents;

 

(h)           Investments of the U.S. Borrower and its Restricted Subsidiaries
in Hedge Agreements permitted to be entered into pursuant to this Agreement;

 

(i)            Investments (A) of the U.S. Borrower or any of its Restricted
Subsidiaries in any Subsidiary existing as of the Closing Date (including in
connection with the Transactions), (B) of the U.S. Borrower or any of its
Restricted Subsidiaries in any U.S. Credit Party made after the Closing Date,
(C) of any Non-U.S. EMEA Credit Party in any other Credit Party made after the
Closing Date, (D) of any Non-Credit Party in any other Non-Credit Party, (E) of
(x) U.S. Credit Parties in Non-U.S. EMEA Credit Parties or (y) of Credit Parties
in Non-Credit Parties, in each case under this clause (E) either
(I) constituting intercompany loans permitted by Section 7.04(e) or (II) in an
aggregate amount not to exceed the greater of (x) $100,000,000 and (y) an amount
equal to 20% of Pro Forma EBITDA for the most recently ended Testing Period and
(F) any transfer pricing arrangements constituting Investments as in existence
on the Closing Date and any other transfer pricing arrangements consistent with
past practice;

 

(j)            Investments of any Non-Credit Party in any other Restricted
Subsidiary of the U.S. Borrower;

 

(k)           intercompany loans and advances permitted by Section 7.04(e);

 

(l)            Permitted Acquisitions;

 

(m)          any Guaranty Obligation incurred by any Credit Party with respect
to Indebtedness of another Credit Party that is permitted by Section 7.04;

 

(n)           Investments arising as a result of Permitted Receivables
Financings;

 

(o)           so long as no Event of Default has occurred and is continuing or
would result therefrom on a Pro Forma Basis, Investments by the U.S. Borrower or
any of its Restricted Subsidiaries in an aggregate amount, as valued at cost at
the time each such Investment is made and including all related commitments for
future advances, not exceeding the Available Amount immediately prior to the
time of the making of any such Investment;

 

(p)           Investments constituting deposits made in connection with the
purchase of goods or services in the ordinary course of business;

 

(q)           Investments consisting of promissory notes and other non-cash
consideration, in each case received in connection with Asset Sales permitted by
Section 7.02; provided that, subject to the Agreed Security Principles, the
applicable Credit Party complies with the requirements of the Security Documents
of which it is a party with respect to any such promissory notes or other
instruments;

 

(r)            Investments in the ordinary course of business consisting of
Article 3 endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;

 

127

--------------------------------------------------------------------------------


 

(s)            advances of payroll payments to employees in the ordinary course
of business;

 

(t)            Investments represented by Permitted Bond Hedge Transactions;

 

(u)           Investments in connection with the Transactions;

 

(v)           any Guaranty Obligation or indemnity securing liabilities to
part-time retirees (Altersteilzeit); and

 

(w)          any guarantee incurred in relation to any part time worker
arrangements in accordance with the German Old-Age Employee Part Time Act
(Altersteilzeitgesetz) or sections 7(b), 7(e) of book IV of the German Social
Act (Sozialgesetzbuch IV).

 

Section 7.06          Restricted Payments.  No Credit Party will, nor will any
Credit Party permit any of its Restricted Subsidiaries to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, except:

 

(a)           the U.S. Borrower or any of its Restricted Subsidiaries may
declare and pay or make Capital Distributions that are payable solely in
additional shares of its common stock (or warrants, options or other rights to
acquire additional shares of its common stock) so long as no Change of Control
would result therefrom;

 

(b)           (i) any Restricted Subsidiary of the U.S. Borrower may declare and
pay or make Capital Distributions to the U.S. Borrower or any other Credit
Party, and (ii) any Non-Credit Party may declare and pay or make Capital
Distributions to any other Non-Credit Party, the U.S. Borrower or any other
Credit Party;

 

(c)           dividends and other distributions by any Restricted Subsidiary to
the Applicable Borrower in order to fund the consolidated or combined federal,
foreign, state and local income taxes payable by the Applicable Borrower on
behalf of an affiliated group filing consolidated or combined returns which
includes the Applicable Borrower;

 

(d)           (A) any Restricted Subsidiary may make distributions to the U.S.
Borrower in the amount required for the Borrower to pay franchise, income and
other taxes owing by it and (B) the U.S. Borrower may, unless an Event of
Default has occurred and is continuing, make distributions to effect any
repurchase, redemption, acquisition, cancellation or other retirement for value
of the Equity Interests in the U.S. Borrower or its Restricted Subsidiaries or
to effect the termination of options to purchase Equity Interests of the U.S.
Borrower, in each instance, held by a former or current directors, officers and
employees (or their estates, spouses or former spouses) of the U.S. Borrower or
any of its Restricted Subsidiaries (x) upon their death, disability, retirement
or termination of employment for a maximum cash consideration under this
subclause (B)(x) not to exceed the greater of (i) $10,000,000 and (ii) an amount
equal to 2.50% of Pro Forma EBITDA for the most recently ended Testing Period in
any fiscal year (which amount under this subclause (B)(x) may, if unused in any
fiscal year, be used in subsequent fiscal years)or (y) for the purpose of paying
taxes due and payable by such employees on account of stock owned by such
employees under the U.S. Borrower’s employee incentive plan;

 

(e)           Restricted Payments arising as a result of Permitted Receivables
Financings;

 

(f)            the U.S. Borrower and its Restricted Subsidiaries may make
additional Restricted Payments, in an aggregate amount not to exceed, during the
term of this Agreement, the greater of (x) $100,000,000 and (ii) an amount equal
to 20% of Pro Forma EBITDA for the most recently ended Testing Period ;

 

(g)           the U.S. Borrower and its Restricted Subsidiaries may make
additional unlimited Restricted Payments, so long as (x) no Event of Default has
occurred and is continuing and (y) the U.S.

 

128

--------------------------------------------------------------------------------


 

Borrower shall be in compliance on a Pro Forma Basis with a Consolidated Total
Net Leverage Ratio of not more than 3.00 to 1.00;

 

(h)           the U.S. Borrower and its Restricted Subsidiaries may make
additional Restricted Payments in an aggregate amount not to exceed the
Available Amount immediately prior to the time of the making of such Restricted
Payment; provided, that (x) no Event of Default shall exist and be continuing at
the time of the making of such Restricted Payment or would result therefrom and
(y) the U.S. Borrower shall be in compliance with a Consolidated Total Net
Leverage Ratio of not more than 4.00:1.00 on a Pro Forma Basis;

 

(i)            payment of regularly scheduled interest and principal payments
as, in the form of payment and when due in respect of any Indebtedness, other
than payments in respect of any Subordinated Indebtedness or Junior Lien
Indebtedness prohibited by the subordination provisions thereof;

 

(j)            Restricted Payments of Deferred Acquisition Obligations permitted
under Section 7.04(j);

 

(k)           the repurchase of Equity Interests (i) deemed to occur upon the
exercise of options, warrants or other convertible securities to the extent that
such Equity Interests represent all or a portion of the exercise price thereof
and (ii) deemed to occur upon the withholding of a portion of Equity Interests
granted or awarded to any current or former officer, director, manager, employee
or consultant to pay for taxes payable by such Person in connection with such
grant or award (or the vesting thereof);

 

(l)            the payment of cash in lieu of fractional Equity Interests
pursuant to the exchange or conversion of any exchangeable or convertible
securities; and

 

(m)          Restricted Payments in connection with the Transactions.

 

Section 7.07          Financial Covenant. Beginning with the first full fiscal
quarter after the Closing Date, solely during any fiscal quarter in which the
Aggregate Revolving Facility Exposure exceeds 30% of the Total Revolving
Commitment (excluding (i) undrawn Letters of Credit up to $20,000,000,
(ii) Letters of Credit that are Cash Collateralized or backstopped in full by
other letters of credit and (iii) for the first two full fiscal quarters ending
after the Closing Date, Revolving Loans used to fund Transaction expenses or
original issue discount imposed pursuant to the market flex provisions of the
Fee Letter), the U.S. Borrower will not permit the Consolidated Net Secured
Leverage Ratio, on a Pro Forma Basis, to be greater than the maximum ratio
specified below opposite such fiscal quarter:

 

Fiscal Quarter Ending

 

Maximum Ratio

September 30, 2018

 

6.50:1.00

December 31, 2018

 

6.50:1.00

March 31, 2019

 

6.50:1.00

June 30, 2019

 

6.50:1.00

September 30, 2019

 

6.25:1.00

December 31, 2019

 

6.25:1.00

March 31, 2020

 

6.00:1.00

June 30, 2020

 

6.00:1.00

September 30, 2020

 

5.50:1.00

December 31, 2020

 

5.50:1.00

 

129

--------------------------------------------------------------------------------


 

March 31, 2021

 

5.50:1.00

June 30, 2021

 

5.00:1.00

September 30, 2021

 

5.00:1.00

December 31, 2021

 

4.50:1.00

March 31, 2022

 

4.50:1.00

June 30, 2022 and thereafter

 

4.25:1.00

 

Section 7.08          Limitation on Certain Restrictive Agreements.  No Credit
Party will, nor will any Credit Party permit any of its Restricted Subsidiaries
to, directly or indirectly, enter into, incur or permit to exist or become
effective, any “negative pledge” covenant or other agreement, restriction or
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of any Credit Party or any of their respective Restricted Subsidiaries
to create, incur or suffer to exist any Lien upon any of its property or assets
as security for Indebtedness, or (b) the ability of any such Credit Party or any
such Restricted Subsidiary to make Capital Distributions or any other interest
or participation in its profits owned by any Credit Party or any Restricted
Subsidiary, or pay any Indebtedness owed to any Credit Party or any Restricted
Subsidiary, or to make loans or advances to any Credit Party or any Restricted
Subsidiary, or transfer any of its property or assets to any Credit Party or any
Restricted Subsidiary, except for such restrictions existing under or by reason
of (i) applicable law, (ii) this Agreement and the other Loan Documents,
(iii) customary provisions restricting subletting, assignments or other
transfers contained in leases, licenses, joint venture agreements and similar
agreements granted to customers in the ordinary course of business (provided
that such restrictions are limited to the property or assets secured by such
liens or the property or assets subject to such leases, license, joint venture
agreements or similar agreements, as the case may be), (iv) customary provisions
restricting the transfer or further encumbering of assets subject to Liens
permitted under Section 7.03(c), (v) customary restrictions affecting only a
Restricted Subsidiary of the U.S. Borrower under any agreement or instrument
governing any of the Indebtedness of a Credit Party permitted pursuant to
Section 7.04, (vi) restrictions affecting any Non-Credit Party under any
agreement or instrument governing any Indebtedness of such Non-Credit Party
permitted pursuant to Section 7.04, and customary restrictions contained in
“comfort” letters and guarantees of any such Indebtedness, (vii) any document
relating to Indebtedness secured by a Lien permitted by Section 7.03, insofar as
the provisions thereof limit grants of junior liens on the assets securing such
Indebtedness, (viii) any Operating Lease or Capital Lease, insofar as the
provisions thereof limit grants of a security interest in, or other assignments
of, the related leasehold interest to any other Person, (ix) restrictions
contained in any Permitted Receivables Document with respect to any Special
Purpose Receivables Subsidiary, (x) any restrictions existing on the date hereof
and set forth on Schedule 7.08, (xi) the 2024 Notes Indenture, all agreements
executed in connection therewith and any Permitted Refinancing thereof, and
(xii) any restrictions existing at the time any Subsidiary becomes a Subsidiary
of the U.S. Borrower, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of the U.S. Borrower.

 

Section 7.09          Transactions with Affiliates.  No Credit Party will, nor
will any Credit Party permit any of its Restricted Subsidiaries to, enter into
any transaction or series of transactions with any Affiliate (other than, in the
case of the U.S. Borrower, any of its Restricted Subsidiaries, and, in the case
of a Restricted Subsidiary, the U.S. Borrower or another Restricted Subsidiary)
other than in the ordinary course of business and pursuant to the reasonable
requirements of such Credit Party’s or such Restricted Subsidiary’s business and
upon fair and reasonable terms no less favorable to such Credit Party or such
Restricted Subsidiary than would be obtained in a comparable arm’s-length
transaction with a Person other than an Affiliate, except (i) provision of
services outside the United States and sales of goods to an Affiliate for use or
distribution outside the United States in each case that in the good faith
judgment of the Credit Parties substantially complies with any applicable legal
requirements of the Code, (ii) transactions pursuant to any Permitted
Receivables Financing, (iii) the lease of real property between and among the
U.S. Borrower and its Subsidiaries or between and among any Subsidiary of the
U.S. Borrower and any other Subsidiary, in each case consistent with past
practice or (iv) agreements and transactions with and payments to officers,
directors, employees and shareholders that are either (A) entered into in the
ordinary course of business and not prohibited by any of the other provisions of
this Agreement, or (B) entered into outside the ordinary course of

 

130

--------------------------------------------------------------------------------


 

business, approved by the directors or shareholders of the U.S. Borrower, and
not prohibited by any of the other provisions of this Agreement or in violation
of any law, rule or regulation.

 

Section 7.10          Modification of Certain Agreements.

 

(a)           No Credit Party will amend, modify, supplement, waive or otherwise
change, or consent or agree to any amendment, modification, supplement, waiver
or other change to, or enter into any forbearance from exercising any rights
with respect to the terms or provisions contained in any Credit Party’s
Organizational Documents that would reasonably be expected to adversely affect
the Administrative Agent and the Lenders in any material respect.

 

(b)           No Credit Party will, nor shall it permit any of its Restricted
Subsidiaries to, amend, modify, supplement, waive or otherwise change, or
consent or agree to any amendment, modification, supplement, waiver or other
change to, or enter into any forbearance from exercising any rights with respect
to the terms or provisions contained in any Subordinated Debt Document or Junior
Lien Debt Document governing or evidencing Subordinated Indebtedness or Junior
Lien Indebtedness, as applicable, that constitutes Material Indebtedness (other
than any amendment, modification, supplement, waiver or other change (x) which
does not adversely affect the Administrative Agent or the Lenders in any
material respect or (y) for which no fee is payable to the holders of such
Subordinated Indebtedness or Junior Lien Indebtedness, as applicable, and that
(i) extends the maturity or reduces the amount of any repayment, prepayment or
redemption of the principal of such Subordinated Indebtedness or Junior Lien
Indebtedness, as applicable, (ii) reduces the rate or extends any date for
payment of interest, premium (if any) or fees payable on such Subordinated
Indebtedness or Junior Lien Indebtedness, as applicable or (iii) makes the
covenants, events of default or remedies in such Subordinated Debt Documents or
Junior Lien Debt Document, as applicable, less restrictive on any applicable
Credit Party).

 

Section 7.11          Anti-Terrorism Laws; Sanctions; Anti-Corruption Laws.

 

(a)           No Credit Party nor any of their respective Subsidiaries is
specifically targeted by or shall be in violation of any U.S. law, regulation,
or list of any government agency (including the Specially Designated Nationals
and Blocked Persons List, the Sectoral Sanctions Identifications List and the
Foreign Sanctions Evaders (FSE) List maintained by OFAC, Executive Order
No. 13224 or the USA Patriot Act) or other foreign law, regulation or list of
any government agency applicable to it (including the Consolidated List of
Financial Sanctions Targets maintained by Her Majesty’s Treasury, the
“Consolidated list of persons, groups and entities subject to EU financial
sanctions” maintained by the European Union External Action Service and the
annexes to Regulation (EU) No. 833/2014 (as amended) maintained by the European
Union) that prohibits or limits the conduct of business with or the receiving of
funds, goods or services to or for the benefit of certain Persons specified
therein or that prohibits or limits any Lender or LC Issuer from making any
advance or extension of credit to the Applicable Borrower or from otherwise
conducting business with such Borrower or any other Credit Party.

 

(b)           The Borrowers will not, directly or indirectly, use the proceeds
of the Loans, or lend, contribute or otherwise make available such proceeds to
any of their respective Subsidiaries, joint ventures, partners or other Persons,
(i) to fund any unlawful activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions, (ii) in any other manner that would result in a
violation of Sanctions by any Person or (iii) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws.

 

(c)           Notwithstanding anything to the contrary, this Section 7.11 shall
not be interpreted or applied to any Credit Party with its seat in Germany to
the extent that the obligations under this Section 7.11 would violate or expose
such Credit Party or any directors, officer or employee thereof to any liability
under any anti-boycott or blocking law, regulation or statute that is in force
from time to time in the Federal Republic of Germany or the European Union and
applicable to such entity (including without limitation EU Regulation (EC)
2271/96 and Section 7 of the German Foreign Trade Ordinance (Verordnung zur
Durchführung des Außenwirtschaftsgesetzes (Außenwirtschaftsverordnung — AWV)).

 

131

--------------------------------------------------------------------------------


 

Section 7.12          Fiscal Year.  No Credit Party shall, nor shall it permit
any of its Restricted Subsidiaries to, change its fiscal year end from
December 31.

 

ARTICLE VIII.

 

EVENTS OF DEFAULT

 

Section 8.01          Events of Default.  Any of the following specified events
shall constitute an Event of Default (each an “Event of Default”):

 

(a)           Payments:  any Borrower shall (i) default in the payment when due
(whether at maturity, on a date fixed for a scheduled repayment, on a date on
which a required prepayment is to be made (unless such payment is otherwise
declined), upon acceleration or otherwise) of any principal of the Loans; or
(ii) default, and such default shall continue for five (5) or more days, in the
payment when due of any interest on the Loans, any Fees or any other Obligations
or any reimbursement obligation in respect of any Unpaid Drawing, or fail to
Cash Collateralize any Letter of Credit when required to do so hereunder; or

 

(b)           Representations, etc.:  any representation, warranty or statement
made by any Credit Party herein or in any other Loan Document or in any
statement or certificate delivered or required to be delivered pursuant hereto
or thereto shall prove to be untrue in any material respect (without duplication
as to any materiality modifiers, qualifications, or limitations applicable
thereto) on the date as of which made, deemed made, or confirmed; or

 

(c)           Certain Covenants:  any Borrower shall default in the due
performance or observance by it of any term, covenant or agreement contained in
(1) Sections 6.01(a) — (f), or (j), 6.05(i), or Article VII of this Agreement
(provided that a Default as a result of a breach of Section 7.07 (a “Financial
Covenant Event of Default”) shall not constitute an Event of Default with
respect to any Term Loans unless and until the Revolving Lenders have declared
all amounts outstanding under the Revolving Facility to be immediately due and
payable and all outstanding Revolving Commitments to be immediately terminated,
in each case in accordance with this Agreement) or (2) Sections 6.04, 6.09,
6.10, or 6.15 of this Agreement and such default is not remedied for a period of
ten (10) days; or

 

(d)           Other Covenants:  any Credit Party shall default in the due
performance or observance by it of any term, covenant or agreement contained in
this Agreement or any other Loan Document (other than those referred to in
Section 8.01(a) or (b) or (c) above) and such default is not remedied within 30
days after the earlier of (i) an Authorized Officer of any Credit Party
obtaining knowledge of such default or (ii) the U.S. Borrower receiving written
notice of such default from the Administrative Agent or the Required Lenders
(any such notice to be identified as a “notice of default” and to refer
specifically to this paragraph); or

 

(e)           Cross Default Under Other Agreements; Hedge Agreements:  the U.S.
Borrower or any Significant Subsidiary shall (i) default in any payment with
respect to any Material Indebtedness (other than the Obligations), and such
default shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Material Indebtedness; or
(ii) default in the observance or performance of any agreement or condition
relating to any Material Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto (and all grace periods
applicable to such observance, performance or condition shall have expired), or
any other event shall occur or condition exist, the effect of which default or
other event or condition is to cause, or to permit the holder or holders of such
Material Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause any such Material Indebtedness to become due prior to its
stated maturity; or any such Material Indebtedness of the U.S. Borrower or any
Significant Subsidiary shall be declared to be due and payable, or shall be
required to be prepaid (other than by a regularly scheduled required prepayment
or redemption, prior to the stated maturity thereof); provided that (x) this
clause (e)(ii) shall not apply to secured Indebtedness that becomes due and is
actually paid as a result of the voluntary sale or transfer of the property or
assets securing such

 

132

--------------------------------------------------------------------------------


 

Indebtedness, if such sale, transfer or repayment of Indebtedness is permitted
hereunder and (y) with respect to any Indebtedness which is convertible into
Equity Interests and permitted hereunder, the conversion of such Indebtedness
into Equity Interests in accordance with the terms thereof shall not constitute,
for purposes of this clause (e)(ii), an event or condition which would allow the
holder or holders of such Indebtedness to cause such Indebtedness to become due
prior to its stated maturity; or (iii) without limitation of the foregoing
clauses, default in any payment obligation under a Hedge Agreement, and such
default shall continue after the applicable grace period, if any, specified in
such Hedge Agreement or any other agreement or instrument relating thereto and
as a result of such payment default, “termination value” (as defined in such
Hedge Agreement) owed by such Credit Party is in excess of $50,000,000; or

 

(f)            Invalidity of Loan Documents:  subject to the Legal Reservations
and the Non-U.S. Perfection Requirements, at any time after any Loan Document is
executed and delivered and for any reason other than as expressly permitted
hereunder or under such Loan Document or satisfaction in full of all the
Obligations, (i) such Loan Document or any material provision thereof shall
cease to be in full force and effect, or (ii) the U.S. Borrower or any of its
Subsidiaries shall assert that such Loan Document or any material provision
thereof is invalid; or

 

(g)           Invalidity of Liens:  subject to the Legal Reservations and the
Non-U.S. Perfection Requirements (i) any security interest or Lien purported to
be created by any Security Document shall cease to be in full force and effect
(other than (A) in accordance with the terms hereof and thereof or (B) in
connection with the satisfaction in full of the Obligations in accordance with
the terms hereof), or shall cease to give the Administrative Agent, for the
benefit of the applicable Secured Creditors, the Liens, rights, powers and
privileges in any Collateral having a fair market value, individually or in the
aggregate, in excess of $10,000,000, purported to be created and granted under
such Security Documents (including a perfected first priority security interest
in and Lien on, all of the Collateral thereunder (except as otherwise expressly
provided in such Security Document)) other than to the extent resulting from
(x) an action by the Administrative Agent directly resulting in the execution or
filing of an erroneous UCC financing statement amendment, termination or
assignment or any other equivalent document in any jurisdiction of organization
of any Credit Party or any jurisdiction whose laws govern the provisions of
security interests in assets of such Credit Party or (y) the failure of the
Administrative Agent to maintain possession of any collateral delivered to the
Administrative Agent pursuant to and as required by the Loan Documents, or
(ii) the U.S. Borrower or any of its Subsidiaries shall assert that any security
interest or Lien purported to be created by any Security Document is invalid
(other than in accordance with the terms hereof and thereof); or

 

(h)           Judgments:  (i) one or more judgments, orders or decrees (or any
settlement of any claim that, if breached, would result in a judgment order or
decree) shall be entered against the U.S. Borrower or any Significant Subsidiary
involving a liability (other than a liability covered by insurance, as to which
the carrier has adequate claims paying ability and has not effectively reserved
its rights) of $50,000,000 or more in the aggregate for all such judgments,
orders, decrees and settlements for the U.S. Borrower and all Significant
Subsidiaries, and any such judgments or orders or decrees or settlements shall
not have been vacated, discharged or stayed or bonded pending appeal within 45
days (or such longer period, not in excess of 60 days, during which enforcement
thereof, and the filing of any judgment lien, is effectively stayed or
prohibited) from the entry thereof; or (ii) one or more judgments, orders,
decrees or settlements shall be entered against the U.S. Borrower or any
Significant Subsidiary involving a required divestiture of any material
properties, assets or business reasonably estimated to have a fair value in
excess of $50,000,000, and any such judgments, orders or decrees shall not have
been vacated, discharged or stayed or bonded pending appeal within 45 days (or
such longer period, not in excess of 60 days, during which enforcement thereof,
and the filing of any judgment lien, is effectively stayed or prohibited) from
the entry thereof; or

 

(i)            Insolvency Event:  any Insolvency Event shall occur with respect
to the U.S. Borrower the EMEA Borrower or any Significant Subsidiary; or

 

(j)            ERISA Event, Non-U.S. Plan Event or Canadian Pension Plan Event: 
any ERISA Event, Non-U.S. Plan Event or Canadian Pension Plan Event shall have
occurred and either (i) such event or events would reasonably be expected to
have a Material Adverse Effect or (ii) there shall result from any

 

133

--------------------------------------------------------------------------------


 

such event or events the imposition of a Lien in excess of $50,000,000 on the
assets of the U.S. Borrower or any Significant Subsidiary; or

 

(k)           Change of Control:  if there occurs a Change of Control.

 

Section 8.02          Remedies.  Upon the occurrence of any Event of Default,
and at any time thereafter, if any Event of Default shall then be continuing,
the Administrative Agent (i) may, in its discretion, or (ii) shall, upon the
written request of the Required Lenders (or, if a Financial Covenant Event of
Default has occurred and is continuing, upon the written request of the Required
Revolving Lenders, and in such case only with respect to the Revolving
Commitments and any Letters of Credit), by written notice to the U.S. Borrower,
take any or all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the U.S.
Borrower or any other Credit Party in any manner permitted under applicable law:

 

(a)           declare the Commitments terminated, whereupon the Commitment of
each Lender shall forthwith terminate immediately without any other notice of
any kind;

 

(b)           declare the principal of and any accrued interest in respect of
all Loans, all Unpaid Drawings and all other Obligations (other than any
Obligations under any Secured Hedge Agreement) owing hereunder and thereunder to
be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the U.S. Borrower;

 

(c)           (i) terminate any Letter of Credit that may be terminated in
accordance with its terms and/or (ii) require the U.S. Borrower to Cash
Collateralize all or any portion of the LC Outstandings; or

 

(d)           exercise any other right or remedy available under any of the Loan
Documents or applicable law;

 

provided that, if an Event of Default specified in Section 8.01(i) shall occur,
the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (a), (b) and/or (c)(ii) above shall
occur automatically without the giving of any such notice.

 

Section 8.03          Application of Certain Payments and Proceeds.

 

(a)           All payments and other amounts received by the Administrative
Agent or any Lender through the exercise of remedies hereunder or under the
other Loan Documents from any U.S. Credit Party and all proceeds received by the
Administrative Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral pledged by the U.S. Credit
Parties shall, unless otherwise required by the terms of the other relevant Loan
Documents or by applicable law, be applied as follows:

 

(i)      first, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses and other amounts (including attorneys’ fees and
amounts due under Article III) payable to the Administrative Agent in its
capacity as such;

 

(ii)     second, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses (including attorneys’ fees and amounts due under
Article III) payable to each Lender or each LC Issuer, ratably among them in
proportion to the aggregate of all such amounts;

 

(iii)    third, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Unpaid Drawings with respect to
Letters of Credit, ratably among the Lenders in proportion to the aggregate of
all such amounts;

 

(iv)    fourth, pro rata to the payment of (A) that portion of the Obligations
constituting unpaid principal of the Loans and Unpaid Drawings, ratably among
the Lenders and each LC Issuer in proportion to the aggregate of all such
amounts, (B) the amounts due to Secured Hedge Providers under Secured

 

134

--------------------------------------------------------------------------------


 

Hedge Agreements subject to confirmation by the Administrative Agent that any
calculations of termination or other payment obligations are being made in
accordance with normal industry practice, (C) the amounts due to Cash Management
Banks under Secured Cash Management Agreements and (D) to the Administrative
Agent for the benefit of each LC Issuer to Cash Collateralize the Stated Amount
of outstanding Letters of Credit;

 

(v)     fifth, to the payment of all other Obligations of the Credit Parties
owing under or in respect of the Loan Documents, Secured Hedge Agreements and
Cash Management Banks that are then due and payable to the Secured Creditors,
ratably based upon the respective aggregate amounts of all such Obligations
owing to them on such date; and

 

(vi)    finally, any remaining surplus after all of the Obligations have been
paid in full, to the U.S. Borrower or to whomsoever shall be lawfully entitled
thereto.

 

(b)           All payments and other amounts received by the Administrative
Agent or any Lender through the exercise of remedies hereunder or under the
other relevant Loan Documents from any Non-U.S. EMEA Credit Party and all
proceeds received by the Administrative Agent in respect of any sale of,
collection from, or other realization upon all or any part of the EMEA Facility
Collateral pledged by the Non-U.S. EMEA Credit Parties shall, unless otherwise
required by the terms of the other relevant Loan Documents or by applicable law,
be applied as follows:

 

(i)      first, to the payment of that portion of the Non-U.S. EMEA Credit Party
Obligations constituting fees, indemnities and expenses and other amounts
(including attorneys’ fees and amounts due under Article III) payable to the
Administrative Agent in its capacity as such;

 

(ii)     second, to the payment of that portion of the Non-U.S. EMEA Credit
Party Obligations constituting fees, indemnities and expenses (including
attorneys’ fees and amounts due under Article III) payable to each Lender,
ratably among them in proportion to the aggregate of all such amounts;

 

(iii)    third, to the payment of that portion of the Non-U.S. EMEA Credit Party
Obligations constituting accrued and unpaid interest on the EMEA Term Loan,
ratably among the Lenders in proportion to the aggregate of all such amounts;

 

(iv)    fourth, pro rata to the payment of (A) that portion of the Non-U.S. EMEA
Credit Party Obligations constituting unpaid principal of the EMEA Term Loans,
ratably among the Lenders in proportion to the aggregate of all such amounts,
(B) the amounts due to Secured Hedge Providers by Non-U.S. EMEA Credit Parties
under Secured Hedge Agreements subject to confirmation by the Administrative
Agent that any calculations of termination or other payment obligations are
being made in accordance with normal industry practice, and (C) the amounts due
to Cash Management Banks by Non-U.S. EMEA Credit Parties under Secured Cash
Management Agreements;

 

(v)     fifth, to the payment of all other Non-U.S. EMEA Credit Party
Obligations of the Non-U.S. EMEA Credit Parties owing under or in respect of the
Loan Documents, Secured Hedge Agreements and Cash Management Banks that are then
due and payable to the Secured Creditors, ratably based upon the respective
aggregate amounts of all such Non-U.S. EMEA Credit Party Obligations owing to
them by Non-U.S. EMEA Credit Parties on such date; and

 

(vi)    finally, any remaining surplus after all of the Non-U.S. EMEA Credit
Party Obligations have been paid in full, to the EMEA Borrower or to whomsoever
shall be lawfully entitled thereto.

 

Notwithstanding the foregoing, consistent with Section 2.22, (i) no Non-U.S.
EMEA Credit Party shall be liable to pay or otherwise be liable, in whole or in
part, for principal, interest, fees and other obligations of the U.S. Borrower
or any U.S. Credit Party (including all U.S. Obligations) as a result of the
exercise of remedies by the Administrative Agent or any Lender under this
Section 8.03 or otherwise and (ii) no proceeds of Collateral of any Non-U.S.
EMEA Credit Party shall be applied to the obligations of the U.S. Borrower or
any U.S. Credit Party (including any U.S. Obligations).

 

135

--------------------------------------------------------------------------------


 

The Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
except to the extent expressly provided herein and unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may reasonably request in
writing, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

 

ARTICLE IX.

 

THE ADMINISTRATIVE AGENT

 

Section 9.01          Appointment.

 

(a)           Each Lender hereby irrevocably designates and appoints the
Administrative Agent to act as specified herein and in the other Loan Documents,
and each such Lender hereby irrevocably authorizes the Administrative Agent for
such Lender and exempt the Administrative Agent from the restrictions pursuant
to section 181 of the German Civil Code (Bürgerliches Gesetzbuch) to the extent
legally possible to it, to take such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto.  The Administrative Agent
agrees to act as such upon the express conditions contained in this Article. 
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein or in the other Loan Documents, nor any fiduciary
relationship with any Lender or LC Issuer, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent.  The provisions
of this Article IX are solely for the benefit of the Administrative Agent and
the Lenders, and no Credit Party shall have any rights as a third-party
beneficiary of any of the provisions hereof.  In performing its functions and
duties under this Agreement, the Administrative Agent shall act solely as agent
of the Lenders and does not assume and shall not be deemed to have assumed any
obligation or relationship of agency or trust with or for the Credit Parties or
any of their respective Subsidiaries.

 

(b)           Each Lender hereby further irrevocably authorizes the
Administrative Agent on behalf of and for the benefit of the Lenders, to be the
agent for and representative of the Lenders with respect to the Guaranty
Agreements, the Security Documents, the Collateral and any other Loan Document. 
Each Lender irrevocably authorizes the Administrative Agent to accept, for and
on behalf of the Lender, any parallel debt obligations with the Credit Parties
pursuant to which the Administrative Agent shall have its own, independent right
to demand payment of the amounts payable by each Credit Party in connection with
the Obligations.  Subject to Section 11.12, without further written consent or
authorization from Lenders, the Administrative Agent may execute any documents
or instruments necessary to (i) release any Lien (x) encumbering any item of
Collateral that is the subject of a sale or other disposition of assets
permitted hereby or to which the Required Lenders (or such other Lenders as may
be required to give such consent under Section 11.12) have otherwise consented
or (y) upon the termination of the Commitments and the payment in full (other
than Hedging Obligations, Banking Services Obligations, contingent
indemnification obligations and unasserted expense reimbursement obligations) of
all Obligations and the expiration or termination of all Letters of Credit
(other than those that have been Cash Collateralized or backstopped),
(ii) subordinate any Lien (x) to the extent such subordination is expressly
permitted under this Agreement or (y) to which the Required Lenders (or such
other Lenders as may be required to give such consent under Section 11.12) have
otherwise consented, or (iii) release any Subsidiary Guarantor from a Guaranty
Agreement (w) if all of the Equity Interests of such Subsidiary Guarantor owned
by any Credit Party are sold in a sale permitted under the Loan Documents
(including pursuant to a waiver or consent), (x) if such Subsidiary Guarantor
becomes an Excluded Subsidiary in accordance with the terms of this Agreement,
(y) upon the termination of the Commitments and the payment in full (other than
contingent indemnification obligations and unasserted expense reimbursement
obligations) of all Obligations and the expiration or termination of all Letters
of Credit (other than those that have been Cash Collateralized or backstopped)
or (z) with respect to which the Required Lenders (or such other Lenders as may
be required to give such consent under Section 11.12) have otherwise consented.

 

136

--------------------------------------------------------------------------------


 

(c)           Solely for the purposes of English law and (where applicable)
Scots law, the Administrative Agent declares that pursuant to the terms of the
UK Security Documents it shall hold the UK Security Property as security trustee
for the UK Secured Parties on the terms contained in this Agreement and the UK
Security Documents.  Each of the parties to this Agreement acknowledges and
agrees to such appointment of the Administrative Agent as security trustee and
agrees that the Administrative Agent shall have only those duties, obligations
and responsibilities expressly specified in this Agreement or in the UK Security
Documents (and no others shall be implied).

 

(d)           Solely for the purposes of Irish law, the Administrative Agent
declares that pursuant to the terms of the Irish Security Documents it shall
hold the Irish Security Property as security trustee for the Irish Secured
Parties on the terms contained in this Agreement and the Irish Security
Documents.  Each of the parties to this Agreement acknowledges and agrees to
such appointment of the Administrative Agent as security trustee and agrees that
the Administrative Agent shall have only those duties, obligations and
responsibilities expressly specified in this Agreement or in the Irish Security
Documents (and no others shall be implied).

 

(e)           Solely for the purposes of Swiss law:

 

(i)            The Administrative Agent shall:-

 

(A)          hold and administer any non-accessory Collateral
(nicht-akzessorische Transaktionssicherheit) governed by Swiss law as indirect
representative (indirekter Stellvertreter) in its own name but on behalf and for
the benefit of the Secured Creditors; and

 

(B)          hold and administer any accessory Collateral (akzessorische
Transaktionssicherheit) (e.g. a right of pledge) governed by Swiss law (a “Swiss
Accessory Security”) for itself (including as creditor of any parallel debt
obligations) and as direct representative (direkter Stellvertreter) in the name
and on behalf of the Secured Creditors.

 

(ii)           Each Secured Creditor (other than the Administrative Agent)
hereby appoints the Administrative Agent as its direct representative (direkter
Stellvertreter) and authorises the Administrative Agent (whether or not by or
through employees or agents):-

 

(A)          to accept, execute and deliver in its name and on its behalf as its
direct representative (direkter Stellvertreter) any Security Documents creating
a Swiss Accessory Security;

 

(B)          to accept, execute and deliver in its name and on its behalf as its
direct representative (direkter Stellvertreter) any amendments, confirmations
and/or alterations to any Security Documents creating a Swiss Accessory Security
and to administer, exercise such rights, remedies, powers and discretions as are
delegated to or conferred upon the Administrative Agent thereunder together with
such powers and discretions as are reasonably incidental thereto;

 

(C)          to effect in its name and on its behalf as its direct
representative (direkter Stellvertreter) any release of any Swiss Accessory
Security created under any  Security Documents in accordance with this
Agreement; and

 

(D)          to take such other action in its name and on its behalf as its
direct representative (direkter Stellvertreter) as may from time to time be
authorized under or in accordance with the Loan Documents.

 

(f)            Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrowers, the Administrative Agent and each Lender hereby
agree that (i) no Lender shall have any right individually to realize upon any
of the Collateral or to enforce any Guaranty Agreement, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
the Administrative Agent, on behalf of the Lenders in accordance with the terms
hereof and all powers, rights and remedies under the Loan Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale, the Administrative Agent or any Lender may be the

 

137

--------------------------------------------------------------------------------


 

purchaser of any or all of such Collateral at any such sale and the
Administrative Agent, as agent for and representative of the Secured Creditors
(but not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Administrative Agent at such sale.

 

(g)           Solely for the purpose of German law,

 

(i)      the Administrative Agent shall: (x) hold and administer any Security
Documents governed by German law which is security assigned
(Sicherungseigentum/Sicherungsabtretung) or otherwise transferred under a
non-accessory security right (nicht-akzessorische Sicherheit) to it as trustee
(treuhänderisch) for the benefit of the Secured Creditors; and (y) administer
any Security Document governed by German law which is pledged (Verpfändung) or
otherwise transferred to any Secured Creditor under an accessory security right
(akzessorische Sicherheit) as agent.

 

(ii)     Each Secured Creditor (other than the Administrative Agent) hereby
authorises the Administrative Agent (whether or not by or through employees or
agents): (x) to exercise such rights, remedies, powers and discretions as are
specifically delegated to or conferred upon the Administrative Agent under the
Security Documents together with such powers and discretions as are reasonably
incidental thereto; (y) to take such action on its behalf as may from time to
time be authorised under or in accordance with the Security Documents; and
(z) to accept and enter into as its attorney (Stellvertreter) any pledge or
other creation of any accessory security right granted in favour of such Secured
Creditor as security for the Obligations (other than U.S. Obligations) under
German law and to agree to and execute on its behalf as its attorney
(Stellvertreter) any amendments, confirmations and/or alterations to any
Security Documents governed by German law which creates a pledge or any other
accessory security right (akzessorische Sicherheit) including the release or
confirmation of release of such Security Documents.

 

(iii)    Each of the Secured Creditors (other than the Administrative Agent)
hereby relieves the Administrative Agent from the restrictions pursuant to
section 181 of the German Civil Code (Bürgerliches Gesetzbuch) and similar
restrictions applicable to it pursuant to any other applicable law, in each case
to the extent legally possible to such Secured Creditor. A Secured Creditor
which is barred by its constitutional documents or by-laws from granting such
exemption shall notify the Administrative Agent accordingly.

 

(iv)    Each Secured Creditor (other than the Administrative Agent) hereby
ratifies and approves all acts and declarations previously done by the
Administrative Agent on such Secured Creditor’s behalf (including for the
avoidance of doubt any declarations made by the Administrative Agent as
representative without power of attorney (Vertreter ohne Vertretungsmacht) in
relation to the creation of any pledge (Pfandrecht) on behalf and for the
benefit of any Secured Creditor as future pledgee or otherwise).

 

(v)     Each of the Secured Creditors (other than the Administrative Agent)
hereby authorises the Administrative Agent to (sub-)delegate any powers granted
to it under this Section 9.01(f) to any attorney it may elect in its discretion
and to grant powers of attorney to any such attorney (including the exemption
from self-dealing and representing several persons (in particular from the
restrictions of section 181 of the German Civil Code (Bürgerliches Gesetzbuch)
(in each case to the extent legally possible)).”

 

For greater certainty, and without limiting the powers of the Administrative
Agent, each Lender, on its own behalf and on behalf of its Affiliates, hereby
irrevocably appoints and authorizes the Administrative Agent to act as the
hypothecary representative of the Secured Creditors (as contemplated in
Article 2692 of the Civil Code of Québec) in order to enter into, to take and to
hold, on their behalf and for their benefit, hypothecs granted by any Credit
Party on property pursuant to the laws of the Province of Québec in order to
secure obligations of any Credit Party hereunder or under any other Loan
Document, Secured Cash Management Agreement or Secured Hedge Agreement and to
exercise such powers and duties that are conferred upon the Administrative Agent
thereunder.  The execution by the Administrative Agent, acting as such
hypothecary representative, prior to this Agreement of any deeds of hypothec is
hereby ratified and confirmed.  The constitution of the Administrative Agent as
hypothecary

 

138

--------------------------------------------------------------------------------


 

representative shall be deemed to have been ratified and confirmed by (on its
own behalf and on behalf of its Affiliates) each Person accepting an assignment
of, a participation in or an arrangement in respect of, all or any portion of
any Secured Creditors’ rights and obligations under this Agreement, the other
Loan Documents, Secured Cash Management Agreements or a Secured Hedge Agreement
by the execution of an assignment, including an Assignment Agreement, or other
agreement pursuant to which it becomes such assignee or participant.  The
Administrative Agent, acting as hypothecary representative shall have the same
rights, powers, immunities, indemnities and exclusions from liability as are
prescribed in favor of the Administrative Agent in this Agreement, which shall
apply mutatis mutandis to the Administrative Agent acting as hypothecary
representative.

 

Section 9.02         Delegation of Duties.  The Administrative Agent may execute
any of its duties under this Agreement or any other Loan Document by or through
agents, sub-agents, delegates, co-security trustees (in the case of the UK
Security Documents, the Irish Security Documents or the Northern Irish Security
Documents) or attorneys-in-fact, and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents,
sub-agents, delegates, co-security trustees (in the case of the UK Security
Documents, the Irish Security Documents or the Northern Irish Security
Documents) or attorneys-in-fact selected by it with reasonable care except to
the extent otherwise required by Section 9.03.  All of the rights, benefits and
privileges (including the exculpatory and indemnification provisions) of
Section 9.03 shall apply to any such sub-agent, and shall apply to their
respective activities as sub-agent as if such sub-agent and Affiliates were
named herein.  Notwithstanding anything herein to the contrary, with respect to
each sub-agent appointed by the Administrative Agent, (i) such sub-agent shall
be a third party beneficiary under this Agreement with respect to all such
rights, benefits and privileges (including exculpatory and rights to
indemnification) and shall have all of the rights, benefits and privileges of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to the
Administrative Agent and not to any Credit Party, any Lender or any other Person
and no Credit Party, Lender or any other Person shall have the rights, directly
or indirectly, as a third party beneficiary or otherwise, against such
sub-agent.

 

Section 9.03         Exculpatory Provisions.  Neither the Administrative Agent
nor any of its Related Parties nor any Receiver shall be (a) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except for its or
such Related Parties’ own gross negligence or willful misconduct as determined
by a final non-appealable judgment of a court of competent jurisdiction) or
(b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Credit Parties or any of
their respective Subsidiaries or any of their respective officers contained in
this Agreement, any other Loan Document or in any certificate, report, statement
or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document or for any failure of any Credit Party or any of its officers to
perform its obligations hereunder or thereunder.  The Administrative Agent shall
not be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Credit Parties or any of their respective Subsidiaries. 
The Administrative Agent shall not be responsible to any Lender for the
effectiveness, genuineness, validity, enforceability, collectability or
sufficiency of this Agreement or any Loan Document or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by the Administrative Agent to the Lenders or by or on behalf
of the Credit Parties or any of their respective Subsidiaries to the
Administrative Agent or any Lender or be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Default
or Event of Default. The Administrative Agent shall not be responsible to any
Lender for the creation, perfection or priority of any Lien, or security
interest created or purported to be created under the Security Documents, or for
any failure of any Credit Party or any other party to any Loan Document to
perform its obligations thereunder.

 

139

--------------------------------------------------------------------------------


 

Section 9.04         Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, e-mail or other electronic transmission, facsimile
transmission, telex or teletype message, statement, order or other document or
conversation believed by it, in good faith, to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to the U.S. Borrower or any
of its Subsidiaries), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. 
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders or all of the Lenders, as
applicable, as to any matter that, pursuant to Section 11.12, can only be
effectuated with the consent of all Required Lenders or all applicable Lenders,
as the case may be), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

 

Section 9.05         Notice of Default.  The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default hereunder unless the Administrative Agent has received notice from a
Lender or the U.S. Borrower referring to this Agreement, describing such Default
or Event of Default and stating that such notice is a “notice of default.”  If
the Administrative Agent receives such a notice, the Administrative Agent shall
give prompt notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or the Required Revolving Lenders
with respect to any Event of Default under Section 7.07); provided, however,
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall reasonably deem advisable in the best interests of
the Lenders.

 

Section 9.06         Non-Reliance.  Each Lender expressly acknowledges that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to it and that no act by the Administrative Agent
hereinafter taken, including any review of the affairs of the Credit Parties or
their respective Subsidiaries, shall be deemed to constitute any representation
or warranty by the Administrative Agent to any Lender.  Each Lender represents
to the Administrative Agent that it has, independently and without reliance upon
the Administrative Agent, or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of, and
investigation into, the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of the Credit Parties and their
Subsidiaries and made its own decision to make its Loans hereunder and enter
into this Agreement.  Each Lender also represents that it will, independently
and without reliance upon the Administrative Agent, or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement, and to make such investigation
as it deems necessary to inform itself as to the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Credit Parties and their Subsidiaries.  The Administrative Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, assets, property, financial and
other conditions, prospects or creditworthiness of the Credit Parties and their
Subsidiaries that may come into the possession of the Administrative Agent or
any of its Related Parties.

 

Section 9.07         No Reliance on Administrative Agent’s Customer
Identification Program.  Each Lender acknowledges and agrees that neither such
Lender, nor any of its Affiliates, participants or assignees, may rely on the
Administrative Agent to carry out such Lender’s, Affiliate’s, participant’s or
assignee’s customer identification program, or other obligations required or
imposed under or pursuant to the USA Patriot Act or the regulations thereunder,
including the regulations contained in 31 CFR 103.121 (as hereafter amended or
replaced, the “CIP Regulations”), or any other Anti-Terrorism Law, including any
programs involving any of the following items relating to or in connection with
the Credit Parties or their respective Subsidiaries, any of their respective
Affiliates or agents, the Loan Documents or the transactions hereunder:  (a) any
identity verification procedures, (b) any record keeping, (c) any comparisons
with government lists, (d) any customer notices or (e) any other procedures
required under the CIP Regulations or such other laws.

 

140

--------------------------------------------------------------------------------


 

Section 9.08                               USA Patriot Act.  Each Lender or
assignee or participant of a Lender that is not organized under the laws of the
United States of America or a state thereof (and is not excepted from the
certification requirement contained in Section 313 of the USA Patriot Act and
the applicable regulations because it is both (a) an affiliate of a depository
institution or foreign bank that maintains a physical presence in the United
States or foreign country, and (b) subject to supervision by a banking authority
regulating such affiliated depository institution or foreign bank) shall deliver
to the Administrative Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations:  (i) within ten (10) days after the Closing Date, and
(ii) at such other times as are required under the USA Patriot Act.

 

Section 9.09                               Indemnification.  The Lenders agree
to indemnify the Administrative Agent and its Related Parties, ratably according
to their pro rata share of the Aggregate Credit Facility Exposure, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, reasonable expenses or disbursements of any
kind whatsoever that may at any time (including at any time following the
payment of the Obligations) be imposed on, incurred by or asserted against the
Administrative Agent or such Related Parties in any way relating to or arising
out of this Agreement or any other Loan Document, or any documents contemplated
by or referred to herein or the transactions contemplated hereby or any action
taken or omitted to be taken by the Administrative Agent or such Related Parties
under or in connection with any of the foregoing, but only to the extent that
any of the foregoing is not paid by the U.S. Borrower, but without limitation of
the U.S. Borrower’s obligation to do so; provided, however, that no Lender shall
be liable to the Administrative Agent or any of its Related Parties for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent resulting solely from the Administrative Agent’s or such Related Parties’
gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction.  If any indemnity furnished to
the Administrative Agent or any such Related Parties for any purpose shall, in
the opinion of the Administrative Agent, be insufficient or become impaired, the
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished.  The agreements in this Section shall survive the payment of all
Obligations.

 

Section 9.10                               The Administrative Agent in
Individual Capacity.  The Administrative Agent and its Affiliates may make loans
to, accept deposits from and generally engage in any kind of business with the
Credit Parties, their respective Subsidiaries and their Affiliates as though not
acting as Administrative Agent hereunder.  With respect to the Loans made by it
and all Obligations owing to it, the Administrative Agent shall have the same
rights and powers under this Agreement as any Lender and may exercise the same
as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.

 

Section 9.11                               Successor Administrative Agent.  The
Administrative Agent may resign at any time upon not less than 30 days’  prior
written notice to the Lenders, each LC Issuer and the Borrowers.  Such
resignation shall take effect upon the earlier of (i) the appointment of a
successor Administrative Agent pursuant to this Agreement and (ii) 5:00
P.M. (New York City time) on the 30th day following receipt by the Borrowers,
the Lenders and each LC Issuer of the written resignation notice.  Upon receipt
of any such written notice of resignation, the Required Lenders shall have the
right, with the consent of the Borrowers, to appoint a successor (other than any
Person that is a Disqualified Lender), which consent of the Borrowers shall not
be unreasonably withheld, delayed or conditioned and which shall not be required
during the continuance of a Specified Event of Default (other than with respect
to the appointment of any Person that is a Competitor, which shall require the
consent of the U.S. Borrower under all circumstances).  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may on behalf
of the Lenders and each LC Issuer, with the consent of the Borrowers, which
consent shall not be unreasonably withheld, delayed or conditioned and which
shall not be required during the continuance of a Specified Event of Default
(other than with respect to the appointment of any Person that is a Competitor,
which shall require the consent of the U.S. Borrower under all circumstances),
appoint a successor Administrative Agent who shall not be a Disqualified Lender;
provided, however, that if the Administrative Agent shall notify the Borrowers
and the Lenders that no such successor is willing to accept such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice and the terms hereof.  Upon the effective time of the resignation of the
Administrative Agent, (i) the retiring Administrative Agent

 

141

--------------------------------------------------------------------------------


 

shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or any LC Issuer under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and LC Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this
paragraph.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
paragraph).  The fees payable by the U.S. Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed in writing between the U.S. Borrower and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.02 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

For purposes of any Security Document expressed to be governed by the laws of
the Netherlands, any resignation by the Administrative Agent is not effective
with respect to its rights under any parallel debt obligations until all rights
and obligations with respect to such parallel debt obligations have been
assigned to and assumed by the successor Administrative Agent.  The
Administrative Agent will reasonably cooperate in assigning its right under the
parallel debt obligations to any such successor agent and will reasonably
cooperate in transferring all rights under any Security Document expressed to be
governed by the laws of the Netherlands (as the case may be) to such successor
agent.

 

Section 9.12                               Other Agents.  Any Lender identified
herein as a Syndication Agent, Documentation Agent,  Lead Arranger or any other
corresponding title, other than “Administrative Agent,” shall have no right,
power, obligation, liability, responsibility or duty under this Agreement or any
other Loan Document except those applicable to all Lenders as such.  Each Lender
acknowledges that it has not relied, and will not rely, on any Lender so
identified in deciding to enter into this Agreement or in taking or not taking
any action hereunder.

 

Section 9.13                             UK Security Documents, Irish Security
Documents and Northern Irish Security Documents.

 

(a)                                 Winding up of UK Security Trust.  If the
Administrative Agent determines that (x) all of the Obligations and all other
obligations secured by the Loan Documents have been fully and finally discharged
and (y) none of the Lenders is under any commitment, obligation or liability
(actual or contingent) to make advances or provide other financial accommodation
to any Loan pursuant to the Loan Documents the trusts set out in this Agreement
and the UK Security Documents in relation to the UK Security Documents shall be
wound up and the Administrative Agent shall release, without recourse or
warranty, all of the Liens created under the UK Security Documents and the
rights of the Administrative Agent under each of the UK Security Documents.

 

(b)                                 UK Powers Supplemental.  The rights, powers
and discretions conferred upon the Administrative Agent by this Agreement in
respect of the UK Security Documents shall be supplemental to the Trustee Act
1925, and the Trustee Act 2000 and the Trusts (Scotland) Act 1921 and in
addition to any which may be vested in the Administrative Agent by general law
or otherwise.

 

(c)                                  UK Disapplication.  Section 1 of the
Trustee Act 2000 shall not apply to the duties of the Administrative Agent in
relation to the trusts constituted by this Agreement in respect of the UK
Security Documents.  Where there are any inconsistencies between the Trustee Act
1925, the United Kingdom Trustee Act 2000, the Trusts (Scotland) Act 1921, the
Trustee Act (Northern Ireland) 1958 or the Trustee Act (Northern Ireland) 2001
of Northern Ireland and the provisions of this Agreement, the provisions of this
Agreement shall, to the extent allowed by law, prevail and, in the case of any
inconsistency with the Trustee Act 2000, the provisions of this Agreement shall
constitute a restriction or exclusion for the purposes of that Act.

 

142

--------------------------------------------------------------------------------


 

(d)                                 Irish Powers Supplemental.  The rights,
powers and discretions conferred upon the Administrative Agent by this Agreement
in respect of the Irish Security Documents shall be supplemental to the Irish
Trustee Act 1893 (as amended) and in addition to any which may be vested in the
Administrative Agent by general law, regulation or otherwise.

 

(e)                                  Irish Disapplication.  Where there are any
inconsistencies between the Irish Trustee Act 1893 (as amended) and the
provisions of this Agreement, the provisions of this Agreement shall, to the
extent allowed by law, prevail.

 

(f)                                   Northern Irish Powers Supplemental.  The
rights, powers and discretions conferred upon the Administrative Agent by this
Agreement in respect of the Northern Irish Security Documents shall be
supplemental to the Trustee Act (Northern Ireland) 1958 and the Trustee Act
(Northern Ireland) 2001 (as amended) and in addition to any which may be vested
in the Administrative Agent by general law, regulation or otherwise.

 

(g)                                  Northern Irish Disapplication.  Section 1
of the Trustee Act (Northern Ireland) 2001 shall not apply to the duties of the
Administrative Agent in relation to the trusts constituted by this Agreement in
respect of the Northern Irish Security Documents.  Where there are any
inconsistencies between the Trustee Act (Northern Ireland) 1958 or the Trustee
Act (Northern Ireland) 2001 (as amended) and the provisions of this Agreement,
the provisions of this Agreement shall, to the extent allowed by law, prevail
and, in the case of any inconsistency with the Trustee Act (Northern Ireland)
2001, the provisions of this Agreement shall constitute a restriction or
exclusion for the purposes of that Act.

 

Section 9.14                               Agency for Perfection.  The
Administrative Agent and each Lender hereby appoints the Administrative Agent
and each other Lender as agent and bailee for the purpose of perfecting the
security interests in and liens upon the Collateral in assets that, in
accordance with Article 9 of the UCC, can be perfected only by possession or
control (or where the security interest of a secured party with possession or
control has priority over the security interest of another secured party) and
the Administrative Agent and each Lender hereby acknowledges that it holds
possession of or otherwise controls any such Collateral for the benefit of the
Administrative Agent and the Lenders as secured party.  Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or in
accordance with the Administrative Agent’s instructions.  Without limiting the
generality of the foregoing, each Lender hereby appoints the Administrative
Agent for the purpose of perfecting the Administrative Agent’s Liens on the
Deposit Accounts or on any other deposit accounts or securities accounts of any
Credit Party.  Each Credit Party by its execution and delivery of this Agreement
hereby consents to the foregoing.

 

Section 9.15                               Proof of Claim.  The Lenders and the
Borrowers hereby agree that after the occurrence and during the continuance of
an Event of Default pursuant to Section 8.01(i), in case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, examinership, administration,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrowers or any of the Subsidiary Guarantors, the
Administrative Agent shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of principal and interest owing and unpaid in respect of the Loans and
any other Obligations that are owing and unpaid and to file such other papers or
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their agents and counsel and all other amounts due the
Lenders and the Administrative Agent hereunder) allowed in such judicial
proceeding; and

 

(b)                                 to collect and receive any moneys or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, administrator,
sequestrator, examiner or other similar official in any such judicial proceeding
is hereby authorized by each Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation,

 

143

--------------------------------------------------------------------------------


 

expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent and other agents
hereunder.  Nothing herein contained shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lenders or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.  Further, nothing contained in this Section 9.15 shall affect or
preclude the ability of any Lender to (i) file and prove such a claim in the
event that the Administrative Agent has not acted within ten (10) days prior to
any applicable bar date and (ii) require an amendment of the proof of claim to
accurately reflect such Lender’s outstanding Obligations.

 

Section 9.16                             Posting of Approved Electronic
Communications.

 

(a)                                 Delivery of Communications.  Each Credit
Party hereby agrees, unless directed otherwise by the Administrative Agent or
unless the electronic mail address referred to below has not been provided by
the Administrative Agent to such Credit Party that it will, or will cause its
Subsidiaries to, provide to the Administrative Agent all information, documents
and other materials that it is obligated to furnish to the Administrative Agent
or to the Lenders pursuant to the Loan Documents, including all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that (i) is or
relates to a Notice of Borrowing or a Notice of Continuation or Conversion,
(ii) relates to the payment of any principal or other amount due under this
Agreement prior to the scheduled date therefor, (iii) provides notice of any
Default under this Agreement or any other Loan Document or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Loan or other extension of credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format acceptable to the Administrative
Agent to an electronic mail address as directed by the Administrative Agent.  In
addition, each Credit Party agrees, and agrees to cause its Subsidiaries, to
continue to provide the Communications to the Administrative Agent or the
Lenders, as the case may be, in the manner specified in the Loan Documents but
only to the extent requested by the Administrative Agent.

 

(b)                                 Platform.  Each Credit Party further agrees
that Administrative Agent may make the Communications available to the Lenders
by posting the Communications on Intralinks, SyndTrak or a substantially similar
electronic transmission system (the “Platform”).

 

(c)                                  No Warranties as to Platform.  THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE INDEMNITEES DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE
PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE
COMMUNICATIONS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS IS MADE BY THE INDEMNITEES IN CONNECTION WITH THE COMMUNICATIONS OR
THE PLATFORM.  IN NO EVENT SHALL THE INDEMNITEES HAVE ANY LIABILITY TO ANY
LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON
STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
INDEMNITEES IS FOUND IN A FINAL, NON-APPEALABLE ORDER BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.

 

(d)                                 Delivery Via Platform.  The Administrative
Agent agrees that the receipt of the Communications by the Administrative Agent
at its electronic mail address set forth above shall constitute effective
delivery of the Communications to the Administrative Agent for purposes of the
Loan Documents.  Each Lender agrees that receipt of notice to it (as provided in
the next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents.  Each Lender agrees to notify the
Administrative Agent in writing (including by electronic

 

144

--------------------------------------------------------------------------------


 

communication) from time to time of such Lender’s electronic mail address to
which the foregoing notice may be sent by electronic transmission and that the
foregoing notice may be sent to such electronic mail address.

 

(e)                                  No Prejudice to Notice Rights.  Nothing
herein shall prejudice the right of the Administrative Agent or any Lender to
give any notice or other communication pursuant to any Loan Document in any
other manner specified in such Loan Document.

 

Section 9.17                                         Credit Bidding.  Each
Lender hereby irrevocably authorizes the Administrative Agent, based upon the
instruction of the Required Lenders, to credit bid and purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral at any sale thereof conducted under the provisions of the UCC,
including pursuant to Sections 9-610 or 9-620 thereof, at any sale thereof
conducted under the provisions of the Bankruptcy Code (including Section 363 of
the Bankruptcy Code) or any applicable bankruptcy, insolvency, reorganization or
other similar law (whether domestic or foreign, and including any Debtor Relief
Law) now or hereafter in effect, or at any sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable law.

 

Section 9.18                                         Intercreditor Agreements. 
The Administrative Agent is authorized to enter into, any intercreditor or
subordination agreement or arrangement entered into in connection with any
Incremental Equivalent Debt permitted hereby (and any amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to, such agreements in connection with the incurrence by any
Credit Party of any Incremental Equivalent Debt (or any Permitted Refinancing of
the foregoing), to the extent permitted hereby), and the parties hereto
acknowledge that any intercreditor or subordination agreement or arrangement
entered into in connection herewith or contemplated hereby, will be binding upon
them.  Each Lender (a) hereby agrees that it will be bound by and will take no
actions contrary to the provisions of any intercreditor or subordination
agreement or arrangement entered into in connection with any Incremental
Equivalent Debt permitted hereby and (b) hereby authorizes and instructs the
Administrative Agent to enter into, if applicable, any intercreditor or
subordination agreement or arrangement entered into in connection herewith or
contemplated hereby (and any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to, such
agreements or arrangements in connection with the incurrence by any Credit Party
of any Incremental Equivalent Debt (or any Permitted Refinancing of the
foregoing) to the extent permitted hereby) and in the case of any such
intercreditor or subordination agreement or arrangement, subject the Liens on
the Collateral securing the Obligations to the provisions thereof.

 

Section 9.19                             Certain ERISA Matters.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of the Administrative Agent,
each Lead Arranger and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrowers or any other Credit Party, that
at least one of the following is and will be true:

 

(i)                  such Lender is not using “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans, any Letters of Credit or the
Commitments,

 

(ii)               the transaction exemption set forth in one or more PTEs, such
as PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, any Letters of
Credit, the Commitments and this Agreement,

 

(iii)            (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform

 

145

--------------------------------------------------------------------------------


 

the Loans, any Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
any Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, any Letters of
Credit, the Commitments and this Agreement, or

 

(iv)           such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)                                 In addition, unless subclause (i) in the
immediately preceding clause (a) is true with respect to a Lender or such Lender
has not provided another representation, warranty and covenant as provided in
subclause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, each Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrowers or any other Credit Party, that:

 

(i)                  none of the Administrative Agent, the Lead Arrangers or any
of their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related hereto or thereto),

 

(ii)               the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, any Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
Person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)            the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, any Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of any Obligation),

 

(iv)           the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, any Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, any Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

(v)              no fee or other compensation is being paid directly to the
Administrative Agent, the Lead Arrangers or any of their respective Affiliates
for investment advice (as opposed to other services) in connection with the
Loans, any Letters of Credit, the Commitments or this Agreement.

 

(c)                                  The Administrative Agent and each of the
Lead Arrangers hereby informs the Lenders that it is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, any Letters of Credit, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans, any Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, any Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees,

 

146

--------------------------------------------------------------------------------


 

deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.

 

Section 9.20                                         Parallel Obligations.
 Notwithstanding any other provision of this Agreement, the Borrowers hereby
irrevocably and unconditionally undertakes to pay to the Administrative Agent,
as creditor in its own right and not as representative of the other Secured
Creditors, sums equal to and in the currency of each amount payable by such
Borrower to Secured Creditors with respect to the EMEA Term Loan and the other
EMEA Facility Obligations under the Loan Documents as and when that amount falls
due for payment under the relevant Loan Document or would have fallen due but
for any discharge resulting from failure of another Secured Creditors to take
appropriate steps, in insolvency proceedings affecting such Credit Party, to
preserve its entitlement to be paid that amount (the “Parallel Obligation”). The
Administrative Agent shall have its own independent right to demand payment of
the amounts payable by each Borrower under this Section 9.20, irrespective of
any discharge of such Borrower’s obligation to pay those amounts to the other
Secured Creditors resulting from failure by them to take appropriate steps, in
insolvency proceedings affecting such Credit Party, to preserve their
entitlement to be paid those amounts. Any amount due and payable by a Borrower
to the Administrative Agent under this Section 9.20 shall be decreased to the
extent that the other Secured Creditors have received (and are able to retain)
payment in full of the corresponding amount under the other provisions of the
Loan Documents and any amount due and payable by a Credit Party to the other
Secured Creditors under those provisions shall be decreased to the extent that
the Administrative Agent has received (and is able to retain) payment in full of
the corresponding amount under this Section 9.20. The rights of the Secured
Creditors (other than the Administrative Agent) to receive payment of amounts
payable by each Borrower under the Loan Documents are several and are separate
and independent from, and without prejudice to, the rights of the Administrative
Agent to receive payment under this Section 9.20.

 

ARTICLE X.

 

GUARANTY

 

Section 10.01                                  Guaranty by the U.S. Borrower. 
The U.S. Borrower hereby irrevocably and unconditionally guarantees, for the
benefit of the Secured Creditors, all of the following (collectively, the “U.S.
Borrower Guaranteed Obligations”):  (a) all Obligations, (b) all reimbursement
obligations and Unpaid Drawings with respect to Letters of Credit issued for the
benefit of any LC Obligor (other than the Borrower) under this Agreement,
(b) all amounts, indemnities and reimbursement obligations, direct or indirect,
contingent or absolute, of every type or description, and at any time existing
owing by any Restricted Subsidiary of the U.S. Borrower under any Secured Hedge
Agreement or any other document or agreement executed and delivered in
connection therewith to any Secured Hedge Provider, in each case, other than any
Excluded Swap Obligations and (c) all amounts, indemnities and reimbursement
obligations, direct or indirect, contingent or absolute, of every type or
description, and at any time existing owing by any Restricted Subsidiary of the
U.S. Borrower under any Cash Management Agreement or any other document or
agreement executed and delivered in connection therewith to any Cash Management
Bank and, in each case, whether now existing, or hereafter incurred or arising,
including any such interest or other amounts incurred or arising during the
pendency of any bankruptcy, insolvency, reorganization, receivership or similar
proceeding (including under any Debtor Relief Law), regardless of whether
allowed or allowable in such proceeding or subject to an automatic stay under
Section 362(a) of the Bankruptcy Code or under any Debtor Relief Law).  Such
guaranty is an absolute, unconditional, present and continuing guaranty of
payment and not of collectability and is in no way conditioned or contingent
upon any attempt to collect from any Subsidiary or Affiliate of the U.S.
Borrower, or any other action, occurrence or circumstance whatsoever.  Upon
failure by any Credit Party to pay punctually any of the U.S. Borrower
Guaranteed Obligations, the U.S. Borrower shall forthwith on demand by the
Administrative Agent pay the amount not so paid at the place and in the currency
and otherwise in the manner specified in this Agreement or any other applicable
agreement or instrument.

 

Section 10.02                                  Reserved.

 

Section 10.03                                  Guaranty Unconditional.  The
obligations of the U.S. Borrower under this Article X shall be unconditional and
absolute and, without limiting the generality of the foregoing shall not be
released, discharged or otherwise affected by the occurrence, one or more times,
of any of the following:

 

147

--------------------------------------------------------------------------------


 

(a)                                 any extension, renewal, settlement,
compromise, waiver or release (other than a waiver or release of the entire
amount of the U.S. Borrower Guaranteed Obligations in connection with the
termination in full of the Commitments and the repayment in full of the Loans
and all interest, Fees and all other Obligations incurred hereunder and under
the other Loan Documents (other than contingent indemnification obligations,
unasserted expense reimbursement obligations and Letters of Credit that have
been Cash Collateralized or backstopped) concurrently with the termination of
the Loan Documents) in respect to the U.S. Borrower Guaranteed Obligations under
any agreement or instrument, by operation of law or otherwise;

 

(b)                                 any modification or amendment of or
supplement to this Agreement, any Note, any other Loan Document, or any
agreement or instrument evidencing or relating to any Borrower Guaranteed
Obligation;

 

(c)                                  any release, non-perfection or invalidity
of any direct or indirect security for the U.S. Borrower Guaranteed Obligations
under any agreement or instrument evidencing or relating to any U.S. Borrower
Guaranteed Obligations;

 

(d)                                 any change in the corporate existence,
structure or ownership of any Credit Party or other Subsidiary or any
insolvency, bankruptcy, reorganization or other similar proceeding (including
under any Debtor Relief Law) affecting any Credit Party or other Subsidiary or
its assets or any resulting release or discharge of any obligation of any Credit
Party or other Subsidiary contained in any agreement or instrument evidencing or
relating to any of the U.S. Borrower Guaranteed Obligations;

 

(e)                                  the existence of any claim, set-off or
other rights that the U.S. Borrower may have at any time against any other
Credit Party, the Administrative Agent, any Lender, any Affiliate of any Lender
or any other Person, whether in connection herewith or any unrelated
transactions;

 

(f)                                   any invalidity or unenforceability
relating to or against any other Credit Party for any reason of any agreement or
instrument evidencing or relating to any of the U.S. Borrower Guaranteed
Obligations, or any provision of applicable law or regulation purporting to
prohibit the payment by any Credit Party of any of the U.S. Borrower Guaranteed
Obligations; or

 

(g)                                  any other act or omission of any kind by
any other Credit Party, the Administrative Agent, any Lender or any other Person
or any other circumstance whatsoever that might, but for the provisions of this
Article, constitute a legal or equitable discharge of the U.S. Borrower’s
obligations under this Section other than the irrevocable payment in full of all
U.S. Borrower Guaranteed Obligations.

 

Section 10.04                                  Borrower Obligations to Remain in
Effect; Restoration.  The U.S. Borrower’s obligations under this Article X shall
remain in full force and effect until the Commitments shall have terminated, and
the principal of and interest on the Notes and other U.S. Borrower Guaranteed
Obligations, and all other amounts payable by the Borrowers, any other Credit
Party or other Subsidiary, under the Loan Documents or any other agreement or
instrument evidencing or relating to any of the U.S. Borrower Guaranteed
Obligations, shall have been paid in full (other than contingent indemnification
obligations, unasserted expense reimbursement obligations and Letters of Credit
that have been Cash Collateralized or backstopped).  If at any time any payment
of any of the U.S. Borrower Guaranteed Obligations is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of such Credit Party (including under any Debtor Relief Law), the U.S.
Borrower’s obligations under this Article with respect to such payment shall be
reinstated at such time as though such payment had been due but not made at such
time.

 

Section 10.05                                  Waiver of Acceptance, etc.  The
U.S. Borrower irrevocably waives acceptance hereof, presentment, demand, protest
and any notice not provided for herein, as well as any requirement that at any
time any action be taken by any person against any other Credit Party or any
other Person, or against any collateral or guaranty of any other Person.

 

148

--------------------------------------------------------------------------------


 

Section 10.06                                  Subrogation.  Until the
indefeasible payment in full of all of the Obligations (other than contingent
indemnification obligations, unasserted expense reimbursement obligations and
Letters of Credit that have been Cash Collateralized or backstopped) and the
termination of the Commitments hereunder, the U.S. Borrower shall have no
rights, by operation of law or otherwise, upon making any payment under this
Section 10.06 to be subrogated to the rights of the payee against any other
Credit Party with respect to such payment or otherwise to be reimbursed,
indemnified or exonerated by any such Credit Party in respect thereof.

 

Section 10.07                                  Effect of Stay.  In the event
that acceleration of the time for payment of any amount payable by any Credit
Party under any of the U.S. Borrower Guaranteed Obligations is stayed upon
insolvency, bankruptcy or reorganization of such Credit Party (including under
any Debtor Relief Law), all such amounts otherwise subject to acceleration under
the terms of any applicable agreement or instrument evidencing or relating to
any of the U.S. Borrower Guaranteed Obligations shall nonetheless be payable by
the U.S. Borrower under this Article forthwith on demand by the Administrative
Agent.

 

Section 10.08                                  Keepwell.  The U.S. Borrower, to
the extent it is a Qualified ECP Guarantor, hereby absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support as may be
needed from time to time by the U.S. Borrower to honor all of its obligations
under this Article X in respect of Secured Hedge Agreements (provided, however,
that the U.S. Borrower shall only be liable under this Section 10.08 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 10.08, or otherwise under this Article X,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount).  The obligations of the U.S. Borrower
under this Section 10.08 shall remain in full force and effect until payment in
full of all of the Obligations (other than contingent indemnification
obligations, unasserted expense reimbursement obligations and Letters of Credit
that have been Cash Collateralized or backstopped) and the termination of the
Commitments hereunder.  The U.S. Borrower intends that this Section 10.08
constitute, and this Section 10.08 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

ARTICLE XI.

 

MISCELLANEOU.S.

 

Section 11.01                                  Payment of Expenses, etc.  Each
Credit Party agrees to pay (or reimburse the Administrative Agent, the Lead
Arrangers, the Lenders or their Affiliates, as the case may be) all of the
following: (i) whether or not the transactions contemplated hereby are
consummated, for all reasonable and invoiced out-of-pocket costs and expenses of
the Administrative Agent and the Lead Arrangers in connection with the
negotiation, preparation, syndication, administration and execution and delivery
of the Loan Documents and the documents and instruments referred to therein and
the syndication of the Commitments, including without limitation all
out-of-pocket expenses and legal fees of counsel to the Administrative Agent and
the Lead Arrangers (limited, in the case of legal fees and expenses, to the
reasonable and documented fees, disbursements and other charges of one counsel
for the Administrative Agent, the Lead Arrangers and the Lenders, taken as a
whole, and, if necessary, one special counsel and one firm of local counsel in
each relevant material jurisdiction for the Administrative Agent, the Lead
Arrangers and the Lenders, taken as a whole (and the in case of an actual or
reasonably perceived conflict of interest, one additional conflicts counsel for
the affected Persons, taken as a whole)); (ii) all reasonable and invoiced
out-of-pocket costs and expenses of the Administrative Agent and the Lead
Arrangers in connection with any amendment, waiver or consent relating to any of
the Loan Documents, including all out-of-pocket expenses and legal fees of
counsel (limited, in the case of legal fees and expenses, to the reasonable and
documented fees, disbursements and other charges of one counsel for the
Administrative Agent, the Lead Arrangers and the Lenders, taken as a whole, and,
if necessary, one special counsel and one firm of local counsel in each relevant
material jurisdiction for the Administrative Agent, the Lead Arrangers and the
Lenders, taken as a whole (and the in case of an actual or reasonably perceived
conflict of interest, one additional conflicts counsel for the affected Persons,
taken as a whole)); (iii) all reasonable, invoiced out-of-pocket costs and
expenses of the Administrative Agent, the Lenders and their Affiliates in
connection with the enforcement of any of the Loan Documents or the other
documents and instruments referred to therein, including the reasonable and
invoiced fees and disbursements of any individual counsel to the Administrative
Agent and any Lender; (iv) any and all present and future stamp and other
similar taxes with respect to the foregoing matters and save the Administrative
Agent and each of the Lenders

 

149

--------------------------------------------------------------------------------


 

harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to any such
indemnified Person) to pay such taxes; (v) all the actual, reasonable and
documented costs and expenses of creating and perfecting Liens in favor of the
Administrative Agent, for the benefit of Secured Creditors, including filing and
recording fees, expenses and amounts owed pursuant to Article III, search fees,
title insurance premiums and reasonable and documented fees, expenses and
disbursements of counsel to the Administrative Agent and of counsel providing
any opinions that the Administrative Agent or the Required Lenders may request
in respect of the Collateral or the Liens created pursuant to the Security
Documents (limited, in the case of legal fees and expenses, to the reasonable
and documented fees, disbursements and other charges of one counsel for the
Administrative Agent and the Lenders, taken as a whole, and, if necessary, one
special counsel and one firm of local counsel in each relevant material
jurisdiction for the Administrative Agent and the Lenders, taken as a whole (and
the in case of an actual or reasonably perceived conflict of interest, one
additional conflicts counsel for the affected Persons, taken as a whole));
(vi) all the actual, reasonable and documented out-of-pocket costs and fees,
expenses and disbursements of any external auditors, accountants, consultants or
appraisers; and (vii) all the actual, reasonable and documented out-of-pocket
costs and expenses (including the reasonable and documented fees, expenses and
disbursements of external counsel and of any external appraisers, consultants,
advisors and agents employed or retained by the Administrative Agent and its
counsel) in connection with the custody or preservation of any of the
Collateral.

 

Section 11.02                                  Indemnification.  Each Credit
Party agrees to indemnify the Administrative Agent, the Lead Arrangers, each LC
Issuer, each Lender, and their respective Affiliates and their respective
directors, officers employees and agents (collectively, the “Indemnitees”) from
and hold each of them harmless against any and all losses (other than lost
profits), liabilities, claims, damages and reasonable and documented fees and
expenses incurred by any of them as a result of, or arising out of, or in
connection with any related transaction or any claim, investigation, litigation
or other proceeding (whether or not any Indemnitee is a party thereto and
regardless of whether such matter is initiated by a third party or the U.S.
Borrower or any of its Affiliates or shareholders) related to the entering into
and/or performance of any Loan Document or the use of the proceeds of any Loans
hereunder or the consummation of any transactions contemplated in any Loan
Document or any of the other Transactions and to reimburse each such Indemnitee
upon demand for any reasonable and documented fees and expenses, joint or
several, incurred in connection with investigating or defending any of the
foregoing, other than any such investigation, litigation or proceeding arising
out of transactions solely between any of the Lenders or the Administrative
Agent, transactions solely involving the assignment by a Lender of all or a
portion of its Loans and Commitments, or the granting of participations therein,
as provided in this Agreement, or arising solely out of any examination of a
Lender by any regulatory or other Governmental Authority having jurisdiction
over it that is not in any way related to the entering into and/or performance
of any Loan Document, including the reasonable documented fees, disbursements
and other charges of one outside counsel for all Indemnitees, taken as a whole,
and, if necessary, one special counsel and one firm of local counsel in each
relevant material jurisdiction (which may include a single special counsel
acting in multiple jurisdictions) and one additional counsel for all such
Indemnitees, taken as a whole, in the event of an actual conflict incurred in
connection with any such investigation, litigation or other proceeding (but
excluding any such losses, liabilities, claims, damages or expenses of any
Indemnitee to the extent (A) arising from (x) the gross negligence, willful
misconduct or bad faith of such Indemnitee or such Indemnitee’s Related Parties
(but in the case of any agent, advisor or other representative, only to the
extent such agent or advisor was acting at the direction of the applicable
Indemnitee) or (y) a material breach by such Indemnitee or such Indemnitee’s
Related Parties of their obligations under the Loan Documents, in each case, as
determined by a final non-appealable judgment of a court of competent
jurisdiction or (B) arising solely from a dispute among Indemnitees (other than
any claims against an Indemnitee in its capacity or in fulfilling its role as
Administrative Agent, Lead Arranger or similar role under the Loan Documents)
not involving or resulting from any action or inaction of the U.S. Borrower or
any of its Affiliates).

 

To the extent that the undertaking to indemnify, pay or hold harmless any Person
set forth in the preceding sentence may be unenforceable because it is violative
of any law or public policy, each Credit Party shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities that is permissible under applicable law.  For the avoidance of
doubt, this Section 11.02 shall not apply to Taxes, except any Taxes that
represent liabilities, losses, damages, penalties, claims, demands, costs and
expenses arising from any non-Tax claims.

 

150

--------------------------------------------------------------------------------


 

Section 11.03                        Right of Setoff.  In addition to any rights
now or hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
an Event of Default, each Lender and each LC Issuer is hereby authorized at any
time or from time to time, with or without presentment, demand, protest or other
notice of any kind to any Credit Party or to any other Person, and to the
fullest extent permitted by law, to set off and to appropriate and apply any and
all deposits (general or special) and any other Indebtedness at any time held or
owing by such Lender or such LC Issuer (including by branches, agencies and
Affiliates of such Lender or LC Issuer wherever located) to or for the credit or
the account of any Credit Party against and on account of the Obligations and
liabilities of any Credit Party to such Lender or LC Issuer under this Agreement
or under any of the other Loan Documents, including all claims of any nature or
description arising out of or connected with this Agreement or any other Loan
Document, irrespective of whether or not such Lender or LC Issuer shall have
made any demand hereunder and although said Obligations, liabilities or claims,
or any of them, shall be contingent or unmatured; provided that in the event
that any Defaulting Lender shall exercise any such right of setoff, (a) all
amounts so set off shall be paid over promptly to the Administrative Agent for
further application in accordance with the provisions of Section 2.15 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the LC Issuers, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  Each Lender and LC Issuer agrees to promptly
notify the U.S. Borrower after any such set off and application, provided,
however, that the failure to give such notice shall not affect the validity of
such set off and application.

 

Section 11.04                        Equalization.

 

(a)                                 Equalization.  If at any time any Lender
receives any amount hereunder (whether by voluntary payment, by realization upon
security, by the exercise of the right of setoff or banker’s lien, by
counterclaim or cross action, by the enforcement of any right under the Loan
Documents, or otherwise) that is applicable to the payment of the principal of,
or interest on, the Loans, LC Participations or Fees (other than Fees that are
intended to be paid solely to the Administrative Agent or an LC Issuer and
amounts payable to a Lender under Article III), of a sum that with respect to
the related sum or sums received by other Lenders is in a greater proportion
than the total of such Obligation then owed and due to such Lender bears to the
total of such Obligation then owed and due to all of the Lenders immediately
prior to such receipt, then such Lender receiving such excess payment shall
purchase for cash without recourse or warranty from the other Lenders an
interest in the Obligations to such Lenders in such amount as shall result in a
proportional participation by all of the Lenders in such amount.  The provisions
of this Section 11.04(a) shall not be construed to apply to (i) any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender), or (ii) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in LC Outstandings to any assignee or participant, other than to
the U.S. Borrower or any Subsidiary (as to which the provisions of this
paragraph shall apply).

 

(b)                                 Recovery of Amounts.  If any amount paid to
any Lender pursuant to subpart (a) above is recovered in whole or in part from
such Lender, such original purchase shall be rescinded, and the purchase price
restored ratably to the extent of the recovery.

 

(c)                                  Consent of Borrowers.  Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

Section 11.05                        Notices.

 

(a)                                 Generally.  Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in subpart (c) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:

 

151

--------------------------------------------------------------------------------


 

(i)                                     if to the Borrowers or to any other
Credit Party, to it at 7900 Tysons One Place, Suite 1450, McLean, VA 22102,
Attention: Chris McKee and Mike Sicoli, Telephone: (703) 442-5508, Electronic
Mail: chris.mckee@gtt.net and mike.sicoli@gtt.net;

 

with a copy (which in itself shall not constitute notice) to:

 

Goodwin Procter LLP
100 Northern Avenue
Boston, MA  02110
Attention:  Anna E.  Dodson
Telephone:  617-570-1164
Telecopier: 617-523-1231
Electronic Mail: adodson@goodwinlaw.com;

 

(ii)                                  if to the Administrative Agent, to it at
the Notice Office; and

 

(iii)                               if to a Lender, to it at its address (or
facsimile number) set forth next to its name on the signature pages hereto or,
in the case of any Lender that becomes a party to this Agreement by way of
assignment under Section 11.04 of this Agreement, to it at the address set forth
in the Assignment Agreement to which it is a party;

 

(b)                                 Receipt of Notices.  Notices and
communications sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by facsimile shall be deemed to have been given when sent and receipt has
been confirmed by telephone.  Notices delivered through electronic
communications to the extent provided in subpart (c) below shall be effective as
provided in said subpart (c).

 

(c)                                  Electronic Communications.  Notices and
other communications to the Administrative Agent, an LC Issuer or any Lender
hereunder and required to be delivered pursuant to Section 6.01 may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet web sites) pursuant to procedures approved by the Administrative Agent
in its reasonable discretion.  The Administrative Agent and the Borrowers may,
in their reasonable discretion, agree in a separate writing to accept notices
and other communications to them hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet web site shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the web site address therefor.

 

(d)                                 Change of Address, Etc.  Any party hereto
may change its address or facsimile number for notices and other communications
hereunder by notice to each of the other parties hereto in accordance with
Section 11.05(a).

 

Section 11.06                        Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the parties hereto and their respective successors and assigns; provided,
however, that no Borrower may assign or transfer any of its rights or
obligations hereunder without the prior written consent of all the Lenders;
provided, further, that any assignment or participation by a Lender of any of
its rights and obligations hereunder shall be effected in accordance with this
Section 11.06.

 

152

--------------------------------------------------------------------------------


 

(b)                                 Participations.  Each Lender may at any time
grant participations in any of its rights hereunder or under any of the Notes to
an Eligible Assignee or an Eligible Participant; provided that in the case of
any such participation,

 

(i)                  the participant shall not have any rights under this
Agreement or any of the other Loan Documents, including rights of consent,
approval or waiver (the participant’s rights against such Lender in respect of
such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto),

 

(ii)               such Lender’s obligations under this Agreement (including its
Commitments hereunder) shall remain unchanged,

 

(iii)            such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations,

 

(iv)           such Lender shall remain the holder of the Obligations owing to
it and of any Note issued to it for all purposes of this Agreement, and

 

(v)              the Applicable Borrower, the Administrative Agent, and the
other Lenders shall continue to deal solely and directly with the selling Lender
in connection with such Lender’s rights and obligations under this Agreement,

 

and, provided, further, that no Lender shall transfer, grant or sell any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Loan Document except to
the extent (A) such participant is an Affiliate or an Approved Fund of the
Lender granting the participations or (B) such amendment or waiver would
(x) extend the final scheduled maturity of the date of any Scheduled Repayment
of any of the Loans in which such participant is participating, or reduce the
rate or extend the time of payment of interest or Fees thereon (except in
connection with a waiver of the applicability of any post-default increase in
interest rates), or reduce the principal amount thereof, or increase such
participant’s participating interest in any Commitment over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default shall not constitute a change in the terms of any such Commitment),
(y) release all or any substantial portion of the Collateral, or release any
guarantor from its guaranty of any of the applicable Obligations, except in
accordance with the terms of the Loan Documents, or (z) consent to the
assignment or transfer by any Borrower of any of its rights and obligations
under this Agreement and, provided still further that each participant shall be
entitled to the benefits of Section 3.03 with respect to its participation as if
it was a Lender, except that a participant shall (i) only deliver the forms
described in Section 3.03(g) to the Lender granting it such participation,
(ii) agree to be subject to the provisions of Sections 3.05(b) and 11.12(h) as
if it were a Lender and (iii) not be entitled to receive any greater payment
under Section 3.03 than the applicable Lender would have been entitled to
receive absent the participation, except to the extent such entitlement to a
greater payment arose from a Change in Law occurring after the participant
became a participant hereunder and the Applicable Borrower consented to such
participant.  Notwithstanding the foregoing, no Lender shall knowingly grant a
participation to any Person other than an Eligible Participant or Eligible
Assignee if such grant of a participation to such Person together with the
participations previously granted to such Person and known to the Lender exceed
$3,000,000 in the aggregate.  The Administrative Agent shall not be liable in
the event that a participation in any Loan or Commitment is transferred or
granted to any Restricted Participant or exceeds the threshold set forth in the
foregoing sentence.

 

In the event that any Lender sells participations in a Loan, such Lender shall,
acting for this purpose as a non-fiduciary agent of the U.S. Borrower, maintain
a register on which it enters the name of all participants in such Loan and the
principal amount of (and stated interest on) the portion of such Loan that is
the subject of the participation (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of the participation in question for all

 

153

--------------------------------------------------------------------------------


 

purposes of this Agreement notwithstanding any notice to the contrary.  A Loan
(and the registered note, if any, evidencing the same) may be participated in
whole or in part only by registration of such participation on the Participant
Register (and each registered note shall expressly so provide).  Any
participation of a Loan (and the registered note, if any, evidencing the same)
may be effected only by the registration of such participation on the
Participant Register.  For the avoidance of doubt, the Administrative Agent (in
its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

 

(c)                                  Assignments by Lenders.

 

(i)                              Any Lender may assign all, or if less than all,
a fixed portion, of its Loans, LC Participations and/or Commitments (in each
case together with a proportional interest in the Security Documents governed by
Swedish law, if any) and its rights and obligations hereunder to one or more
Eligible Assignees, each of which shall become a party to this Agreement as a
Lender by execution of an Assignment Agreement; provided, however, that

 

(A)                               except in the case of (x) an assignment of the
entire remaining amount of the assigning Lender’s Loans and/or Commitments or
(y) an assignment to another Lender, an Affiliate of such Lender or an Approved
Fund with respect to such Lender, the aggregate amount of the Commitment so
assigned (which for this purpose includes the Loans outstanding thereunder)
shall not be less than $1,000,000 in the case of any assignment in respect of
the Revolving Facility and $1,000,000 in the case of any assignment in respect
of the Term Loans;

 

(B)                               in the case of any assignment to an Eligible
Assignee at the time of any such assignment the Lender Register shall be deemed
modified to reflect the Commitments of such new Lender and of the existing
Lenders; and

 

(C)                               upon surrender of the old Notes, if any, upon
request of the new Lender, new Notes will be issued, at the U.S. Borrower’s
expense, to such new Lender and to the assigning Lender, to the extent needed to
reflect the revised Commitments.

 

(ii)                              To the extent of any assignment pursuant to
this subpart (c), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitments; provided that, except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

(iii)                               At the time of each assignment pursuant to
this subpart (c), to a Person that is not already a Lender hereunder, the
respective assignee Lender shall provide to the U.S. Borrower and the
Administrative Agent the applicable Internal Revenue Service Forms and all other
documentation described in Section 3.03(g).

 

(iv)                             With respect to any Lender, the transfer of any
Commitment of such Lender and the rights to the principal of, and interest on,
any Loan made pursuant to such Commitment shall not be effective until such
transfer is recorded on the Lender Register maintained by the Administrative
Agent (on behalf of and acting solely for this purpose as a non-fiduciary agent
of the U.S. Borrower) with respect to ownership of such Commitment and Loans,
including the name and address of the Lenders and the principal amount of the
Loans (and stated interest thereon).  Prior to such recordation, all amounts
owing to the transferor with respect to such Commitment and Loans shall remain
owing to the transferor.  The registration of assignment or transfer of all or
part of any Commitments and Loans shall be recorded by the Administrative Agent
on the Lender Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment Agreement pursuant to this subpart
(c).

 

(v)                             Nothing in this Section shall prevent or
prohibit (A) any Lender that is a bank, trust company or other financial
institution from pledging its Notes or Loans to a Federal Reserve Bank, central
banking authority or to any Person that extends credit to such Lender in support
of borrowings made by such Lender from such Federal Reserve Bank, central
banking authority or such other Person, or (B) any Lender that is a trust,
limited liability company, partnership or other investment company from pledging
its Notes or Loans to a trustee or agent for the benefit of holders of
certificates or debt securities issued by it.  No such pledge, or any assignment
pursuant to or in lieu of an enforcement of such a pledge, shall relieve the
transferor Lender from its obligations hereunder.

 

154

--------------------------------------------------------------------------------


 

(vi)                             In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the U.S. Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each LC Issuer
and each other Lender hereunder (and interest accrued thereon), and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Revolving Facility
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

(d)                                 No SEC Registration or Blue Sky Compliance. 
Notwithstanding any other provisions of this Section, no transfer or assignment
of the interests or obligations of any Lender hereunder or any grant of
participation therein shall be permitted if such transfer, assignment or grant
would require any Borrower to file a registration statement with the SEC or to
qualify the Loans under the “Blue Sky” laws of any State.

 

(e)                                  Representations of Lenders.  Each Lender
initially party to this Agreement hereby represents, and each Person that
becomes a Lender pursuant to an assignment permitted by this Section will, upon
its becoming party to this Agreement, represents that it is a commercial lender,
other financial institution or other “accredited” investor (as defined in SEC
Regulation D) that makes or acquires loans in the ordinary course of its
business and that it will make or acquire Loans for its own account in the
ordinary course of such business; provided, however, that subject to
Section 11.06(b), (c) and (f), the disposition of any promissory notes or other
evidences of or interests in Indebtedness held by such Lender shall at all times
be within its exclusive control.

 

(f)                                   Special Purpose Funding Vehicles. 
Notwithstanding anything to the contrary contained herein, any Lender (“Granting
Lender”) may grant to a special purpose funding vehicle (a “SPC”), identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the U.S. Borrower, the option to provide to the any Borrower all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make to such Borrower pursuant to this Agreement; provided that (x) nothing
herein shall constitute a commitment by any SPC to make any Loans and (y) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof.  The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender.  Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender).  In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one (1) year and one (1) day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.  In
addition, notwithstanding anything to the contrary contained in this clause, any
SPC may (i) with notice to, but without the prior written consent of, the U.S.
Borrower or the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by the U.S. Borrower and
the Administrative Agent) providing liquidity and/or credit support to or for
the account of such SPC to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC.  This Section may not
be amended without the written consent of the SPC.  The Borrowers acknowledge
and agree that, to the fullest extent permitted under applicable law, each SPC,
for purposes of Sections 2.10, 2.14, 3.01, 3.03, 11.01, 11.02 and 11.03, shall
be considered a Lender.

 

Section 11.07                        No Waiver; Remedies Cumulative.  No failure
or delay on the part of the Administrative Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Loan Document and no
course of dealing between the Borrowers and the Administrative Agent or any
Lender shall

 

155

--------------------------------------------------------------------------------


 

operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or under any other Loan Document preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder or thereunder.  No notice to or demand on the Borrowers
in any case shall entitle the Borrowers to any other or further notice or demand
in similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand.  Without limiting the generality of the
foregoing, the making of a Loan or any LC Issuance shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or any LC Issuer may have had notice or
knowledge of such Default or Event of Default at the time.  The rights and
remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies that the Administrative Agent or any Lender would otherwise
have.

 

Section 11.08                        Governing Law; Submission to Jurisdiction;
Venue; Waiver of Jury Trial; Service of Process.

 

(a)                                 THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
(OTHER THAN THE LETTERS OF CREDIT, TO THE EXTENT SPECIFIED BELOW, AND EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT) AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  EACH LETTER
OF CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OR
RULES DESIGNATED IN SUCH LETTER OF CREDIT OR, IF NO LAWS OR RULES ARE SO
DESIGNATED, THE INTERNATIONAL STANDBY PRACTICES (ISP98 — INTERNATIONAL CHAMBER
OF COMMERCE PUBLICATION NUMBER 590 (THE “ISP98 RULES”)) AND, AS TO MATTERS NOT
GOVERNED BY THE ISP98 RULES, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 EACH PARTY HERETO HEREBY IRREVOCABLY
CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN IN ANY
LITIGATION OR OTHER PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, ANY LOAN DOCUMENT (EXCEPT AS EXPRESSLY SET FORTH THEREIN), OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN)
OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE LC ISSUER OR THE CREDIT
PARTIES IN CONNECTION HEREWITH OR THEREWITH; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
THE ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND; PROVIDED, FURTHER, THAT NOTHING
HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE LC
ISSUER TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.

 

(c)                                  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL
SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR NOTICES
SPECIFIED IN SECTION 11.05.  EACH PARTY HERETO HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY HAVE
OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO IN CLAUSE (b) ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT ANY
PARTY HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT
OR FROM ANY LEGAL PROCESS WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO
JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR
ITS PROPERTY, SUCH PARTY HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS.  EACH PARTY HERETO HEREBY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THAT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL
ACTION OR PROCEEDING REFERRED TO IN THIS SECTION ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES.

 

156

--------------------------------------------------------------------------------


 

(d)                                 THE ADMINISTRATIVE AGENT, EACH LENDER, THE
LC ISSUER AND EACH CREDIT PARTY PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY LOAN DOCUMENT, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS
OF THE ADMINISTRATIVE AGENT, SUCH LENDER, THE LC ISSUER OR SUCH CREDIT PARTY IN
CONNECTION THEREWITH.  EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT IT HAS
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER
PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE CREDIT PARTIES, THE ADMINISTRATIVE
AGENT, EACH LENDER AND THE LC ISSUER ENTERING INTO THE LOAN DOCUMENTS.

 

(e)                                  The EMEA Borrower agrees that service of
process in any action or proceeding brought in the State of New York may be made
upon the U.S. Borrower, and the EMEA Borrower confirms and agrees that the U.S.
Borrower has been duly and irrevocably appointed as its agent and true and
lawful attorney-in-fact in its name, place and stead to accept such service. 
Nothing herein shall in any way be deemed to limit the ability of the
Administrative Agent to serve any such process in any other manner permitted by
applicable law or to obtain jurisdiction over the EMEA Borrower in such other
jurisdictions, and in such manner, as may be permitted by applicable law.

 

Section 11.09                        Counterparts.  This Agreement may be
executed in any number of counterparts and by the different parties hereto on
separate counterparts, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same
agreement.  A set of counterparts executed by all the parties hereto shall be
lodged with the Borrowers and the Administrative Agent.

 

Section 11.10                        Integration.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent, for its own account and benefit and/or for the
account, benefit of, and distribution to, the Lenders, constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof or thereof.  To the extent that there is
any conflict between the terms and provisions of this Agreement and the terms
and provisions of any other Loan Document, the terms and provisions of this
Agreement will prevail.

 

Section 11.11                        Headings Descriptive.  The headings of the
several Sections and other portions of this Agreement are inserted for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.

 

Section 11.12                        Amendment or Waiver; Acceleration by
Required Lenders.

 

(a)                                 Neither this Agreement nor any other Loan
Document, nor any terms hereof or thereof, may be amended, changed, waived or
otherwise modified unless such amendment, change, waiver or other modification
is in writing and signed by the Borrowers and the Required Lenders or by the
Administrative Agent acting at the written direction of the Required Lenders;
provided, however, that

 

(i)                  no change, waiver or other modification shall:

 

(A)                               increase the amount of any Commitment of any
Lender hereunder, without the written consent of such Lender;

 

(B)                               extend or postpone any Revolving Facility
Termination Date, any Term Loan Maturity Date or the maturity date provided for
herein that is applicable to any Loan of any Lender, extend or postpone the
expiration date of any Letter of Credit as to which such Lender is an LC
Participant beyond the latest expiration date for a Letter of Credit provided
for herein, or

 

157

--------------------------------------------------------------------------------


 

extend or postpone any scheduled expiration or termination date provided for
herein that is applicable to a Commitment of any Lender, without the written
consent of such Lender;

 

(C)                               reduce the principal amount of any Loan made
by any Lender, or reduce the rate or extend, defer or delay the time of payment
of, or excuse the payment of, principal or interest thereon (other than as a
result of (x) waiving the applicability of any post-default increase in interest
rates (y) any amendment or modification of defined terms used in financial
covenants or (z) waiving the applicability of the MFN Protection or any
mandatory prepayment (including, for the avoidance of doubt, Excess Cash Flow)),
without the written consent of such Lender;

 

(D)                               reduce the amount of any Unpaid Drawing as to
which any Lender is an LC Participant, or reduce the rate or extend the time of
payment of, or excuse the payment of, interest thereon (other than as a result
of waiving the applicability of any post-default increase in interest rates),
without the written consent of such Lender; or

 

(E)                                reduce the rate or extend the time of payment
of, or excuse the payment of, any Fees to which any Lender is entitled
hereunder, without the written consent of such Lender;

 

(F)                                 amend or waive any of the conditions to
funding set forth in Section 4.02 without the consent of the Required Revolving
Lenders; and

 

(ii)               no change, waiver or other modification or termination shall,
without the written consent of each Lender affected thereby,

 

(A)                               release any Borrower from any of its
obligations hereunder;

 

(B)                               release the U.S. Borrower from its guaranty
obligations under Article X or release any Credit Party from any Guaranty
Agreement, except, in the case of a Subsidiary Guarantor, (w) in accordance with
a transaction permitted under this Agreement, (x) to the extent that the release
of such Subsidiary Guarantor would not result in the release of Subsidiary
Guarantors having a value, in the aggregate, that constitutes all or
substantially all of the value, in the aggregate, of all Subsidiary Guarantors,
collectively, (y) in the case of any U.S. Borrower Guarantor, to the extent that
the release of such U.S. Borrower Guarantor would not result in the release of
U.S. Borrower Guarantors having a value, in the aggregate, that constitutes all
or substantially all of the value, in the aggregate, of the U.S. Borrower
Guarantors, collectively or (z) subject to the Agreed Security Principles, as
would not result in the release of Non-U.S. EMEA Credit Parties having a value,
in the aggregate, that constitutes all or substantially all of the value, in the
aggregate, of the Non-U.S. EMEA Credit Parties;

 

(C)                               release all or any substantial portion of the
Collateral, except in connection with a transaction permitted under this
Agreement;

 

(D)                               amend, modify or waive any provision of this
Section 11.12, Section 8.03, or any other provision of any of the Loan Documents
pursuant to which the consent or approval of all Lenders, or a number or
specified percentage or other required grouping of Lenders or Lenders having
Commitments, is by the terms of such provision explicitly required;

 

(E)                                reduce the percentage specified in, or
otherwise modify, the definition of “Required Lenders” or “Required Revolving
Lenders”;

 

(F)                                 consent to the assignment or transfer by any
Borrower of any of its rights and obligations under this Agreement (other than
as required with respect to the Holding Company Merger); or

 

158

--------------------------------------------------------------------------------


 

(G)                               amend, modify or waive any provision of
Section 2.07(b), Section 2.14(b), Section 2.14(e) or Section 11.04 in a manner
that would alter the pro rata sharing of payments required thereby.

 

(iii)            any amendment, change, waiver or other modification to the Fee
Letter shall, in each case, be effective if in writing and signed by each of the
parties thereto.

 

Any waiver or consent with respect to this Agreement given or made in accordance
with this Section shall be effective only in the specific instance and for the
specific purpose for which it was given or made.

 

(b)                                 No provision of Section 2.05 or any other
provision in this Agreement specifically relating to Letters of Credit may be
amended without the consent of any LC Issuer adversely affected thereby.

 

(c)                                  No provision of Article IX may be amended
without the consent of the Administrative Agent.

 

(d)                                 To the extent the Required Lenders (or all
of the Lenders, as applicable, as shall be required by this Section) waive the
provisions of Section 7.02 with respect to the sale, transfer or other
disposition of any Collateral, or any Collateral is sold, transferred or
disposed of as permitted by Section 7.02, (i) such Collateral (but not any
proceeds thereof) shall be sold, transferred or disposed of free and clear of
the Liens created by the respective Security Documents; (ii) if such Collateral
includes all of the capital stock of a Subsidiary Guarantor or whose stock is
pledged pursuant to any Security Document, such capital stock (but not any
proceeds thereof) shall be released from the applicable Security Documents and
such Subsidiary shall be released from the applicable Guaranty Agreement; and
(iii) the Administrative Agent is hereby irrevocably authorized by each Lender
to take actions deemed appropriate by it in order to effectuate the foregoing.

 

(e)                                  In no event shall the Required Lenders,
without the prior written consent of each Lender, direct the Administrative
Agent to accelerate and demand payment of the Loans held by one Lender without
accelerating and demanding payment of all other Loans or to terminate the
Commitments of one or more Lenders without terminating the Commitments of all
Lenders.  Each Lender agrees that, except as otherwise provided in any of the
Loan Documents and without the prior written consent of the Required Lenders, it
will not take any legal action or institute any action or proceeding against any
Credit Party with respect to any of the Obligations or Collateral, or accelerate
or otherwise enforce its portion of the Obligations.  Without limiting the
generality of the foregoing, none of Lenders may exercise any right that it
might otherwise have under applicable law to credit bid at foreclosure sales,
uniform commercial code sales or other similar sales or dispositions of any of
the Collateral except as authorized by the Required Lenders.  Notwithstanding
anything to the contrary set forth in this Section 11.12(e) or elsewhere herein,
each Lender shall be authorized to take such action to preserve or enforce its
rights against any Credit Party where a deadline or limitation period is
otherwise applicable and would, absent the taking of specified action, bar the
enforcement of Obligations held by such Lender against such Credit Party,
including the filing of proofs of claim in any insolvency proceeding.

 

(f)                                   Notwithstanding anything to the contrary
contained in this Section 11.12, (w) Security Documents (including any
Additional Security Documents) and related documents executed by Subsidiaries of
the Applicable Borrower in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may be amended,
supplemented and waived with the consent of the Administrative Agent and such
Borrower without the need to obtain the consent of any other Person if such
amendment, supplement or waiver is delivered in order (i) to comply with local
law or advice of local counsel, (ii) to cure ambiguities, omissions, mistakes or
defects or (iii) to cause such Security Document or other document to be
consistent with this Agreement and the other Loan Documents, (x) if following
the Closing Date, the Administrative Agent and the Applicable Borrower shall
have jointly identified an ambiguity, inconsistency, obvious error or any error
or omission of a technical or immaterial nature, in each case, in any provision
of the Loan Documents, then the Administrative Agent and the Credit Parties
shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other party to any Loan
Documents if the same is not objected to in writing by the Required Lenders
within five (5) Business Days following receipt of notice thereof, (y) the
Required Revolving Lenders or the Administrative Agent or by the Administrative
Agent acting at the written direction of the Required Revolving Lenders, on the
one hand, and the U.S. Borrower, on the other hand, may amend, supplement or
otherwise modify or waive any of the terms and provisions (and related
definitions) of Section 7.07 and (z) the Administrative Agent,

 

159

--------------------------------------------------------------------------------


 

New Parent and the Credit Parties shall be permitted to amend the Loan Documents
to implement the amendments contemplated by Section 7.02(a)(ii) in connection
with a Holding Company Merger and such amendment shall become effective without
any further action or consent of any other party to any Loan Documents if the
same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.

 

(g)                                  Notwithstanding the provisions of
Section 11.12(a), this Agreement may be amended (or amended and restated) with
the written consent of the Required Lenders, the Administrative Agent and the
Credit Parties (i) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
the Revolving Loans and the accrued interest and fees in respect thereof, and
(ii) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

 

(h)                                 If, in connection with any proposed
amendment, modification, termination, waiver or consent with respect to any
provisions hereof as contemplated by this Section 11.12 that requires the
consent of a greater percentage of the Lenders than the Required Lenders, the
consent of the Required Lenders shall have been obtained but the consent of a
Lender whose consent is required shall not have been obtained (each a
“Non-Consenting Lender”), then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with the
restrictions contained in Section 11.04(c)), all its interests, rights and
obligations under this Agreement to an Eligible Assignee that shall assume such
obligations; provided that (A) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Applicable Borrower (in the case of all other amounts, including in
the case of any Non-Consenting Lender replaced in connection with a Repricing
Event that occurs on or prior to the date that is six months following the
Closing Date,  a premium in an amount equal to 1.00% of the outstanding
principal amount of the Term Loans of such Non-Consenting Lender that are the
subject of such Repricing Event, any breakage compensation under Section 3.02
and any amounts accrued and owing to such Lender under Section 3.01(a)(i),
Section 3.01(c), Section 3.03 or Section 3.04), and (B) such Eligible Assignee
shall consent at the time of such assignment to each matter in respect of which
such Non-Consenting Lender did not consent.  Each Lender agrees that, if it
becomes a Non-Consenting Lender and is being replaced in accordance with this
Section 11.12(h), it shall execute and deliver to the Administrative Agent an
Assignment Agreement to evidence such assignment and shall deliver to the
Administrative Agent any Notes previously delivered to such Non-Consenting
Lender.  Notwithstanding the foregoing, each Lender hereby grants to the
Administrative Agent an irrevocable power of attorney (which power of attorney
shall be coupled with an interest) to execute and deliver such documentation as
may be required to give effect to an assignment in accordance with Section 11.06
on behalf of a Non-Consenting Lender and any such documentation so executed by
the Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to Section 11.06.

 

(i)                                     Any Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent hereunder shall be restricted as
set forth in the definition of “Required Lenders,” except that, subject to
Section 11.12(a), (i) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (ii) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that (A) by its terms affects any Defaulting Lender more adversely than
other affected Lenders, (B) increases or extends the Commitment of any such
Defaulting Lender, (C) reduces the principal of or the rate of interest for
Loans of such Defaulting Lender, or fees or other amounts payable hereunder or
under any other Loan Document to such Defaulting Lender or (D) amends or
modifies any provision of this paragraph shall require the consent of such
Defaulting Lender.

 

(j)                                    No Lender consent shall be required to
effect an Additional Credit Extension Amendment entered into pursuant to
Section 2.17, 2.18, 2.19, 2.20 or 2.21.  In connection therewith, the Borrowers,
the Administrative Agent and the Lenders providing the Incremental Term Loan
Commitments, Incremental Revolving Credit Commitments, Extended Revolving
Commitments, Refinancing Term Loans or Replacement Revolving Commitments, as
applicable, may effect such other amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrowers, to

 

160

--------------------------------------------------------------------------------


 

effect the provisions of this Section 11.12(j) and this Section 11.12(j) shall
supersede any provisions of this Agreement to the contrary.

 

Section 11.13                        Survival of Indemnities.  All indemnities
set forth herein including in Article III, Section 9.09 or Section 11.02 shall
survive the execution and delivery of this Agreement and the making and
repayment of the Obligations.

 

Section 11.14                        Domicile of Loans.  Each Lender may
transfer and carry its Loans at, to or for the account of any branch office,
subsidiary or affiliate of such Lender; provided, however, that the Borrowers
shall not be responsible for costs arising under Section 3.01 resulting from any
such transfer (other than a transfer pursuant to Section 3.05) to the extent not
otherwise applicable to such Lender prior to such transfer.

 

Section 11.15                      Confidentiality.

 

(a)                                 Each of the Administrative Agent, each LC
Issuer and the Lenders agrees to maintain the confidentiality of the
Confidential Information, except that Confidential Information may be disclosed
(1) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the persons to whom such disclosure is made will be informed of the
confidential nature of such Confidential Information and instructed to keep such
Confidential Information confidential), (2) to any direct or indirect
contractual counterparty in any Hedge Agreement (or to any such contractual
counterparty’s professional advisor), so long as such contractual counterparty
(or such professional advisor) agrees to be bound by the provisions of this
Section, (3) to the extent requested by any regulatory authority, (4) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process (provided that the Administrative Agent shall use commercially
reasonable efforts to notify the Borrowers prior to such disclosure, to the
extent legally permitted to do so), (5) to any other party to this Agreement,
(6) to any other creditor of any Credit Party that is a direct or intended
beneficiary of any of the Loan Documents, (7) in connection with the exercise of
any remedies hereunder or under any of the other Loan Documents, or any suit,
action or proceeding relating to this Agreement or any of the other Loan
Documents or the enforcement of rights hereunder or thereunder, (8) subject to
an agreement containing provisions substantially the same as those of this
Section, to any assignee of or participant in any of its rights or obligations
under this Agreement, or in connection with transactions permitted pursuant to
Section 11.06(c)(v) or Section 11.06(f), (9) with the prior written consent of
the Borrowers, or (10) to the extent such Confidential Information (i) becomes
publicly available other than as a result of a breach of this Section 11.15, or
(ii) becomes available to the Administrative Agent, any LC Issuer or any Lender
on a non-confidential basis from a source other than a Credit Party and not
otherwise in violation of this Section 11.15.  After the Closing Date, the Lead
Arrangers may place customary advertisements in financial and other newspapers
and periodicals or on a home page or similar place for dissemination of
information on the Internet or worldwide web as it may choose, and circulate
similar promotional materials, including in the form of a “tombstone” or
otherwise describing the names of you and your affiliates (or any of them), and
the amount, type and Closing Date.

 

(b)                                 As used in this Section, “Confidential
Information” shall mean all information received from the Borrowers relating to
any Borrower or its business, other than any such information that is available
to the Administrative Agent, any LC Issuer or any Lender on a non-confidential
basis prior to disclosure by the Borrowers; provided, however, that, in the case
of information received from the Borrowers after the Closing Date, such
information is clearly identified at the time of delivery as confidential.

 

(c)                                  Any Person required to maintain the
confidentiality of Confidential Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Confidential Information as such Person would accord to its own confidential
information.  The Borrowers hereby agree that the failure of the Administrative
Agent, any LC Issuer or any Lender to comply with the provisions of this
Section shall not relieve the Borrowers, or any other Credit Party, of any of
its obligations under this Agreement or any of the other Loan Documents.

 

Section 11.16                                  Limitations on Liability of the
LC Issuers.  The U.S. Borrower assumes all risks of the acts or omissions of any
beneficiary or transferee of any Letter of Credit with respect to its use of
such Letters of Credit.  Neither any LC Issuer nor any of its officers or
directors shall be liable or responsible for: (a) the use that may be made of
any Letter of Credit or any acts or omissions of any beneficiary or transferee
in connection

 

161

--------------------------------------------------------------------------------


 

therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (c) payment by an LC
Issuer against presentation of documents that do not comply with the terms of a
Letter of Credit, including failure of any documents to bear any reference or
adequate reference to such Letter of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except that the LC Obligor shall have a claim against an LC Issuer, and an LC
Issuer shall be liable to such LC Obligor, to the extent of any direct, but not
consequential, damages suffered by such LC Obligor that such LC Obligor proves
were caused by (i) such LC Issuer’s willful misconduct, gross negligence or bad
faith in determining whether documents presented under a Letter of Credit comply
with the terms of such Letter of Credit or (ii) such LC Issuer’s willful failure
to make lawful payment under any Letter of Credit after the presentation to it
of documentation strictly complying with the terms and conditions of such Letter
of Credit.  In furtherance and not in limitation of the foregoing, an LC Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation.

 

Section 11.17                        General Limitation of Liability.  No claim
may be made by any Credit Party, any Lender, the Administrative Agent, any LC
Issuer or any other Person against the Administrative Agent, any LC Issuer, or
any other Lender or the Affiliates, directors, officers, employees, attorneys or
agents of any of them for any damages other than actual compensatory damages in
respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement or
any of the other Loan Documents, or any act, omission or event occurring in
connection therewith; and the Borrowers, each Lender, the Administrative Agent
and each LC Issuer hereby, to the fullest extent permitted under applicable law,
waive, release and agree not to sue or counterclaim upon any such claim for any
special, consequential, lost profit or punitive damages, whether or not accrued
and whether or not known or suspected to exist in their favor.

 

Section 11.18                        No Duty.  All attorneys, accountants,
appraisers, consultants and other professional persons (including the firms or
other entities on behalf of which any such Person may act) retained by the
Administrative Agent or any Lender with respect to the transactions contemplated
by the Loan Documents shall have the right to act exclusively in the interest of
the Administrative Agent or such Lender, as the case may be, and shall have no
duty of disclosure, duty of loyalty, duty of care, or other duty or obligation
of any type or nature whatsoever to the Borrowers, to any of their Subsidiaries,
or to any other Person, with respect to any matters within the scope of such
representation or related to their activities in connection with such
representation.  Each Borrower agrees, on behalf of itself and its Subsidiaries,
not to assert any claim or counterclaim against any such persons with regard to
such matters.

 

Section 11.19                        Lenders and Agent Not Fiduciary to
Borrowers, etc.  The relationship among the Borrowers and their Subsidiaries, on
the one hand, and the Administrative Agent, each LC Issuer and the Lenders, on
the other hand, is solely that of debtor and creditor, and the Administrative
Agent, each LC Issuer and the Lenders have no fiduciary or other special
relationship with the Borrowers and their Subsidiaries, and no term or provision
of any Loan Document, no course of dealing, no written or oral communication, or
other action, shall be construed so as to deem such relationship to be other
than that of debtor and creditor.

 

Section 11.20                        Survival of Representations and
Warranties.  All representations and warranties herein shall survive the making
of Loans and all LC Issuances hereunder, the execution and delivery of this
Agreement, the Notes and the other documents the forms of which are attached as
Exhibits hereto, the issue and delivery of the Notes, any disposition thereof by
any holder thereof, and any investigation made by the Administrative Agent or
any Lender or any other holder of any of the Notes or on its behalf.

 

Section 11.21                        Severability.  Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 11.22                        Directed Divestment.  None of the
provisions set forth in Article VI or VII or in Section 8.01(h) shall prohibit
any Directed Divestment effected in accordance with applicable law so long as
the Borrowers comply with the mandatory prepayment provisions of
Section 2.13(c)(viii).

 

162

--------------------------------------------------------------------------------


 

Section 11.23                        Interest Rate Limitation.  Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts that are treated as
interest on such Loan under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Base Rate to the date of repayment, shall
have been received by such Lender.

 

Section 11.24                        USA Patriot Act.  Each Lender subject to
the USA Patriot Act hereby notifies the Borrowers that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and other information that will allow such Lender
to identify the Borrowers in accordance with the USA Patriot Act.

 

Section 11.25                        Advertising and Publicity.  No Credit Party
shall issue or disseminate to the public (by advertisement, including without
limitation any “tombstone” advertisement, press release or otherwise), submit
for publication or otherwise cause or seek to publish any information describing
the credit or other financial accommodations made available by the Lenders
pursuant to this Agreement and the other Loan Documents without the prior
written consent of the Administrative Agent.  Nothing in the foregoing shall be
construed to prohibit any Credit Party from making any submission or filing
which it is required to make by applicable law or pursuant to judicial process;
provided, that, (i) such filing or submission shall contain only such
information as is necessary to comply with applicable law or judicial process
and (ii) unless specifically prohibited by applicable law or court order, the
Borrowers shall promptly notify the Administrative Agent of the requirement to
make such submission or filing and provide the Administrative Agent with a copy
thereof.

 

Section 11.26                        Release of Guarantees and Liens. 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender) to take any
action requested by the Borrowers having the effect of releasing any Collateral
or guarantee obligations (i) to the extent necessary or reasonably requested to
permit consummation of any transaction permitted by any Loan Document (including
any (x) merger, consolidation, amalgamation, Asset Sale and/or liquidation or
(y) designation of a Subsidiary as an Unrestricted Subsidiary, in each case in
accordance with the terms of the Loan Documents) or that has been consented to
in accordance with the terms hereof or (ii) under the circumstances described in
the next succeeding sentence.  All Liens created under the Loan Documents on the
Target German Assets subject to a Directed Divestment shall be automatically
released immediately prior to the consummation of such Directed Investment. 
When this Agreement has been terminated and all of the Obligations have been
fully and finally discharged (other than obligations in respect of Secured Hedge
Agreements, Banking Services Obligations, contingent indemnity obligations and
obligations in respect of Letters of Credit that have been Cash Collateralized
or backstopped) and the obligations of the Administrative Agent and the Lenders
to provide additional credit under the Loan Documents have been terminated
irrevocably, the Administrative Agent will, at the U.S. Borrower’s sole expense,
execute and deliver any termination statements, lien releases, mortgage
releases, re-assignments of intellectual property, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are necessary or advisable to release, as of record, the
Administrative Agent’s Liens and all notices of security interests and liens
previously filed by the Administrative Agent with respect to the Obligations.

 

Section 11.27                        Payments Set Aside.  To the extent that any
Secured Creditor receives a payment from or on behalf of the Borrowers or any
other Credit Party, from the proceeds of any Collateral, from the exercise of
its rights of setoff, any enforcement action or otherwise, and such payment is
subsequently, in whole or in part, invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party, then to the extent of such recovery, the obligations or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not occurred.

 

163

--------------------------------------------------------------------------------


 

Section 11.28                        Swedish Security . Notwithstanding any
other provision in this Agreement or any other Loan Document, the release of any
security interest (that is perfected or purported to be perfected) in any
Collateral subject to a Security Document governed by Swedish law will (unless,
in relation to a release of security over such Collateral due to a disposal of
such asset, the proceeds of the disposal of the asset secured or charged are
paid directly to the Administrative Agent and are applied in prepayment of
secured obligations) always be subject to the prior written consent of the
Administrative Agent (such consent to be granted at the Administrative Agent’s
sole discretion).  Each Lender authorizes the Administrative Agent to release
such security interest in any Collateral at its discretion without notification
or further reference to the Lenders, provided that the disposal is in accordance
with the terms of this Agreement.  This provision shall supersede any
conflicting provision in this Agreement or the other Loan Documents

 

Section 11.29                        Hedging Liability.  Notwithstanding any
provision hereof or in any other Loan Document to the contrary, in the event
that any Credit Party is not an “eligible contract participant” as such term is
defined in Section 1(a)(18) of the Commodity Exchange Act, as amended, at the
time (i) any transaction is entered into under any Hedging Obligation or
(ii) such Person becomes a Borrower or Subsidiary Guarantor hereunder, and the
effect of the foregoing would be to render any Guaranty Obligations of such
Person violative of the Commodity Exchange Act, the Obligations of such Person
shall not include (x) in the case of clause (i) above, such transaction and
(y) in the case of clause (ii) above, any transactions outstanding under any
Hedging Obligations as of the date such Person becomes a Borrower or Subsidiary
Guarantor hereunder.

 

Section 11.30                        Acknowledgement and Consent to Bail-In of
EEA Financial Institutions.  Notwithstanding anything to the contrary in any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                                 the variation of the terms of such
liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.

 

Section 11.31                      Dutch Legal Matters.  Lenders are advised to
seek Dutch legal advice (i) until the interpretation of the term “public” (as
referred to in Article 4.1(1) of the CRR) has been published by the competent
authority, if the participation of a Lender in any Loan or Commitment is less
than EUR 100,000 (or the foreign currency equivalent thereof) and (ii) as soon
as the interpretation of the term “public” has been published by the competent
authority, if a Lender is or would be considered to be part of the public on the
basis of such interpretation.

 

[Remainder of page intentionally left blank.]

 

164

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

 

GTT COMMUNICATIONS, INC.,

 

as the U.S. Borrower

 

 

 

By:

 

 

 

Name:

Michael Sicoli

 

 

Title:

Chief Financial Officer

 

 

 

GTT COMMUNICATIONS B.V.,

 

as the EMEA Borrower

 

 

 

By:

 

 

 

Name:

Jessica Kaman

 

 

Title:

Authorized Signatory

 

 

 

KEYBANK NATIONAL ASSOCIATION, as a Revolving Lender, LC Issuer and as the
Administrative Agent

 

 

 

By:

 

 

 

Name:

Jeff Kalinowski

 

 

Title:

Senior Vice President

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Revolving Lender and a Term Lender

 

 

 

By:

 

 

 

Name:

William O’Daly

 

 

Title:

Authorized Signatory

 

 

 

 

By:

 

 

 

Name:

Brady Bingham

 

 

Title:

Authorized Signatory

 

 

 

 

SUNTRUST BANK, as a Revolving Lender

 

 

 

 

By:

 

 

 

Name:

Nicholas Hahn

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK U.S.A, as a Revolving Lender

 

 

 

By:

 

 

 

Name:

Charles D. Johnston

 

 

Title:

Authorized Signatory

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as a Revolving Lender

 

 

 

By:

 

 

 

Name:

Reagan Philipp

 

 

Title:

Authorized Signatory

 

 

 

CITIZENS BANK, NATIONAL ASSOCIATION, as a Revolving Lender

 

 

 

By:

 

 

 

Name:

Daniel Gavarkavich

 

 

Title:

Vice President

 

 

 

ING CAPITAL LLC, as a Revolving Lender

 

 

 

By:

 

 

 

Name:

Stephen M. Nettler

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

 

 

 

Name:

Aimee Sunaryo

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Lenders and Commitments

 

Lender

 

Revolving 
Commitment

 

Revolving Facility 
Percentage as of the 
Closing Date

 

Closing Date U.S. 
Term
Commitment

 

Closing Date 
EMEA Term
Commitment

Credit Suisse AG, Cayman Islands Branch

 

$

70,000,000

 

35.0

%

$

1,770,000,000

 

€

750,000,000

KeyBank National Association

 

$

40,000,000

 

20.0

%

$

0

 

€

0

SunTrust Bank

 

$

30,000,000

 

15.0

%

$

0

 

€

0

Goldman Sachs Bank U.S.A

 

$

20,000,000

 

10.0

%

$

0

 

€

0

Morgan Stanley Senior Funding, Inc.

 

$

20,000,000

 

10.0

%

$

0

 

€

0

Citizens Bank, National Association

 

$

10,000,000

 

5.00

%

$

0

 

€

0

ING Capital LLC

 

$

10,000,000

 

5.00

%

$

0

 

€

0

Total:

 

$

200,000,000

 

100.0

%

$

1,770,000,000

 

€

750,000,000

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

REVOLVING FACILITY NOTE

 

$             

               , 20  

 

New York, NY

 

FOR VALUE RECEIVED, the undersigned GTT Communications, Inc., a Delaware
corporation (the “U.S. Borrower”), hereby promises to pay to
[                       ] or its registered assigns (the “Lender”) the lesser of
(i)                             ($        ) and (ii) the then unpaid principal
amount of all Revolving Loans (such term and each other capitalized term used
herein without definition shall have the meaning ascribed thereto in the Credit
Agreement referred to below) made by the Lender to the U.S. Borrower pursuant to
the Credit Agreement, in the applicable Approved Currency and in immediately
available funds, at the Payment Office on the Revolving Facility Termination
Date.

 

The U.S. Borrower also promises to pay interest in like currency and funds at
the Payment Office on the unpaid principal amount of each Revolving Loan made by
the Lender from the date of such Revolving Loan until paid at the rates and at
the times provided in Section 2.09 of the Credit Agreement.

 

This Revolving Facility Note is one of the Notes referred to in the Credit
Agreement, dated as of [   ], 2018, among, inter alios, the U.S. Borrower, GTT
Communications B.V., a company organized under the laws of the Netherlands, the
lenders from time to time party thereto (including the Lender), KeyBank National
Association, as the Administrative Agent, and the other agents party thereto (as
the same may be amended, restated, amended and restated or otherwise
supplemented or modified from time to time, the “Credit Agreement”), and is
entitled to the benefits thereof and of the other Loan Documents.  As provided
in the Credit Agreement, this Revolving Facility Note is subject to mandatory
repayment prior to the Revolving Facility Termination Date, in whole or in part,
in accordance with Section 2.13(c) of the Credit Agreement.

 

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Revolving Facility Note may be declared to be due and
payable in the manner and with the effect provided in the Credit Agreement.

 

The U.S. Borrower hereby waives presentment, demand, protest or notice of any
kind in connection with this Revolving Facility Note, except as expressly set
forth in the Credit Agreement.  No failure to exercise, or delay in exercising,
any rights hereunder on the part of the holder hereof shall operate as a waiver
of any such rights.

 

THIS REVOLVING FACILITY NOTE SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

A-1-1

--------------------------------------------------------------------------------


 

THE UNDERSIGNED HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS REVOLVING FACILITY NOTE OR ANY OTHER LOAN DOCUMENT.

 

 

GTT COMMUNICATIONS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-1-2

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

U.S. TERM NOTE

 

$             

               , 20  

 

New York, NY

 

FOR VALUE RECEIVED, the undersigned GTT Communications, Inc., a Delaware
corporation (the “U.S. Borrower”), hereby promises to pay to
[                       ] or its registered assigns (the “Lender”) the principal
sum of                             ($        ) or, if less, the then unpaid
principal amount of all U.S. Term Loans (such term and each other capitalized
term used herein without definition shall have the meaning ascribed thereto in
the Credit Agreement referred to below) made by the Lender to the U.S. Borrower
pursuant to the Credit Agreement, in Dollars and in immediately available funds,
at the Payment Office on the Term Loan Maturity Date.

 

The U.S. Borrower also promises to pay interest in like currency and funds at
the Payment Office on the unpaid principal amount of each U.S.  Term Loan made
by the Lender from the date of such Term Loan until paid at the rates and at the
times provided in Section 2.09 of the Credit Agreement.

 

This U.S. Term Note is one of the Notes referred to in the Credit Agreement,
dated as of [   ], 2018, among, inter alios, the U.S. Borrower, GTT
Communications B.V., a company organized under the laws of the Netherlands, the
lenders from time to time party thereto (including the Lender), KeyBank National
Association, as the Administrative Agent, and the other agents party thereto (as
the same may be amended, restated, amended and restated or otherwise
supplemented or modified from time to time, the “Credit Agreement”), and is
entitled to the benefits thereof and of the other Loan Documents.  As provided
in the Credit Agreement, the principal amount of this U.S. Term Note shall be
repaid in accordance with Section 2.13 of the Credit Agreement and this U.S.
Term Note is subject to mandatory repayment prior to the Term Loan Maturity
Date, in whole or in part, in accordance with Section 2.13(c) of the Credit
Agreement.

 

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this U.S. Term Note may be declared to be due and payable in
the manner and with the effect provided in the Credit Agreement.

 

The U.S. Borrower hereby waives presentment, demand, protest or notice of any
kind in connection with this U.S. Term Note, except as expressly set forth in
the Credit Agreement.  No failure to exercise, or delay in exercising, any
rights hereunder on the part of the holder hereof shall operate as a waiver of
any such rights.

 

THIS U.S. TERM NOTE SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).

 

A-2-1

--------------------------------------------------------------------------------


 

THE UNDERSIGNED HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS U.S. TERM NOTE OR ANY OTHER LOAN DOCUMENT.

 

 

GTT COMMUNICATIONS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2-2

--------------------------------------------------------------------------------


 

EXHIBIT A-3

 

EMEA TERM NOTE

 

€             

               , 20  

 

New York, NY

 

FOR VALUE RECEIVED, the undersigned GTT Communications B.V., a company organized
under the laws of the Netherlands (the “EMEA Borrower”), hereby promises to pay
to [                       ] or its registered assigns (the “Lender”) the
principal sum of                             (€        ) or, if less, the then
unpaid principal amount of all EMEA Term Loans (such term and each other
capitalized term used herein without definition shall have the meaning ascribed
thereto in the Credit Agreement referred to below) made by the Lender to the
EMEA Borrower pursuant to the Credit Agreement, in Euros and in immediately
available funds, at the Payment Office on the Term Loan Maturity Date.

 

The EMEA Borrower also promises to pay interest in like currency and funds at
the Payment Office on the unpaid principal amount of each EMEA Term Loan made by
the Lender from the date of such EMEA Term Loan until paid at the rates and at
the times provided in Section 2.09 of the Credit Agreement.

 

This EMEA Term Note is one of the Notes referred to in the Credit Agreement,
dated as of [   ], 2018, among, inter alios, the EMEA Borrower, GTT
Communications, Inc., a Delaware corporation, the lenders from time to time
party thereto (including the Lender), KeyBank National Association, as the
Administrative Agent, and the other agents party thereto (as the same may be
amended, restated, amended and restated or otherwise supplemented or modified
from time to time, the “Credit Agreement”), and is entitled to the benefits
thereof and of the other Loan Documents.  As provided in the Credit Agreement,
the principal amount of this EMEA Term Note shall be repaid in accordance with
Section 2.13 of the Credit Agreement and this EMEA Term Note is subject to
mandatory repayment prior to the Term Loan Maturity Date, in whole or in part,
in accordance with Section 2.13(c) of the Credit Agreement.

 

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this EMEA Term Note may be declared to be due and payable in
the manner and with the effect provided in the Credit Agreement.

 

The EMEA Borrower hereby waives presentment, demand, protest or notice of any
kind in connection with this EMEA Term Note, except as expressly set forth in
the Credit Agreement.  No failure to exercise, or delay in exercising, any
rights hereunder on the part of the holder hereof shall operate as a waiver of
any such rights.

 

THIS EMEA TERM NOTE SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).

 

A-3-1

--------------------------------------------------------------------------------


 

THE UNDERSIGNED HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS EMEA TERM NOTE OR ANY OTHER LOAN DOCUMENT.

 

 

GTT COMMUNICATIONS B.V.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-3-2

--------------------------------------------------------------------------------